4. Baseline Conditions in Area Potentially Affected by Project (“Project Area”)
4.1 Designation of project area perimeters

4.1.1 Direct Influence Area (DIA)

In accordance with the terms of reference for the accomplishment of Environmental Management Measures aimed at
establishing and managing commercial forestry projects mentioned in Resolution No. 500.41-15-1753 dated December
3,2015, the direct influence area is defined as “Territory where agricultural or forestry projects are being developed or
will be developed, usually defined by a polygon within which environmental impacts are generated” (+)

According to the above definition, the direct influence area of the Project is made up by all the premises in which FFC
exercises this activity and within which forestry activities take place. Such an area measures 19,167.6 Ha in the
properties where the Orinoquia Forestry Project will be developed, and 2,089.5 Ha in the premise where the forestry
services are provided, yieldinga total area of 20,800.3 Ha.

Table 4.1: Areas of the properties corresponding to the Orinoquia Forestry Project

Name of the Premise Usage Area (Ha)

El Triunfo 693.46
Paraiso (PC) 899.9
Cuernavaca 556.32
El Barajuste 906.91
El Comienzo 702.19
LaCordobeza 989.81
Garza Morena 1,024.8
Las Victorias 274.96
La Pista 516.6
LaFe 511.45
LaFortaleza 488.99
San Cristdbal 632.5
Paraiso (PR) 875.93
Paraiso (Il) 1,081.39
Paraiso (I) 1,036.23
Los palmares 971.63
Hato Nuevo 2,006.3
Toro! FMS 1,632.7
LaJosa 879.96
Llano Lindo 761.79
Malvinas 11.8
Tierradentro 1,931.64
TierradentroS 146.77
Tierradentro2 220.79
TierradentroEl Paraiso 1,045.47

Source: (Valoracién Economica Ambiental , 2017) based on information from Forestal de la Orinoquia.

1 Terms of Reference for Environmental Management Measures aiming at establishing and managing commercial
forestry projects mentioned in Resolution 500.41-15-1753 dated December 3, 2015- Glossary page 33.
4.12 Indirect Influence Area (IIA)

In accordance with the terms of reference for the accomplishment of Environmental Management Measures aimed at
establishing and managing commercial forestry projects mentioned in Resolution No. 500.41-15-1753 dated December
3, 2015, the indirect influence area is definedas “Territory corresponding to the set of areas different from the places
where the projects in which environmental impacts occur, or may occur, either concurrently and/or subsequent to the
time in which the action resulting in the environmental impact takes place”(”).

According to the above, the following areas were considered as places where impacts from the Orinoquia Forestry
Project may be perceived and which are not found within the DIA. Such areas are:

¢ Conservation and preservation areas of forests and relict woodland, areas destined to protect production,
regulation and stabilization of the regional hydric cycle and protection areas for fragile environments, as defined in
Resolution No 500.41-15-1753 dated December 3, 2015. Definitions:

Conservation and preservation areas of forests and relict Woodland: “areas with primary forests and/or relicts of
important forests for representative ecological connectivity in the landscape and allthose that fulfill the function of
maintaining biodiversity and the ecological balance, since they contribute climate and hydric regulation,
preservation of the soil and cleaning of the air; and practically they contribute the only biological corridors or forest
areas of the region that help preserve both, fauna and native flora for they constitute the habitat of threatened and
endangered species” (?)

Areas destined to protect production, regulation and stabilization of the local, regional and national hydric cyde:
“areas of river sources, underground bodies of water” (*)

Protection areas for fragile environments: “areas with strategic ecosystems associated with high ground-water
level of the soils orto hydric dynamics, as a result of biocenosis” (5)

In accordance with the above, we present the following areas in Table 4.2.

2 Terms of Reference for Environmental Management Measures aiming at establishing and managing commercial
forestry projects mentioned in Resolution No. 500.41-15-1753 dated December 3, 2015, Glossary page 33.

3 Terms of Reference to Establish and Manage Commercial Forestry Projects mentioned in Resolution No. 500.41-15-
1753 dated December 3, 2015, Glossary page 9.

* Terms of Reference to Establish and Manage Commercial Forestry Projects mentioned in Resolution No. 500.41-15-
1753 dated December 3, 2015, Glossary page 9.
Table 4.2: Indirect Influence Areas (areas with use restriction).

Property Name Areas with Use | Exclusion
Restrictions (Ha) | Area(Ha)

El Triunfo 267.44 162.3
Paraiso (PC) 192.05 16.17
Cuernavaca 282.85 124.52
El Barajuste 225.48 85.09
El Comienzo 322.09 114.03
LaCordobeza 215.58 49.63
Garza Morena 208.14 60.75
Las Victorias 126.62 33.89
La Pista 508.4 ie)
LaFe 267.44 220.1
LaFortaleza 248.33 155.78
San Cristébal 296.52 365.01
Paraiso (PR) 216.64 51.72
Paraiso (II) 497.27 185.63
Paraiso (I) 286.78 101.2
Los palmares 223.7 98.7
Hato Nuevo 715.09 193.39
Toro! FMS 336.2 122.04
LaJosa 148.83 46.96
Llano Lindo 245.81 67.63
Malvinas 83.63 15.28
Tierradentro 266.09 35.97
TierradentroS 55.52 8.82
Tierradentro2 63.14 10.61
TierradentroEl Paraiso 360.7 77.13

Source: (Valoracién Economica Ambiental , 2017) based on information from FFC

e Areas adjacent to the roads that communicate the properties amongst them and with the main access ways of the
Project. twas determined how the IIA framed this within a 250 meter distance from each side of the road.

e Areas corresponding to the inspection points nearbythe project, which inthe case of the Orinoquia Forestry Project
deal with the inspection points La Venturosa, closely located to the San Cristébal, Palmares, Paraisoll and Paraiso
| properties. The second inspection point is near El Aceitico, close to the Malvinas and Toro | properties. And lastly,
the inspection point Puerto Murillo, close to the Malvinasand Hato Nuevo properties.

Herein belowwe present the figures with identification and demarcation of direct and indirect influence areas:
Figure 4.1: Area A having Direct and Indirect Influence.
= —

Source: Prepared by (Valoracién Economica Ambiental , 2017)

Figure 4.2: Area B having Direct and Indirect Influence.
= ar

y

Source: Prepared by (Valoracién Economica Ambiental , 2017)
Figure 4.3: Area C having Direct and Indirect Influence.

Source: Prepared by (Valoracién Economica Ambiental , 2017)

4.2 Physical geography (climate, geology, topography)

4.2.1 Geology

From the physical point of view, Geology analyzes, rebuilds and interprets permanent evolution of lands,
providing information on the characteristics, properties, capability of the land to support anthropogenic
activities (human activities) andindicate the most adequate way of utilizing the subsoil, as well as the occurrence
of instability processes, caused either by structural and tectonic characteristics, or by seismic activity, lithological
nature or anthropogenic conditions. The methodology for the geological characterization of the area of interest
for the FFC Environmental Measures Management Project, where lithology conditions are included, was
developed through the following activities, abiding by what was established in the terms of reference and
accordingto the general Methodology for presentation of Environmental Impact Surveys.

The area containing Forestal de la Orinoquia’s properties is found within the NW South American Amazonic
Craton geological framework, which has not been thoroughly studied in Colombia and may be framed within
two main streams that try to explain the evolution of the most ancient Colombian rocks: The first one, the Fixed
Stream, proposed by authors such as Radelli 1967; Irving 1971, Alvarez 1983, among other, who postulate that
the W boundary of the Precambrian crust would be located in the W flank of the Cordillera Central, and the
second, the Movable Stream, explained within the plates tectonic concept, whichis evidenced by authors such
as Martin, (1972); Cordani etal. (1979,1988); Bley de Brito & Cordani, (1991); Teixeira et al. (1989); Tassinari et
al. (1996) and Tassinari & Macambira, (1999), among other.
4.2.1.1 Revision of the Geological Information

This information includes both, the Direct Influence Area (DIA), and the Indirect Influence Area (IIA), since itis
considered both, primary and secondary information. Within this analysis, technical, scientific and general
geological and structural data were identified and validated, such as the Municipal Land Management Schemes
(EOT, for its initials in Spanish) mainly of the Puerto Carrefio municipality, specific surveys of the area conducted
by Servicio Geoldgico Colombiano, academic papers prepared by universities, environmental authorities and
other entities.

Table 4.3: Bibliographic References Consulted by the Geological Component.

REFERENCES DATE

Land Management Scheme (EOT, for its initials in Spanish) of the Primavera Municipality 2000

EXPLANATORY MEMORY OF DRAWINGS 162, 162 BIS, 182 AND 182 BIS OF PUERTO CARRENO, | 2009
VICHADA

GEOLOGICAL CARTOGRAPHY AND GEOCHEMICAL SAMPLING OF DRAWINGS 159, 160, 161, 179, 180 | 2012
AND 181 OF PUERTO CARRENO, VICHADA

Technical Supporting Document — LAND MANAGEMENT SCHEME - Puerto Carrefio, Vichada. 2012

General Soils Study and Land Zoning at the Vichada Department 2014

Source: (Valoracién Economica Ambiental , 2017)

4.2.1.2 Field Exploration

A field exploration was carried out within the geological and structural analysis. The following properties were
visited for the characterization of the baseline studies:

Table 4.4: Forestal de la Orinoquia’s Properties.

Property Area

San Cristdbal 1,294.0
Los Palmares 1,294.0
LaCordobeza 1,255
LaGarza Morena 1,293.7
El Paraiso! 1,424.2
EI Paraiso Il 1,764.3
Hato Nuevo 2,914.8
El Paraiso (PR) 1,144.3
El Paraiso (PC) 1,108.1
La Pista 1,025.0
Lafe 999.0
El triunfo 1,123.2
El Comienzo 1,138.3
El Barajuste 1,217.5
LaFortaleza 893.1
LaVictoria 435.5
LaJosa 805.9
Llano Lindo 859.6
Cuernavaca 963.7

Property Area

Las Malvinas 110.7
Tierradentro-Titulado 2,233.7
TAD El Paraiso - Titulado 1,483.4
Tierradentro2- Titulado 294.5
Tierradentro5-Titulado 211.2
Total 27,287

Source: Forestal de la Orinoquia

Table 4.5: Property to which Forestry Servicesare Offered

Property Name Total Area (Ha)
Toro! FMS 2,089.50
Total 2,089.50

Source: (Valoracién Economica Ambiental , 2017) based on information from Forestal de la Orinoquia.

Visits to the premises were conducted on September 10 through 18, 2017 where geological conditions were
observed in relation to lithological units, recent deposits and current conditions of the materials in outcrop, such
as the metheorization degree and profile and local fracturing; likewise, the structuralcomponent was visualized
together with the tectonic conditions of the area of interest, including topographic and landscape, conditions of
the exposed rocks regarding fractures, folds, foliations, and diaclases, among other. This land exploration also
validated data compiledin the previous bibliographic compilation stage.

4.2.1.3 Analysis of Remote Sensors

This activity includes analysis of aerial photographs owned by Forestal de la Orinoquia. The aerial photographs
were interpreted with the aid of stereoscopic vision permitting the extraction of data related to lithological units;
also, important structural features were interpreted, suchas benches, causes aligned to certain streams, slope
changes, among other, which are shown associated to regional structures, erosive processes, and digression of
courses in the main streams, among other features.

Table 4.6: List of Aerial Photographs of the Area

Characteristics of the Images Sensor Date of the satellite image
wvo2 10/01/2017
wvo2 10/01/2017
wvo2 23/03/2015
wvo2 23/03/2015
wvo2 10/01/2017
wvo2 17/01/2013

Worldview-2 _ images, Pan | WV02 17/01/2013

Sharpened Mode wvo2 25/01/2013
wvo2 25/01/2013
wvo2 17/01/2013
wvo2 17/01/2013
wvo2 17/01/2013
wvo2 17/01/2013
wvo2 17/01/2013

Source: Table prepared by (Valoracién Economica Ambiental , 2017) PROCALCULO’s data
4.2.1.4 Geographical Information Systems and Preparation of the Thematic Cartography

With the aid of the geographical information systems and working with digital level data, the data cleaning,
digitization and integration of the cartographic and geological information was carried out. This activity was
started in the first characterization phases of the area andit prolongs until its final stage. It is updated with field
data and information from different analysis and it finally gives way to the geological map of the area of interest,
containing lithological and structural-type information based on the data provided by Forestal de la Orinoquia’s
Environmental Management Project, prepared at a 1:50.000scale.

4.2.15 Seismicity
The seismicity studies are focused on identification and validation of possible seismic events that affect Forestal
de la Orinoquia’s area of interest. Herein below we are mentioning the activities developed, following the typical

methodology for these types of surveys:

e Revision of the Seismological Information

In order to obtain knowledge of the lands’ seismic conditions, previous works related to seismicity conditions
present in the area of interest were identified, validated and analyzed; the starting point of such studies
corresponds to information generated and updated by Servicio Geolégico Colombiano SGC. In addition to the
secondary information analyzed for the geological characterization, the Atlas of Colombian Seismic Threats
(2010) wherein the above mentioned Colombian Geological Service records different seismic activities of the
national territory was used as main reference.

e¢ Characterization of seismic sources and of nearby neotectonic activity.

The seismicity analyses took into account the neo-tectonic activity conditions for the area of interest based on
the Colombian Active Faults Map, 1999, to then estimate seismic activity rates. In addition, the characterization
of the seismic sources of the area of interest was reviewed according to the neo-tectonic observations that had
been observed and identified, taking into account the benches and streams’ straight courses.

© — Field Exploration

With the neo-tectonics vision, the neo-tectonic conditions of the landswere visualized inthe field; this is related
to regional environmental guidelines, benches and defined local structures, such as shear zones, intense
fracturing, sand ponds, etc., identified as of the revision of the information.

© Preparation of the Report

With the integration of the preceding data and under specialized analyses that include the estimate of seismic
threat rates and the preparation of the map, the seismicity report of the area, including the maximum
accelerations of the land (PGA) and the identification of the most relevant seismic sources as per the regional
faults map of the area was prepared.
4.2.1.6 Geology of the Indirect Influence Area (IIA)

Ancient and recent outcrops located in premises belonging to FFC were established at the Indirect Influence
Areas (IIA); the Geology of the Vichada Department corresponds to rocks of the Precambrian and Tertiary ages.

The Planes for the Department of Vichada according to IGAC, and those used in this survey are: 160, 161, 162,
180, 181, 182, at 1:100.000scale for the most Eastern sector of the Oriental Planes Basin, located towards the
north of the South American Platform and it represents one of the greatest cratonic bodies of the world;
accordingto the Colombian Lands Map (INGEOMINAS, 1983)° shownin Figure 2, the area is defined as the Meta,
Vichada, Guaviare Land, mentioning first an accumulation of pelitic and samitic sediments of the beginning of
the Proterozoic age, which are subject to metamorphosis during the Trans-Amazonic metamorphic
period(~1780m.a).

Figure 4.4: Colombian Lands Map.

10°N

Bloque Autéctono -
Cratén Amazénico
ss
SY terreno Andaqui

Terreno Chibcha

2A reren0 Torani

SSE terceno Panzend

(H Terrenos Quebragagrande,
1) Heliconia, Arquia y Amaga-Sinifand

‘+ Terreno Calima
a
BEB tereno cuna

A terreno Gorgona

o

Source: Geology of the southern part of Sabanalarga Batholith. Implications for terrain theory in the West of
Colombia.

® Colombian Lands Map, Taken from Geology of the Southern Part of Sabanalarga Batholith. Implications for
Terraine Theory in the West of Colombia.
4.2.1.6.1 Regional Geology
e¢ PRECAMBRIAN PERIOD

Outcrops of veryancient ages were established in drawing 181 at the geographical sector called Cerro el Carajo,
nearby the Bita River, town La Esmeralda, Puerto Carrefio Municipality - Department of Vichada.

According to Tasinarii and Macambira (1999)’, the Amazonic Craton is divided into 6 Chrono-tctonic provinces,
namely: Central Amazonica (CA), over 2500M.a; Maroni-Itacaitinas (MI), 2200-1950M.a; Ventuari-Tapajds (VT),
1950-1800M.a; Rio Negro-Juruena (RNJ), 1800-1550M.a, which is separated in Santos et. al. (2000) at Rio Negro
(RNP), 1860-1520M.a and Rondonia-Juruena, 1760-1470M.a; Rondoniense- San Ignacio (RO), 1500-1300Ma
and Sunsas (SS), 1250-1000M.a.

It is important to make reference to the granitic rocks located at the east of the survey area in the Venezuelan
border, towards the western edge of the Orinoco River, rocks which belong to the Guyana Shield, and which
together with the Brazil Central Shield or Guaporé, constitute the Amazonic Craton. The Bouger anomaly studies
at the Colombian northwestern extreme suggest that the sialic platform of the Precambrian age rapidly thins
out towards the West, and probably before reaching the Pacific Coast.

The stratigraphic sequence includes Precambrian ancient rocks, which are represented by the Mitu Migmatitic
Complex and the Parguaza Granite.

o Mitu Migmatitic Complex

Unit made up by igneous and high degree metaphoric rocks with different complex structural ratios; it
lithologically comprises quartz-feldspar, amphibolites, migmatites, quartzites, quartz neises and granites with
alaskite to monzonite variations. It is intruded by granitic bodies called granitoids, and by seams or dikes of
quartz-feldspar composition. The protolith probably stems from sediment and it is of basic quartz-feldspar
igneous nature. (Galvis et al.1979). The Complex is the western prolongation of the Guyana Shield and it
constitutes the crystalline basement of the Colombia’s Eastern region. It is found in the surface in the
southeastern part of the Vichada Department, outcropping in irregular patches, where the sediment layer is
absent, or was eliminated by erosion. Presence of ancient sedimentary sand units was also observed at the field,
lying on the ancient basement, but such units are not reportedin the official geological cartography. Outcrops
of quartz and ferruginous sandstones were observed at the Casuarito homestead and at La Esmeralda site. In
Casuarito, the outcrop consists of siliceous quartz sandstone that forms tabular layers covering the Shield’s
rocks, At La Esmeralda site, in the unpaved road that leads from Puerto Carrefio to Cajio Tigre, ferruginous
sandstone was observed forming residual hills with an approximate height of 40 meters, covering the Shield’s
rocks.

Age and Correlation: Regarding age, the geo-chronological data of the Mitu Complex according to de Priem
(1978) and Priem et al. (1982) indicate three age groups, namely: 1.780 M.a. which would correspond to the
cooling of the Mitu Complex at the end of the Transmazonic Orogenia; 1.575-1.450 M.a., with an age possibly
related to Parguaza-type Rapakivi granites, and 1.200-1.100 M.a. which was interpreted as correspondingto the
Nickriense tectonic-metamorphic episode occurredin Surinam.

7 Geological setting of the Mitu complexand perspective of mineral occurrences of niobium and tantalum in the
Colombian territory.
co. Parguaza Granite (MPgp)

The Parguaza Granite (Petzal, et. al., 1974 in Cristancho, 1989), is of “Rapakivi”-type (literally rotten rock) term
originally used by Urdan Hjarne (1694 on Volbort, 1962); some authors have used the term to describe
petrographic characteristics, mainly from volcanic igneous rocks and intrusive granitic rocks with high content
of potassium rich feldspar such as granodiorites, monzogranites and their varieties (Pintoand Gonzalez, 1989).

In Colombia the Parguaza granite outcrops along the western Bank of the OrinocoRiver and forms part of the
rocks that make up the Guyana Shield (Department of Vichada). The outc ropping rocks are seen as isolated
domes with abrupt slopes and heights oscillating between 5-200m, so called as “Inselbergs” hill isles. Their
distribution and size is irregular; they are seen outcropping in the Banks of the Orinoco River and they referto
the hills called Bita, Bandera, Santa Helena, Guaripa, Hormiga, Bachaco, Casuarito, Murciélago, Angela, and San
Roque, amongst other.

Age: Up to the moment there are no dates of the Parguaza Granite in Colombia. The assigned age 1531439Ma
(Gaudette et. al.,1978) is derived from samples obtained in the Ayacucho area (Venezuela), and it would
correspond to the Parguenze Event (1400-1600M.a) ( Table 3).

Correlation:
The Parguaza Granite located around Puerto Carrefio (Colombia) may be correlated with the Granitoides of the
same name which outcrops between Puerto Ayacucho and Puerto Paez (Venezuela), with the Anorogenic Pluto
of Rio Branco (Brasil), as well as with the Mucuajai Granite, Surucucus Granite and the Biotitic Granite of the
Vaupés river.

e PALEOZOICPERIOD
co. Araracuara Formation (MPtev)

It corresponds to a succession of sedimentary rocks or of coastal marine shallow waters origin, deposited during
the Paleozoic age, possibly in the Ordovicic period, mostly comprised of sandstones with presence of
conglomeratic lenses. It presents two members: a lower one called Gudcharos, made up by an oligoictic basal
conglomerate of angular and rounded hyaline quartz in green clay matrix discordantly overlying on the Mitu
Migmatitic Complex. The conglomerate harrows upward leadingto conglomeratic quartz sandstone and coarse-
grained brittle sandstones with wave marks and abundant biological activity fossil prints inter -bedded with finely
laminated greenand not too compact micaceus claystones with a thickness of up to 20 meters. The upper part
of the member is a medium to fine greyish or white sandstone, sometimesglauconitic and not very compact.

The upper member called Angostura is made up of white to white -yellowish very compact coarse packets of
quartz sandstones, with presence of abundant crossed stratification in its lower portion. The upper contact is
discordant with the sedimentary units of the Tertiary.

The Araracuara formation rocks generally contain quartz having very low mineralvariety and have low potential
for contributing elements to the soil; such rocks have a high content of siliceous cement which provides the
strata with high weathering resistance and very low porosity and permeability. The formation is shaped in
structural plateaus with slightly dissected flat surfaces that have vertical and steep edges and scarce vegetal
cover at the top; drainage presents a strong structural control. In the Vichada Department the formation appears
in small outcrops withina sector nearby the Iteviare hamlet onthe Guaviare River at the border with the Guainia
Department.
CRETACEOUS PERIOD

o  AmazonicUpper Tertiary

Informal name used to refer to sedimentary units deposited in a continental environment, after occurrence of
the Cretaceous sea regression, as a consequence of the final raising of mountain ranges during the Andean
Orogenia. Most of the sequences are constituted by ferruginous conglomerates at their base and by a succession
of red, yellow and whitish claystones interspersed with lignite lenses and slightly consolidated sandstones with
a matrix that varies between ironand clay content. (Galvis et al., 1979).

In the Department of Vichada, the unit outcrops in the south of Vichada River, showing low consolidation sandy
tabular formations (Florez, 2003), where the slight incision of the elementary drainage network favors the
formation of large flat- to-corrugated interfluvios, which are characterized by not too much dissection and
almost flat topography.

e CENOZOIC PERIOD

Within the Indirect Influence Area of the survey, this geological unit is the broadest one, occupying
approximately 70% of the area; such unit has not been studiedin detail, but has beenreferenced as Tertiary by
several authors suchas Navas (1991), Galvis (1998) etal., without differentiation. According to what has been
observed, it corresponds to typical peneplain geoforms affected by a dendritic and sub-dendritic drainage
network. Based on the fieldwork and on the photo-geological data, two geological units could be established
within the surveyed area’.

- Paleogene - Neogene

Within this period of time, a non-differentiated sedimentary unit was defined, which is characterized herein
below.

- Non-differentiated Tertiary (Tsd)

These are peneplain non-differentiated sediments of continental origin and their outcrops are not very evident
in the area, which makes it difficult to raise stratigraphic columns; however, some outcrops were foundin the
banks of the Bita River.

%  Lithology

First Segment

According to the information compiled during the field phase, at the upstream right bank of the Bita River
1.177.675N and 1.044.028E, an 11 meters thick stratigraphic column was raised where the following data
described from base to top was obtained. The First Segment is represented by a1 meter thick mudstone layer,
followed by a local yellowish clay-stone layer (0,9m thick), with reddish tones due to the presence of iron oxide,
with curved crossed internal stratification, representinga total thickness of 1,9m°.

Second Segment
Towards the base there is an intercalation of fine-to-medium increasing grain sandstones, with moderate
selection ferruginous cement having sub-rounded grain, flat parallel stratification, with tabular grayish to

8 Explanatory Memory of drawings 162, 162 bis, 182 and 182 bis Puerto Carrefio, Vichada-
° Explanatory memory of drawings 162, 162 bis, 182 and 182 bis Puerto Carrefio, Vichada-
yellowish-brown clay-stones. Its thickness is 1,65m. Towards the top there is a very fine Brown yellowish
sandstone layer with sub-rounded grain and mud matrix, with a thickness of 1,70m.

Third Segment

It corresponds to mudstoneswith motted ochre -yellowish tones in tabular layers, net contacts, with a thickness
of 2,7m. Such thickness is followed bya layer of medium grain sub-angular sandstones with moderate selection,
0,5m thick, Towards the south sector of the area, at the streams Dagua 1.045.607E, 1.128.358N andat the banks
of the Orinoco Rriver 1.055.518E, 1.139.562N, punctual conglomerate lenses were found within a fine sand
matrix, with 0,5 to 3cm diameter lithic and milky quartz clasts with sub-angular and sub-rounded shape and poor
selection within ferruginous sandy, ochre -to-brown clay-stones. Greyish conglomerated sandstones were
identified on the Dagua stream with presence of iron oxide; their clasts are sub-rounded and poorly selected
within a sand-mud matrix having a minor percentage of ferruginous cement.

Figure 4.5: RockyUnit at the Left Bank of the Bita River

Source: (Valoracién Economica Ambiental , 2017)
Figure 4.6: Rocky Unit at the Left Bank of the Bita River

=

Source: (Valoracién Economica Ambiental , 2017)

¢ Quaternary

The quaternary deposits of the area are composed of unknown thickness non-consolidated lutum sediments
that cover deposits which have been formed through an intense weathering process of Precambrian and Tertiary
rocks, known as lateritic soils which originate in stable landscapes that have been deposited through two means:
surface rivers and creeks; andwind-generated. Two recent geological units within the survey area were classified
as follows:

-  Ferruginous Crusts (Qcf)

It corresponds to peneplain corrugated sediments which are nearby the dendritic and sub-dendritic drainages
network and in some sectors, they are foundin the low parts of the Inselberg (ancient gran itic bodies).

The weather conditions of the surveyed area are characterized by long winters and long summers, situation
which directly influences the weathering and leaching of pre-existing rocks rich in mafic minerals and feldspars,
thus leading to the deposition of ferruginous crests with high content of iron oxide, limonite, hematite and
goethite type. The ferruginous crusts are associated with low zones of granite bedrock and with dissection areas
of main and secondary surface drainage (rivers and streams). This unit corresponds to very hard welded masses
with high concentration ofiron, granular poroustexture with characteristic ochre to reddish shades andin some
sectors, itis found with kidney-shapedtexture.

According to what was observed in the field, the ferruginous crusts present textural variations and different
compositions, depending on the places where they crop out. The ferruginous crusts are mainly located in the
rivers Bita and Meta and at the Juriepe stream in the northern sector of the surveyed area and they are
comprised of fine-to-medium sandstones with sub-rounded, moderate selection lithic milky quartz showing
kidney or botroydal shape with 0,2cm thick siltstone and hematite strips. The thickness oscillates between 0.6
and 1,30m. Their exposure is more evident in the secondary tributaries of the Bita and Meta rivers and in the
Murciélagoand Dagua streams.
The Murciélago and Dagua streams sector at the southern part of the surveyed area evidencesa textural change
showing ferruginous crusts made up of sandy mudstones with clayey matrix and ferruginous cement with sub-
angular, moderate selection lithic milky and hyaline quartz also with presence of iron oxide and manganese.
Their geoforms are smoother than those observedin the northern part of the surveyed area. Thicknesses do not
exceed 90cm”.

Ferruginous crusts found at the lower parts of the granite bedrock, mainly in the sectors called: Las Hormigas, -
northeast of the area under study; Puerto Carrefio- urban center; Cerro Angelita, Cerro Piragua, Cerro Casuarito,
and Guaripa, exhibit smooth elongated geoforms not over 1,50 meters high, mainly consisting of poor selection,
medium grain, angular and sub-angular ochre-to-reddish sandstones with lithic milky quartz and micas, with
compactsilt-clay ferruginous cement matrix and limonite and hematite strips.

Figure 4.7: Altered Ferruginous Crust at the Bita River

Source: (Valoracién Economica Ambiental , 2017)

- Recent Deposits (Qp)

These recent deposits cover a large segment of the area under study. They correspond to a non-consolidated
unit made up of mud-sand sediments with undetermined thickness and age, with colors that vary from light gray
to brown yellowish in several facies fluvial continental environments forming vast savannahs with none or slight
dissection which cover tertiary deposits and pre-cambrian rocks located east of the area. Such sediments are
mostly covered by “saeta”-type pastures and scarce bushes vegetation. In certain sectors the deposits are
covered by sands brought by the wind.

10 Explanatory Memory of drawings 162, 162 bis, 182. and 182 bis Puerto Carrefio, Vichada
Figure 4.8: Photograph of Yellow Sand Flat Lands, with non-consolidated sediments.

Source: (Valoracién Economica Ambiental , 2017)

“Alluvial Deposits

During field observations and image analyses two types of alluvial deposits were identified: flood plains and
riverbed alluvial deposits.

Flood plains (QIl)

This corresponds to areas subject to constant flooding, especiallyin the winter. Nearby Orinocoin the Bita River
there are fine material sediments deposited in the valleys of the Orinocoand Meta riversas well as in the higher
part of the Negrocreek andat the source of the Murciélago and Amarillo creeks, and at the mouth of the Piragua,
Pafiuelo and Guaripa streams.

This unit hosts non-consolidated sediments with sand texture variations from fine - to-greyish clayey sands
having high quartz content and low levels of feldspar and mafic minerals richin organic material. For this reason
they give way to soils that favor abundant development of bush-type topsoil that hosts minor species.

The flood plain’s deposits are in contact with Tertiary sediments in the Meta River valley, leaving areas with a
maximum 5Km extension, evident at the Palito sector, and with a minimum 1Km extension in Hacienda La
Esmeralda. The flood plains are swampy, which makes access difficult.
Figure 4.9: Meta River Flood Plain

Source: (Valoracién Economica Ambiental , 2017)

- Riverbed Alluvial Deposits (Qac)

These correspond to non-consolidated sediments deposited in the beds of the Meta, Orinoco, Dagua and Bita
rivers, forming sandbanks located in active beds (islands), riverbanks and local terraces. The existing material
varies according to the dynamics and to the material contribution, there being diverse textures and
compositions.

Upstream, in the highest part of the Bita River, there are sandbanks in active beds, stabilized by tree type native
vegetation. At the Nimajay sector in the Banks of the Bita river siliceous sandbanks were found made up of very
fine grain, good selection, rounded sands with low silt content.

The Meta River contains sandbanks within the active bed (islands) made up of greyish very fine sands with
contribution of clay material and high concentration of iron oxides. In the upper part there are subsistence crops
like cotton, yucca and maize. There are complex banksin the mouth of the Juriepe creek at the Meta River.

Deposits Brought by Wind (Qe)

Deposits brought by wind found in the Survey area are predominant in the Murciélago and Dagua creeks. They
present parabolic forms of lesser size containing fine yellowish, good-to-moderate selection sands with sub-
rounded grain and thicknesses of up to 40cm; notwithstanding, towards the Hormiga sector there are
accumulations of very small thickness, covering the recent deposits that form the peneplain. Development of
these deposits brought by wind in the area under study is not very evident and notorious as those observed in
Venezuela towards the western sector of Vichada and in the Meta, Casanare and Arauca Departments.

The geographical and meteorological considerations of the Eastern Plains (Llanos Orientales) provide
fundamental characteristics for developing deposits brought by wind. According to Khobzi (1976 en CIAF, 1981),
in the Orinoquia case, the topography of the Guyana mountain range represents an obstacle for wind action,
fact which restricts such modality to not beyond its foothills. Currents show an anti-cyclonic nature trajectory to
the east, becoming cyclonic as of the Venezuelan western plains until Vichada in Colombia.
Goosen (1971 in CIAF, 1981) and Tricar (1974 a, b,c in CIAF, 1981) establish que that sedimentation at the plains
where the rivers burst their banks have been mostly contemporaneous to the dunes and concurrently they have
been an important source of their component material; the authors indicate that the dunes are more ancient
than the Holocene alluvial deposits.

4.2.1.7. Geology of the Direct Influence Area (DIA)

The Direct Influence Area is defined as the area where direct or primary environmental impacts affect physical,
biotic, socio-economic and cultural aspects at the sites that are intervened with any type of construction and
operation, taking into account the following environmental criteria:

e Areas that are going to be intervened by building activities.

e Areas defined forthe permanent camp and temporary facilities, as well as existing ways to be used as access
for Forest First premises.

¢ = Socio-economic and cultural characteristics or conditions of the communities settled in the area which may
be positively or negatively affected.

e — Especially the premises that will be used as right of way.

e Directimpacts generated by operating activities to be accomplished.

LOCAL GEOLOGY

Within the influence area of Forestal de la Orinoquia’s premises, there are rock and soil units, and exposed
deposits with ages between the Precambrian, the Cretacic, the Paleozoic — Neogene and Quaternary periods.

Table 4.7: Geological Units (DIA)

Premises Geological Units
Cuernavaca Qp, Qcf

El barajuste Qp, Qcf, Qac

El Comienzo Qp, Qcf, Qac

El Paraiso! Qp, Qcf, Qac, Qll
El Paraiso Il Qp, Qcf, Qac

El Toro Qp, Qcf, Qac

El Triunfo Qcf,Qac

Hato Nuevo Qp, Qcf, Qac, Qll
LaCordobeza Qp, Qcf, Qac
LaFe Qcf, Qac
LaFortaleza Qcf, Qac
LaGarza Morena Qp, Qcf, Qac
Lajosa Qp, Qcf, Qac

La Pista Qp

La Victoria Qp, Qcf, Qac

Las Malvinas Qp, Qcf, QIl
Llano Lindo Qp, Qcf, Qac
Los Palmares Qp, Qcf, Qac
Paraiso — Primavera Qp, Qcf, Qac

San Cristdbal Qcea, Qcf
Tierradentro Qp, Qcf, Qac
Source: (Valoracién Economica Ambiental , 2017)

Units present at Forestal de la Orinoquia’s premises belong to the Quaternary Period.

Figure 4.10: Geological Map of AreaA

_ _ = bal

aaa en

Source: (Valoracién Economica Ambiental , 2017)
Figure 4.11: Geological Map of Area B.

Source: (Valoracién Economica Ambiental , 2017)

Figure 4.12: Geological Map of Area C

Map of AreaC
Source: (Valoracién Economica Ambiental , 2017)
-  Ferruginous Crusts (Qcf)

This unitis present in most of the premises and corresponds to corrugated peneplain sediments found near the
dendritic-to-sub-dendritic drainages network, and in some sectors in the lower parts of the Inselberg (ancient
granite bodies).

The weather conditions of the surveyed area are characterized by long winters and long summers, situation
which directly influences the weathering and leaching of pre-existing rocks rich in mafic minerals and feldspars,
thus leading to the deposition of ferruginous crests with high content of iron oxide, limonite, hematite and
goethite type. The ferruginous crusts are associated with low zones of granite bedrock and with dissection areas
of main and secondary surface drainage (rivers and streams). This unit corresponds to veryhard welded masses
with high concentration ofiron, granular porous texture with characteristic ochre to reddish shades andin some
sectors, itis found with kidney-shapedtexture.

According to what was observed in the field, the ferruginous crusts present textural variations and different
compositions, depending on the places where they crop out. The ferruginous crusts are mainly located in the
rivers Bita and Meta and at the Juriepe stream in the northern sector of the surveyed area and they are
comprised of fine-to-medium sandstones with sub-rounded, moderate selection lithic milky quartz showing

kidney or botroydal shape with 0,2cm thick siltstone and hematite strips. Their thickness oscillates between 0.6
and 1,30m.

Figure 4.13: San Cristobal Premise, Geological Units Qca, Qcf

»

=

Source: (Valoracién Economica Ambiental , 2017)
Figure 4.14: El Paraiso | Premise, Geological Units Qp, Qcf

Source: (Valoracién Economica Ambiental , 2017)

- Recent Deposits (Qp):

These recent deposits cover a large segment of the premises visited in the field. They correspond to a non-
consolidated unit made up of mud-sand sediments with undetermined thickness and age, with colors that vary
from light gray to brown yellowishin several facies fluvial continental environments forming vast savannahs with
none or slight dissection which cover tertiary deposits and pre-Cambrian rocks located east of the area. Such
sediments are mostly covered by “saeta”-type pastures and scarce bushes vegetation. In certain sectors the
deposits are covered by sands brought by the wind.
Figure 4.15: Cuernavaca Premise, Geological Units Qp, Qcf

Source: (Valoracién Economica Ambiental , 2017)
Alluvial Deposits:

“During field observations andimage analyses two types ofalluvial deposits were identified: flood plains and
riverbed alluvial deposits.

- Flood Plains’ Deposits (Qll)

This unitis found in 5 premises located nearby the Meta River and it corresponds to areas subject to constant
flooding, especially in the winter. At the Bita River there are fine material sediments deposited in the valleys of
the Orinocoand Meta rivers as well as in areas subject to constant flooding, mainly in the winter.

This unit hosts non-consolidated sediments with sand texture variations from fine - to-greyish clayey sands
having high quartz content and low levels of feldspar and mafic minerals richin organic material. For this reason
they give way to soils that favor abundant development of bush-type topsoil that hosts minor species.
Figure 4.16: Malvinas Premise, Geological Units (Ql!)

e
=

Source: (Valoracién Economica Ambiental , 2017)
- Riverbed Alluvial Deposits (Qac)

This variety is present in most of Forestal de la Orinoquia’s premises and they correspond to non-consolidated
sediments deposited in the beds of the Meta, Orinoco, Dagua and Bita rivers, forming sandbanks located in
active beds (islands), riverbanks and local terraces. The existing material varies according to the dynamics and
to the contribution of material, there being diverse textures and compositions.

In the sector of the Tierradentro premise on the Bita River silica sandbanks made up of very fine grain, good
selection, rounded sand with lowsilt content are found.

The Meta River contains sandbanks within the active bed (islands) made up of greyish very fine sands with
contribution of clay material and high concentration of iron oxides in the upper part.**

11 Geological cartography and geochemical sampling of drawings 159, 160, 161, 179, 180. and 181 Puerto
Carrefio, Vichada
Figure 4.17: Prmise Cuernavaca, Geological Units Ql

Source: (Valoracién Economica Ambiental , 2017)

¢ STRUCURAL GEOLOGY (All)
REGIONAL STRUCTURAL GEOLOGY

The premises are located in the Llanos Orientales Basin in the East part of Colombia, bordering with the Barinas
Basin at the northern part of Venezuela. The Serrania de La Macarena and the Arco del Vaupés to the South;
and the Guaicaramo’s fault system to the West and the Guyana Shield to the East. 1993).

The study of the Forestal de la Orinoquia’s area is specifically developed in drawings 160, 161, 162, 180, 181 and
182 in the Department of Vichada.

LOCAL STRUCTURAL GEOLOGY (DIA)

At Forestal de la Orinoquia’s premises there are no complex structural features; no material outcrops are
evidenced that may require a deep analysis or supplementary studies; structural geology deals with the whole
and the conditions of the land are referred to in the regional geologyfor the analysis of the Baseline.

“Guidelines

For the analysis of this Baseline study the previous bibliographic review is taken into account and the straight or
nearly straight traits of topographic alignments that are visible in images of remote sensors, such as satellite
images, aerial photographs or topographic maps are defined as guidelines. (Marshak & Mitra, 1988). Based on
the information and analysis of satellite images, radar and topographic maps, linear features were identified
showing varied predominant directions From: * NW-SE * NE-SW,some E-W bound.

The above is related to the geomorphology of the land, taking as reference the array of first and second order
drainages presentin the area.

12 GEOLOGICAL CARTOGRAPHY AND GEOCHEMICAL SAMPLING OF DRAWINGS AS 159, 160, 161, 179, 180 Y 181
PUERTO CARRENO, VICHADA
4.2.1.8 Geological Evolution
“PRECAMBRIAN

The surveyed area framed by drawings 160, 161, 162, 180 and 181 at ascale of 1:100.000is located in the most
Eastern sector of los Llanos Orientales Basin, region which makes part of the Amazonic Craton located towards
the north of the South American Platform and represents one of the most cathodic bodies of the world.

According to the Colombian Lands Map (INGEOMINAS, 1983), the area has been defined as Terrain Meta,
Vichada, Guaviare, mentioning first an accumulation of pelitic and samitic sediments of the beginning of the
Proterozoic period which suffer metamorphosis during the Trans-Amazonic metamorphic phase (~1780m.a).
The studies accomplished by Tassinary & Macambira (1999), propose a geotetonic evolution and summarized
the geo-chronological control of the Amazonic Craton in6 chronotectonic provinces based onthe determination
of ages derivedfrom granite-bearing rocks and their metamorphic derivatives, as follows:

¢ Central Amazonica (CA): 2200 at 1950M.a.

© Ventuari—Tapajos (VT): 1950at 1800 M.a.

© Rio Negro — Jurena (RNJ): 1800 at 1550 M.a, in turn divided into RioNegro (RNP) — 1860 at 1520 M.a. and
Rondonia—Jurena— 1760 at 1470M.a.

© Rodiniense— San Ignacio(Ro): 1500 at 1300M.a.

© —Sunsds (SS): 1250 at 1000 Ma.

The Amazonic Craton comprises an area of 4400 million Km2. According to (Cordani et. al., 2009), its formation
started approximately 3100 m.a when the Carajas-Imataca province was developed (3,1G.a-2,53G.a). According
to Santos et. al (2000), itis associated with the Aroan tecto-metamorphic event. Tassinari et. al (1996), stated
that this craton was formed during the Arqueano period when the micro-continents agglutination occurred,
forming paleoproterozoic orogenic belts. According to several authors the most ancient exposed rocks in the
Colombian Amazon region make part of the Rio Negro Province (Santos et al., 2006) of the Guyana Shield and
correspond to an old continental magmatic arc due to a subduction of the ocean crust under the western bank
of the province (Rogers & Santos, 2002; Zhao et al., 2004). The isotopic dating of these rocks have given a
dispersion of ages between 1.8 G.a. y 1.55 G.a. Such subduction phase originated a plutonism which is evidenced
in the Rio Negro Province due to occurrence of the Parguense magmatic event with the most recent ages of 152
G.a. (Priemetal., 1982; Kroonenberg, 1982; Toussaint, 1993), givingrise to rapakivi granitic intrusive bodies of
the Gaudette & Olszewski of the Parguaza Intrusive Suite (1985). The Parguaza Intrusive Suite in Colombia and
Venezuela may be correlated with Granitoids of the Igana y Uaupés Intrusive Suites and with the Gabroic
Complex of Tapuruquara in Brasil.

According to Gaudette (1978 in Gonzalez and Pinto, 1989), the precambrian rocks exposed in the western edge
of the Guyana Shield present a Rb/Sr age of 1550 M.a and a U/Pb of 1545 + 20 M.a. (medium Proterozoic)
Gaudette (1978 in Buenaventura and Rosas, 1988) at Venezuelan territory, which locates them within the Rio
Negro and Sunsas Province. Such plutonic event is represented in the Orinoco River strip both, in the Colombian
side and in Venezuela. The Parguaza granite batholith presents an absolute age between 1590m.a and 1545ma,
through the U/Pb method, which evidences that it occurred during the Parguazensis event (1,8Ga — 1,5Ga). Such
body is the most ancient one near to the area, and it was formed as of bimodal magmas due to partial fusion of
the continental crust (intraplates). It is an anorogenic granite of the Mesoproterozoic age, intruded through very
deep faults due to the formation of a rifting during the rupture of the Atlantida paleocontinent, exhibiting
tension-type nature. Itis worthwhile pointing out that granites have been foundand have been interpreted as
magmatic arc type in environments having an approximate age of 1800 m.a; hence, it may be estimated that
there was a change of a compressional environment during the accretion of provinces to a tensional
environment during the separation of the Atlantica supercontinent (Columbia). It could be said that the Parguaza
Batholith is associated with the Suapure-Malaca Rift, contained in Toussaint’s work, 1993.

In the case of the Meta-sandstones of Cerro El Carajo (Pem?) defined by Gonzalez and Pinto (1989), they are
correlationable according to Petzal et. al (1974 in McCandless (1961 in Stratigraphic Lexicon of Venezuela,) the
type section of which is found in Galeras de Cinaruco (Apure State) and it extends to Cinarucoin the right bank
of the Orinoco River until the Villacoa River (Bolivar State), comprising locally ferruginous and partly sericitic
compact quartzites with minor proportion of intra-formational conglomerates of sericitic shales which
transitionally pass to the upper part of the conglomerates wherein they interstratified forming a phyllites matrix,
sometimes hematitic-sericitic. These amply folded rocks result from low grade metamorphosis and clastic
deformation with only partial recrystallization or quartz sand and compact quartzite conglomerates with crossed
stratification and extensive varied proportions of locally ferruginous sericitic cement. McCandless (1965 in
Stratigraphic Lexicon of Venezuela) mentioned lenticular concentrations of iron oxides.

Notwithstanding, according to what was observed in the field and to the lithological characteristics of the
exposed rocks, such unit may by correlated with the Mataui formation described by A. R. Reid, 1974, belonging
to the Roraima group defined as follows: “essentially consisting of fine grain ortho -quartzites, either white, beige
or pink. The sand grains range from sub-rounded to sub-angular. The sandstones are presented as 1 meter thick
strata and may be laterally traced for about 500 to 600 meters. Crossed stratification is common 250 meters
above the base, while in the bottom the unitis absent. The top of the unit presents scarce silicification, which
makes the sandstones very brittle. In general, the sandstones of of the lower part of the Mataui Formation are
well selected, whereas at the top they are rather poorly selected; these present abundant sedimentary
structures, such as crossed stratification, parallel lamination andcurling”.

Evolution of the RoraimaGroup

According to several authors and to what INGEOMINAS ( 2006) hasstated in the document “Potential of Mineral
Resources at the Colombian East Region”, the settling ofthe sediments that conform the protolith of successions
corresponding to the Roraima Subgroup and to the “like Roraima” formations (i.e. the Tunui Group) are within
the same context (Brito, 2002; Santos et al., 2003). The cortical extension provokes the thinning of the
continental crust, generating rifting due to lystric faults (Costa & Hasui, 1992; Stern, 2002; Ernst & Buchan, 2003).
The final resultis the cortical thinningand the formation of settling basins that will the filled by igneous material
in or about the surface (Bosworth, 1987; Costa & Hasui, 1992), to which doleritic dikes, sills, tobas and/or sills,
tuffs and/or basaltic, trachitic, riolitic flows and associated pyroclastites are associated. (Hess,1989). Since the
Roraima Supergroup strata represent deposition events occurred in the Guyana Shield (Santos et al., 2003), it
may be concluded that the extension affected the entire Guyana Shield. (Brito, 2002).

-  CRETACIC PERIOD

Throughout the Cretacic period, the Colombian East was affected by distentioning tectonic phenomena and by
a subsidence that allowed depositing epicontinental marine sedimentation within a rather calm environment.
(Etayo- Serna et al., 1976; GEOTEC, 1993). As of Fabre’s work (1984), the geodynamic evolution of Colombian
East is divided into two large periods, A distension period during which important movements were produced
due to normal type faults which limited horsts y grabens, and during which sedimentation was marked by rapid
longitudinal and transverse facies and thicknesses changes; and then, as of Albiano, a slow cooling period of the
lithosphere began without faults movement, allowing regional thermal subsidence that affected the set of the
Andean East and the most western part of los Llanos Orientales.
-  PALEOGENE— NEOGENE PERIOD

In the Paleogene-Neogene period, the beds of the Meta and Orinoco Rivers were different from what they are
today (Hoorn et. al., 1995). For the Late Oligocene, the drainages coming from the Central Mountain Range and
from the Amazonic Craton formed a Paleo-Orinoco the bed of which was more to the West than what it is at
present, and its mouth was in the Maracaibo Gulf. This leads to think that there could have been a slight
westward tilting in the workedarea. The current course was acquired between the end of the Mioce ne and the
Holocene, after the rising of the East Mountain Range in Colombia and Los Andes in Venezuela.

- QUATERNARY

Most of the area is associated with Young sediments defined as units of the quaternary period and described as
irregular layers of ferruginous crusts and sandstones with iron content. These ferruginous crusts are considered
as the mark of an ancient fluctuating level of the water table, possibly as a lagoon environment, deposited by
shallow currents and sub-aerial exposure, which caused the formation of ferruginous crusts en their surface
starting with iron in suspension that were precipitated and cemented.

The cover of recent deposits is due to fluctuations of the main drainages level in the area, suchas those resulting
fromthe Meta and Bita riversand the Mucocreek, the Chiquichaque stream, and the Juriepe stream, all of which
extend the edges of their beds at flooding times and deposit sediments in the flooded plains, likewise leaving
bars of deposits in low-tide areas.

4.22 Geomorphology

Geomorphologyis centered in geoforms of the land derived from the interaction of factors that wear erosional
surfaces, or accumulate sediments to form new landscapes, as well as the morphodynamic process surveys that
also model the landscape. The methodology for the characterization of the environmental baseline of interest
for FFC includes, in geomorphological terms, the definition of geomorphological units derived from the inherent
conditions of the premises related to geoforms, morphogenesis, morphography, morphodynamics and
morfostructures. Within the geomorphologic analysis process, the properties were visited from September 10
to September 18, 2017. We accomplished inspection of the land and reviewed the geomorphological data. The
main source of information for the geomorphol surveys corresponds to the general guidelines established
by the Colombian Geological Service. Previous surveysare alsoincluded, suchas technical and scientific reports,
and we also accomplisheda revision of the data existing in different entities (IGAC, INGEOMINAS, UNAL, etc..).
As fundamental grounds in search of primary information, we adopted the parameter of image coverage given
by different remote sensors that exist at the IGAC images Bank, such as Radarsat-1, Landsat and SPOT. Such
images were processed using the ArcGIS program, implementing the band combination method in false color;

images were overlapped through synergism (radar and landsat images) with the purpose of delimiting and
describing different expressions of the landscape, types of reliefand morphogenetic environments.

The Vichada Department, and particularly the drawings used for this survey, mostly deal with the Bita River
basin, which in turn includes the Meta River basin in the North, and the Tomo River basin in the South. In the
East it borders with the Eastern part of the Orinoco River. Several types of landscapes were identified in
accordance with the predominant characteristics, which are pointed out both, for their morphological contrast,
and for their extension. Herein below we are identifying the most standing out landscapes: 1) The Plateau or
alluvial plain flooded by the Meta and Bita Rivers. On these strips there are different active riverbeds or courses
that in whole form a twisted pattern for the Meta River and in some sections a meandering pattern for the Bita
River. The strip that comprises alluvions associated with active beds of large rivers, such as the Orinoco, Meta
and Bita Rivers 2) The vast plateau or alluvial plain that receives floods from main sources, suchas the Orinoco,
Meta and Bita Rivers, which generally presents low and flat relief, almost always floodable; 3) The Orinoquia’s
high plateau, (well drained), that presents different dissection stages which vary from very dissected, slightly
dissected and non-dissected; 4) The relicts of the Guyana Shield which are represented by a series of isolated
hills that protrude over the high plateau, mostly known as inselbergs 0 isle hills that form part of the peneplain
landscape which is better developed on both banks of the Orinoco River but more developed towards
Venezuelanterritory.

4.2.2.1 Analysis of the Processes Evolution

MORPHODYNAMIC (MULTITEMPORARITY)

Within the survey for Forestal de la Orinoquia, we conducted an analysis of the evolution of morphodynamic or
instability processes, allowing to know their dynamics and to provide tools for its future management in
accordance with the requirements and needs of the company at the time of accomplishing any activity for the
benefit of the project and of the environment where it is developed.

The morphogenetic units defined as of the geomorphological analysis are the lowest element in the geo-relief
classification hierarchy. Such units have homogeneous characteristics both regarding form, and the
morphogenesis and morphodynamics that affect them. Starting with the differentiation of these units, the
morphodynamic processes occurring inside each of them are identified as passive or active forms that are
differentiated according to the presence or absence of relevant morphodynamic processes. This exercise is
initiated with interpretation of photographic images of several years, according to availability, and then, such
images are represented in a map where theyare overlapped to be able to identify the evolution of their features.

The activities to be conducted for this analysis are described below:

¢ Acquisition of available aerial photographs of the area under study, at an adequate or existing scale, based
on consultations with the Instituto Agustin Codazzi (IGAC); the Cadastre Bureau of the Vichada Department;
and the competent Regional Autonomous Corporation of the area (Corporinoquia), and Forestal de la
Orinoquia’s own pictures.

e Findings lead to selection of the aerial photographs to be used in multitemporal analyses, taking into
account that to analyze the direct influence area, a scale of 1:50.000 is required, therefore looking for
airlines that fly as close as possible and are able to provide the mentionedscale.

e Interpretation of aerial photographs of different times, makingemphasis in cartography of morphodynamic
processes and describing their characteristics. The processes to be taken into account are: sliding scar, active
sliding, concentrated erosion (furrows and gullies), puddle formation, overgrazing, river banksscouring.

e Generation of morphodynamic processes maps overlapping different periods in order to visualize the
progress or regression (given the case) of the morphodynamic processes throughout time.

e Overlapping the morphodynamic processes map with cartographic information of the sites intervened by
the anthropic activity, especially by illegal mining exploitations.

e Based on the above, identify the influence of anthropic activities in the development, evolution or increase
of the morphodynamic processes, making emphasis on the following activities: mining exploitation,
construction of roads, earth fills, urban adaptations, among other interventions. This must be carried out
thinking on the morphodynamic processes proficiency and the variability inherent to the natural regime
that prevails in the sector.

¢ Prepare cartography on the morphodynamic processes map of the areas that have degraded or where the
processes have accentuated due to unplanned anthropic intervention.

e Preparation of a report showing all the results informed as of this analysis including the other
geomorphologic variables.
Record the land slopes after accomplishing the respective Land Digital Model. According to the cartographic
base, this input is fundamental to define the Macro items and the geomorphological units, or the landscape.
The used slope ranges correspond to those quoted within a range of 0 to 3 %.

4.2.2.2 Evaluation of sliding threat or mass movements.

The threat caused by mass movements is defined as the probability of fault, or by movement or sliding of the
soils and rocks that are more superficial in the Project’s area of influence.

Methodology used in this survey for probability estimates is based on the reliability theory, characterizing the
variables that control speed, magnitude and extension of this natural phenomenon. The final product is a map
containing diverse probability ranges due to failure of the surface materials.

The following variables are considered as input or entry data for the methodology: geology, geomorphology,
erosion processes, land slope, direction of flowof surface currents, soil thicknesses, geotechnical parameters of
the different weathering horizons, soil’s humidity content, and seismic solicitations.

A. Procedure

e  Toevaluate the geology of the Survey area: demarcation of the rock types, geological structures, weathering
profiles.

e To estimate basic geotechnical parameters: cohesion, friction angle, unit weight, embankment inclination
angle and thicknessof the analyzed soil.

e To estimate seismic considerations that involve the acceleration corresponding to the zone’s design seism

or to the type of project that is going to be built.
e To separate homogeneousareas considering the whole inputs stated in the preceding steps.

4.2.2.3 Revision of the geomorphologic data

The main information source for the geomorphologic surveys corresponds to the general guidelines established
by the Colombian Geological Service. (Servicio Geologico Colombiano). Previous studies are also includes, such
as technicaland scientific reports, thesis, graduation papers, articles amongother, the surveys delivered by FFC
are listed and as main information.

4.2.2.4 — Field|nspection

Geomorphologically speaking, an inspection of the area of interest was accomplished in order to determine the
conditions of the landscape, including erosion processes present in the land. The geomorphological conditions
are related to the identification of superficial formations, weathering profiles and erosive processes, so as to
define the colluvial deposits or residual soils that include unstable areas associated with active or potential mass-
removal movements, or areas affected by intense lamination or concentrated erosion processes, furrows and
gullies, or erosion that may affect stability.

Analysis of Remote Sensors.

The stereographic analyses carried out for the aerial photographs quoted in the analyses of morphodynamic
processes evolution, and in the orthophotos (2005, 2011) are included in this activity. This activity results in the
4.2.2.5 Analysis of Remote Sensors

In this activity we include the analysis conducted for the aerial photographs mentioned in the morphodynamic
processes evolution analysis and the orthophotos. The photomorphological cartography and the detailed
mapping of the morphodynamic processes is derived from this activity.

4.2.2.6  Geographica Information Systems and Preparation of the Thematic Cartography

The preliminary cartographic and geomorphological data are cleaned-up, digitalized and integrated based on
the geographic information systems (SIG, for its initials in Spanish).

In addition, the map of landslopes is obtained in this activity after runningthe respective Terrain’s Digital Model.
According to the cartographic base, this input is fundamental to define both, the Macro, and the
geomorphological units or the landscape. The embankment ranges used correspond to 0 to 3 %, where this
values are synthesised, and the respective geomorphological unit to which they belong is shown.

Figure 4.18: Zone A Geomorphology

Source: (Valoracién Economica Ambiental , 2017)
Figure 4.19: Zone B Geomorphology

|
Source: (Valoracién Economica Ambiental , 2017)

Figure 4.20: Zone C Geomorphology
Source: (Valoracién Economica Ambiental , 2017)

4.2.2.7. Morphogenetic Environments — Geomorphology (DIA)

During the process of interpretation of the remote sensor images LANDSAT and Radar, the different
morphogenetic environments existing in the surveyed area could be identified and defined, either they are of
exogenous or endogenous originin the Survey area, including even the anthropic origin environments.

The area is influenced by geological and geomorphological processes associated with the origin and evolution
of a vast low and plain area located between the Guyana Shield and the eastern flank of the Eastern mountain
range, including the areas of the Orinoco, Meta and Bita river basins, where processes of different nature related
with climate change occurred during the Pleistocene-Holocene period have taken place and are evidenced with
the presence of sand banks brought by wind, ancient and sub-recent alluvial deposits and, above all, the
presence of thick ironcrusts located in the highlands.

There are also certain relicts of isolated hills developed on pericratonic granite -bearing rocks belonging to the
Parguaza Rapakivi granite that extensively crop out in Venezuelan territory and continue towards Colombian
territory onthe left bank of the Orinoco River where it is expressed in isolated hills known as Inselbergs or island
hills.

Within the main inspected environments in the survey area we identified those of Fluvial, Wind and Flooding
origin.
4.2.2.8 | Geomorphological Units of Fluvial and Colluvial-alluvial Origin’?

On the Landsat- ETM and radarsat-1 images we may distinguish and differentiate several geomorphological units
according to the presented contrasts, as per their origin. One of the most representative units of the region
corresponds to the plateau or vast alluvial plain associated with the Meta and Bita Rivers. Small valleyslocated
on the highlands are common and they are visible on such images, showing the presence of riparian forests
along narrowand continuous small valleys.

¢ Current Plateau or Alluvial Plain Associated with the Meta River

It includes more recent areas made up of alluvial sediments with less evolved soils and characteristics more
associated with the dynamicsof the branches associated with currents. This flooding alluvial plain which within
the landscape of the general area generates the greatest density of sources and creeksalso corresponds to the
most floodable areas of the plateau. Locally it possesses accumulations brought by wind or dunes totally or
partially buried by the most recent alluvial sediments.

13 GEOLOGIC CARTOGRAPHY AND GEOCHEMICAL SAMPLING OF DRAWINGS 159, 160, 161, 179, 180 AND 181
PUERTO CARRENO, VICHADA
Figure 4.21: San Cristobal Premise, Alluvial Plain or Plateau Associated with the Meta River

Source: (Valoracién Economica Ambiental , 2017)

¢ Alluvial Plain or Plateau Associated withthe Bita River

This unit corresponds to a variable amplitude alluvial plain according to the high, medium or low position of the
basin; therein we see several interlinked or joined, continuous and stable sources. This plateau contrasts well
with the environment occupied by the highlands. There is a clear differentiation between the geomorphological
forms caused by alluvial deposition and their close relation to vegetation. Hence, in the photographs we note
conspicuous riparian vegetation associated with dikes and aquifers or ground-water supplies of the rivers and
their tributaries.

The flooding of these areas seems to be circumscribed to shallows and marshes resulting from rainwater and
creeks that introduce water in winter, which does not find enough outlets to permanent courses; and
occasionally flooding comes from areas of undulated topography riversides adjacent to main courses that
overflow and cause flooding. The outcropping sediments are located inthe Bita River Banks and are mainly made
up of non-consolidated fine sand to slimy and clayey materials.
Figure 4.22:LaJosa Plateauor Current Alluvial Plain Associated to the Meta River.
=

Source: (Valoracién Economica Ambiental , 2017)

¢ NARROW VALLEYS OF ALLUVIAL-COLLUVIAL ORIGIN

On the highlands area both, of the very dissected one, and of the less dissected, we may well appreciate the
small and narrowvalleys resultingfrom past dissection processes that are currently covered by long sections of
riparian forests that have established there and still remain in such places.

e ALLUVIAL TERRACES
This unit is associated with the two Banks of the Meta River, as a result of the erosion and sedimentation
dynamics of the river. This unitis developed as being produced by the river sculpting processes within its own

sediments.

© SANDBANKS WITHOUT VEGETAL COVERAGE

Within the influence area of the Meta and Bita Rivers’ active beds, there is aseries of quartz-bearing sandbanks
that have been deposited by the waters of such rivers during the rainy season. Such deposits have a pale or
white shade in satellite images which contrasts with the blue color water andthe red color vegetation asso ciated
with the alluvial plateau and the riparian forests that drain over the plain.

¢ WIND-ORIGIN GEOMORPHOLOGICAL UNITS

The identified wind-origin units are located in the high plateau and are presented forming parabolic dunes
several kilometers long and dozens of meters wide. There, we also find wind-origin deposits forming different
thickness sand mantles that cover areas of the dissected and non-dissected high plateau, smoothing the surface,
and are distinguished on images, since they appear with a pink color similar to the one of the parabolic dunes
and the alluvions developed in the Meta and Bita active beds.

¢ PARABOLICDUNES
This unit corresponds to a series of sand deposits transported by wind and accumulated over the non -dissected
plateau. The source of such deposits corresponds to alluvial sediments transported from the river beds and

carried by the wind towards adjacent areas.

© DISPERSE SAND MANTLES TRANSPORTED BY WIND

This unit has been discordantly deposited on different surfaces of the plateau, forming irregular pink spots which
contrast with adjacent units located on non-dissected areas of the plateau.

«© DENUDATIONAL ORIGIN GEOMORPHOLOGICAL UNITS

The denudational origin units are developed on the Plateau corresponding to a relatively flat surface which has
tectonically risen above the level of the current alluvial plain and which was subsequently affected by dissection
processes in different degree, which in turn generate hilly undulated surfaces with a drainage development that
varies between dense dendritic to sub-dendritic patterns. Accordingto the field exploration, it corresponds to
masses with high, soldered, competent concentrations of iron with granular poroustexture and ochre to reddish
tones. In certain sectors such deposits are kidney-shaped.

According to what was observed in the field and to what has been stated by several authors, such crusts are
formed through leaching processes and through strong climate changes that occur in the area (long periods of
summer and long periods of rain). The units within the area are located along the Bita River and the streams
Juriepe, Juriepito, Cafio Muco, Cafio del Avién, Cafio del Almorzadero, and their secondary and tertiary
tributaries, and have lesser presence in the Meta river. It is worthwhile pointing out that this unit has been
minimally affected by erosion and it is comprised of reddish, brown-to-ochre ferruginous crust horizons, mostly
solid and others are nodular, gravel-type.
Figure 4.23: El Barajuste Premise, Current Alluvial Plateau associated with the Meta River

Source: (Valoracién Economica Ambiental , 2017)

Differentiated geomorphological units on the plateau area may be classified in the followingcategories:

- Iron Crusts and Layers

lron deposits having variable thickness layers according to their degree of alteration and position over the
plateau. Such deposits are presented on the image that has been treated with a dark greenalgorithm.

- Iron Crusts and Layers

lron deposits in partially altered and dissected layers of flat-to-undulated dissected relief. On the image treated
with the algorithm they appear with a light green color.

- Iron Crusts and Layers

Very altered deposits represented by disperse iron gravel on the land surface. They present a Green -yellowish
color on the image treated with the algorithm.

- Very Dissected Plateau (DAmd)
It corresponds to a series of areas characterized by presenting a dense dendritic pattern with short sections

having the appearance of tree branches. In addition, a dissection patter is presented with different intensity
degrees. In certain casesiron crusts are found in the sheer front of the dissection.
-  Flat-concave Dissected Plateau

As opposed to the above, it is characterized by a more spaced and less dense drainage pattern developed on
flat-concave surfaces which in certain cases may present lesser depressions which in the region are those called
marshes.

-  Non-dissected Flat Plateau

This unit of the non-dissected plateau presents a homogeneous flat surface that clearly contrasts with the
dissected areas, allowing to separate it on the multispectral satellite images. In certain cases alluvial deposits
are often found, together with wind-blown sands covering the iron crusts. Sporadically there are small wetlands.

-  Inselbergs or Island Hills

This corresponds to a series of rocky outcrops that appear both, in Venezuelan and Colombian territory,
belonging to the ancient Guyana Shield, whichis made up of igneousrocks represented by the Parguaza granite
that crops out on both Banksor the Orinoco River, especially around Puerto Carrefio and onthe left bank of the
Orinoco River where they form a series of hills and slopes partially covered by quaternary deposits of fluvialand
wing origin.

The premises area present different land characteristics that allow separating three geomorphological units: Hill
islands (Inselbergs), Peneplaines forming Savannahs and Hills, and Systems of Alluvial Landscapes which were
determined as of the field observations and the photo-geological analysis.

4.23 Soils

Based on the Terms of Reference for the characterization of the baseline for Forestal de la Orinoquia, the
Methodologyto submit Environmental Impact Surveys (MAVDT, 2010) and the Colombian Technical Standards
for soil sampling (NTC 4113-1, NTC 4113-2, NTC 4113-3, NTC 4113-4 and ISO 10381-5) were followed to define
the characteristics, borders and methodology for the soil study of the area of interest.

The soil survey objectives are: to determine the general quality of the soil regarding its natural and usage basic
components; and to prepare soil maps for the area of interest. This sampling also provides legal back-up
information for activities that affect this resource and require a baseline (NTC4113-1, 2007).

In this sense, the soil surveyaccomplished used as reference the Vichada Department Soils document prepared
by the Instituto Geografico Agustin Codazzi(IGAC), in 2014; accordingto the origin and evolution of the soils in
the area, the soils are relatively young and have slightly evolved, so they could be designated as Entisols (young
soils without development of horizons, generally fertile, with the exception of sandstones) and mainly
Inceptisols (young soils with development of horizons and variable fertility).

4.2.3.1 Regional Cartographic Units (IIA)

The methodology was divided into two stages*:

14 Geologial Cartography Geologica and Geochemical Sampling of Drawings 159, 160, 161, 179, 180 and 181,
Puerto Carrefio, Vichada
e The consultation of secondary sources, especially the “Soils General Survey and Zoning of Land in the
Vichada Department” accomplished by the Instituto Geografico Agustin Codazzi-IGAC- year 2014 (scala
1:100.000), as well as different land planning instruments of the Puerto Carrefio and Primavera
municipalities.

e Soil surveying in the areas under study (DIA), where physical characteristics were determined (depth,
texture, structure, apparent density, infiltration, hydric features), as well as chemical characteristics (organic
material, pH, nutrients, minerals) and biological characteristics (soil breathing), establishing correlation
between results of the different sampled areas.

In accordance with IGAC (2010) the general objective of the soil surveys is to prepare an inventory and
classification of the soil in order to knowits distribution pattern and the land’s capacity of use, to therefore be
able to determine areas that may support the formulation of management policies and sustainable use of the
resource, as well as the planning of agricultural, farming, forestry and environmental development.

For this survey, a detailed soil observation was defined for the DIA and a se mi-detailed one for the IIA, which
allowed to obtain data for biophysical zoning and allowed to cross this information with the one contained in
the municipal land planning regulations.

e Association

The Association is a cartographic unit made up by several dominant soils (60% or more) and one or more
inclusions of dissimilar soils, which added up should not represent more than 25%; itis a grouping of two, three
or more different soils (each one belonging to a different taxonomic unit) but geographically related, in sucha
way that they may be separated in amore detailed survey.

¢ — Consociation

Mapping cartographic unit comprised of ahomogeneous population of soils, i.e. dominated by a single class of
soils, with permissible inclusions of different soils which may not occupy more than 10%.

The dominant soil class occupies from 50 to 75% of the surface and it is the one that gives the name to the
cartographic unit. Inclusions of similar soils within the same cartographic unit make the most important
interpretations not be significantly affected.

e Complex

Cartographic unit containing two or more classes of soils, generally dissimilar, which are so intertwined that it is
impossible to separate them even in a more detailed cartography, despite they present a space organization
(distribution pattern) that fits in a certain logic.

For complete delimitation of a cartographic unit, the soil phases are also defined; they are a subdivision of a
cartographic unit based on physical properties that were not considered in the taxonomic classification and
define the use and management ofthe soils, and specially determine their potential use and are identified taking
into account criteria concerning slope, erosion and flooding (either occasional or frequent), content of stones
and/or rocks anddepth.

Herein below we are describing the criteria of phases:
e Slope

Certain cartographic units present a small margin variation in the slopes; therefore it is convenient to subdivide
the boundaries in accordance with the use and management needs of the respective soil. The gradient or
inclination of the slope whichis most observedin the premises is zero to three, with code unit A.

e Degree of Soil Erosion

One of the phenomena to take into account in soil mapping is erosion due to the effects it produces on the
potential use of the soil and on the management practices required for maintaining it in production, or for
recovering it. Differences in the degree of erosion found at the premises of the survey are slight-to-moderate,
with 1 and 2 values.

e Flooding

It is used to indicate the occurrence of the event as such. It also applies to soils that, although artificially drained
and protected by jarillones, at damp periods of strong and frequent rainfall, are affected by the “capillary rise”
phenomenon which increases groundwater level up to the surface where flooding takes place. In most of the
quoted premises there are soil units prone to be flooded due to their morphology. These units are represented
by the letter i.

* Stone contentin the surface

It indicates the presence of abundant fragments of different sizes of stones in the surface. On the name of the
cartographic unit letter p is placed.

* ~ Rockcontent
Where lying rocks cover 10% of the area, the rocky soil phase is identified with number 8.
© Depth

It is identified with letter s. It determines the depth until which the roots may explore the soil without physical
or chemical obstacles. Soils are determined as shallow whenever their depth is under 50 centimeters, and as
moderately deep whenever their depth is between 50 and 100 cm and they are considered deep whenever their
depth exceeds 100 cm.

For a better understanding of the units present in the survey, itis assumed that the taxonomic components of
the cartographic units take into account the subgroup as categorical level, wherein the following characteristics
of the soils are considered: slope, source material, effective depth and its limitations, natural drainage,
morphology, physical, chemical and mineral characteristics and the main parameters that determine its
taxonomic classification. In addition, the general use and management restrictions are included in each of the
soil classes.

Taking into account that the formation of the soil is the result of interaction factors such as: weather, relief,
lithology, living beings and time, the results of such factors in the surveyed area established soils associated
with: a) alluvial plateaus, made up by dykes and riversides, nappa overflow and terraces. b) concave and
dissected peneplain, and marshes soils. c) Inselberg.
a) Soils Associated with Alluvial Plateaus*>

Alluvial deposit areas with amplitudes that vary from 1 — 15 Km. having flat dissected relief suffer flooding in

winter times. They are located along the Meta and Bita rivers and their respective attributes.

e Soils of Dykes and Riversides: areas subject to frequent floods, soils with coarse-to-fine textures, low-to-
medium fertility.

e Nappa Overflow Soils: They are located at the rivers’ nappa overflow and they are moderately -to-poorly
drained and they have moderately coarse to fine textures. Such deposits ar e foundin the surroundings of
the Juriepe stream.

e Terraces Soils: These correspond to terraces located at the banks of the Meta River. They have flat relief
made up by fine-to-medium textures of ancient alluvial sediments in advanced alteration conditions.
Natural pastures.

b) Soils associated with peneplain

e Flat Peneplain Soils: Theyare located in the North part of the Meta River, and are made up by ancient alluvial
material and they have flat relief with undulated micro-relieves.

e Concave Peneplain Soils: They correspond to vast shallows; the parental material is made up of alluvial
deposits covered by a wind related thin layer. Such deposits are in an advanced alteration condition and
hav medium textures.

e Dissected Peneplain Soils: They are complex surfaces with undulated-to strongly broken terrain, but with
sectors of flat surfaces. Their characteristics depend on where they are located within the landscape. Such
soils are evidenced in the surroundings of Curazaoand nearbythe Bita River.

c) Soils Associated with Inselber

The formation of these soils originate in meta-sedimentary rocks exposed in Cerroel Carajo; they appear in the
lower partand are mainly made up by lateritic soils with abundant content of hyaline-to-milky quartz, with few
development and locatedin sectors of the Inselberg.

4.2.3.2. Local Cartographic Units (DIA)

Following the field activities stated by Forest First and reckoning with available cartography, a field exploration
was accomplished. Boundaries of the cartographic units were corroborated and soils’ uniformity was verified
with borehole and observations were made from September 10 to 18, 2017; and samples of 5 premises were
collected for their respective analysis and development of results.

This field information also provided elements for the demarcation of the landscape proposed by Villota (1997) *
using landscape, relief, weather and lithology units. This factor constituted the base for the final separation of
the cartographic units and for the distribution of test pits inside the units.

Before taking samples in everysite, the place was prepared acquiring verbal permits form the owners, verifying
the security of the site and availability of materials. The tools and equipment used for the sampling consisted of

45 GEOLOGICAL CARTOGRAPHY AND GEOCHEMICAL SAMPLING OF DRAWINGS 159, 160, 161,179,180 AND
181 PUERTO CARRENO, VICHADA

16 Villota, H. Anewapproach to the physiographic classification of the land. In: Magazine CIAF Vol. 15. No. 1
page 83-117. Santa Fe de Bogota. 1997.
a drill, a rust-resisting trowel, shovels for manual excavation and taking of samples (NTC 4113-2). The field
personnel included a Geologist, a field assistant and a worker to openthe track.

Abiding by the previously established technical conditions, a protocol was followed for each sampling site. Then,
large dimension test pits were opened to provide safe and professional conditions (a depth of at least 1,5 to 2
meters, and the width and length were usually of 1m x 1m, depending on th type and cohesion of the soil). The
side of the test pit head was exposed to the sunlight. The extracted material was placed in the adjacent area,
preventing it from falling into the bottom of the test pit, as well as to prevent crossed contamination.
Furthermore, national regulations concerning safety established in standard NTC 4113-3 were complied with.
After preparation of the test pit, the walls were carefullycleaned removing the material extracted from the soil
in such a way that the horizon structures could be clearlyseen, preventing standin gon the pit shoulder.

Disturbed samplings of every horizon of interest were takenin every profile, from bottom to top, with a weight
of approximately 1 Kg each, taking care of not mixing them.

Each sample taken for the different lab analysis was clearly and unequivocally marked with a label containing all
the required information. This was done using adhesive labels taking precautions not to affect the sample since
this may cause loss of data.

The receptacles used were White polyethylene bags which were protected and sealed in such a way that the
samples would not deteriorate or loss any part of their content during transportation.

Upon arrival to their destination, the integrity and usefulness of the samples was verified in order to prevent
errors due to confusion of the bags.

Laboratory analytic methods correspond to those established by the IGAC16 for soil analysis:

© pH: Water (1:1)

e  Granulometry: Percentageof Sand, Clay and Silt (texture analysis): textural): Bouyoucos
e¢ Porcentage of organic material (M.O)
© — Calcium (Ca)

e Magnese (Mg)

© ~— Potasium(K)

© Sodium (Na)

e¢ Phosphorus (P)

e Borum(B)

e = Iron (Fe)

@ Maganese (Mn)

e Cupper (Cu)
© Zinc (Zn)
© Sulfur (Ss)

e Aluminium Content (Al)
e — Electric Conductivity

These parameters were determined in the soils laboratory of Universidad Industrial de Santander, through
analytic methods suchas:

e — Electrometric
© Colorimetric
e Atomic Adsorption
© = Turbidimetric

e Extraction

SOILS OF FORESTAL DE LA ORINOQUIA’S PREMISES (DIA)

Table 4.8: Soils of Forestal de la Orinos

quia’s Premises (DIA)

PREMISES SOILS

Cuernavaca AVlai, AVBc1

El barajuste AVlai, AVBc1

El Comienzo AVlai, AVBc1

El Paraiso! AVBc1, AVlai, SVAa, AVBd2
El Paraiso Il AVBc1, AVlai, SVAa, AVBd2
El Toro AVlai, AVBc1

El Triunfo AVlai, AVBc1

Hato Nuevo AVlai, AVBc1
LaCordobeza AVBc1, AVlai, SVAa, AVBd2
LaFe AVlai, AVBc1

LaFortaleza AVlai, AVBc1

LaGarza Morena AVBc1, AVlai, SVAa, AVBd2
Lajosa AVHai, AVLai

La Pista AVBc1, AVGae

La Victoria AVlai, AVBc1

Las Malvinas AVBc1, WAai

Llano Lindo AVHai, AVlai

Los Palmares

AVBc1, AVlai, SVAa, AVBd2

Paraiso (PC)

AVBc1, AVla1, AVBd2, AVGae

Paraiso — Primavera

AVBc1, AVlai, SVAa, AVBd2

San Cristobal

AVBc1, AVlai, SVAa, AVBd2

Tierradentro

AVBc1, AVlai AVBd2

Source: (Valoracién Economica Ambie

ntal ,2017)

Table 4.9: Soils of Forestal de la Orinoquia’s Premises (DIA)

PREMISES SOILS

Cuernavaca AVlai, AVBc1

El barajuste AVlai, AVBc1

El Comienzo AVlai, AVBc1

El Paraiso! AVBc1, AVlai, SVAa, AVBd2
El Paraiso Il AVBc1, AVlai, SVAa, AVBd2
El Toro AVlai, AVBc1

El Triunfo AVlai, AVBc1

Hato Nuevo AVlai, AVBc1
LaCordobeza AVBc1, AVlai, SVAa, AVBd2

LaFe

AVlai, AVBc1

PREMISES SOILS

La Fortaleza AVlai, AVBc1

LaGarza Morena AVBc1, AVlai, SVAa, AVBd2
Lajosa AVHai, AVLai

La Pista AVBc1, AVGae

La Victoria AVlai, AVBc1

Las Malvinas AVBc1, WAai

Llano Lindo AVHai, AVlai

Los Palmares

AVBc1, AVlai, SVAa, AVBd2

Paraiso (PC)

AVBc1, AVla1, AVBd2, AVGae

Paraiso — Primavera

AVBc1, AVlai, SVAa, AVBd2

San Cristobal

AVBc1, AVlai, SVAa, AVBd2

Tierradentro

AVBc1, AVlai AVBd2

Source: (Valoracién Economica Ambiental , 2017)

Table 4.10: Soils (DIA)

Parental Taxonomic Units Cartographic Units
oul Weather Ue Type of Relief] Material or Gulp Tr i Modal
axonomic lodal
Unit Scape Characteristics % | Class Symbol | Phases
be Sediments Classification Profile u
Superficial, limited
by water table and
moderately deep,
fine, moderately
coarse and coarse | Fluvaquentic
textures, poorly and| Endoaquepts
. - imperfectly drained, Oxyaquic PV-08 | 40
Mixed Sedi ts
Alluvial Flat - xe e tmen frequent flooding Humudepts VM-28 | 25 oo .
AVBc1 . resulting from . . Association WB ai
Valley Flooding the highland and forming of Typic VC-25 | 25
e nigniands. ponds, high Udipsamments | VM-17]} 10
aluminum Oxyaquic
3 saturation, very Udorthents
€ strong acid
Zz reaction, very low
£ and low natural
3 fertility.
. Deep and very
Alterites of in) fins VC-23
. superficial, limited
tertiary . VC-26
. by high content of oa.
> sedimentary etroferriceravel Plinthic VC-77 b
8 rocks and clayey p 8 Kandiustults | VC-80
8 . and coarse to . 35 b1
a sand sediments moderately coarse Typic VC-83 35 dt
AvBd2 a Hills with presence of YS Kandiustults | VC-22 Complex AVB
z . texture horizons, . 20 c2
i petroferricgravel Typic Haplustox | VC-33
x= good and . 10 d2
“oD layers of Petroferric CT-05
= . moderately d3
different . . Haplustox Lv-02
| excessive drainage;
thicknesses and | |. P VC-36
high, and very high
locally . VC-75
aluminum

AVlai

petroferric
Armor

saturation, very
strongly acid
reaction and very
low natural fertility

Small valleys

Clayey and Sandy
Alluvial-colluvial
Sediments
coming from
materials of the
plateau.

Superficial and
moderately deep,
limited by water
table, moderately
coarse textures,
poorly and
imperfectly drained,
with prolonged
flooding in winter;
high and very high
aluminum
saturation;
moderate strong,
very strong and
extremely acid
reaction and low
and very low
fertility.

Oxyaquic
Udifluvents
Aquic
Udorthents
Plinthic
Haplaquox

GU-13
CT-08
Lv-09
VC-78

GU-
13
cT-
08
Lv-
09
vc-
78

Complejo

AVI

Soil
Unit

AVGaz

AVHa

Weather

Land-
Scape

Parental oan Taxonomic Units Cartographic Units
Oils
e of Relief) Material or Taxonomic Modal
Typ Characteristics % | Class Symbol! | Phases
Sediments Classification _| Profile
Very superficialand
superficial, limited
by water table, and
moderately deep
limited by .
‘troferric gravel, Typic
pe g _ Humaquepts | VC-17
. moderately fine .
Clay and silt Typic Haplaquox | NA-08 | 35
a. textures; well, .
deposits with . Oxyaquic VC-86 | 30
. . imperfect and . az
Depressions | variable content . . Haplustox VC-67 | 20 Complejo AVG
. poorly drained, with . ay
of organic Oxyaquic vc-05 | 10
long and very long
matter. . Humustepts VC-14 5
frequent formation .
. Fluventic NA-09
of ponds; veryhigh
. Dystrustepts
aluminum
saturation, strongly
acid reaction and
very low natural
fertility.
Superficial, limited
by water table,
moderately fine Typic
Deposits of textures, poorly Humaquepts | VC-29 70
. mixed materials | drained; shortto Fluvaquentic | VC-10 a .
Depressions . . 20 | Consociation AVH ai
an organic verylong flooding, | Humaquepts | NA-07 10
matter. occasional and long Plinthic VC-76

formation of ponds;
high aluminum
saturation; strongly

Kandiaquults

Parental Taxonomic Units Cartographic Units
Sol | weather| 2" [type of Relief| Material or | S08 T. i Modal
axonomic lodal
Unit Scape Characteristics % | Class Symbol | Phases
Sediments Classification _| Profile u
acid reaction and
low natural fertility
Moderatelyd
Deposits of oderatelyaeep,
Disaggregation coarse textures,
Be B imperfectly drained;
materials
. moderate Oxyaquic .
SVAa Peneplains | originatingin the . . VC-68 | 95 | Consociation SVB az
aluminum Udipsamments
Guyana Shield; .
. saturations,
mainly concave .
. . strongly acid, low
plain relief sands. are
natural fertility
Superficial, limited
by water table and
moderately deep, Fluvaquentic
fine, moderately
Endoaquepts
. . coarse, and coarse
Mixed Sediments Oxyaquic PV-08 | 40
. textures, poorand
Alluvial Flat— coming fromthe | . . Humudepts VM-28 | 25 oe .
WaAai . . imperfectly drained, . Asociacién WB ai
Valley Flooding highland . Typic VC-25 | 25
frequent flooding or .
(plateau) . Udipsamments | VM-17]} 10
forming of ponds,
. Oxyaquic
high aluminum
Udorthents

saturation, very
strong acid

reaction, very low

and low natural
fertility

Source: (Valoracién Economica Ambiental , 2017)
In accordance with what was written above, a total of 5 samples were collected and an equal number of test pits
were made to characterize and correlate the existinginformation with the data compiledin the field.

Table 4.11: Test Pits and Samples - Forestal dela Orinoquia’s Properties

San Cristobal 17-0859 1294
Malvinas 17-0860 110,7
Hato Nuevo 17-0861 2914,8
El Barajuste 17-0862 1217,5
Garza Morena 17-0863 1293,7

Source: (Valoracién Economica Ambiental , 2017)

Table 4.12: Results of the Lab Analyses

17 5, | 0, 0, | 0,1 | 0,0 | 0,0 | N/ 0,0 0,2 | 0,0] 1,6 0,0
0859 |7 {2 |4,85/6 {2 [8 |1 |A [24 |64]12 | F-Silty}8 [52 |0 4 4 |3
17, -]5, |0, 0, | 0,1 | 0,0 | 0,0 0,0 } 11, | 1, 0,1 3, |0,0
0860 |4 |3 |3,98/5 {2 |8 |6 {0,8/36 |44]20/|Clear |6 |3 |3 |0,8]/5 {1 |8 |3
17, —-]4, |0, 0, | 0,1 | 0,0 | 0,0 0,0 0, | 0,2] 0,1 5, |0,0
0861 |7 /3 |63 |5 {1 |7 |1 J1,2}50 |34]/16|Clear |}8 |19|6 18 |4 |2,4/8 |3
17, -]5, |0, 0, | 0,1 0,0 | 0,0 | N/ 0,0 0, | 0,3] 0,1] 6,0 0,0
0862 |7 {5 |847/5 ]1 |7 |2 JA |34 |/6 |20/Clear |9 {54/1 18 |7 J|1 [6 |2
17. -J0, |0, 0, | 0,1 0,0 0,0 | 28, | 0, | 0,3} 0,0] 1,6] 5, | 0,0
0863 |5 {3 |3,26]/5 {2 |0,1}3 |0,6/36 |52]12 |F-Silty}6 |8 |2 |7 |9 {8 |4 |3

Source: (Valoracién Economica Ambiental , 2017)

The results of the samples that were used for the description of the soils and their correlation with previous surveys
are presented.

For the calculation of the fertility index, the cationic exchange capacity data are required, together with the
percentage of organic carbon, total bases, reaction, salinity and alkalinity. (IGAC, 2007)”

1 For the calculation of the fertility index, cationic exchange capacity date are required, together with the
percentage of organic carbon, total bases, reaction, salinity and alkalinity (IGAC, 2007)1
e San Cristébal Premise: (AVA)

Figure 4.24: Soil of San Cristobal Premise

Source: (Valoracién Economica Ambiental , 2017)

This type of soil corresponds to the life area of the tropical rainforest (bs-T). Soils have been developed as of very
weathered fine deposits with low content of sand and silt; they are deep and well drained.

The association’® is integrated bythe soils Xanthic Haplustox (40%), Typic Kandiustults (20%), Oxyaquic Humustepts
(20%) and there are inclusions of the following soils Plinthic Kandiustults (5%), Fluvaquentic Humaquepts (5%), Typic
Ustifluvents (5%) and Typic Acrustox (5%).

In small quantities there are other similar soils: Oxic Dystrudepts (VC-28, VC-01), Acrustoxic Kantiustults (CT-03) and
Inceptic Haplustox (VC-08).

The unit has two phases:

-  AVAa: flat phase, slope 0-3%.
-  AVAal1: plat phase, slope 0-3%, slightly eroded.

18 General Survey of Soils and Zoning of Land in the Department of Vichada
The lab analyses indicate that the soils have a medium real density, low bulk density and total low porosity.
These soils are of high pedogenetic evolution, characterized by having an ocric epipedon and a kandic endopedon,
Ustic moisture regime and very low cationic exchange capacity, aspects which allowed classifying them as Typic

Kandiustults.

The restrictions these soils present for their use and Management are related to low natural fertility, lack of
phosphorous, low total bases, high saturation of aluminum and susceptibility to hydric erosion.

Malvinas Premise: (AVB)

Figure 4.25: Soil of the Malvinas Premise

Source: (Valoracién Economica Ambiental , 2017)
It has slight to strongly undulated relief and has the characteristic vegetation of life in a dry tropical forest. (bs-T).

Soils have been developed as of alterites of sedimentary rocks and as of clayey-sandy tertiary sediments; they are
deep and well drained. There is erosionin a slight to severe extent.
The complex is made up by soils Plinthic Kandiustults (35%), Typic Kandiustults (35%) and Typic Haplustox (20%);
there are inclusions of soils Petroferric Haplustox (10%). In small quantities a similar soil Plinthic Haplustox (VC-35)
is found

-  AVBc1: moderately undulated, slopes 7-12%, lightly eroded.

These soils are mainly located in the top of the plateau hills; were brought about from clayey-sandy tertiary
sediments, with presence of petroferric gravel layers of different thicknesses and local petroferric plates. They are
very superficial soils limited by iron concretions, well drained, with moderately fine textures.

The profile of this soil type has a few organic material. Such soils are mainly located in the hills of the plain; they
have originated as of clayey-sandy tertiary sediments, with presence of petroferric gravel layers of different
thicknesses and local petroferric plates. Theyare very superficial soils limited by iron concretions, well drained, with
moderately fine textures.

These soils are highly evolved and they are characterized by having ochric epipedon, kandic endopedon, very low
saturation of bases, Ustic moisture regime and medium cationic exchange capacity. Therefore, they were classified
as Plinthic Kandiustults.

e Hato Nuevo Premise: (AVB)

Figure 4.26: Soil of the Hato Nuevo Premise
Source: (Valoracién Economica Ambiental , 2017)

Soils have been developed as of sedimentary rock alterites and of clayey-sand_ tertiary sediments; they are deep
and well drained; mild to severe erosionis present.

The complex comprises Plinthic Kandiustults (35%), Typic Kandiustults (35%) and Typic Haplustox (20%) soils; and
there are inclusions of Petroferric Haplustox (10%) soils.

In small quantities there is the Plinthic Haplustox (VC-35) similar soil.
-  AVBb1: Slightly undulated, Slope 3-7%, mild erosion.

These soils are mainly located in the hills of the plain; they have originated from clayey-sandy tertiary sediments;
they are excessively drained deep soils with moderately coarse textures.

Morphologically they present profiles with a horizons sequence A-Bw-Bto. Horizon A, 16 cm thick is dark brown,
clear sand texture and without structure (loose). Horizon Bw is of a strong brown color, clear sand texture and
without structure (loose). Horizon Btois of strong brown color, clear sand structure and structure in fine and medium
angular blocks with weak development.
These soils are of high pedogenetic evolution and are characterized by having ochric epipedon, kandic endopedon,

low bases saturation, Ustic moisture regime and very low cationic exchange capacity, characteristics which allowed
classifying them as Typic Kandiustults.

The use and Management restrictions presented by these soils are related to low natural fertility, very low total
bases, poor phosphorus content, low retention of moisture and susceptibility to hydric erosion.
e El Barajuste Premise: (AVI)

Figure 4.27: Soil of El Barajuste Premise

Source: (Valoracién Economica Ambiental , 2017)

This unit is defined by the course of the streams that drain the plain; the soils were originated as of clayey and sandy
alluvial-colluvial sediments coming from materials of the plain; it has flat relief and slopes under 3%.

The Complexis made up bythe following soils: Fluvaquentic Humaquepts (30%) — Oxyaquic Udifluvents (30%) - Aquic
Udorthents (30%) and 10% of Plinthic Haplaquoxsoil inclusions.

The unit has the phase shown below:

-  AVHai: Flat phase, floodable, 0-3% slopes.

These soils are mainly located in the top of the Peneplain convexities having slopes under 7%; and they have
originated as of Sandy deposits; they are deep, welldrained and with moderately coarse textures.
Garza Morena Premise: (AVB)

Source: (Valoracién Economica Ambiental , 2017)

The soils have developed as of sedimentary rock alterites and as of clayey-sandy tertiary sediments; they are well
drained and deep. Mild to severe erosionis present.

The Complex is made up of the following soils: Plinthic Kandiustults (35%), Typic Kandiustults (35%) and Typic
Haplustox (20%); there are inclusions of Petroferric Haplustox soils.(10%).

In small quantities the similar soil Plinthic Haplustox is present.
-  AVBd2: stronglyundulated with moderately eroded 12-25% slopes.

These soils are located in the upper part of the hillside; they have originated from fine sediments of the Tertiary;
they are deep, well drained and with moderately fine textures.

These soils are of high pedogenetic evolution and have ochric epipedon, oxyc endopedon, very low bases saturation,
Ustic moisture regime and low capacity of cationic exchange. Such characteristics allowed classifying them as Typic
Haplustox.
The use and management restrictions presented by these soils are related to low natural fertility, low bases
saturation, low total bases, poor phosphorus content, high aluminum saturation and susceptibility of suffering hydric
erosion.

4.24 Current Use of the Soil

In order to determine the current use of the soil, the basic information was taken from the land cover map prepared
based in nomenclature CLC Colombia (Corine Land Cover, 2010), scale 1:25.000, orthophoto designed (2011) and
the map used at present preparedin the Soils and Zoning General Survey of Land withinthe Department of Vichada
accomplished by the IGACin 2014. This information was complemented with the field exploration.

* Slope: 0-3%

* — Erosion: Moderate to Severe

e — Effective Depth: Superficial (25 to 50 centimeters)
e Natural Drainage: Well drained.

Based on the above indicators, highly homogeneous land delineations are obtained, the quality of which shall be
compared with the requirements of the specific uses selected.
Table 4.13: Class Distribution by capacity of use in the Department of Vichada, sampling in premises.

Classes
and
Subclasses

Symbols of
the soil
cartographic
units

Main characteristics of
the capacity units

Main use restrictions

Recommended Uses

Management Practicesrdcticas
de manejo

Asc

AVAa,
AVAal

Flat relief, with well
drained soils; deep and
moderately deep; medium
and moderately fine
textures; very strongand
extremely strongacids.

High and very high
aluminum saturation;
poor distribution of
rainfall, with deficit
during more than
four months; low and
very lowfertility.

Land adequate for certain
transitory crops resistant to
high aluminum saturation
(maize, soy beans) and for
semi-permanent and
permanent crops (yucca, sugar
cane, plantain, cashewnuts, oil
palm and rubber trees) or
agrosilvopastoral systems (trees
in grazing land) with improved
pastures (braquiaria, carimagua
chopin).

Implementation of intensive
management practices regarding
application of corrections,
organic material and balanced
fertilization according to crop
requirements. Irrigation systems
to provide water in the moisture
deficit months.

6p

AVBc1

Moderately corrugated
topography. The soils have
sound and moderately
excessive drainage; deep
and superficial (limited by
gravelon surface and
depth, by sectors),
moderately thin and thick
textures; very strongand
extremely acid reaction.

Moderate
susceptibilityto
erosion, low humidity
retention, by sectors;
high aluminum
saturation; presence
of gravel in surface
and within the
profile; verylow
fertility.

Agrosilvopastoral systems.
Livestock with introduction of
pastures; proper land plot
rotation practices avoiding
herding excess.

Strip crop is recommended. This
practice helps mitigating erosive
processes. Maintain the native
forest or foster its
reestablishment in case it has
been logged; incorporate organic
material and fertilize in order to
improve crop development.

6sc

AVBb1

Plain and slightly inclined
topography with sound
and moderately excessive
drainage; deepand
superficial soils (limited by
the presence of gravel

High and slight
susceptibilityto
degradation; low
retention of
humidity; low
capacity of cationic

Development of agroforestry,
silvopastoral and
agrosilvopastoral (with a
restricted range of crops).
Extensive cattle breeding with
introduction of pastures and

Deliver essential management
practices such as periodical
incorporation of amendments
(limes), organic material and
fertilizers, and implementation of
irrigation systems. The use of

Classes
and
Subclasses

Symbols of
the soil
cartographic
units

Main characteristics of
the capacity units

Main use restrictions

Recommended Uses

Management Practicesrdcticas
de manejo

upon surface and within
the profile) by sectors;
moderately thin and
moderately thick textures;
moderate, strong andvery
strong acid reaction.

exchange; gravel
within the profile and
on the surface; high
and very high
aluminum saturation
and very lowfertility.

proper land plots rotation

practices, thus avoiding an
excess in cattle grazing.
Arboreal forage species.

species tolerant to high
aluminum contents. Introduction
of improved species, legumes and
maintain the current vegetation.
Establishing arboreal and forage
species tolerant to humidity
stress.

8h

AVHai

Plain and plain-concave
topography with
superficial and moderately
deep soils; poorlyand
faultily drained; thin,
moderately thin and thick
textures; strong to very
strong acid reaction.

Fragility of the
ecosystem upon
hydric rounds
(important for the
protection of waters,
soils and biological
diversity).

The productive capacity of this
unit does notallow the
implementation of agriculture
due to severe humidity
limitations; alternatively, its use
is geared towards preserving
native species.

Upon logged sectors, allow
natural regeneration of species
enabling land rest and fostering
reforestation with native species,
by establishing tree nurseries.

Tpe

AVBd2

Strongly corrugated
topography; the soils are
well drained, with
moderately thin and
moderately thick textures;
deep, moderately deep in
small superficial sector;
very strong and extremely
acid.

Strong slopes;
moderate and high
susceptibilityto
erosion; limited root
depth in sectors; low
retention of humidity
and high aluminum
saturation.

Reforestationaimed at
protecting banks and zones
with higher slopes and erosion.
In more favorable areas,
cultivate species that are
resistant to high aluminum
saturations and climate
conditions, keeping the
equilibrium and sustainability of
the region.

Deliver some essential
management practices, as
periodical application of
amendments (limes) and
fertilizers. Maintain the existing
vegetation.

Source: General Study of Soils and Land Zoning, Department of Vichada.

Class 5 Lands: These lands are suitable for few transitory crops that upon cultivation require intensive, costly and
high environmental impact management, in case proper technologies are not available; therefore, and in many
occasions, itis best to use these lands with permanent vegetation: either improved pastures with intensive or semi-
intensive livestock systems, or permanent crops. There are also successful experiences with agroforestry and
agrosilvopastoral systems.

The Class 4 limiting factors are related to the toxicity of aluminum which affects the growth on most short cycle
commercial crops.

The AVAa and AVAa1 soil cartographic units are part of the high plains landscape 4sc subclass. The soil has the same
limitations and the same intensity, therefore sharing the same domain of recommendation in which it is possible to
submit proposals addressing similar uses and equivalent management practices.

In relation to the chemical limitations, these soils have very little organic matter with very low contents of organic
carbon. The above is expressed upon the superficial area of the soil by means of light colors and a very feeble
structure; thus, these are very vulnerable soils to deterioration and erosion upon inadequate management.

Class 6sc Lands: This agrological unit is comprised by the AVBb1 cartographic units, which are part of the peneplains,
hills and sand hills landscape (peneplain topography), whichin turn is part of the high plain landscape. These lands
are suitable for permanent herbaceous or shrubby type vegetation, but unsuitable for crops or intensive crops
systems. The main limitations are determined bythe slight root depth of the soil, whichis limited by the high content
of petroferric gravel, appearing within the first 50 centimeters and upon the soil surface, and high aluminum
saturations exceeding values of 80%. Additionally, these lands have a low nutrient retention capacity, very low
fertility, and moisture deficit during a large part of the year.

The sand fields are plain topography lands, unaffected by erosive processes. The soils have sandy textures and quartz
minerology with a very low, or null, availability of nutrients and very low moisture retention. The above, together
with moisture deficits during part of the year, limits severely the root development for most crops, and yields only
potential for herbaceous or shrubby vegetation which may be adapted to these conditions.

Class 6p Lands: These lands are suitable for permanent vegetation and may be used for grazing or forestry,
silvopastoral or agroforestry systems with moderate restrictions due to: i) steep slopes; ii) ongoing processes or
susceptibility to erosion; and iii) soil limitations, which may act either individually or combined upon determining
capacity subclasses.

The AVBc1, AVEc1y LUBc1 soil cartographic units of the low hills and high plains landscapes are part of this subclass.
The slope and erosionconditions restrict their use for forestry systems with a moderate exploitation. These are lands
with a moderate steep topography reaching 7-12% dominant slopes, slight erosion, and very superficial soils with
high content of petroferric gravel, both in the upper part of the soil as in the surface or thick-textured soils; as well
as very high aluminum saturations, and verylow fertility.

The development of forestry and agroforestry systems demands an extensive or semi-intensive use of these lands
in order to avoid exhaustion of the vegetation, and enable its spontaneous renovation. The intensive agricultural
developments may produce irreversible ecological impact.
Most of these lands are covered by a variety of vegetation which includes stubbles, forests and natural pastures
upon small sectors in which extensive livestock systems are being developed. This subclass lands reach 1’000.303
hectares in extension, reaching a 10 % of the total area of the department.

7pe Class Lands: This subclass is comprised of the AVBd2 cartographic units, namely peneplain, low hills and high
plain landscapes. The slope, soil and erosion conditions of these lands create very strong restrictions for their
agricultural use; forestry, under production protection schemes, is the most convenient use in these lands. The
protection of slopes and most eroded sectors is recommended, and develop production at the hilltops.

These are moderately corrugated lands with a gravel layer and in some cases petroferric shields, which limits root
depth; the erosion is moderated, but there is great susceptibility toward such process. Most of these lands are
covered by natural vegetation.

This subclass lands cover a 1,788,116 hectare extension, representing 17.87 % of the total area of the department.
8h Class Lands: This unit is comprised of AVHai soil cartographic units, namely, narrow valleys with their respective
gallery forests, which are part of the high plain, low hills and peneplain landscapes. These lands are affected by
excess humidity which remains saturating the soil for so long periods that their use is not feasible for resource
exploitation projects; therefore, these lands should act as conservation areas.

4.25 Conflicts upon the Use of Soil
The Orinoquia Forestry Project is located within the jurisdiction of the municipalities of Puerto Carrefio and La
Primavera. According to the Territorial Management Plan (EOT) information (La Primavera EOT-2000 and Puerto

Carrefio EOT 2003 -2012), the following conflicts have been identified.

© Puerto Carreiio

The indiscriminate logging has been outlined by the EOT as a use conflict in the department as indicatedin the soil
use conflict plane attached to such EOT.
Figure 4.29: Puerto Carrefio EOT Map — Conflict upon the Use of Soil

area

THOR
REPUBLICA DE
4 COLOMBIA

MUNICIPIO DE PUERTO
‘CARMEN

Caverns N° 978 98 3002
AGUBTE ESOUEMA DE
}OENAMEENTO TERRITORIAL

ANG JANE SERNA BAEZ

= 1 y CONFLICTO BW Bi. Us0 O88 sueLo|

( ron ms mexscmanaon

seam"

Source: Puerto Carrefio EOT-2000
e  LaPrimavera

The main conflicts established are outlined as follows: the need for combustible material geared towards cooking
(firewood); preparing the terrain to establish subsistence crops; and the establishment of small brick industries
which accelerate the destruction of plant material. On the other hand, due to culture and tradition, summer burns
are performed without due control and breach of regulations which prohibits such practice; additionally, there is
massive use of the following palms: Real, Cucurita, Moriche, Majaguillo, Saladillo, Flor Morado, and Laureal. This
use is mainly for construction and extraction of their corresponding by-products. The lack of planning in the use of
these palms may lead to the destruction of the habitat of different organisms, including evidently humankind.
However, according to the EOT and based on the research performed, it may be concluded that the current conflicts
upon use in the zone are too lowor inexistent to say the least.

4.26 Hydrology

According to the 2014 IDEAM National Water Study (Estudio Nacional del agua 2014), a large portion of the river
flows that are part of the Orinoco hydrographical area are originated upon the Eastern Cordillera, in the departments
of Boyaca, Meta and Cundinamarca; then the stream travels through the oriental plains via large river flows such as
the Meta, Guaviare, Inirida, Arauca, Vichada, Guayabero and Upia rivers. The area hydrological regime is considered
as unimodal, with maximum river flows between June and August, while the minimum flows are present between
January and March. The monthly annual maximum, median and minimum river flows average recorded at the
hydrological stations of Aceitico and Patevacal, located near and within the area of the project, are outlined below.
Table 4.14: Monthly-annual river flows mean values (m3/seg) — Aceitico Station

Annual Mean Flows 1310 | 1034 | 1059 | 2295 | 5242 | 8140 | 10136 | 8887 7006 | 6249 | 5208 | 2832 | 4949,83

Maximum Flows
1854 | 1431 | 1627 | 3900 | 7033 | 9948 | 11710 | 10359 | 8170 | 7521 | 6653 | 4413 | 6218,07
Annual Mean

Minimum Flows Annual Mean 999,5 | 809,9 | 783,1 | 1139 | 3527 | 6471 | 8410 7498 5762 | 5169 | 3817 | 1771 | 3846,39
Source: IDEAM

Figure 4.30: Graph: Monthly-Annual Mean Value —E. Aceitico

Valores Medios mensuales - E. Aceitico
— 15000
s
z 10000 ——=Caudales Media Anual
ss 5000
3
& 0 Caudales Maximos Media
OO WP eg © OC O & & & & Anual
Oe
F FPP SPL FF FE SF
SELF ELT SE CLS & Caudales Minimos Media
< ¥ Ore
¥ wd Anual
Historicos Datos Historicos 1983-2015

Table 4.15: Monthly-annual river flows mean values (m3/seg) — Patevacal Station

River Flows
1398 | 938,4 | 1107 | 1620 | 4222 | 7540 | 10027 | 8837 6907 | 6431 | 4548 | 2135 | 4642,41
Annual Mean

Maximum River Flows
1801 | 1316 | 1837 | 2775 | 5448 | 9951 | 11285 | 9897 7820 | 7637 | 6585 | 3327 | 5806,56
Annual Mean

Minimum River Flows
1089 | 834 818,1 | 879,5 | 2758 | 4866 | 8645 7272 5636 | 5104 | 3214 | 1487 | 3550,02
Annual Mean

Source: IDEAM

Figure 4.31: Graph: Monthly Annual Mean Values —E. Patevacal

Valores Medios mensuales - E.

_— 15000

/
3
8

5000

Caudal (m3/s]
°

JUNIO
JULIO
NOVIE.
DICIEI

le}
ia
o
Z
irr

Historicos Datos Historicos 1983-2015

Patevacal

——Caudales Media Anual

——Caudales Maximos Media
Anual

——Caudales Minimos Media
Anual

As outlined in Table 4.14 and Table 4.15, the river flows annual mean values (m3/s) recorded 4949,83 (m3/s) at
Aceitico station, and recorded 4642,41(m3/s) at Patevacal station; the maximum annual flows reached between
6218,07 and 5806,56 (m?/s), andannual minimum flows reached between 3846,39 and 3550,02 (m?/s), accordingly.

4.2.6.1 | Mainstreams (Lotic Systems) and Lentic Systems Characterization

1. Inventory of lenticand lotic systems within the project area

The lentic bodies of water are either natural or artificial water bodies with vertical or horizontal water movement,
yetnever artificial bodies as reservoirs; most of them are natural, and may contain salt or fresh water . Taking into
consideration this definition, the inventory of lentic systems performed within the area of the project founda total
of 161 single drainsand 4 double drains, all of them located within the project land plots.

On the other hand, the lotic water bodies, with unidirectional flow waterways which runfrom one terrain with higher
altitude towards another with lower altitude. Considering this definition, 33 lotic water bodies were identified within
the land plots of the project.

Subsequently, a characterization of these systems was delivered within the land plots of the project.

2. Characterization of the loticand lentic systems within the project area

e Secondary information

A total of 577 species were recorded in the hydro-geographical zone of the Colombian Orinoquia and the Meta river
basin; these records are grouped by the main sub-basins where the ichthyologic inventories were carried out. The
sub-basin with larger number of records reported was the Meta river basin gathering a total of 380 species, followed
by the Cusiana river basin with 258 records, and the Pauto river basin reaching 150 records; the other basins
gathered records from 3 to 103 species (See Figure 4.32).

Figure 4.32: Number of species recorded on the Colombian Orinoquia (by sub-basin).

400

350

300

250

200

150

100 HA

50

; I fAbooa
o rs ww? SF SS

Se >

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Species Composition

A total of 577 specimens were collected distributed among 47 families and 11 orders. The Characiformes had the
largest representation gathering 19 families and 261 species, followed by Siluriformes with 11 families and 204
species, and Gymnotiformes with 5 families and 42 species. The rest of the orders covered between 1 and 3 families
(see Figure 4.33). On the other hand, the Characidae family had the largest representation gathering 124 species
(21%); followed by Loricariidae with 53 species (10%), and Cichlidae with 45 species (8%). The other families covered
a range between 1 and 33 species (see Figure 4.34).

Figure 4.33: Number of families registered by order (Colombian Orinoquia).

20
18
16
14
12
10
8
6
4
3 i
o| a a ae ees = = ee,
¢ € ££ & e 2 Ce Za
& . SF SF SF SF SF & & et & &
FF FE SF FS SF SF FSF SF S
§ e xs . x
PK SK LK MP YL re ee
& e 9
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Figure 4.34: Number of species registered by family (Colombian Orinoquia).
140
120
100
80
60
40
20
0
e@evovvvvvdonvdovdvoHoDoO Dow wD
ee eSSs<aesCs<gssgss<aesesgeessgesesegs
SSZPPESLP PL EEL EE ZEL ES S22
32 = < ‘ =
BSeSSEeeteatsesissze as ze
5 Oo ee se gesseezsresoegos’
§ £8 FSCS Esse esse eaSgagr*esg
G gogo SSZREFEOCRS 268 3 e
7 3 23 782 * ° 5 a
e 8 a 5
< a

Source: (Universidad Distrital Francisco José De Caldas, 2017)
« METHODOLOGY

Field Phase: Diurnal and nocturnal collections were carried out upon each sampling point, covering a 100 meter
distance in average; the sampling points were selected bythe following criteria: a) access to the site; b) effectiveness
of the fishing gear used; and c) inclusion of the largest number of aquatic environments. A total of 5 fishing gears
were used in order to collect the specimens, cover the different water columnlevels and the different fish sizes.

Trawl Net (Figure 4.35): A trawl net with ballast chain (5m in length and 2m width) was used in order to carry out 10
random samplings. The trawls were deliveredin three different systems, all of which running against the water flow;
the first was performed using the net in a transversal manner toward the course of the spout, and moving both
extremes of the net in opposite direction to the flow; the second left an extreme against the shore, and moved the
other extreme toward the shore; and the third left the net at the bottom, and then stir the preceding rocks in the
course of the flowin order to collect the fishes that were adhered to the rocks and to the bottom; in all cases, the
ballast chain was affixed to the bottom of the river and/or the spout in order to ensure that the fishes were trapped,
and that the opposite extreme was always above the water level.

Hook Fishing (Figure 4.36): Different hooks -with different sizes- were used to fish during a two hour period as a
means to cover the riverside zone and the main water bodies flow; this fishing gear targets larger size specimens
(<15 cm), and with specific eating habits, suchas omnivores and carnivores.

Fishing-throwing net (Figure 4.37): A fishing-throwing net (2.5m in diameter and a 3cm eye net) was used to carry
out 10 random throwing’s in the riverside zone of the water bodies; this fishing gear covers all the water column and
targets larger size specimens (>15cm) specifically bottom-dwelling species.

Aquarium Fish Net: A square aquarium fishnet (15 cm and 1mm net eye) (Figure 4.38) was usedto manually collect
individuals upon nocturnal circuits at the riverside of the bodies of water; this fishing gear is very selective as it
harnesses the circadian rhythm of species to ease the capture of specimens.

Agallera net: This is a 10m length by 1.5 m width net with a 10 cmneteye. This net is placed on one of the Bita river
riverside (Figure 4.39) and is fixed by riparian vegetation during a 6 hour period (from 5:00 pm to 11:00pm). This
fishing gear is passive and has preference for speciesthat explore the river in alongitudinal manner.

The specimens collected were de posited in Ziploc type plastic bags (Figure 4.40) anda photographicrecord was then
taken (in the event that staining was an important taxonomic character). Subsequently, the collected specimens

were sedated with clove essence, sacrificed with formalin at 10%, and packedin a plastic bin for transportation.

Table 4.16: Fishing gear used in the studyarea

Fishing Gear Dimensions Observations
Trawl Net 5 mde largox 2 mde alto Ojo de malla de 2mm
Fishing-throwingnet | 2.5 metersin diameter 3.0 cmneteye
Hooks From%’upto2 Artificial baits

Aquarium Fish Net 15cm

Agallera net 10 mlength x 2.5 mheight 10.0 cmneteye

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.35: Collection of botanic samples duringfloristic inventory.

Source (MURCIA, 2017)

Figure 4.36: Hook Fishing (Locality: Hato Nuevo)

/

Source (MURCIA, 2017)
Figure 4.37: Aquarium Fish Net (Locality: Tierradentro)

Source (MURCIA, 2017)
Source (MURCIA, 2017)

Figure 4.40: Handling of specimens using the Ziploc type bags (Locality: Tierradentro).
—_ ——"

Source (MURCIA, 2017)

Description of sampled environments: The environment characterization was performed during each fishing session
and in each locality (Figure 4.41). Accordingly, the characterization considered the vegetation cover at the riversides
of the bodies of water (arboreal, shrubby or pasture) as per estimated height, as well as the percentage of riparian
vegetation cover of the body of water (from 0-100%); type of water (clear waters, white waters and black waters, in
line with German Galvis et al. 2007 description), and type of body of water: lentic (closed environments with
nonexistent mobilityin the water) or lotic (environments with some mobility in the water) in light of the flow speed.
Each of these variables were measured and described in situ using specialized instruments (meter, laminated graph
paper, and lightweight floating object).

A visual estimation was carried out in order to characterize the type of substrate and its categories (mud, sand,
gravel and boulders). Measurements of particles with laminated graph paper were made as ameans to determine
the category; magnitudes were arrangedas follows:

e Mud: particles under0.75mm.

e Sand: particles between 0.76 and 2 mm.

e¢ Gravel: particles between 2 and 300mm

¢ Boulders: particles between 300 and over 1800mm

Additionally, the superficial speed of the flow was recorded using a lightweight floating object, calculating the time
taken for the journey ata determined distance.

Figure 4.41: Location of sampled points in the study area

MORICHAL 1 Wonienar
MEANDRO? 6 067
068 MHORICHAL 2 07

oh \@AjucHE SABANA INUNDABLE 2
FINCA EL PARAISO "ABANA INUND?

wv,
CampamENTo TA |S:
VITA21

Suerto Ayacucho

Source: Satellite image available coming from the remote sensor Digitalglobe. Google Earth.

Table 4.17: List of sampled points at the study area with geographical location.

Locality Sampling Point x Y Altitude m.a.s.1
Base Mono BM-01 915917,7724 1160773,328 91
Cuerna Vaca CVv-01 1004302,821 1170971,983 60
Hato Nuevo HN-01 938417,1583 1165988,159 72
Hato Nuevo HN-02 936308,1339 1165512,981 78
Hato Nuevo HN-03 937020,3595 1166145,981 68
San Cristébal sc-01 915201,951 1171471,189 69

Locality Sampling Point x Y Altitude m.a.s.1
San Cristébal SC-02 915721,6063 1172126,041 69
San Cristébal SCc-04 918381,3448 1171494,679 63
San Cristébal SCc-05 917573,3638 1172434,332 65
Tierra Adentro TA-O1 994755,9153 1152850,279 75
Tierra Adentro TA-02 997524,442 1151865,271 58
Tierra Adentro TA-03 999537,4322 1157274,125 59
Tierra Adentro TA-04 997597,9404 1151676,657 58
Tierra Adentro TA-O5 998074,1867 1156394,684 57

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017). Colombia East East Magna Plane Coordinates.

Phase of laboratory and taxonomic determination

This phase was carried out at the Pontificia Universidad Javeriana Bogota-P UJ ichthyology laboratory. The biological
material collected was washed with abundant water during several daysto withdraw the excess offormalin and then
deposit such material in glass jars with 70% ethanol. Subsequently, the morphological species were sep arated by
lots for best effectiveness upon performing the 47 identifications (see Figure 4.42).

The taxonomic determination of species was carried out using a stereoscope and taxonomic keys cited as follows:
Armburuster’’, Carlos A. Lasso, Antonio Machado-Alilson°, Géry”+, Garcia-Azate et al?*., Jardim de Queiroz et al??.
Vol |, II and Ill, and specialized books: German Galvis et al**: Peces De La Orinoquia Colombiana Con Enfasis En
Especies De Interés Ornamental, Ramirez-GiF* (2012) Ictiofauna del Rio Orotoy, among others. Finally, the status of
the species was corroborated with the University of California fish digital catalogue, and the PUJ fish databases in

Colombia.

Figure 4.42: Morphological type of species at the PUJ ichthyology laboratory

19 (Armbruster, 1996)

20 (Lasso & Machado, 2000)

21 (Gery, 1977)

22 (Garcia, Roman, & Prada, 2010)
23 (Jardim de Queiroz, 2013)

24 (Galvis, 2007)

25 25 (Ramirez Gil, 2011)

* Cf
‘
Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.43: Separation of species (Serrasalmidae family)

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.44: Lots of Collected Species
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

e@ FIELD PHASE RESULTS
Description of the study area

The five localities under study are part of the hydro-geographical zone of the Colombian Orinoquia and the basins
of the Meta and Bita rivers, which are direct tributaries of the Orinoco river. Both of these basins are mainly
differentiated by their source; the river Meta basin has an Andean origin while the river Bita basin is originated at
the high plain of the department of Vichada; this condition grants them different physical-chemical characteristics.
For example, the type of water: the river Meta basin is characterized for its white waters with a high grade of
suspended sediments, and a55 yS conductivity. While, accordingto Galvis”*, the Bita river waters flow from clear to
black, without suspended sediments, with a 9.08 pS conductivity, and few nutrients.

Description of the environments under study

Five types of bodies of water were registered in the zone under study: a) Rivers with a 40m+ riverbe d width; b)
meanders; c) spout associated to a morichal; d) navigation channel associated to a gallery forest; and e) a flooded
savannah. The physical characteristics are described below:

e River with a 40m+ riverbed width: Lotic type body of water as the flow recorded an approximate speed of
0.8m/s; it has white waters due to the amount of suspended sediments, and substrate comprised of mud and
sand; additionally, there is an arboreal type riparian vegetation on both riversides comprised mainly by trees
over 8m tall covering approximately a 10% of the body of water.

e@ Meanders: Closed lentic type body of water without flow (0m/s speed); its waters are black due to the elevated
concentration of tannins emanating from plant material in decomposition whichare pr esentin its substrate. It
has shrubby type riparian vegetation with some great stand mature trees bordering the body of water covering
approximately 15% of its area.

26 (Galvis, 2007)
Spout associated to a morichal: Lotic type body of water as the flow recorded an approximate speed of 03.m/s;
its waters are clear with few sediments suspended, indicating a lack of nutrients; additionally, the substrates
were very variable including plant material in decomposition, mud and sand. The shrubby type riparian
vegetation on both riversides has very variable abundance of moriche palms (Mauritia flexuosa) which covers,
in most cases, 100% of the body of water.

e¢ Spout associated to a gallery forest: Lotictype body of water as the flow recorded an approximate speed of a
0.2 m/s; its waters are white due to the concentration of suspended sediments; there are substrates comprised
of mud, sand and fallen trunks in some zones. There is arboreal type riparian vegetation on both riversides
forming gallery forests with trees over 8 meters tall covering mostly 100% of the body of water.

© Flooded Savannah: Acts as a floodplain for rivers with 40m+ riverbed width; these zones are temporary, and
are formed during the rainyseason when the rivers reach their highest water levels. This environment has a low
flow, recording an approximate speed of 0.1m/s; waters with an inclination toward clear waters, anda substrate
based on immersed pastures coupled with silts. In relation to the riparian vegetation, there is pasture type
vegetation in the most remote margin of the main channel of the river, and arboreal type vegetation in the
nearest margin of the main channel; the arboreal vegetation is comprised of good stand trees over 8 meters
tall, covering approximately5% of the environment.

Composition and structure of the ichthyofaunal community.

A total of 668 specimens distributed among 81 species, 22 families, and 7 orders (Table 4.18) were collected in the
study area. The Characiformes order had the largest representation gathering 7 families, representing 50% of the
ichthyofaunal community, followed by Siluriformes with 5 families (27.7%), and Clupeiformes reaching 2 families
(9%). The other orders, namely, Beloniformes, Cichliformes, Perciformes and Symbrachiformes were represented by
1 family (4,54% each one) (see Figure 4.45). The Characiformes and Siluriformes orders dominance follow the pattern
of richness at an order level outlined by Maldonado-Ocampo in 2001 for the ichthyofaunal upon the zone of
influence of the Meta and Orinoco rivers in Puerto Carrefio, and with the 2008 Maldonado Ocampo description of
the national ichthyofaunal.

On the other hand, the Characidae was the family with the largest representation with 29 species (35.8%), followed
by Cichlidae reaching 9 species (11.11%), Serrasalmidae with 6 species (7,4%), and Lebiasinidae gathering 5 species.
The other 18 families provided between 1, 2, 3 and 4 species accruing 39.5% of the records (see Figure 4.46). The
pattern found on the species distribution, in relation to the families recorded, is as expected, considering that the
Characidae family is the most diverse and encompasses the greatest number of genders in the Orinoquia (Taphorn
2003).

The study found, in relation to the estimated diversity for each locality, that out of the five localities, only Cuernavaca
showed low diversity, as there was a marked dominance in the species; the other localities have higher diversity
values. However, the speciesaccumulation curve warns us of a possible sub-sampling as the curve fails to reach the
asymptote. This result is the one expected, since, in order to achieve a more complete representation of the
ichthyofaunal community that is present in this zone, itis necessary to carryout sampling exercises throughout the
hydrological cycle; and, in this case, there is only information for the rainy season.
Figure 4.45: Specificrichness of fish orders present in the study area in relation to the number of families.

12

10

8

6

4

2

o | mm = | | |_| . . ,

G e e e e 2 o

es SF Se se ey S eS
Ss s < es se we Ss

Ss S ¢& we o& cS °

mS

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Table 4.18: List of species found in the study area.

Order Family Specie

Beloniformes Belonidae Belonion dibranchodon

Acestrorhynchus microlepis

Acestrorhynchidae
Acestrorhynchus sp.

Leporellus vittatus

Anostomidae Leporinus brunneus

Leporinus yophorus

Agoniates halecinus

Astyanax integer cf.

Characiformes .
Astyanax siapae

Brycon falcatus

Characidae Brycon whitei

Bryconops alburnoides

Bryconops giacopinii

Chalceus macrolepidotus

Gymnocorymbus bondi

Order

Family

Specie

Hemigrammus barrigonae

Hemigrammus micropterus

Hemigrammus newboldi

Hemigrammus rhodostomus

Hyphessobrycon aff. acaciae

Hyphessobrycon diancistrus

Hyphessobrycon mavro

Hyphessobrycon sp.

Knodus brevicepscf.

Moenkhausia copei

Moenkhausia lepidura

Moenkhausia mikia cf.

Moenkhausia oligolepis

Poptella compressa

Poptella longipinnis

Tetragonopterus argenteus

Tetragonopterus chalceus

Thayeria obliqua

Characidae

Triportheus venezuelensis

Ctenobrycon oliverai

Crenuchidae

Poecilocharax weitzmani

Ctenoluciidae

Boulengerella cuvieri

Boulengerella lateristriga

Curimatopsis sp.
Curimatidae Cyphocharax festivus

Cyphocharax spilurus
Cynodontidae Hydrolycus armatus
Erytrinidae hoplerythrinusunitaeniatus

Gasteropelecidae

Carnegiella strigata

Thoracocharaxstellatus

Order Family Specie
Copella arnoldi
Copella eigenmanni
Lebiasinidae Nannostomuseques

Nannostomus unifasciatus

Pyrrhulina lugubris

Serrasalmidae

Pristobrycon striolatus

Pygocentrus cariba

Pygocentrus sp.

Serrasalmus elongatus

Serrasalmus manueli

Serrasalmus rhombeus

Cichliformes

Cichlidae

Aequidens tetramerus

Apistogramma hongsloi

Biotodoma wavrini

Caquetaia myersi cf.

Crenicichla lenticulata

Dicrossus filamentosus

Heros severus

Mesonauta egregius

Satanoperca mapiritensis

Cupleiformes

Engraulidae

Anchoviella jamesi

Pristigasteridae

Pellona flavipinnis

Perciformes Sciaenidae Plagioscionsquamosissimus
Calophysus macropterus
Pimelodidae Pimelodus blochii
Pimelodus ornatus
Pinirampus pirinampu
Rineloricaria eigenmanni
Loricariidae
Hypostomus plecostomoides
Siluriformes 7 —
Cetopsidae Cetopsis orinoco
Callichthyidae Callichthys callichthys

Auchenipteridae

Ageneiosusinermis

Tatia sp.

Tetranematichthys quadtifilis

Trachelyopterus galeatus

Symbrachiformes Symbrachidae Symbrachus marmoratus
Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.46: Specificrichness for each family of fishes in relationto the number of species found.
35
30
25
20
15
10
; I
0 be ool
ooo ooa e©y%®2oUXH HOD 2 w
& oo 6 O oe eo SF oo oD © ®
Ss3us 2s Beazes ges z s
Se o > s o Ee 3
SSSeeg seer esessEeeages
ers EP aSSSeESS SESE e° 6
of" 43 seSaea7 gC 5
cs) = Gago a
“ g 8
id
Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.47: Diversity of species recordedin each locality.
1
0.9
08
07
0.6
0.5
0.4
0.3
0.2
0.1
0
Cuema Vaca TierraAdentro — Hato Nuevo Base Mono _San Cristobal

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.48: Curve of accumulation of species recorded upon the study area

60

50

40

Cuerna Vaca BaseMono HatoNuevo SanCristobal Tierradentro

—Taxa_S ———Chao-1

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Ichthyofaunal composition and structure for each locality

© Locality I: San Cristébal.

This locality is directly influenced by the Meta river. Four (4) environments were sampledin this locality: a) Gallery
forest spout; b) Muco river; c) Muco river meander; and d) Morichal spout (Table 4.19). As the rainy season was
finalizing, and due to an increase on the levels of water at the Muco river, a direct tributary to the Meta river, a

connection was found between the Muco river and the locality meanders (see Figure 4.49 and Figure 4.50).

Table 4.19: Geographical location of sampled environments: Locality |.

SC-01 915201,950961 | 1171471,18924 Gallery Forest Spout
SC-02 915721,606326 | 1172126,0411 Muco River

SCc-04 918381,344771 | 1171494,67899 Morichal Spout
SC-05 917573,363797 | 1172434,3315 Muco river meander

Source: (Universidad Distrital Francisco José De Caldas, 2017). Colombia East East Magna Plains Coordinates.

Table 4.20: Physicalcharacteristics of sampled environments: Locality |.

Sc-01 100% Organic Material in Decomposition and silts | Clear waters Lotic
SC-02 20% Silts and sand White waters Lotic
SC-04 100% Organic material in decomposition Clear waters Lotic
SC-0S 20% Organic material in decomposition White waters Lentic

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.49: Hook fishing at the Mucoriver (SC-02).

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.50: Hookfishing at the Mucoriver meander (SC-05).

Source: (Universidad Distrital Francisco José De Caldas, 2017)

A total of 92 specimens distributed among 39 species, 15 families, and 4 orders (Table 4.21) were collected. The
Characiformes and Siluriformes orders had the largest representation with 6 families each one, followed by
Cicliformesand Clupeiformes with one family each. On the other hand, Characidae was the dominant family covering
36.36% of the collected species, followed by Lebiasinidae, Pimelodidae and Serrasalmidae with 9% of the species
collected. The other families provided 1 or 2 recorded species.

Table 4.21: List of species found in the study area: Locality |

Leporellus vittatus 1

. Anostomidae —
Characiformes Leporinus yophorus

Characidae Bryconops alburnoides 2

Order Family Specie Abundance
Bryconops giacopinii 1
Ctenobrycon oliverai 1
Hemigrammus newboldi 4
Hyphessobrycon mavro 11

Knodus brevicepscf. 3

Moenkhausia copei 6
Moenkhausia lepidura gr. 19
Moenkhausia oligolepis
Poptella compressa
Tetragonopterus argenteus

Tetragonopterus chalceus
Ctenoluciidae Boulengerella cuvieri
Gasteropelecidae Thoracocharaxstellatus
Copella eigenmanni
Lebiasinidae Nannostomus eques
Pyrrhulina lugubris

Serrasalmus rhombeus

1

3

1

3

2

2

5

1

1

2

Pygocentrus cariba 1
Serrasalmidae Pygocentrus sp. 1
Aequidens tetramerus 3
1

1

1

1

2

2

1

2

1

2

2

1

Caquetaia myersi cf.
Cichlidae Aequidens tetramerus

Cichliformes ——
Cichlidae Caquetaia myersi cf.

Cupleiformes Engraulidae Anchoviella jamesi
Hypostomus plecostomoides
Rineloricaria eigenmanni

Loricariidae

Auchenipteridae Tatia sp.
Cetopsidae Cetopsis orinoco

Siluriformes
Calophysus macropterus

Pinirampus pirinampu
Callichthyidae Callichthys callichthys
Pimelodidae Pimelodus blochii

Pimelodidae

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Out of the environments sampled, the Muco river was the point that contributed with the largest collection of
species (20 species), followed by the morichal spout (11 species) (see Figure 4.51); this results from the fact that the
most effective fishing gear was the nocturnal collection using manual jama froma canoe at the Mucoriverside.
Figure 4.51: Specific richness of species in each sampled environment: Locality of San Cristobal.

25

20

15

10

a
oa ET EE

Cafio bosque de meandrorio Muco = Cajio morichal Rio Muco
galeria

Source: (Universidad Distrital Francisco José De Caldas, 2017)

e Locality Il: Base Mono.

This locality is part of the Meta river basin, a hydro-geographical zone of the Orinoquia. The sampled environment
was the morichal spout, tributary to the Chiquichaque river, which flows directly into to the Meta river (Table 4.22

and Table 4.23).

Table 4.22: Geographic location of sampled environments: Locality II.

BM-01 | 915917,772391 | 1160773,32813 | Morichal Spout

Source: (Universidad Distrital Francisco José De Caldas, 2017). East East Magna Colombia Plane Coordinates.

Table 4.23: Physical characteristics of the sampled environments: Locality Il.

BM-01 | 90% Organic Material | Clear Waters
Source: (Universidad Distrital Francisco José De Caldas, 2017)

A total of 47 specimens were collected at this point distributed among 19 species, 9 families, and 3 orders (Table
4.24). The Characiformes order was the largest representation with 3 families; the Siluriformes and Cichliformes
orders gathered onlyone family each.

On the other hand, the Characidae was the dominant family covering 36.84% of the species collected; the families
Lebiasinidae y Cichlidae provided each one 15% of the species recorded. The other six families provided one specie
accordingly.
Table 4.24: List of species found at locality Il.

Order Family Specie # Specimens
Acestrorhynchidae Acestrorhynchus sp. 1
Bryconops giacopinii 4
Hemigrammus newboldi 1
Hyphessobrycon mavro 4
Characidae Hyphessobrycon sp. 2
Moenkhausia copei 4
Moenkhausia mikia cf. 7
Characiformes moenkhausia oligolepis 2
Crenuchidae Poecilocharax weitzmani 1
Curimatidae Cyphocharax spilurus 1
Erytrinidae hoplerythrinusunitaeniatus 1
Gasteropelecidae Carnegiella strigata 5
Copella arnoldi 1
Lebiasinidae Nannostomus eques 6
Pyrrhulina lugubris 2
Aequidens tetramerus 1
Cichliformes Cichlidae Mesonauta egregius 1
Satanoperca mapiritensis 1
Siluriformes Auchenipteridae Tetranematichthys cf quadrifilis 2

Source: (Universidad Distrital Francisco José De Caldas, 2017)

e Locality Ill: Hato Nuevo.

Hato Nuevo, as well as San Cristdbal (locality |), is directlyinfluenced by the Meta river as itis part of its floodplain.
Three types of environments were sampledat this locality (Figure 4.52, Figure 4.53 and Figure 4.54): a) Gallery Forest

Spout; b) Gallery Forest Spout + morichal; and, c) Meta river meanders (Table 4.25 y Table 4.26)

Table 4.25: Geographical location of sampled environments: Locality III.

Céd. Latitude Longitude Body of Water

HN-01 938417,158322 | 1165988,15884 Gallery Forest Spout

HN-02 936308,133895 | 1165512,98055 Gallery Forest Spout + morichal
HN-03 937020,359487 | 1166145,98094 Meta river meander

Source: (Universidad Distrital Francisco José De Caldas, 2017). East East Colombia Magna Plane Coordinates.

Table 4.26: Physicalcharacteristics of sampled environments: Locality Ill.

Céd. | Coverage Type of Substrate Type of Water Body of Water
Céd. | 100% Organic material in decomposition White Waters Lotic

80% Organic Material in Decomposition+ silts_| Clear Waters Lotic

HN- . ear ge .

02 20% Organic Material in Decomposition Black Waters Lentic

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.52: Gallery Forest Spout (HN-01).

allery Forest Spout + mo.

Figure 4.54: Meta river meander (HN-03)
>: a

f

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.55: Hook fishing at the Meta river meander. HN-03.

Source: (Universidad Distrital Francisco José De Caldas, 2017)

A total of 113 specimens were collected distributed among 23 species, 6 families, and 3 orders (Table 4.27). The
Characiformes order has the largest representation gathering 5 families, while the Cichliformes and Siluriformes
orders provided only one family each. On the other hand, Characidae was the dominant family covering 52% of the
collected species; Serrasalmidae and Cichlidae delivered 17 and 13% of the records accordingly. The other families,
Erythrinidae, Lebiasinidae and Auchenipteridae were represented by one specie each, namely, 4.34% each. Finally,
the abundance of speciesfoundin this point was verysimilar; out of the 11 species recorded, 7 had 1 specimen, and
the other 4, 2 specimens.

Table 4.27: List of species found at the study area: localitylll.
Order Family Specie # specimens

Astyanax integer cf. 3

Astyanax siapae 23

Brycon falcatus

3

Brycon whitei 1

Bryconops giacopinii 1

Characidae Gymnocorymbus bondi 6
2

5

1

Hyphessobrycon mavro
Moenkhausia lepidura

Moenkhausia oligolepis

Characiformes Poptella longipinnis 16

Tetragonopterus argenteus

Tetragonopterus chalceus

Characidae - -
Triportheus venezuelensis

Erytrinidae Hoplerythrinus unitaeniatus
Lebiasinidae Copella arnoldi

Pristobrycon striolatus

Serrasalmidae
Serrasalmus elongatus

Serrasalmus rhombeus

Aequidens tetramerus

Cichliformes | Cichlidae Apistogramma hongsloi

Crenicichla lenticulata

1
2
5
2
1
2
Pygocentrus cariba 1
1
1
1
2
2
2

Siluriformes Auchenipteridae | Trachelyopterus galeatus
Source: (Universidad Distrital Francisco José De Caldas, 2017)

Out of the sampled environments, the point “Meta river meander” deliveredthe largest value regardingits specific
richness, as the net trawling and hook fishing sessionswere more effective in comparison to the other environments
(see Figure 4.56).
Figure 4.56: Specificrichness of species in each sampled environment: Hato Nuevo Locality.

12

10

8
6
4
2
ie} T T 1

Caio bosque de galeria Cafio bosque de galeriat © meandrorio Meta
morichal

Source: (Universidad Distrital Francisco José De Caldas, 2017)
e Locality IV: Tierra Adentro.

This locality is located at the margin of the Bita river, an important tributary of the Orinoco river, a hydro-
geographical zone of the Orinoquia. Two types of environments were sampled at 4 sampling points (Figure 4.57,
Figure 4.58, Figure 4.59): a) Bita river wharf sector; b) Bita river Morichal tourist center; c) flooded savannah|; and
d) flooded Savannahl (Table 4.28 y Table 4.29).

Table 4.28: Geographic location of sampled environments: locality IV.

TA-01 | 994755915263 | 1152850,27874 | Bita River

TA-03 | 999537432221 | 1157274,12526 | Bita River
Flooded Savannah
Bita River

TA-04 | 997597,940357 | 115167665675

Flooded Savannah
Bita River Il
Source: (Universidad Distrital Francisco José De Caldas, 2017). East East Colombia Magna Plane Coordinates

TA-05 | 998074186695 | 115639468448

Table 4.29: Physical characteristics of sampled environments: locality IV.

20% Silts and clays Black Waters | Lotic
20% Silts and Clays Black Waters | Lotic
10% Clays and underwater vegetation | Clear Waters | Lotic
10% Clays and underwater Vegetation | Clear Waters | Lotic

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.57: Bita River (TA-03).

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.58: Flooded Savannah - Bita River (TA-04).

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Figure 4.59: Hook fishing sessions supported by local fishermen (TA-03).

Source: (Universidad Distrital Francisco José De Caldas, 2017)

A total of 349 specimens were collected distributed among 34 species, 15 families, and 6 orders (Table 4.30). The
Characiformes was the order with the largest representation reaching 8 families, followed by the Clupeiformes and
Siluriformes orders with 2 families, while the Beloniformes, Cichliformes y Perciformes orders provided only one
family each.

The study found, in relation to the richness by number of species at a family level, that the Characidae family
gathered the largest number of species reaching 38.23% of the records; the families Curimatidae and Cichlidae
gathered a11.76and 14.7% accordingly; additionally, the other families gathered one or two species, equivalent to
2.94 and 5.88% of participation within the community. On the other hand, this localitygathered the most abundant
specie: Hyphessobrycon diancistrus reaching a total of 88 specimens; followed by Hemigrammus micropterus with
55 specimens.

Table 4.30: List of species found at the study area: localitylV.

Order Family Specie # Specimens
Beloniformes | Belonidae Belonion dibranchodon 5
Acestrorhynchidae | Acestrorhynchus microlepis | 2
Anostomidae Leporinus brunneus 1
Agoniates halecinus 2
5 Brycon falcatus 1
Characiformes 7
. Bryconops giacopinii 7
Characidae -
Chalceus macrolepidotus 2
Hemigrammus barrigonae | 5
Hemigrammus micropterus | 55

Order Family Specie # Specimens
Hemigrammus rhodostomus | 11
Hyphessobrycon aff. acadae | 12
Hyphessobrycon diancistrus | 88
. Hyphessobrycon sp. 1
Characidae -
Moenkhausia copei 51
Moenkhausia lepidura gr. 1
Thayeria obliqua 2
Characiformes | Ctenoluciidae Boulengerella lateristriga 1
Curimatopsis sp. 1
Curimatidae Cyphocharax spilurus 5
Cyphocharax festivus 28
Cynodontidae Hydrolycus armatus 1
Lebiasinidae Nannostomusunifasciatus | 2
Serrasalmidae Serrasalmus manueli 2
Aequidens tetramerus 1
Biotodoma wavrini 1
Cichliformes | Cichlidae Dicrossus filamentosus 1
Heros severus 1
Mesonauta egregius 3
, Engraulidae Anchoviella jamesi 47
Cupleiformes —— . ——
Pristigasteridae Pellona flavipinnis 5
Perciformes Sciaenidae Plagioscionsquamosissimus | 1
. . Pimelodus blochii 1
ao. Pimelodidae —
Siluriformes Pimelodus ornatus 1
Auchenipteridae | Ageneiosusinermis 1

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Although the sites sampled were very similar at a physical level, there was a marked difference between them (Figure
4.60).

The above can be credited mainly to the fishing gear used, which was more effective at the Bita river Morichal
touristic center sampling point; this point delivered the best sampling conditions, which allowed to gather a large
number of species; additionally, it was the only place in which it was possible to collect species using the agallera
net, which enabled the collection of good stand speciessuch as Pellona flavipinnis and Agoniates halecinus.
Figure 4.60: Specificrichness of species at each sampled environment (Locality: Tierra Adentro).

30
25
20
15
10

2 Z

_ _ ma

Rio Bita Sabana inundada Sabana inundada Rio Bita "centro
“Enbarcadero" Rio Bita Rio Bita I turistico Morichal"

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

e Locality V: Cuerna Vaca.

This locality is part of the zone of influence of the Meta river, a hydro-geographical zone of the Orinoquia. A reduced
body of water was sampled at this point. This environment is part of a gallery forest gathering abundant moriche

palms (Table 4.31 and Table 4.32) and (Figure 4.61 and Figure 4.62).

Table 4.31: Geographical Position of sampled environment: Locality V.

CV-01 | 100430282135 | 117097198276 | Morichal Spout
Source: (Universidad Distrital Francisco José De Caldas, 2017). East East Colombia Magna Plane Coordinates.

Table 4.32: Physicalcharacteristics of the sampled environment: Locality V.

Cv-01 100% Organic Material in Decomposition Clear Waters Lotic
Source: (Universidad Distrital Francisco José De Caldas, 2017)

Figure 4.61: CV-01 Sampling Point

Source: (Universidad Distrital Francisco José De Caldas, 2017)

ure 4.62: Trawl at sample point CV-

BY ee” 9,3

~

Source: (Universidad Distrital Francisco José De Caldas, 2017)

A total of 67 specimens distributed among to 2 orders, 3 families and 4 species were collected. The Characiformes
was the order with the largest representation gathering 2 families, while Symbrachiformes presented the only
registered family for the order.

Regarding the richness presented at a family level by number of species, Characidae was found to be the largest
representation gathering 50% of the records, while the families Lebiasinidae and Symbrachidae recorded one only
one specie reaching 25% of the records accordingly. The Copella eigenmani species delivered a very strong
dominance reaching 83.58%of the specimens collected (Table 4.33).
Table 4.33: List of the species found in the study area (Locality V).

Hemi

Characiformes Characidae emigrammus 9
barrigonae

Characiformes Characidae Hyphessobrycon mavro | 1

Characiformes Lebiasinidae Copella eigenmanni 56
Symbrachus

Symbrachiformes Symbrachidae 4 1
marmoratus

Source: (Universidad Distrital Francisco José De Caldas, 2017)
4.2.6.2 Drainage patterns

In order to determine the drainage patterns in the area of direct and indirect influence of the project, the study
proceeded to use three Aster Global DEM images from the United States Geological Survey (USGS) digital terrain
model (12.5 meter pixels from the Alos Palsar satellite). These images were corrected and processed to properly
determine the drainage patterns.

This determination was performed using the GRASS GIS 7.0.2 software which processed and eliminated the DEM
invalid and empty values. Subsequently, the process determined the possible basins in the study area, using a 20,000
threshold upon the r.watershed command, and thus determining the drainage directions, basins, accumulation
indexes, topographic indexes, and drainages.

Figure 4.63: Determination of drainage patterns in the AID and All of the project.

Anilisis a partir del Modelo
digital de Terreno Aster
Global DEM ~ 12,5 mts.

Determinacién de Cuencas,
direcciones de drenaje,
pendientes, coeficientes de
bifurcacién de drenaje .

Construccién de la Estructura
de la red de Drenajes

Patron de la red de Drenaje.
Tipo: Subdendritica

Source: Prepared by (Valoracién Econémica Ambiental SAS, 2017), using information from the (United States
Geological Survey - USGS, 2017)

According to Figure 4.63, the drainage distribution and order at the project area of influence corresponds to a
Subdendritic type pattern.

The above is considered as a modification of the dendritic drainage pattern, in which the tributaries of the main
rivers (Rio Meta and Rio Bita) get together upon acute angles as shown in Figure 4.64.

Figure 4.64: Subdendritic drainage pattern

Rio Meta

Source: Prepared by (Valoracién Econémica Ambiental SAS, 2017), using information from the (United States
Geological Survey - USGS, 2017)

The area whereby the tributaries drain is possibly covered with relatively resistant sediments, which offer a stronger
control than the area where the main course runs (these are meanders). In this case, there is a well-defined major
tributary, with a greater flow quantity, where a series of small tributaries arrive, showing that there is an intense
accumulation area, and that there is also a low structural or topographic control, fostering the overflow in some
areas due to the development of the plain area (Farfan, 2008).

4.2.6.3 Polluting sources

As shown in the characterization of the lentic and lotic systems, there is no activity in these bodies of water. On the
other hand, according to the analysis of the socioeconomic environment and the inspections to the area of influence,
there is neither a sewage system nor a prior discharged waters tr eatment. Septic tanks locatedin each home are the
systems used by local dwellers.

No sources of contamination are foreseen with the development of the project, as the camps where activities will
be carried out, and where the personnel will workon the operational part. The project will install treatment systems
for the domestic wastewater, and then these waters will be disposed at infiltration fields once the water has been
correctly treated.

The project contemplates the installation of five treatment systems distributed in the following camps: Mono Base,
San Cristdbal, Las Malvinas, Tierradentro and Paraiso Pc. These systems will treat the waters for daily domestic use
of the project staff.
4.2.64 Wateruse

The use of water for the project will come from surface and underground water sources as outlined in Table 4.34.

Table 4.34: Water use specifications for the Orinoquia Forestry Project

Camp

Land Plot

Hydric Resource

Activity and type of use

San Cristobal

San Cristébal

Surface water —

Project main field activities: camp, irrigation
and fertirrigation for nursery; fertilizations

Cafio Muco and herbicide application; — firebreaks,
controlled burning and firefighting.
Base Mono LaCordobeza Underground Forest Ranger (Fire Fighting), firewalls,
water controlled burning and firefighting.
. Camp, fertilization and herbicide application
. Paraiso PC (Puerto | Underground ae . .
Paraiso PC ~ (Firefighting) firebreaks, controlled burning
Carrefio) water ee
and firefighting.
Forest Ranger (This site is planned for the
Malvi Malvi Underground future location of a cargo terminal).
alvinas alvinas water (Firefighting) firebreaks, controlled burning

and firefighting.

Campsite, fertilization and herbicide
. . Surface water — oe en -
Tierradentro Tierradentro6 Rio Bit application. (Firefighting) fire breaks,
ropa controlled burning and firefighting.
Campsite; this land plot provides forestry
Underground . er .
Torol Torol ‘ services. (Firefighting) firebreaks, controlled
water

burning and firefighting.

Source: (Valoracién Econémica Ambiental, 2017)

Table 4.35: Physicochemical characterization and specifications of the water resource

N2 Lab Sample | Campsite Type of
Sample Description Source Sample Date
CIMA Ne P B sampling B
22887 PMO1 Capturing Point Tierra |< spshot Surface water | 2017-09-18
Adentro
Base Malvinas Underground
22888 PMO2 Snapshot 2017-09-18
Raw Water water
Base San Cristobal Raw
22889 PM04 Snapshot Surface water 2017-09-18
Water
Underground
22890 PMO6 Base Mono Snapshot 2017-09-18
water
. Underground
22891 PMO7 Base Paraiso PC Snapshot 2017-09-18
water
Underground
22892 PMOos Base Toro Snapshot ‘ 2017-09-18
water

Source: Corporacion Integraldel Medio Ambiente CIMA 2017

Figure 4.65: Physicochemical characterization of water resources 1 — Laboratory Report

LABORATORIO DE AGUAS ¥ SUELOS
REPORTE DE RESULTADOS A241

pal SE es

BOGOTA D. C.. 2017-10-13

Source: Corporacion Integral del Medio Ambiente - CIMA 2017

In general and according to the characterizations results, these waters fulfill the Resolution 2115/2007 provisions,
indicating good quality waters, which after collection thereof, will be treated and used for human consumption upon
all bases, and for other uses established in Table 4.34.
The results indicate that total alkalinity, chlorides, color, nitrates, orthophosphates, and sulfates parameters fulfill
Resolution 2115/2007 provisions. The other parameters will be subject of analysis and subsequent treatment in
order to meet the drinking water standards.

The water collection and distribution system is included in the technical documents needed required for the
application of the respective water concession permits.

4.2.6.5 Conflicts of use

There is no information available in the Puerto Carrefio EOT in relation to the conflicts upon use. However, the
IDEAM, through the planning and land use SIG-OT geographical information systems project, developed a dry year
municipal shortage index map. Accordingly, the department of Vichada is located in the non-significant index,
according to the demand / supply in the zone, showing that the information, at a departmental level, has no
problems and / or shortages during the dry months of the year.

On the other hand, the IDEAM developed a second vulnerability map for water availability per municipality during

dry year, registering the department of Vichada as a median category, namely, moderately fragile for vulnerable

conditions, whichindicatesthat this could generate some conflict in the future for the availability of resource use.
4.2.6.6 Wellinventory

The study identifies some underground water wells within the area of direct and indirect influence of the project.

These wells are used for domestic water, and for the water supply of La Venturosa, Aceitico and Puerto Murillo

inspections. The East East Magna Colombia system flat coordinates are outlined below.

Table 4.36: Project wells inventory.

ore Plane Coordinates
x Y

1 922270,722 1171079,32
2 918900,016 1163097,89
3 954283,409 117337482
4 954052,046 1172379,38
5 954367,399 1172250,73
6 953794,803 1168955,9
7 964930,068 117428451
8 965362,376 1173306,46
9 965261,67 117249431
10 931586,069 1161422,87
a1 962007,502 1166620,96
12 962492,817 1166293,5

Source: (Valoracién Econémica Ambiental SAS, 2017)
4.27 Atmosphere

The study area climatological performance was carried out by means of a historical series analysis for each variable,
for the case of precipitation during the period between 1968 and 2016 for the Aceitico station, and between 1983
and 2016 for the Patevacal station; and the Puerto Carrefio Airport station involved an analysis for such variables
for the period between 1968 and 2016. Additionally, the temperature, solar brightness, and relative humidity
variables were analyzed for the period between 1972 and 2016 as recorded by the Puerto Carrefio Airport station.
Finally, a wind speed variable analysis includedinformation during the period between 1974 and 2016 as recorded
at the Puerto Carrefio Airport station. Due to the lack of meteorological stations near the studyarea with complete
information, as required, the study used the information from the Puerto Carrefio Airport station and, in some
variables, the hydrological stations near the Aceitico and Patevacal study area, wherewith the analysis of the
meteorological performance of the area was performed.

4.2.7.1 Climate

For the analysis of this component, the statistical data of the Puerto Carrefio Airport meteorological station was
analyzed. This airportis located at latitude 0610N, longitude 6729 W, with a50 m.a.s.I. inclination. However, for the
precipitation variable, data was collected from: the Patevacal station located at latitude 0610 N and longitude 6907
W witha 76 m.a.s.I elevation, and from the Aceitico station located at latitude 0610 N and longitude 6823 W witha
67 maa.s.l. inclination.

The statistical data of the variable are described below:

e = Precipitation

e Temperature

e — Solar brightness

e Relative Humidity

e Wind speedand direction
e Evaporation

PRECIPITATION

Based on the stations data previously describedin Table 4.37, Table 4.38 and Table 4.39, the average annual total
values reported reached 2447.8 mm for the Aceitico station, 2503.6 mm for the Patevacal station, and 2242.6 mm
for the Puerto CarrefioAirport station. Therefore, the average for the project area reaches 2398 mms, framing the
regional rain regime within the unimodal type, with a rainy season from April to November, and the dry season from
December to March.

The lowest values of monthly total precipitation corresponded to the month of January with values between 10.1
mm for the Puerto Carrefio Airport station, 12.1 mm for the Patevacal station, and 13.8 mm for the Aceitico station.
The highest averages were recorded in June (434.4 mm) and July (437.3 mm) for the Aceiticostation, in June (425.7
mm) and July (410.7 mm) for the Patevacal station, and in June (464.6 mm) and July (441.9 mm) for the Puerto
Carrefio Airport station. For the period between March and June, the records showed a significant decrease during
the months of May and June with respect to the Airport historical data series, during the first wet season (April and
May).
The figure representing the precipitation graph for each station analyzed for this variable is outlined below. The
individual data per each station is presentedin the following tables.

Figure 4.67: Graph of the mean annual total precipitation values (mms) for the three stations analyzed.

Datos de precipitacion total media anual de tres
500 -_————_———— estaciones
450
qo
E350 =——PrecipitaciOn total
=300 media anual E.
§ Aceitico
9 250 ——Precipitacin total
5200 media anual E.
3 Patevacal
8150
2
2100
50
0 :
OO 49 Ww 10 OC O Wf O'%
Ss LS. “ oss SD ry SEE
& wo ve

Source: IDEAM

Data and graphical representation of the stations analyzed for the project area climatology analysis.
Table 4.37: Total precipitation annual mean data (mms) — Aceitico Station

Total Precipitation
Annual Mean
Source: IDEAM

13,8 25,4 42,5 161,2 | 285,4 | 434,4 | 437,3, | 358,8 | 273,9 | 267,5| 117,6 | 29,9 | 2447,8

Figure 4.68: Graph: Total precipitation annualmean values (mms) — Aceitico Station

Precipitacion total media anual (mms)- E.
Aceitico
500

<

i

Bo Ota a L I i L LE =z<> = Valor precipitacion

aE CE NOISY MS media anual

o~ Historico de 1983-2016

a
Source: IDEAM

Table 4.38: Total precipitation annual mean data (mms) — Patevacal Station

Total Precipitation
Annual Mean
Source: IDEAM

12,1 23,9 50,9 195,7 | 334,2 | 425,7 | 410,7 | 339,3 | 284 253,4 | 139,2 | 34,4 | 2503,6

Figure 4.69: Graph: Total precipitation annualmean values (mms) — Patevacal Station

Precipitaci6n total media anual (mms)- E.
Patevacal

500

(0)

Precipitacion
(mms)

Historico de 1983-2016

Source: IDEAM

Table 4.39: Total precipitation annual mean data (mms) - Puerto Carrefio Airport Station

VALUE E F M A MY JN Jt A s oO N D ANNUAL
VALUE
Total Precipitation
10,1 15,2 45 144,9 274,7 464,6 441,9 330,2 206,7 | 171,3 106,6 31,4 | 2242,6
Annual Mean

Source: IDEAM

Figure 4.70: Graph: Total precipitation annual mean values (mms) - Puerto Carrefio Airport Station

Precipitacion media anual (mms)- E. Apto Pto Carreno
600
£ 400
€ 200
© 0
Re} = Valor precipitacion media
gs & anual
a¢
3 C7
o Historico de 1968-2016

Source: IDEAM
¢ AVERAGE TEMPERATURE

As shown in Table 4.40, the area recorded a 28.4 °C average annual temperature, with variations throughout
the year reaching values between 26.9 and 27 °C during the months of June and July respectively. This
information was gathered using the historical series of the Puerto Carrefio Airport station, and taking into
account the similar orographic conditions that the station presents within the study area.

Table 4.40: Average annual temperature (2C) - Puerto Carrefio Airport

ANNUAL
VALUE

VALUE E F M A MY {JN JJL A |S ON D

Temperature

29,4 | 30,4 | 30,8 | 29,5 | 27,9 | 26,9 | 26,6 | 27 | 27,4 | 28 | 28,5 | 28,8 | 28,4
Annual Mean

Figure 4.71: Graph of the average annual temperature values (2C) Puerto Carrefio Airport

Temperatura media anual E. Apto Pto Carrefio

32

31
& 30
§ 29
Fj
& 28
B27
€
2 26 .

25 = Temperatura media anual

E. Apto Pto Carrefio
24
© SO & LM & &
EE ae SES SEE SEE
» SS OL OS
© S S
& a SO)
& wg
Historico 1972-2016

Source: IDEAM

e SOLAR BRIGHTNESS

According to the historical series of the Puerto Carrefio Airport station, the area reaches an average annual solar
brightness of 2227.2 hours, as shown in Table 4.41; and an annual variation of 123.6 hours of solar brightness in

June.

Table 4.41: Average annual solar brightness data (°C) Puerto Carrefio Airport

VALUE J F M A MY |JN Jt A Ss Le) N D oh
VALUE

Solar

brightness

Annual 257,5| 228,2| 222,7| 170,3| 141,6| 123,6| 138,3| 147.2] 159,2| 194,8| 207,5) 236,2| 2227,2

Mean

Source: IDEAM

107
Figure 4.72: Graph of annual average solar brightness values (2C) Puerto Carrefio Airport

VALORES MEDIOSANUALES DE BRILLO SOLAR
(horas) - APTO PTO Carrefio

300

| 250
S
£ 200
& 150
3
© 100
& 50 | = Brillo solar media anual

0

© Oo w © © © & & &
SEE EEE SEESEE
Ces PEELS
gy OLY
Historial 1972-2017
Source: IDEAM

e@ RELATIVE HUMIDITY

This parameter presents a unimodal regime as shown in Figure 4.73, with a peak during the months of June and
July (79%), and the lowest values during the months of February (56%) and March (57%). This variation is mainly
due to an increase in temperature, causing a decrease in relative humidity. This is because increasing the

temperature increases the maximum amount of water vapor that the mass of air can contain, while the actual
water vapor content of such air mass remains constant. In other words, the degree of air saturation decreases

because upon increasing the temperature, there is a greater capacity to contain water vapor. (2”)

Table 4.42: Annual Relative Humidity Data (°C) Puerto CarrefioAirport

VR
VALOR J F M |A |MY JN Jt A s [e} N D ANUAL
Relative
Humidity 61 | 56 57 |66 |75 79 79 78 76 75 73 67 70
Annual Mean

Source: IDEAM

27 Meteoares. (2012). ¢Qué es la HUMEDADRELATIVA?, écémo varia con la temperatura del aire? Obtenidode

http://meteoares.blogspot.com/2010/09/que-es-la-humedad-relativa-como-varia.html

108
Figure 4.73: Graphof the mean annual Relative Humidity values (°C) Apto Pto Carrefio

Hume dad relativa media anual (% - E. Apto Pto Carrefio

| | | | | | | | = Humedad relativa media anual
S&S Se

feed
36

x
fo)

a
3

Humedad Relativa (%)
NwWwWSu
Sssés

a

a
is)

i?)
ESEE ESSE EEES
CSS ww s es Ne
‘“e os
Historico 1972 -2016
Source: IDEAM

¢ WIND SPEED AND WIND DIRECTION — PUERTO CARRENO WIND ROSE

For the analysis of this parameter, the Puerto Carrefio Airport wind rose was used as shown in Figure 4.74. The
trade winds bring along drizzles from the month of April, as once the influence of this wind begins, the rains

(October and November) ceases and are replaced by drizzles.

The study observed, regarding the analysis of the annual wind performance by means of the wind rose, that
each year there is acomponent of the northeast direction with a 22.8% of predominance, followed by the north
and east with a 12.3 and 9.1 % accordingly; followed bya 5.8% of the south direction, while the other directions
perform between 4.8 and 2.1%; the calms reacha total of 33.8% in the area. The direction of the winds is related

to humidity and rainfall. The range between0.1 to 1.5 m/sis in general the most representative speed.

Figure 4.74: Puerto Carrefio Airport Wind Rose

109
IDEAM APTO PTO CARRENO

COMPORTAMIENTO ANUAL
ROSA DE VIENTOS (MESES EVALUADOS: 241)
RESUMEN DIRECCIONES SERIE: 1974-2001
N 12.3% N25
NE 228%
E 91%
SE 30%
$s 58%
sw 48%
Ww 3.3%
Nu 24

<

‘Variables entre 0.1-1.5 méseg: 2.1%
Variables entre 1.6-3.3 miseg: 0.1%
Variables entre 3.4.5.4 miseg : 0.0%

CONVENCIONES (Rangos de velocidades en miseg)
Boiss 01633 03454 Os579 Meot07 Giese M@1391710-172

Source: IDEAM
e EVAPORATION

There is a 2054.8 (mms) annual mean evaporation as shown in Table 4.43, which variates throughout the year,
reaching a 114, 8 (mms) value of evaporation during June. This information was basedon the historical series of

the Puerto Carrefio Airport station.

Table 4.43: Annual Average Evaporation Data (mms) Puerto Carrefio Airport

VALUE J F M A MY | JN Jt A s [e} N D ANNUAL
VALUE

Evaporation
Annual 234| 236,8/ 2508] 180,2] 1408) 114,8) 1208} 133,2| 1388] 154.2] 158,4| 192,2] 2054,8

Mean
Source: IDEAM

110
Figure 4.75: Graph of annual mean evaporation values (mms) Puerto Carrefio Airport

Evaporaci6én media anual (mms) - E. Apto Pto Carrefio
300
_ 250
é
€ 200
8 150
g
& 100
$s @ Evaporacién media anual
a
50
0
2 LOS CO SL EK ES
LEP EEE SES SES
€ SE ELS
S$ TLS
Historico 1973-2016
Source: IDEAM

4.3 Biological environment

431 Flora

4.3.1.1 | Secondaryinformation

The information below shows the review results of secondaryinformation regarding the flora component within
the department of Vichada, with an emphasis on the municipality of Puerto Carrefio. The Colombian National
Herbarium (COL), the Forest Herbarium "Gilberto Emilio Mahecha Vega" at the Universidad Francisco José de
Caldas (UDBC), the Colombian Amazonian Herbarium of the SINCHI Institute (COAH), and the Catalog of
Colombian plants and lichens of the Institute of Natural Sciences of the National University of Colombia were
the sources of information for this analysis. In relation to the flora of the department of Vichada, the study
consulted the article “Avance del conocimiento de Ia flora del Andén Orinoqués en el Departamento de Vichada”
written by Francisco Castro andthe compilation of flora from the Orinoco from E/ Tuparro National Natural Park
developed by Dario Fajardo.

The information on the number of records was organized in Figures, according to the databases of each
institution or source. In addition, the richness by family and by gender reported for the department and the
municipality.

@ COMPOSITION OF SPECIES.

Avance del conocimiento de Ia flora del Andén Orinoqués en el Departamento de Vichada.

This article presents a general study of the flora of the Orinoquia in the department of Vichada. A total of 19
ecosystems and 10 species of plants were identified, grouped into 129 families and 473 genres

111
The Figure 4.76 shows the most representative families for the area studied. The Fabaceae had the largest
number of species reaching 147, followed by Rubiaceae with 64, Myrtaceae with 40, Melastomataceaewith 39,
and Bignoniaceae with 35 species.

Figure 4.76: Most representative families at the Orinoquia Platform in the department of Vichada.

160
140
120
100
80
60
40

39—38 25
20 iiss
; & & &§ § #& #£

No.de especies

Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)
The most representative genres were: Eugenia with 20 species, Licania with 12 species, Chamaecrista and
Ouratea with 11 species each, Guatteria reaching 9 species, and Erythroxylum, and Senna with 8 species each

(See Figure 4.77).

Figure 4.77: Most representative genresin the Orinoqués River in the department of Vichada.

25
20
3 20
3
B15 t qt ii
° 9g 8
2 10
25 i i
04 : : : : : : :
e

s e S &
SP MK
> Y >

< & oe s as
fe) ¢
Género

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Catalog of plants and lichens of Colombia
This catalog reports a total of 1166 species, grouped in 501 genus, and 115 families. The most representative

families are: Poaceae with 156 species, Fabaceae with 151 species, Melastomataceae with 76 species,
Cyperaceae with 67 species, and Rubiaceae with 59 species (see Figure 4.78).

112
Figure 4.78: Most representative families in the department of Vichada.

180 +456
160

Node especies

140
120
100
80 766
59
60
34

0 33.31
20 is
o4 + + +

& &

<7 e XZ XZ e <7
oO Sa Sal Sa Sa
SF SF ad Ka C2 F Ko KR
Ss x& e e ee eg & ao
ec OS é e oS ‘S < ew SX
6 ES HK EF SK Le ¥
No
A
Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Compilation of Orinoquense flora - El Tuparro National Natural Park

The study estimated 535 higher plant species for the park area, which correspond to 111 families and 344 genres.

This figure represents 25% of the species distributed in the Colombian Orinoquia; this may be considered as

high, and providesan idea of the floristic richness of the area.

The most representative families for the park area are: Leguminosae with 46 species; Poaceae with 44 species;

Melastomataceae with 28 species; Rubiaceae with 27 species, and Apocynaceaea and Cyperaceae with 21

species (see Figure 4.79).

Figure 4.79: Most representative families in the department of Vichada.

50 46 —aq
45
g %
. a
3 55 2424
¥ 20 16
315 1312 _12
2 10
5
ie}
& a ve Se gS ve ve &
OF SE SF SSS SK 8
S s
oe we eo s
Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The most representative genres for E/ Tuparro Park were: Eugenia with 20 species; Licania with 12 species;

Miconia reaching 10 species; Hyptis with 9 species, and Rhynchospora with 8 species, and Panicum reching 7

species (see Figure 4.80).

113
Figure 4.80: Most representative genres at E/ Tuparro Park.

14
12
3
@ 10
Fy
2 8
3
3 6
g 4
2
0
oO a?
Ss ~ oe eé
oS Pk e oO A)
s & s \ .
Ns w x & o& & e
s

Género

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Herbal consultation

The aforementioned herbaria were consulted, gathering a total of 1410 botanical collections for the municipality
of Puerto Carrefio. The Colombian National Herbarium?’ (COL) gathers the largest amount reaching 834
collections (59.1%), followed by the Forest Herbarium "Gilberto Emilio Mahecha Vega"? of the Universidad
Distrital Francisco José de Caldas (UDBC) gathering 318 collections (22.6%) and the SINCHI Institute Colombian
Amazonian Her barium*° (COAH) with 258 (18.6%), as shown in Figure 4.81.

Figure 4.81: Number of vegetation collections by Institutions (municipality of Puerto Carrefio).

900 834
800
700
600
500
400
300 25

No.de colecciones

COL UDBC COAH
Institucién

Source: (Universidad Distrital Francisco José De Caldas, 2017)

28 (Colombian National Herbarium, COL)
29 (Forest Herbarium District University, UDBC)
30 (Colombian Amazonian Herbarium, COAH)

114
The records ofthe Colombian National Herbarium?" (COL) include the following the most representative families
regarding the number of collections: Poaceae with 132; Leguminosae reaching 118; Cyperaceae with 54;
Melastomataceae gathering 50; Rubiaceae with 48, and Apocynaceae with 32 collections (see Figure 4.82).

Figure 4.82: Number of vegetation collections by COL family in Puerto Carrefio.

140
120
2
§ 100
8 80
8 60
3
2 40
° 1 i li is.
0 oe
. & ES.
we
&
Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)
The most representative families, in terms of number of species, for COL were: Leguminosae with 77; Poaceae
gathering 70; Rubiaceae with 33; Cyperaceae with 27; Melastomataceae reaching 50, and Apocynaceae

gathering 23 species (see Figure 4.83).

Figure 4.83: Number of vegetation species per COL family in Puerto Carrefio

80 76-

No.de especies
P=
fo)

Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The recordsof the "Gilberto Emilio Mahecha Vega" at the Universidad Distrital Francisco José de Caldas (UDBC)
outline the most representative families regarding the number of collections: Leguminosae with 53; Rubiaceae

31 (Colombian National Herbarium, COL)
32 (Forest Herbarium Universisdad Francisco José de Caldas, UDBC)

115
reaching 28; Bignoniaceae gathering 16; Melastomataceae with 15 and Apocynaceae with 8 collections (see
Figure 4.84).

Figure 4.84: Number of vegetation collections per family of the Universidad Distrital Francisco José de Caldas in
Puerto Carrefio.

60 53
50

40

No.de colecciones

Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The most representative families in terms of number of species for the UDBC were: Leguminosae with 52;
Rubiaceae reaching 28; Bignoniaceae with 16; Melastomataceae gathering 15, and Apocynaceae reaching 8
collections (see Figure 4.85).

Figure 4.85: Number of vegetation species per family at the UDBC in Puerto Carrefio.
60 52

50
40
30
20

No. de especies

Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The Colombian Amazonian Herbarium? (COAH) records show the most representative families regarding the
number of collections: Caesalpiniaceae with 19; Fabaceae with 18; Melastomataceae gathering 17; Rubiaceae

33 (Colombian Amazonian Herbarium, COAH)

116
reaching 14; Cyperaceae with 13, and Apocynaceae, Chrysobalanaceae and Mimosaceae with 12 collections each
(see Figure 4.86).

Figure 4.86: Number of vegetation collections by family of the COAH in Puerto Carrefio.

20
4
13
| 1
& ge ge

19
18
4 16
§ 14
g 12
g 10
ao 8
3
3 6
24
2
i?) T
we

& S a
ed ev
Fe Se gf

Source: (Universidad Distrital Francisco José De Caldas, 2017)
The most representative families in terms of number of species for the COAH* were: Melastomataceae with 13;
Caesalpiniaceae with 12; Fabaceae and Rubiaceae with 11 each, and Cyperaceae with 10 species (see Figure

4.87).

Figure 4.87: Number of vegetation species per family of the COAH in Puerto Carrefio.

14
12
o 10
$ 10 9 3
& 8
FA
3
gw 6
24
2
ie}
& & &
& & &
Co
s SL OS OS
©
Familia

Source: (Universidad Distrital Francisco José De Caldas, 2017)

34 (Colombian Amazonian Herbarium, COAH)

117
4.3.1.2 Methodology

The landscape analysis was based on the consultation of geomorphology secondary information in the
municipality of Puerto Carrefio, and the landscape units field verification which combined land coverings with
geomorphological units, and a photographic record was taken for such purpose. Accordingly, a visibility, quality,
and landscape fragility qualitative basic analysis was carried out, as well as the description of the project in the
landscape component, including the landscape interest sites.

Aset of technical activities was carried out in order to characterize the wild flora in the area of influence. These
activities allow determining the composition, structure and general condition of the natural vegetation present
in the territory where the commercial reforestation project is located. For such purpose, three phases were
carried out: firstly, consisting on the collection of secondary information; secondly, the field information
gathering phase, and thirdly, the information processing phase and document preparation. Each of these phases
is described below.

e FIELD PHASE.

The flora component field phase was focused on the wild flora characterization represented in the natural plant
coverings.

A forest inventory was performed in order to characterize the wild flora, which, according to the Ministry of
Environment, is defined as the method used to gather the floristic information of the natural forests, thus
obtaining qualitative and quantitative information, in accordance with the established objectives. The above
refers not only to the individual assessment of trees, their volume and size, but also other elements that
characterize the forest suchas composition, structure and function, which are important for decision making.
In order to deliver this characterization, the information was collected by means of sampling plots for each type
of natural vegetation cover. The above involved the measurement of arboreal individuals, which was carried out
in three size categories: Fustales, Latizales and Brinzales. The dimensions of these categories are described in
Table 4.44,

Table 4.44: Criteria in order to differentiate the three categories: fustales, latizales and brinzales.

Category Classification Criteria
. Total height greater than 30 cm;
Brinzales a
diameter under 2.5 cm
. Diameter greater than or equal to 25
Latizales
cmand less than 10 cm.
Fustales Diameter greater than or equal to 10

cm

Source: (Universidad Distrital Francisco José De Caldas, 2017)
The size and shape of the plots depends on the type of vegetation cover to be inventoried. A 1,000 square meters

rectangular plots were used (0.1 hectares) for the forest gallery and morichales, which are the arboreal type
natural vegetation present in the area. The size and shape of the plots for these covers are shown below.

118
Figure 4.88: Sample plots shape and size (for forests).

Parcela de fustales ————___

10m

100m

Subparcela
latizales 5mx5m

Subparcela
brinzales 2mx2m

Upon the plots described, the coordinates were recorded with the help of Garmin Map62sc® GPS equipment.
The information gathered, from the initial and final points are distributed as follows:

Upon 10 x 10 meters subplots, a complete fustales inventory was carried out; in order to evaluate the natural
regeneration, 5 x 5 meters subplots were taken for the /atizales category, and 2 x 2 meters for brinzales, upon
the initial and final fustales subplots.

The information of the arboreal individuals was recorded within these plots using three determined size
categories(Fustales, Latizales and Brinzales). Accordingly, the circumference was measured at the breast height
(CAP); additionally, the total and commercial height was estimated (Figure 120).

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The attribute measurements were performed made by a Forest Engineer using a Tablet and a digital form (in
order to obtain information compatible with Microsoft Excel® databases). Some of the generalities of the area
were recorded in such platforms including the location at municipal and local level, altitude, cover unit, date,
and starting and ending coordinates of plots (See Figure 121).

119
Figure 4.90: Forest inventory digital form used to register the taxa sampling by plot upon polygons of the
Orinoquia Forestry (Vichada).

FORMULARIO DE INVENTARIO FORESTAL FUSTALES ng

Proyecto |Coord inicio (EW-48) T pr =)

Municipio | Puerto Cares |Coord Fin (EW-NS) fas.nm) | Final
Vereda Venturosa _(Cobertura Bosque de Galeria Parcela

A
A
A
A
8
8
5
8
c
0
o

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The study also marked the individuals with paint (using a consecutive number per plot, for the fustales category,
and using a visible mark for the /atizales category). Additionally, the respective points were taken by plot in order
to define its location using GPS equipment (Figure 122 and Figure 123).

Figure 4.91: Marking of indi
Ee O

viduals sampled during inventory

> eT

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

120
Figure 4.92: Registration of location points with a GPS navigator

Source: (Universidad Distrital Francisco José De Caldas, 2017)

The identification of arboreal species was carried out in accordance with the APG Ill classification system, taking
into account the expertise of the specialist in charge of such forest inventory. This inventory analyzed the main
taxonomic characteristics of the individuals inventoried. This exercise was also supported by field guides (in
order to obtain common names). In cases where the identification was not possible in the field, the collection
of the botanical sample performed (See Figure 124) in order to achieve its identification with the support of
specialized professionals, and through dichotomous keys and herbaria consultation.

ure 4.93: Collection of botanical samples during the development of the floristic inventory.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

« INFORMATION PROCESSING PHASE

Once obtained the information of the plots, entered in the field forms and the final determination of species,
we proceeded to elaborate the database for each coverage, under the platform Microsoft Excel© and the

121
respective calculations were made, in this way we proceeded to the analysis of composition, structure and
diversity of each coverage inventoried. This information articulates with the established parameters by the
terms of reference and by the technical Guides for the ordering and the sustainable management of natural
forests of the Ministry of Environment today Ministry of Environment and Sustainable Development,
implemented for environmental studies in Colombia.

The parameters determined for the characterization of the vegetable coverages are described below:
Statistical analysis

To give statistical validity and representativeness to the forest inventory, the statistical analysis of the
information collected in the field was made, through the use of the variable total volume, determining a
sampling error no greater than 15% and a probability level of 95. The statistical parameters used are shownin
Table 4.45.

Table 4.45: Statistical Parametersused.
PARAMETER EQUATIONS

xe
n

Average volume

Standard deviation st

Variation coefficient

Standard error

Sampling error with probability 95% Emyos = EX%xt
Em% =EX /Xx100

Sampling error

Floristic composition

The analysis of the floristic composition is made through the elaboration of databases for each type of vegetable
coverage inventoried, where the list of species is made with its taxonomic classification listing information on
family, gender, common name andscientific name of each species andincludingthe author of each one of these.
Horizontal structure

The analysis of the horizontal structure consists of determining quantitatively the behaviour of the individuals
on the ground surface and it is analyzed from the frequency, basal area or dominance, abundance and the
importance value index. Itis complemented with the degree of aggregation of the species.

Absolute abundance

It is the number of trees by species accounted for in the inventory.

Relative abundance

It indicates the percentage of participation of each species, referred to the number of total trees found. It is

expressed as a percentage and is defined as the relationship between the number of trees of each species and
the total number of individuals found in the sampling.

122
AR (=) 100
- (4%),
At

Aa = number of individuals by species in the sampled area
At = total number of individuals in the sampled area

Absolute frequency

It isthe presence-absence of a given species in a plot. It is calculated as the percentage ratio corresponding to
the number of plots in which a species occurs, between the total number of plots.

Fa= 2100
=u,
ane

U = number of sampling units in whicha species occurs
T = total number of sampling units.

Relative frequency

It is the percentage of the absolute frequency of a species in relation to the sum of the absolute frequencies of
the species present.

Fa
FR = —*100
Ft

Fa = Absolute frequency
Ft = Sum of the absolute frequencies

According to the absolute frequency, to perform the frequency histogram, the species are grouped in the
following classes:

| Fa=1-20Very rare.

il} Fa=20,1-40 Infrequent.

ll Fa=40,1-60 Frequent.

IV Fa=60,1-80 Quite frequent.
Vv Fa=80,1-100 Very frequent.

Absolute dominance

Also called the degree of coverage of the species, which is the expression of the space occupied by them. tt is
defined as the sum of the horizontal projections of the trees on the ground. Due to the complex vertical structure
of the tropical forests, on occasions its determination becomes impossible, for this reason, the basal areas are
used as substitutes for the true dominance values. This process is justified due to the high linear correlation
between the cup diameter and the stem diameter for a particular species.

DA =21(5) DAP? ]

m= 3.141593
DAP = Diameter at chest height.

123
Relative dominance

It is calculated as the proportion of a species in the total evaluated area, expressed as a percentage.
DR (*) 100
=(—)*
At

DA = Absolute dominance of each species
At = Total basal area in the sampled area.

Importance value index (IVI)

This index is given by the sum of the parameters expressed in percentage of the abundance, frequency and
relative dominance and is usedto perform descriptive and quantitative studies of the structures of the types of
forests. The maximum value of the IVI is 300 and is reached in strata presentinga single species. This index also
allows to deduce aspects such as dynamism, dominance and representativeness of the species.

LV.1=AR+FR+DR
Degree of aggregation

The degree of aggregation is a variable that indicates the extent to which the individuals that make up a certain
coverage tend to group; its value always moves in three ranges. The inter pretation of the degree of aggregation
is made taking into account that if its value is less than one (1) the species is dispersed in the coverage. If,on
the contrary, values greater than or equal to two (2) are obtained, it reflects a grouped distribution, whereas
values between one (1) and two (2) indicate a tendency to group the species. These parameters can be
summarized as follows:

GA2a1y< 2, indicates a tendency to group.
GA 2 a 2, indicates that the species has a grouped distribution.
GA< a1, indicates that the species is dispersed.

It determines the spatial distribution of the species, being the mathematical expression of the observed density
with respect to the expected density.

Ga=Do/De

Where:

Do = Observed density: Total number of trees per species / Total number of plots sampled.
De = Expected density: -Ln (1-F/100)

F = Absolute frequency

Ln = Natural or Neperianlogarithm (e base).

Vertical structure
The vertical structure is analyzed according to the height, differentiating strata, according to qualitative or
quantitative profiles in relation to the total height and height at the base of the cup (also called commercial

height). To analyze the vertical structure, the arboreal strata are defined: higher (Es), medium (Em) and lower
(Ei), depending on the maximum and minimum height or with preset ranges.

124
Ogwa Diagram

This is a quantitative method of describing the vegetation, used to detect the presence of strata, tailoring a
graph with the total heights in the ordinates and the heights to the base of the cup on the abscissa; the
appearance of swarms of more or less isolated points indicates the virtual void of the cups at intermediate levels,
suggesting a number of differential strata in the profile of the forest; when a single elongated cloud of points
and with a positive slope is generated, no strata can be differentiated, since there is continuity of points from
the understory to the canopy.

Vegetationprofile

The vegetation profile comprises a qualitative method of evaluating the vertical structure, to illustrate structural
aspects of the forest such as: height, coverage, form of cups, strata and vertical spacing. During the field work
in the capture of information, a “type” sampling unit is made for the forest in which it is registered for trees,
besides the information already mentioned, the location of the trees with respect to the plot axis and the form
and size of the cups, in order to establish their positionin the plot space. With this, we proceedto locate them
in a Cartesian plane and a schematic design of each species is made to provide a synthesized ex ample of its shaft,
foliage, color and type of cup. With these inputs and using the information originating of the forest inventory,
specifically the DAP, the commercial height and the total height of each individual, they are located in the
horizontal and vertical plane and, in this way, the vegetable profile is created. For a better understanding of the
way the trees are distributed on the plot, is used the location of each individual and an orthogonal view of the
“type” sampling unit is made.

Sociological position

It indicates the importance value of the species for the different strata that make up the forest; it can be said
then that a certain species has a place assured in the floristic structure and composition whenit is presentin all
the strata.

It is contemplated to divide the sampled population in three strata for which it is necessary to calculate the
difference between the extreme values of the height variable, that is to say the value of the individual with
greatest height minus the value of the individual with lesser height. A phytosociological value is assigned to each
sub-stratum, dividing the number of individuals in each sub-stratum by the number of individuals of all species.

VF = Phytosociological Value
n= Number of individuals of the sub-stratum
N =Total number of individuals of all species

To calculate the absolute value of the sociological position of a species, its phytosociological values in each sub-
stratum are added, effecting the product of the phytosociological value of the considered stratum times the
number of individuals of the species in that same stratum.

PSa = VF(i) « n(i) + VF(m) * n(m)+ VF(s) « n(s)
PSa = Absolute Sociological Position of the species

VF = Phytosociological value of the sub-stratum
n =N’ of Individuals of each species

125
i=lower

m=medium

s =higher

The sociological position of each species is expressed as a percentage over the total sum of the absolute values:
PS% = PSa/ZPSa

Basal area and volume calculation

Basal area

It is defined as the surface of across section of the stem or trunk of the individual ata certain height from the
ground; itis expressed in cm2 or m2.

T
AB= ry x (DAP)?
Volume

This parameter is the most important result of the forest inventory, as an indicator of the potential or production
capacity of the vegetable coverage analyzed; the volume obtained refers to trees standing and is calculated on
the basis of the DAP, the height and the form factor. In a forest inventory, it can be expressed as volume per
area unit and total volume of the inventoried area in the form of total and commercial volume; the most used
method is the application of the conventional volume equation:

#q2
v= 3.1416*d
4

*h* f

Where:

V=Tree volume

d = Diameter at chest height squared
h = Height of the shaft

f = Form factor

According to Posada (1989) and the FAO (1974), the form factor to be used for hardwood species of the tropics,
accordingto the tests carried out is 0.7.

Distribution by class intervals
In ageneral way, an altimetric distribution is the result of grouping the trees ofa forest within certain categories,
accordingto the maximum and minimum values of each parameter and with the number of individuals, the class

intervals or categories are established in the following way:

C = (Xmax- Xmin)/M
M =1+3.3 (Logi0 (n))

n: total number of individuals of the group
M: number of intervals

126
For the diameter classes, a distribution by class is made and the shafts are classified in different ranges with a
class amplitude of 10 cm.

Floristic diversity

Biological diversity refers to the variety and abundance of species, their genetic composition and the
communities, ecosystems and landscapes in which they occur; it also refers to the ecological structures,
functions and processes at all these levels. The richness is defined as the number of taxa that typify a locality,
region or plot. The information on the number of species present is used to determine the richness, through the
application of the mix ratio (CM) and the species richness indexes of Margalef?> and Menhinick?*; Shannon’s
structural index of diversity and Simpson’s equity index are also estimated.

Mix ratio
It measures the mix intensity in natural forests. To this end the number of species found is divided by the total

number of trees, obtaining a figure that represents the average of individuals of each species within the
association.

Ns= Number of species
Na= Number of trees

CM = 1, is the highest value of this ratio, which means that each new individual is a new species for the inventory,
butin turn determines the homogeneity or heterogeneity of the forest. By exchanging the numerator with the
denominator, itis possible to interpret how many individuals it is necessary to inventory to find a new species
in the inventory.

Margalef Index

This index transforms the number of species per sample to a proportion at which species are added by sample
expansion. It assumes that there is a functional relationship between the number of species and the total
number of individuals S=kVN where k is constant. If this does not hold, then the index varies with the sample
size in an unknown way. Using S—1, instead of S, gives DMg = 0 when there is only one species.

DMg = S— 1/InN

S = number of species
N = total number of individuals

Values lower than 2.0 are related to low diversity zones (generally the result of anthropogenic effects) and values
higher than 5.0 are considered as indicative of high biodiversity.

35 (Margalef, 1995)
36 (Menhinick, 1964)

127
Shannon-Wiener Index

To measure the richness or variety of species, the Shannon index is used, a mathematical expression that relates
the number of species to the number of individuals in a given community. This index also assumes that all species
are represented in the sample and is also a measure of the diversity or richness in species of a given population;
in this case, the maximum value is equal to LN(S), where S is the total number of individuals. The Shannon
diversity index allows to calculate the sum of probabilities of the species and the homogeneity of the distribution
for anumber of species.

H Yeixinpi

pi = Abundance of each one of the species (ni/N).
ni= Number of individuals sampled for the species i.
N =Total number of individuals sampled.

In = Neperian logarithm.

This index allows to calculate the sum of probabilities of the species and the homogeneity of the distribution for
a number of species. It is usually found to fall between 1.5 and3.5 and only rarely exceeds4.5.

Simpson Index

It shows the probability that two individuals taken at random froma sample are of the same species. It is strongly
influenced by the importance of the most dominant species.

A= Xp,?

pi= proportional abundance of species i, that is, the number of individuals of species i divided by the total
number of individuals of the sample.

The Simpson index measures the degree of concentration and varies between 0 and 1; whenthe diversity is low
it tends to 1. For the interpretation of this index, the numerical values are expressed in reciprocal form (1 /A),
in this way they are directly proportional to the diversity.

Natural regeneration

For the analysis of the natural regeneration of the forest, the variables and methodologies previously described
for the characterization of trees in the aspect of horizontal structure were used, that is, floristic composition,
abundance and frequency calculation, with the respective relative analysis (%) of these variables.

Endangered, banned, endemic and trade restricted species

In order to determine the vascular flora species of interest for the area of study, either because they are in
critical danger or threatened, the Red Booksof Colombian plants, the Red List of the International Union for the
Conservation of Nature and the Resolution 0192 of 2015 of the Ministry of Environment and Sustainable
Development, by which the listing of endangered wild species of the Colombian biological diversity found in the
national territory is established, were reviewed. Those species over which may exist some kind of restriction for
their commercialization and those that have some kind of national or regional ban, were determined, from the
review of the Annexes CITES and the resolutions issued by the former INDERENA, the Ministry of Environment

128
and Sustainable Development and by Corporinoquia, about banned species. Additionally, endemics of the area
were searched for, through available taxonomic revision for each one of the groups found, mainly of Colombian
Flora, Neotropic Flora, in articles, specialized pages and virtual herbaria.

4.3.1.3 Results of the sampling phase

@ FLORISTICAND STRUCTURAL ANALYSIS OF THE NATURAL VEGETABLE COVERAGES.

The wild flora in the area of study is conditioned by historic natural processes like periodic fires and localized
edaphic and hydric characteristics, but also by the action of man specially in the last century with developments
of colonization and agricultural activities, which together have relegated the vegetation to small relicts
associated with water bodies.

Two natural plant coverings of arboreal size (Forests) were determined for the area, according to the
classification of the hierarchical type methodology CORINE Land Cover adapted for Colombia (IDEAM 2010),
corresponding to Forest of Galleryand Palmares (Morichales). These coverings are found associated with water
bodies like rivers, spouts, lagoons and abandoned meanders of the rivers (madreviejas), and intermingle in
elongated forms in a matrix of natural grasslands composed of grass and some shrubs in a dispersed form.

Despite being in reduced areas and with constant alteration, these forests represent an important genetic
reservoir of the regional flora and provide an innumerable amount of ecosystem services, such as refuge and

wildlife habitat, hydric regulation, erosion control, among many others.

The forest inventory was made on the coverages of Gallery Forest and Morichal in a total of 28 sampling units
(plots), in the five sectorsdetermined for that end. The location of the plots in the area is shown in Figure 4.94.

Figure 4.94: Location of the flora sampling units.

Google Earth

Source: Available satellite images coming from the remote sensor Digitalglobe. Google Earth.

Next, the characterization of each of the aforementioned natural plant coverings is described, with the
information obtained in the forest inventory.

129
e Gallery Forest.

The information necessary for the characterization of the gallery forests in the area of influence of the project
was taken through the field survey of 21 sampling units of 0.1 hectares each, in the five sampling zones
determined, for a total sampled area of 2.1 hectares; These sampling plots were georeferenced in the geographic
coordinates system WGS84 both at the initial and final points, as shown in Table 4.46.

Table 4.46: Location data of the parcels surveyed in gallery forest.

Gane START POINT FINAL POINT
Y x Y

Bgl 917713,827515 1168850,5071 917753,929123 1168942,61525
Bg2 916497,840332 1172237,68773 916599,308226 1172237,54461
Bg3 916850,94563 1172183,28076 916906,186681 1172266,1506
Bg4 917434,043404 1172163,331 917333,632108 1172153,56662
BgS 915884,801603 1160859,44276 915882,007215 1160761,23706
Bg6 915527,985252 1160553,03735 915591,648765 1160476,19412
Bg7 916457,070236 1161252,1471 916442,343555 1161153,54022
Bg8 937497,507667 1165990,9575 937573,516354 1166056,85243
Bg9 936759,676847 1165927,2222 936666,493984 1165893,5289
Bg10 936356848242 1165921,88706 936455,256312 1165930,61738
Bgl1 936285,845607 1165731,11709 936215,271263 1165802,93006
Bg12 936802,648399 1166096,81307 936863,451039 1166019,27262
Bg13 994600,423331 1154303,88903 994575,811642 1154208,66393
Bgl4 996356,489589 1154242,32144 996362,635062 1154144,02205

130
Bg15 994686,474936 1153609,64456 994591,13866 1153643,44319
Bgl6 996164,81548 1154417,42832 996218,074862 1154503,43665
Bgl7 995826,916162 1154469,67203 995910,564581 1154417,4449

Bg18 1001940,97626 1169647,57939 1001913,3014 1169742,80613
Bgl9 1001796,46122 1169856,4612 1001728,81728 1169930,18387
Bg20 1001587,37887 1170126,77898 1001532,03368 1170206,64586
Bg21 1001292,21706 1170089,90953 1001276,84596 1169991,60967

Source: (Universidad Distrital Francisco José De Caldas, 2017). Flat coordinates Magna Colombia Este Este
For the gallery forest coverage, a relative sampling error lower than 15% was achieved, and with a probability
of 95%. Table 4.47 shows the different statisticians calculated for this coverage from the variable total volume,

with which a sampling error for this coverage in the inventory of 10,9% was determined.

Table 4.47: Statisticiansfor the galleryforest.

STATISTICIAN VALUE
Sum 497,47
Average 23,69
Standard deviation 6,86
Variation coefficient (%) 21,97
Relative error required (%) 15
Sample size (n) 21
Studentt variable degrees of freedom (n — 172
1), probability 95% ’
Standard error 1,50
Absolute error 2,58
Relative error% 10,90

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Floristic composition

In the analysis of the floristic composition for the trees of the gallery forest, 944 individuals were found
distributed in 42 families, 88 genders and 109 species. At a specific level the families Leguminosae with 16
species, Chrysobalanaceae with 6 species and Lauraceae y Moraceae with 5 species each one stand out; at a
genders level Licania with 4 species, followed by Protium and Virola with 3 species each one stand out, as shown
in Table 4.48.

Table 4.48: Floristic Composition of trees in gallery forest.

COMMON
FAMILY GENDER SPECIES ABUN.
NAME
. Astronium Astronium graveolens Jacq. Abejon 1
Anacardiaceae — — = -
Tapirira Tapirira guianensis Aubl. Guarupayo 26
. . Majagiillo
Guatteria metensis R.E.Fr. 1
. blanco
Guatteria —
. . Majagiillo
Annonaceae Guatteria schomburgkiana Mart. 52
negro
. Xylopia aromatica (Lam.) Mart. Malagueto 10
Xylopia 5 , ——
Xylopia emarginata Mart. Majagiillo 1

131
COMMON

FAMILY GENDER SPECIES ABUN.
NAME
Aspidosperma desmanthum Benth. ex ,
. . Costillo 1
Aspidosperma Mill.Arg.
Aspidosperma excelsum Benth. Costillo blanco | 2
Apocynaceae . Himatanthus — articulatus — (Vahl)
Himatanthus Platanote 25
Woodson
. Parahancornia oblonga (Benth. ex
Parahancornia . Pendare 10
Miill.Arg.) Monach.
Dendropanax Dendropanax arboreus (L.) Decne. & Mantequillo 5
Arali Planch.
raliaceae
Schefflera morototoni ‘Aubl)
Schefflera ff . ( ) Tortolito 11
Maguire, Steyerm. & Frodin
Attalea Attalea maripa (Aubl.) Mart. Cucurita 7
Euterpe Euterpe precatoria Mart. Manaco 83
Arecaceae Mauritia Maturitia flexuosa Lf. Moriche 22
Oenocarpus Oenocarpus bacaba Mart. Maporilla 5
Socratea Socratea exorrhiza (Mart.) H.Wendl. | Choapo 9
. . Jacaranda copaia (Aubl.) D.Don Pavito 7
Bignoniaceae Jacaranda ——
Jacaranda obtusifolia Bonpl. Gualanday 7
. Cochlospermum orinocense (Kunth)
Bixaceae Cochlospermum Bototo 4
Steud.
Cochlospermum vitifolium (Willd.
Bototo 1
Spreng.
Boraginaceae Cordia Cordia sericicalyx A.DC. Palodeagua | 3
Protium glabrescens Swart Anime 24
Proti heptaphyll ‘Aubl)
Protium rouum eprapnywam (Aubl) Anime 65
Marchand
Burseraceae 7 7
Protium llanorum Cuatrec. Anime 1
Tetragastris janamensis (Engl.
Tetragastris 9 pr (Engl, Carafio blanco | 9
Kuntze
Caraipa Caraipa Ilanorum Cuatrec. Saladillorojo | 93
Calophyllaceae Caucho
pny Mahurea Mahurea exstipulata Benth. . 4
amarillo
Hirtella Hirtella elongata Mart. & Zucc. Garrapato 11
Licania hypoleuca Benth. Escobo blanco | 1
Licania leucosepala Griseb. Aceituno 14
Chrysobalanaceae | Licania Licania parvifructa Fanshawe & | Escobo 4
Maguire colorado
Licania subarachnophylla Cuatrec. Escobo 1
Parinari Parinari pachyphylla Rusby Escobo 13
Calophyllum Calophyllum brasiliense Cambess. Cachicamo 28
Clusiaceae Garcinia Garcinia madruno (Kunth) Hammel Madrofio 2
Symphonia Symphonia globulifera Lf. Breo 9
Connaraceae Connarus Connarus lambertii (DC.) Britton Sangrito 4
Dichapetalaceae Stephanopodium | Stephanopodium sp. Naranjo 1
Dilleniaceae Curatella Curatella americana L. Chaparro 1
Ebenaceae Diospyros Diospyros sericea A.DC. Carbonero 22

132

COMMON

FAMILY GENDER SPECIES ABUN.
NAME
Erythroxylaceae Erythroxylum Erythroxylum macrophyllum Cav. Ajicito 2
Alchornea discolor Poepp. Algodoncillo | 4
Alchornea ipli ic
; Alchomea triplinervia (Spreng) Carnegallina | 2
Euphorbiaceae Mill.Arg.
Canilla de
Mabea Mabea trianae Pax 11
venado
Humiriaceae Sacoglottis Sacoglottis guianensis Benth. Fierrito 29
. . Vismia baccifera (L.) Planch.& Triana | Lacreblanco | 4
Hypericaceae Vismia ——
Vismia macrophylla Kunth Punta de lanza] 4
Lacistemataceae Lacistema Lacistema aggregatum (P.Bergius) Laurel rosado | 1
Rusby
Lamiaceae Vitex Vitex orinocensis Kunth Guarataro 2
Y de
Aniba Aniba panurensis (Meisn.) Mez ema © 5
huevo
Licaria Licaria canella (Meisn.) Kosterm. Amarillo 1
. Laurel
Lauraceae Nectandra Nectandra cuspidata Nees & Mart. 2
sabanero
Ocotea bofo Kunth Laurel 14
Ocotea Laurel
Ocotea longifolia Kunth . 4
matatigre
Laurel
Ocotea longifolia Kunth . 4
matatigre
. . Eschweilera parvifolia Mart. exDC. Coco de mono | 12
Lecythidaceae Eschweilera 7 — -
Eschweilera tenuifolia (O.Berg) Miers | Copo 13
Albizia Albizia lebbeck (L.) Benth. Menudito 11
Andira Andira surinamensis (Bondt) Pulle Arenoso 3
Campsiandra Campsiandra comosa Benth. Chigo 4
Copaifera Copaifera pubiflora Benth. Aceite 7
Crudia Crudia oblonga Benth. Cascarillo 3
Dipteryx Dipteryx punctata (S.F.Blake) Amshoff | Sarrapio 8
. Enterolobium schomburgkii (Benth) .
Enterolobium Dormidero 1
Benth.
Heterostemon Heterostemon conjugatus Benth. Guamita 1
Leguminosae Hydrochorea corymbosa (Rich) ns
Hydrochorea . Dormilén 5
Barneby & J.W.Grimes
Hymenaea Hymenaea courbaril L. Algarrobo 2
Inga Inga cylindrica (Vell.) Mart. Guamo 5
Lonchocarpus Lonchocarpus floribundus Benth. Matarratén 2
Sclerolobium Sclerolobium melanocarpum Ducke Pategarza 14
Senna Senna silvestris (Vell.) H.S.lrwin & Alcaparillo 1
Barneby
Swartzia Swartzia leptopetala Benth. Sangretoro 2
Zygia Zygia inaequalis (Willd.) Pittier Cimbrapotro | 1
Linaceae Hebepetalum Hebepetalum sp. Colorado 5
Melastomataceae | Bellucia Bellucia grossularioides (L.) Triana Nispero 4

133

Brosimum  lactescens —_ (S.Moore)

Brosimum Gudimaro 25
C.C.Berg
. Ficus americana Aubl. Matapalo 1
Moraceae Ficus . —— .
Ficus mathewsii (Miq.) Miq. Matapalo 2
Maquira Maquira coriacea (H.Karst.) C.C.Berg | Lechero 2
Perebea Perebea xanthochyma H.Karst. Cauchillo 1
Virola carinata (Spruce ex Benth) | Carnevaca 3
i. . Warb. blanco
Myristicaceae Virola -
Virola elongata (Benth.) Warb. Carnevaca 8
Virola parvifolia Ducke Carnevaca 3
. Myrcia paivae O.Berg Arrayan 1
Myrcia 7 — 7
Myrcia subsessilis O.Berg Arrayan 14
Myrtaceae — 7
. Myrciaria floribunda (H.West ex | Guayabo
Myrciaria , . 1
Willd.) O.Berg montafiero
Lengua de
Ouratea castaneifolia (DC.) Engl. 8 1
yataro
Ouratea -
Ochnaceae Ouratea polyantha (Triana & Planch.)
Coralito 1
Engl.
Quiina Quiina macrophyllaTul. Guayacan 1
Peraceae Pera Pera arborea Mutis Pategallina 3
Phyllanthus Phyllanthus attenuatus Miq. Totumito 3
Phyllanthaceae - 5 -
Richeria Richeria grandis Vahl Alcafeto 3
Picramniaceae Picramnia Picramnia magnifoliaJ.F.Macbr. Quemacarate | 1
Coccoloba Coccoloba mollis Casar. Uvero 4
Polygonaceae - = - -
Ruprechtia Ruprechtia costata Meisn. Rascarrabio 1
Euplassa saxicola —_—(R.E.Schult) .
Proteaceae Euplassa Yolombo 7
Steyerm.
Amaioua Amaioua guianensis Aubl. Macanillo 4
Rubiaceae Elaeagia Elaeagia maguirei Standl. Marfil 1
Genipa Genipa americana L. Caruto 1
Cupania Cupania scrobiculata Rich. Partemachete | 1
. Matayba adenanthera Radlk. Patepajuil 7
Sapindaceae Matayba . —
Matayba scrobiculata Radlk. Patepajuil 4
Vouarana Vouarana guianensis Aubl. Partemachete | 1
Micropholis Micropholis guyanensis(A.DC.) Pierre | Caimillo 1
Sapotaceae - 5 - " ~
Pouteria Pouteria guianensisAubl. Caimo. 3
Simaroubaceae Simarouba Simarouba amara Aubl. Simaruba 40
. Phenakospermum guyannense .
Strelitziaceae Phenakospermum . . Tarriago 3
(A.Rich.) Endl. ex Miq.
Vochysia ferruginea Mart. Botagajo 1
Vochysiaceae Vochysia Saladillo
Y ys Vochysia lehmannii Hieron. 2
blanco
General total 944

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In the analysis of absolute abundance per family in the gallery forest, the most representative are: Arecaceae,
Burseraceae, Calophyllaceae, Leguminosae and Annonaceae with values between 126 and 64 individuals, which

134

is equivalent to relative values of between 13.3 and6.8 of abundance; the other families showvalues lower than

5% for this parameter (see Figure 4.95).

Figure 4.95: Location of the flora sampling units.

140

120

100

80

60

No. of Individuals
&

Family

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

As for the abundance of individuals per gender (see Figure 127), Caraipa, Protium and Euterpe, appear as the
most representative reporting absolute abundances of 93, 90 and 83 individuals respectively (between 9.9 and
8.8% of the total each one), appear with significative values as well: Guatteria with 53 individuals (5.6%) and

Simarouba, with 40 individuals (4.2%), the other genders report less than 30 individuals

abundance).

Figure 4.96: Absolute abundance per gender in gallery Forest

No. of Individuals
g

& .
es & . & Ry s rm) * ae
FSF

Gender

90
80
70
50
40
2928
30 26 25 25 25 55 99
20
0
aw

3% of the total

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Horizontal Structure

135
For the characterization of the horizontal structure was used, the importance value index, which allows to
determine the ecological weight of the species in the coverage under analysis and which is composed of the sum
of the parameters of relative abundance, frequencyand dominance; likewise the frequency histogram was built
for the graphic representation of the proportion in which the species are distributed spatially and the degree of
aggregation was determined.

Relative abundance

In the analysis of this parameter for the gallery forest, stand out the species: Caraipa Ilanorum (Saladillo rojo)
with 9.9% (93 individuals), followed by Euterpe precatoria (Manaco) with 8.8% (83 individuals), Protium
heptaphyllum (Anime) with 6.9% (65 individuals), Guatteria schomburgkiana (Majagiiillo negro) with 5.5% (52
individuals) and Simarouba amara (Simaruba) with 4.2% (40 individuals); the other species report values lower
than 4% of relative abundance (see Figure 128). This parameter allows to infer that the gallery forest tends to
be heterogeneous in composition, in the absence of such marked abundances of one or several species.

136
Figure 4.97: Relative abundance in gallery Forest.

12.0
@ 10.0
g
& 80
3
5 60
8
g 40 3.1.3.0 28 26 13-73
i Hitt tite
2 oo ia
o & 9
KS Hg ge? Ka wr? gw of 2
& ‘ AM rare * . & & oo & & ea sf gS
FF ah oe Xo eh eo Or oF
5 e OPP FP Fo
Or LE FP WWW”? OF
FH FoF 3 FW ak MS OF we e™ wh
oo & so" S)
g s S RS
i)
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Relative frequency

Just like for relative abundance, the parameter relative frequency shows a tendency of this coverage to be
heterogeneous regarding the appearance of the species in the sampling units, nonetheless the most
representative species in this parameter are: Protium heptaphyllum (Anime) and Simarouba amara (Simaruba)
with 4.6% when reporting in 15 of the 21 surveyed plots, followed by Euterpe precatoria (Manaco) with 4.3%
(report in 14 plots), Guatteria schomburgkiana (Majagiillo negro) with 3.7% (report in 12 plots) y Brosimum
lactescens (Gudimaro) with 3,4% (report in 11 plots) the other species report less than 3% of the relative

frequency (see Figure 4.98).

Figure 4.98: Relative semen in gallery Forest.

5.0
45
F 40 4
3 35 5 2828
3.0
£35 2525252594 21 24
£ 20
® 15
2 10
o » &
& dg SF YF FP oF Ww
& ee Rs Ss cs ES yo oe s & ®
ar aa a yd ~~ 99 e
& of FF PF 0% Fao
or & SF SS S A co ah w™ MWe
& & eo ee &
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

137
Frequency histogram

The frequency histogram for the gallery forest, shows that the majority of the species fall in the category very
rare, represented with 79.8% (87 species), followed by the category infrequent with 13.8% (15 species), then the
category frequent with 3.7% (four species) and last quite frequent with only 2.8% (three species). This confirms
what was mentioned regardingthe condition of heterogeneity of the coverage in terms of frequency of species

and is atypical condition of this type of coverages (see Figure 4.99).

Figure 4.99: Frequency histogram for gallery Forest.

100 87

90
80

70

60

50
40

30

No. of species

20

15

4

3

10
0

Bastante

Muy poco
frecuentes (I)

Poco frecuentes Frecuentes (Ill)

(il)

frecuentes (IV)

Muy frecuentes
(v)

Frequency range

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Relative dominance

In the analysis of this parameter for the gallery forest, a species with a certain dominance is noticeable and
corresponds to the species Caraipa Ilanorum (Saladillo rojo) with 11.6% of this parameter, while the other
species showa uniform distribution of this parameter in the forest composition, with values lower than 6% (see
Figure 4.100). This can be attributed to the abundance of the species and to the bearing of the trees in the

coverage.

Figure 4.100: Relative dominance in gallery Forest.

14.0

9 120 11.6
& 10.0
= 80
e 8 58
[-] 5.0
a 60 46-4646 S735 SD
8 40 aoe “232.9 28 93-93-9.2-
i oon
2 00 LoL
IF > oF PF WP 9% PF 9% GFF Hw?
ss é ow . ss
NS ” y aw ES) oe * o & Ry Ps gv & K
e & og Po OG gh” OF
SF go se eo gsr W™ OF” GE WE Kae
Ce & wi we & gah go cs e
ev we Fog .
of
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

138
Importance value index(IVI)

In Table 4.49 the values of abundance, dominance, frequency and importance value index are shown, for each
one of the species foundin the category of tree size in the gallery forest.

Table 4.49: Importance value indexin galleryforest.

COMMON ABUN. | FREC.
SPECIES ABUND. | FREC. | DOM. DOM.% | IVI IVI%
NAME % %
Albizia lebbeck Menudito 11 48 1,1 1,2 0,3 2,8 4,3 1,4
Alchornea discolor | Algodoncillo 9,5 0,1 0,4 0,6 0,4 1,4 0,5
Alchornea .
_ . Carnegallina | 2 9,5 0,0 0,2 0,6 0,1 0,9 0,3
triplinervia
Amaioua guianensis | Macanillo 4 14,3 0,0 0,4 0,9 0,1 1,4 0,5
Andira
. . Arenoso 3 14,3 0,2 0,3 0,9 0,4 1,7 0,6
surinamensis
Anibapanurensis | Y°™ =] 5 238 |o1 |o5 145 103 23 | 08
huevo
Aspidosperma .
Costillo 1 48 0,1 0,1 0,3 0,3 0,7 0,2
desmanthum
Aspidosperma Costillo
2 9,5 0,1 0,2 0,6 0,3 11 0,4
excelsum blanco
Astronium a
Abejon 1 48 0,0 0,1 0,3 0,0 0,5 0,2
graveolens
Attalea maripa Cucurita 7 14,3 0,4 0,7 0,9 0,9 2,6 0,9
Bellucia .
Nispero 4 14,3 0,1 0,4 0,9 0,3 1,6 0,5
grossularioides
Brosimum 7
Gudimaro 25 52,4 0,7 2,6 3,4 1,9 7,9 2,6
lactescens
Calophyllum .
” Cachicamo 28 33,3 1,5 3,0 2,1 3,7 8,8 2,9
brasiliense
Campsiandra .
Chigo 4 9,5 0,4 0,4 0,6 1,0 2,0 0,7
comosa
Caraipa llanorum Saladillo rojo | 93 42,9 4,6 9,9 2,8 11,6 24,2 | 8,1
Coccoloba mollis Uvero 4 9,5 0,2 0,4 0,6 0,5 1,5 0,5
Cochlospermum
. Bototo 4 48 0,4 0,4 0,3 1,0 1,7 0,6
orinocense
Cochlospermum — | & toto 1 4s |oo {oar 03 Joo 04 | 0,1
vitifolium
Connarus lambertii | Sangrito 4 48 0,1 0,4 0,3 0,2 1,0 0,3
Copaifera pubiflora | Aceite 7 23,8 1,1 0,7 1,5 2,9 5,1 1,7
Cordia sericicalyx Palode agua | 3 48 0,1 0,3 0,3 0,2 0,8 0,3
Crudia oblonga Cascarillo 3 48 0,1 0,3 0,3 0,3 0,9 0,3
Cupania
. Partemachete | 1 48 0,0 0,1 0,3 0,0 0,4 0,1
scrobiculata
Curatella
. Chaparro 1 48 0,0 0,1 0,3 0,0 0,4 0,1
americana

139

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Dendropanax .
Mantequillo | 5 9,5 0,1 0,5 0,6 0,3 1,4 0,5
arboreus
Diospyros sericea Carbonero 22 42,9 0,5 2,3 2,8 1,3 6,3 2,1
Dipteryx punctata Sarrapio 8 9,5 0,9 0,8 0,6 2,2 3,7 1,2
Elaeagia maguirei Marfil 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Enterolobium Dormidero | 1 48 |o1 jor |o3 Jor 06 | 0,2
schomburgkii
Erythroxylum we
Ajicito 2 48 0,0 0,2 0,3 0,0 0,6 0,2
macrophyllum
Eschweilera Coco de
wp pe 12 33,3 1,3 1,3 2,1 3,2 6,6 2,2
parvifolia mono
Eschweilera
a Copo 13 9,5 0,5 1,4 0,6 1,2 3,2 11
tenuifolia
Euplassa saxicola Yolombé 7 19,0 0,3 0,7 1,2 0,8 2,7 0,9
Euterpe precatoria Manaco 83 66,7 0,9 8,8 4,3 2,3 15,4 | 5,1
Ficus americana Matapalo 1 48 0,1 0,1 0,3 0,2 0,7 0,2
Ficus mathewsii Matapalo 2 48 0,1 0,2 0,3 0,1 0,6 0,2
Garcinia madruno Madrofio 2 9,5 0,0 0,2 0,6 0,1 0,9 0,3
Genipa americana Caruto 1 48 0,0 0,1 0,3 0,1 0,5 0,2
. . Majagiillo
Guatteria metensis 1 48 0,0 0,1 0,3 0,0 0,4 0,1
blanco
Guatteria Majagiillo
. 52 57,1 2,3 5,5 3,7 5,8 15,0 | 5,0
schomburgkiana negro
Hebepetalum sp. Colorado 5 14,3 0,4 0,5 0,9 1,0 2,5 0,8
Heterostemon .
. Guamita 1 48 0,0 0,1 0,3 0,0 0,4 0,1
conjugatus
Himatanthus
. Platanote 25 38,1 1,2 2,6 2,5 2,9 8,0 2,7
articulatus
Hirtella elongata Garrapato 11 23,8 0,4 1,2 1,5 1,0 3,7 1,2
Hydrochorea Dormilén 5 143 |o8s |o5 |o9 |2,0 34 [42
corymbosa
Hymenaea
, Algarrobo 2 48 0,1 0,2 0,3 0,3 0,8 0,3
courbaril
Inga cylindrica Guamo 5 19,0 0,5 0,5 1,2 1,3 3,0 1,0
Jacaranda copaia Pavito 7 48 0,3 0,7 0,3 0,8 1,9 0,6
Jacaranda Gualanday | 7 190 |03 |o7 |12 |o,7 27 | 0,9
obtusifolia
Lacistema
Laurel rosado | 1 48 0,0 0,1 0,3 0,0 0,5 0,2
aggregatum
a Escobo
Licania hypoleuca 1 48 0,0 0,1 0,3 0,1 0,5 0,2
blanco
Licania leucosepala | Aceituno 14 23,8 0,4 1,5 1,5 1,0 4,0 1,3
oo. . Escobo
Licania parvifructa 4 14,3 0,1 0,4 0,9 0,2 15 0,5
colorado
Licania
Escobi 1 48 0,0 0,1 0,3 0,1 0,5 0,2
subarachnophylla scope

140

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Licaria canella Amarillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Lonchocarpus Matarraton | 2 95 |o1 |o2 Joe for 10 | 0,3
floribundus
. Canilla de
Mabea trianae 11 23,8 0,1 1,2 1,5 0,4 3,1 1,0
venado
Mahurea Caucho
. F 4 9,5 0,1 0,4 0,6 0,3 1,3 0,4
exstipulata amarillo
Maquira coriacea Lechero 2 9,5 0,1 0,2 0,6 0,2 1,0 0,3
Matayba Patepajuil | 7 95 |01 |o7 |o6 |o,3 16 | 05
adenanthera atepalul ’ , ’ ’ ’ ’ ’
Matayba Patepajuil 4 9,5 01 |o4 foe |o3 13 | 04
scrobiculata
Mauritia flexuosa Moriche 22 28,6 1,9 2,3 1,8 4,6 8,8 2,9
Micropholis ,
. Caimillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
guyanensis
Myrcia paivae Arrayan 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Myrcia subsessilis Arrayan 14 23,8 0,3 1,5 1,5 0,7 3,7 1,2
Myrciaria Guayabo 1 4s |oo {oar 03 Joo 04 | 0,1
floribunda montafiero
Nectandra Laurel
. 2 48 0,0 0,2 0,3 0,1 0,6 0,2
cuspidata sabanero
Ocotea bofo Laurel 14 14,3 0,9 1,5 0,9 2,3 4,7 1,6
ap Laurel
Ocotea longifolia . 4 48 0,0 0,4 0,3 0,1 0,8 0,3
matatigre
Oenocarpus bacaba | Maporilla 5 48 0,1 0,5 0,3 0,2 1,0 0,3
Ouratea Lengua de
wee 1 48 0,1 0,1 0,3 0,1 0,5 0,2
castaneifolia yataro
Ouratea polyantha | Coralito 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Parahancornia
Pendare 10 19,0 0,6 11 1,2 1,5 3,8 1,3
oblonga
Parinari Escobo 13 381 18 14 |25 | 46 84 | 2,8
pachyphylla
Pera arborea Pategallina 3 9,5 0,1 0,3 0,6 0,2 1,2 0,4
Perebea Cauchillo 1 48 [01 Joa |o3 |o,2 06 | 0,2
xanthochyma
Phenakospermum .
Tarriago 3 9,5 0,0 0,3 0,6 0,1 1,0 0,3
guyannense
Phyllanthus .
Totumito 3 9,5 0,2 0,3 0,6 0,5 1,4 0,5
attenuatus
Plcramnia Quemacarate | 1 48 joo |o1 |o3 |o0 05 | 02
magnifolia
Pouteria guianensis | Caimo 3 9,5 0,2 0,3 0,6 0,5 1,4 0,5
Protium Anime 24 238 |oe |25 |15 |16 5,6 | 1,9
glabrescens
Protium .
Anime 65 71,4 1,8 6,9 4,6 4,6 16,1 | 5,4
heptaphyllum

141

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Protium llanorum Anime 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Quiina macrophylla | Guayacan 1 4,8 0,0 0,1 0,3 0,0 0,4 0,1
Richeria grandis Alcafeto 3 48 0,1 0,3 0,3 0,2 0,8 0,3
Ruprechtia costata | Rascarrabio 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Sacoglottis oo.
. . Fierrito 29 38,1 1,5 3,1 2,5 3,7 9,3 3,1
guianensis
Schefflera .
. Tortolito 11 33,3 0,5 1,2 2,1 1,3 4,6 1,5
morototoni
Sclerolobium
Pategarza 14 48 0,3 15 0,3 0,8 2,6 0,9
melanocarpum
Senna silvestris Alcaparillo 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Simarouba amara Simaruba 40 71,4 2,0 4,2 4,6 5,0 13,9 | 4,6
Socratea exorrhiza | Choapo 9 9,5 0,1 1,0 0,6 0,2 1,8 0,6
Stephanopodium |v anjo 1 48 |00 |o1 |03 |o0 04 | 021
Sp.
Swartzia
Sangretoro 2 48 0,1 0,2 0,3 0,2 0,7 0,2
leptopetala
Symphonia
. Breo 9 19,0 0,3 1,0 1,2 0,7 2,9 1,0
globulifera
Tapirira guianensis | Guarupayo. 26 38,1 0,5 2,8 2,5 1,2 6,4 2,1
Tetragastris Carafio
. 9 9,5 0,4 1,0 0,6 0,9 2,5 0,8
panamensis blanco
. . Carnevaca
Virola carinata 3 9,5 0,1 0,3 0,6 0,1 1,1 0,4
blanco
Virola elongata Carnevaca 8 14,3 0,6 0,8 0,9 1,4 3,2 1,1
Virola parvifolia Carnevaca 3 9,5 0,1 0,3 0,6 0,2 1,1 0,4
Vismia baccifera Lacre blanco | 4 9,5 0,0 0,4 0,6 0,1 1,2 0,4
“omni Punta de
Vismia macrophylla 4 9,5 0,0 0,4 0,6 0,1 1,1 0,4
lanza
Vitex orinocensis Guarataro 2 48 0,1 0,2 0,3 0,4 0,9 0,3
Vochysia ferruginea | Botagajo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
. .. | Saladillo
Vochysia lehmannii 2 48 0,1 0,2 0,3 0,3 0,8 0,3
blanco
Vouarana
. A Partemachete | 1 48 0,0 0,1 0,3 0,1 0,5 0,2
guianensis
Xylopia aromatica Malagueto 10 19,0 0,3 1,1 1,2 0,7 3,0 1,0
Xylopia emarginata | Majagiillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Zygia inaequalis Cimbrapotro | 1 48 0,0 0,1 0,3 0,0 0,4 0,1
General total 944 1552A | 39,9 | 100,0 | 100,0 | 100,0 300,0| 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the importance value index for this coverage, shows the species: Caraipa/lanorum (Saladillo rojo)
as the most representative or the one with the highest ecological weight, with a net value of 24.2 (over 300),
corresponding to a percentage of 8.1%; other species with significant values are: Protium heptaphyllum (Anime),
Euterpe precatoria (Manaco), Guatteria schomburgkiana (Majagiillo negro) and Simarouba amara

142

(Simaruba) with net values between 16,1 and 13,9 corresponding to percentages between 5.4% and 4.6%, being
evidently the ones that showed the highest values in each one of the parameters that compose the index; the
other species report values at 4% of the total determined for this parameter (see Figure 4.101). As was shown
individually in each parameter, the gallery forest tends to be heterogeneous, despite showing certain
importance of one or several species.

Figure 4.101: Importance value index in gallery forest.

30.0
25.0
20.0
315.0
10.0 7) i ™ DOM.%
a
“TH ee
0.0 PRR LG Oe Benn
oo 6 o
Fy oh Fo ig® wh SS S & FS
FH FW oF oe M8  & Le
oo ¥ & Fo” eo wer o® Rog Rs of AS ve we
BP FoF FH ® OE ™_ ge at gh
HF FX oF SN ST Meh oa” 4 &
ef gg gF SF &
* eo &
iS .
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Degree of aggregation

In the analysis of the degree of aggregation of the species in gallery forest, it was determined that 66 species,
equivalent to 60.6% of the total, have a distribution with a tendencyto grouping, while 41 species (37.6%) are
grouped and the remaining 2 species are disperse (see Figure 4.102); in this analysis are includes species that
not necessarily are abundant and frequent but that do tend to group in a few plots. This parameter shows in
general terms that the gallery forest despite being heterogeneous as to species distribution in space, these are
grouped or tend to group, this can be related with the type of dispersion of the species and the adaptation to
extreme humidity conditions with long periods of flood which is a constant characteristic in these forests.

143
Figure 4.102: Degree of aggregationin gallery forest.

70 66
60
50 41
40
30

20

No. of species

10 2

0 —
Ga <1 Dispersa 1<Ga<2 Tendencia al Ga>2 Agrupada
agrupamiento

Range: / Disperse / Tendency to grouping/ Grouped

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Vertical structure

For the analysis of the vertical structure of the gallery forest the sociological position was determined and the
Ogawa diagram and the vegetation profile were built.

Sociological position

In order to define the sociological position of the gallery forest three strata were determined, dividing the
difference of the maximum and minimum values reported in the trees inventory corresponding to 32 and 6
meters respectively, which allowed to establisha range of 8.7 metersin height for eachstratum.

In the vertical stratification of this coverage, carried out for the analysis of sociological position, it is observed
that 55.3% of the sampled individuals (522), are grouped in the middle stratus with heights between 14.7 meters
and less than or equal to 23.3 meters, while 41.5% (392 individuals) are in the lower stratum with heights
between 6 and 14.7 meters and only 3,2% (30 individuals) are in the higher stratum with heights higher than
23.3 meters and less than or equal to 32 meters (see Table 4.50). This suggests that itis a coverage conformed
predominantly by individuals of medium-low bearing with some emergent trees.

Table 4.50: Vertical stratification in gallery forest.

STRATUM HEIGHT NUMBER OF % INDIVIDUALS
RANGE(m) | INDIVIDUALS

Lower stratum 6-14,7 392 41,5

Middle stratum | >14,7-23,3 522 55,3

Higher stratum > 23,3-32 30 3,2

TOTAL 944 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

With the strata defined, the phytosociological value was determined for each one and the absolute and relative
sociological position was obtained for each species as shown in Table 4.51.

144
Table 4.51: Sociological positionin galleryforest.

Middl | Highe
Lower
SPECIES COMMON CT) CT) CT | Tot | ctratu | ° r Psa | Ps%
NAME 1 |/2 /3 /al stratu | stratu
m m m
Albizia lebbeck Menudito 1 10 11 10,4 5,5 0,0 5,9 | 1,3
Alchornea discolor Algodoncillo 2 2 4 0,8 1,1 0,0 19 |0,4
Alchornea triplinervia Carnegallina 2 2 0,8 0,0 0,0 0,8 | 0,2
Amaioua guianensis Macanillo 4 4 1,7 0,0 0,0 1,7 | 0,4
Andira surinamensis Arenoso 1 2 3 0,4 1,1 0,0 1,5 0,3
Aniba panurensis Yemade huevo | 4 1 5 1,7 0,6 0,0 2,2 | 0,5
Aspidosperma .
Costillo 1 1 0,0 0,6 0,0 0,6 | 0,1
desmanthum
Aspidosperma excelsum | Costillo blanco 2 2 0,0 1,1 0,0 1,1 | 0,2
Astronium graveolens Abejon 1 1 0,4 0,0 0,0 0,4 | 0,1
Attalea maripa Cucurita 7 7 0,0 3,9 0,0 3,9 |0,9
Bellucia grossularioides | Nispero 3 1 4 0,0 1,7 0,0 1,7 | 0,4
Brosimum lactescens Gudimaro 14 | 11 25 | 5,8 6,1 0,0 11,9 | 2,6
Calophyllum brasiliense | Cachicamo 6 22 28 | 2,5 12,2 0,0 14,7 | 3,2
Campsiandra comosa Chigo 3 1 4 1,2 0,6 0,0 18 | 0,4
Caraipa llanorum Saladillo rojo 38 |54]1 93 15,8 29,9 0,0 45,7] 10,1
Coccoloba mollis Uvero 1 2 1 4 0,4 1,1 0,0 1,6 | 0,3
Cochlospermum
. Bototo 3 1 4 0,0 1,7 0,0 1,7 | 0,4
orinocense
Cochlospermum
vitifolium Bototo 1 1 0,4 0,0 0,0 04 |0,1
Connarus lambertii Sangrito 4 4 1,7 0,0 0,0 1,7 | 0,4
Copaifera pubiflora Aceite 7 7 0,0 3,9 0,0 3,9 | 0,9
Cordia sericicalyx Palo de agua 1 2 3 0,4 1,1 0,0 1,5 | 0,3
Crudia oblonga Cascarillo 2 1 3 0,8 0,6 0,0 14 | 0,3
Cupania scrobiculata Partemachete 1 1 0,4 0,0 0,0 0,4 | 0,1
Curatella americana Chaparro 1 1 0,4 0,0 0,0 0,4 | 0,1
Dendropanaxarboreus_ | Mantequillo 3 2 5 1,2 1,1 0,0 2,4 | 0,5
Diospyros sericea Carbonero 8 13 ]1 22 3,3 7,2 0,0 10,5 | 2,3
Dipteryx punctata Sarrapio 2 4 2 8 0,8 2,2 0,1 3,1 | 0,7
Elaeagia maguirei Marfil 1 1 0,0 0,6 0,0 0,6 | 0,1
Enterolobium .
. Dormidero 1 1 0,0 0,0 0,0 0,0 | 0,0
schomburgkii
Erythroxylum we
Ajicito 2 2 0,8 0,0 0,0 0,8 | 0,2
macrophyllum
Eschweilera parvifolia Coco de mono 2 9 1 12 10,8 5,0 0,0 5,8 | 1,3
Eschweilera tenuifolia Copo 7 6 13 2,9 3,3 0,0 6,2 | 1,4
Euplassa saxicola Yolombé 3 3 1 7 1,2 1,7 0,0 2,9 | 0,6
Euterpe precatoria Manaco 12 | 70)1 83 5,0 38,7 0,0 43,7 | 9,7
Ficus americana Matapalo 1 1 0,0 0,6 0,0 0,6 | 0,1
Ficus mathewsii Matapalo 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Garcinia madruno Madrofio 2 2 0,8 0,0 0,0 0,8 | 0,2
Genipa americana Caruto 1 1 0,0 0,6 0,0 0,6 | 0,1

145
Middl | Highe
Lower
COMMON CT | CT | CT | Tot e r
SPECIES stratu Psa | Ps%
NAME 1 |/2 /3 /al m stratu | stratu
m m
. . Majagiillo
Guatteria metensis 1 1 0,4 0,0 0,0 0,4 | 0,1
blanco
Guatteria Majagiillo
. 19) 32)1 52 | 7,9 17,7 0,0 25,6 | 5,7
schomburgkiana negro
Hebepetalum sp. Colorado 2 3 5 0,8 1,7 0,0 2,5 | 0,6
Heterostemon .
. Guamita 1 1 0,0 0,6 0,0 0,6 | 0,1
conjugatus
Himatanthus articulatus | Platanote 8 17 25 3,3 9,4 0,0 12,7 | 2,8
Hirtella elongata Garrapato 10} 1 11 | 4,2 0,6 0,0 4,7 | 1,0
Hydrochorea ae
Dormilén 1 4 5 0,4 2,2 0,0 2,6 | 0,6
corymbosa
Hymenaea courbaril Algarrobo 2 2 0,0 1,1 0,0 1,1 | 0,2
Inga cylindrica Guamo 5 5 0,0 2,8 0,0 2,8 | 0,6
Jacaranda copaia Pavito 3 4 7 0,0 1,7 0,1 1,8 | 0,4
Jacaranda obtusifolia Gualanday 5 1 1 7 2,1 0,6 0,0 2,7 | 0,6
Lacistema aggregatum | Laurel rosado 1 1 0,4 0,0 0,0 0,4 | 0,1
Licania hypoleuca Escobo blanco 1 1 0,0 0,6 0,0 0,6 | 0,1
Licania leucosepala Aceituno 4 10 14 1,7 5,5 0,0 7,2 | 1,6
Licania parvifructa Escobo colorado | 2 2 4 0,8 1,1 0,0 19 |0,4
Licania
Escobo 1 1 0,0 0,6 0,0 0,6 | 0,1
subarachnophylla
Licaria canella Amarillo 1 1 0,4 0,0 0,0 0,4 | 0,1
Lonchocarpus .
7 Matarraton 2 2 0,0 1,1 0,0 1,1 | 0,2
floribundus
. Canilla de
Mabea trianae 11 11 4,6 0,0 0,0 4,6 1,0
venado
Mahurea exstipulata Caucho amarillo | 2 2 4 0,8 1,1 0,0 19 |0,4
Maquira coriacea Lechero 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Mataybaadenanthera_ | Patepajuil 7 7 2,9 0,0 0,0 2,9 | 0,6
Matayba scrobiculata Patepajuil 2 2 4 0,8 1,1 0,0 19 |0,4
Mauritia flexuosa Moriche 3 17}2 22 1,2 9,4 0,1 10,7 | 2,4
Micropholis guyanensis | Caimillo 1 1 0,0 0,6 0,0 0,6 | 0,1
Myrcia paivae Arrayan 1 1 0,4 0,0 0,0 0,4 | 0,1
Myrcia subsessilis Arrayan 14 14 15,8 0,0 0,0 5,8 | 1,3
G b
Myrciaria floribunda uayabo 1 1 |oa foo foo joa jor
montafiero
Nectandra cuspidata Laurel sabanero | 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Ocotea bofo Laurel 3 11 14 1,2 6,1 0,0 7,3 | 1,6
Ocotea longifolia Laurel matatigre | 4 4 1,7 0,0 0,0 1,7 | 0,4
Oenocarpus bacaba Maporilla 4 1 5 1,7 0,6 0,0 2,2 | 0,5
oh. Lengua de
Ouratea castaneifolia 1 1 0,0 0,6 0,0 0,6 | 0,1
yataro
Ouratea polyantha Coralito 1 1 0,4 0,0 0,0 0,4 | 0,1
Parahancorniaoblonga | Pendare 2 8 10 10,8 4,4 0,0 53 | 1,2

146
Middl | Highe

COMMON CT | CT | CT | Tot cone! e r
SPECIES stratu Psa | Ps%

NAME 1 |/2 /3 /al m stratu | stratu

m m

Parinari pachyphylla Escobo 3 9 1 13 1,2 5,0 0,0 6,3 | 1,4
Pera arborea Pategallina 3 3 0,0 1,7 0,0 1,7 | 0,4
Perebeaxanthochyma_ | Cauchillo 1 0,0 0,6 0,0 0,6 | 0,1
Phenakospermum .

Tarriago 3 3 1,2 0,0 0,0 1,2 0,3
guyannense
Phyllanthus attenuatus | Totumito 1 2 0,4 1,1 0,0 1,5 | 0,3
Picramnia magnifolia Quemacarate 1 0,4 0,0 0,0 0,4 | 0,1
Pouteria guianensis Caimo 1 1 1 0,4 0,6 0,0 1,0 | 0,2
Protium glabrescens Anime 12 | 12 24 |5,0 6,6 0,0 11,6 | 2,6
Protiumheptaphyllum | Anime 39 | 26 65 16,2 14,4 0,0 30,6 | 6,8
Protium llanorum Anime 1 1 0,0 0,6 0,0 0,6 | 0,1
Quiina macrophylla Guayacan 1 1 0,4 0,0 0,0 0,4 | 0,1
Richeria grandis Alcafeto 2 1 0,8 0,6 0,0 14 | 0,3
Ruprechtia costata Rascarrabio 1 0,0 0,6 0,0 0,6 | 0,1
Sacoglottis guianensis Fierrito 6 2142 29 2,5 11,6 0,1 14,2 | 3,1
Schefflera morototoni Tortolito 5 6 11 | 2,1 3,3 0,0 54 | 1,2
Selerolobium Pategarza 3 |6 14133 133 Joo |66 | 1,5
melanocarpum
Senna silvestris Alcaparillo 1 1 0,4 0,0 0,0 0,4 | 0,1
Simarouba amara Simaruba 13 | 25/2 40 15,4 13,8 0,1 19,3 | 4,3
Socratea exorrhiza Choapo 5 4 2,1 2,2 0,0 43 | 0,9
Stephanopodium sp. Naranjo 1 0,4 0,0 0,0 0,4 | 0,1
Swartzia leptopetala Sangretoro 1 1 0,4 0,6 0,0 1,0 | 0,2
Symphoniaglobulifera | Breo 4 4 1 1,7 2,2 0,0 3,9 | 0,9
Tapirira guianensis Guarupayo 21/5 26 8,7 2,8 0,0 11,5 | 2,5
Tetragastris Caraftoblanco | 4 | 5 9 |17 |28 |oo |44 |10
panamensis
Virola carinata Carnevaca 244 3 los foe foo |14 Jo3

blanco
Virola elongata Carnevaca 4 4 8 0,0 2,2 0,1 2,3 | 0,5
Virola parvifolia Carnevaca 3 3 0,0 1,7 0,0 1,7 | 0,4
Vismia baccifera Lacre blanco 4 4 1,7 0,0 0,0 1,7 | 0,4
Vismia baccifera Lacre blanco 4 4 1,7 0,0 0,0 1,7 | 0,4
Vismia macrophylla Punta de lanza 4 4 1,7 0,0 0,0 1,7 | 0,4
Vitex orinocensis Guarataro 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Vochysia ferruginea Botagajo 1 1 0,0 0,6 0,0 0,6 | 0,1
Vochysia lehmannii Saladillo blanco | 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Vouarana guianensis Partemachete 1 1 0,4 0,0 0,0 0,4 | 0,1
Xylopia aromatica Malagueto 6 4 10 | 2,5 2,2 0,0 4,7 | 1,0
Xylopia emarginata Majagiillo 1 1 0,0 0,6 0,0 0,6 | 0,1
Zygia inaequalis Cimbrapotro 1 1 0,4 0,0 0,0 0,4 | 0,1
General total 39 | 52 30 | 944 452, | 100,

2 2 4 (}

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

147
The analysis of the absolute sociological position (Figure 4.103), shows for the gallery forest the species: Caraipa
Hanorum (Saladillo rojo), Euterpe precatoria (Manaco), Protium heptaphyllum (Anime), Guatteria
schomburgkiana (Majagiillo negro) and Simarouba amara (Simaruba) as the most representative, or those that
appear in all the strata of the forest and assure their place in the vertical structure, with net values between
45.7 and 19.3 equivalent to relative values between 10.1 and 4.3%. The other species show values lower than
4% of this relative parameter. In general terms a uniform distribution of the sociological position is observed,
which suggests the tendency to heterogeneity of this coverage at the level of vertical structure.

148
Figure 4.103: Sociological position in galleryforest.
50.0
45.0
40.0
35.0
30.0

25.0
20.0
15.0
10.0 m Estrato superior
5.0 ll I | H ! L I 0 q ' ll Estrato medio
0.0 ae

@ Estrato inferior
ws,

wv Ry

Sociological Position

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Ogawa Stratification

In the cups dispersion analysis applying the Ogawa technique, which combines total and commercial heights,(see
Figure 4.104), itis observed the presence of individuals in all the canopy, in acontinuousthat makes it difficult
to differentiate strata, nonetheless certain grouping of individuals is observed in a big stratum with total heights

between 7 and 22 meters and commercial between 3 and 17 meters.

Figure 4.104: Ogawa Dispersion diagram for gallery forest.

35
°

30 >

25
E
2, 47
2 15
2. 443}
2 10 3

5

0

0 5 10 15 20 25

Commercial height (m)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

149
Vegetationprofile

For the construction of the vegetation structural profile of the gallery forest, the graphic representation of the
individuals of the 23 species found in the selected type plot was made (Bg16), with some of the characteristics
registered of their architecture. In Table 4.52 the graphicrepresentation of eachone of these species is shown.

Table 4.52: Graphicrepresentation of species in gallery forest.

COMMON
VIEW SPECIES VIEW SPECIES COMMON NAME
NAME
= , Parahancornia
7 Aniba panurensis Yema de huevo Pendare
oblonga
ca Brosimumlactescens | Gudimaro % Pera arborea Pategallina
Calophyllum Cachicamo Protium Anime
brasiliense glabrescens
. . ‘4 Simarouba .
Diospyros sericea Carbonero “ Simaruba
amara
a . . Socratea
Euplassa saxicola Yolombé . Choapo
exorrhiza
* . Fd Symphonia
| Euterpe precatoria Manaco Breo
| globulifera
. - al Tapirira
Ficus mathewsii Matapalo \ . A Guarupayo
y guianensis
Guatteria Majagiillo . .
5 . Virola carinata Carnevaca blanco
schomburgkiana negro
é& Hebepetalumsp. Colorado 3 Virola parvifolia | Carnevaca
sd geet
ae . a Vochysia .
Mauritia flexuosa Moriche ee ferruginea Botagajo
Xylopia
F Myrcia subsessilis Arrayan , yiop. . Malagueto
' . aromatica
s Ouratea polyantha Coralito

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The vegetation structural profile for the gallery forest, shows that in the vertical visual structure the cups
structural continuity is observed, making it difficult to differentiate strata, as well as the presence of a few

150

emergent individuals; while for the horizontal structure a good proportion of coverage on the ground is
observed, leaving few uncovered areas and hindering the entry of light for the continuity of the canopy; this
situation is typical of the forest analyzed and evinces as well a Good degree of conservation of this natural
covering (see Figure 4.105).

Figure 4.105: Structural vegetable profile for gallery forest.

‘Altura de individuos (m)

Longitud (m)

Longitud (m) -

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Altimetric Distribution by class intervals
For the distribution of the individuals of tree size categoryin the class intervals for heights, in the gallery forest
were determined 11 intervals with a class amplitude of 2.36 meters. The altimetric classes with their range,

quantity and proportion of individuals are shown for this coverage.

Table 4.53: Altimetric distribution in gallery forest.

I 6- 8,36 a1 1,2
il} 8,37-10,74 82 8,7
Ml 10,75 -13,11 235 24,9
IV 13,12 - 15,248 135 14,3
v 15,49 -17,86 174 18,4
vi 17,87 - 20,23 197 20,9
VIL 20,24 -22,61 65 6,9
Vill 22,62 -24,98 25 2,6
IX 24,49 -27,35 17 1,8
x 27,36 - 29,73 2 0,2
XI 29,74 -32,10 1 0,1
General total 944 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

151
In Figure 4.106 the distribution of individuals in the class intervals is shown, denoting a grouping in the
intermediate classes, with Ill being the highest value with 235 individuals (24.9% of the total individuals),
followed by VI with 197 individuals (20.9%) and class V with 174 individuals (18.4%) and class IV with 135
individuals (14.3%). This is a typical behaviour of a natural coverage with continuous development processes,
with a good offer of individuals of middle-low bearing, this being congruent with the vertical structure analysis.

235
197
174
150 135
100 27
65
50
Ww 25 17
2 1
. -_ Beet
i i Vv Vv vl Vil vill

I
Altimetric classes (m)

Figure 4.106: Altimetric distributionin gallery forest.
250

200

No Individuals

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Diameter distribution

For the distribution of individuals in the diameter class intervals, for the gallery forest 8 intervals a fixed class
amplitude of 10 centimeters were determined. Table 4.54 shows the diameter classes with their range and

proportion of individuals.

Table 4.54: Diameter distribution in galleryforest.

Diameter classes Range (cm) | No. % Individuals
Individuals

I 10,01-20 537 56,9
il} 20,01 -30 252 26,7
Ml 30,01-40 112 11,9
Vv 40,01-50 29 3,1
Vv 50,01 -60 9 1,0
vi 60,01-70 3 0,3
VII 70,01 -80 i?) 0,0
Vill 80,01-90 2 0,2
General total 944 100

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Figure 4.107 shows the distribution of individualsin the diameter classes of the gallery forest, showing a normal

behaviour, with 56.9% of the individuals in the first class (537 individuals) and 26.7% (2 52 individuals) in the
second, showing acurve in the shape of ajack in which there are many individuals in the first classes and with

152
regular decrease as class is increased, characteristic of developing natural forests, with active processes of
natural regeneration and with a good offer of small trees to replace the dying ones.

Figure 4.107: Diameter distribution in galleryforest.
600

537
500
400
300 252
200
112
100
| 29 9 3 0 2
0 Let
I

ul Iv v vl vil vill
Diameter classes (cm)

No of Individuals

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Basal area and volume by species

Table 4.55 shows the volume reported in the inventory for each of the species foundin the gallery forest in tee
size category, in the analyzed area corresponding to 2.1 hectares and with its respective value and proportion

per hectare.

Table 4.55: Basal area and volume by species in galleryforest.

BASAL com TOT VOL | TOT VOL
SPECIES COMMON NAME | AREA VoL (m2) | (m3) Jha(m?)
(m?)

Albizia lebbeck Menudito 1,1 6,3 14,0 6,7
Alchornea discolor Algodoncillo 0,1 0,7 1,7 0,8
Alchornea triplinervia Carnegallina 0,0 0,2 0,3 0,1
Amaioua guianensis Macanillo 0,0 0,1 0,2 0,1
Andira surinamensis Arenoso 0,2 0,9 2,0 1,0
Aniba panurensis Yema de huevo 0,1 0,4 0,9 0,4
Aspidosperma desmanthum | Costillo 0,1 1,2 1,5 0,7
Aspidosperma excelsum Costillo blanco 0,1 0,9 1,5 0,7
Astronium graveolens Abejon 0,0 0,0 0,1 0,0
Attalea maripa Cucurita 0,4 1,8 45 2,1
Bellucia grossularioides Nispero 0,1 0,8 1,8 0,9
Brosimum lactescens Gudimaro 0,7 3,7 7,4 3,5
Calophyllum brasiliense Cachicamo 1,5 10,9 19,5 9,3
Campsiandra comosa Chigo 0,4 2,1 44 2,1
Caraipa llanorum Saladillo rojo 46 28,8 53,5 25,5
Coccoloba mollis Uvero 0,2 1,2 2,2 1,0
Cochlospermum orinocense Bototo 0,4 3,6 5,8 2,8
Cochlospermum vitifolium Bototo 0,0 0,0 0,1 0,0
Connarus lambertii Sangrito 0,1 0,3 0,7 0,3
Copaifera pubiflora Aceite 1,1 7,5 17,2 8,2
Cordia sericicalyx Palo de agua 0,1 0,4 0,7 0,3

153
BASAL

com TOT VOL} TOT VOL
SPECIES COMMON NAME | AREA VoL (m2) | (m3) Jha(m?)
(m?)

Crudia oblonga Cascarillo 0,1 0,4 1,1 0,5
Cupania scrobiculata Partemachete 0,0 0,0 0,1 0,0
Curatella americana Chaparro 0,0 0,0 0,1 0,0
Dendropanaxarboreus Mantequillo 0,1 0,5 1,0 0,5
Diospyros sericea Carbonero 0,5 4,3 6,5 3,1
Dipteryx punctata Sarrapio 0,9 7,5 13,5 6,4
Elaeagia maguirei Marfil 0,0 0,3 0,5 0,3
Enterolobium schomburgkii Dormidero 0,1 0,8 1,1 0,5
Erythroxylum macrophyllum | Ajicito 0,0 0,1 0,2 0,1
Eschweilera parvifolia Coco de mono 1,3 11,3 17,1 8,1
Eschweilera tenuifolia Copo 0,5 2,7 5,1 2,4
Euplassa saxicola Yolomb6é 0,3 2,5 43 2,0
Euterpe precatoria Manaco 0,9 7,9 11,1 5,3
Ficus americana Matapalo 0,1 0,9 1,3 0,6
Ficus mathewsii Matapalo 0,1 0,2 0,6 0,3
Garcinia madruno Madrofio 0,0 0,1 0,2 0,1
Genipa americana Caruto 0,0 0,2 0,3 0,2
Guatteria metensis ui 0,0 0,0 0,1 0,0
Guatteria schomburgkiana Majagiillonegro | 2,3 17,1 28,3 13,5
Hebepetalum sp. Colorado 0,4 2,8 5,5 2,6
Heterostemon conjugatus Guamita 0,0 0,1 0,2 0,1
Himatanthus articulatus Platanote 1,2 8,3 14,4 6,9
Hirtella elongata Garrapato 0,4 1,5 3,5 1,7
Hydrochorea corymbosa Dormilén 0,8 4,7 9,3 44
Hymenaea courbaril Algarrobo 0,1 1,3 2,0 1,0
Inga cylindrica Guamo 0,5 4,0 6,8 3,3
Jacaranda copaia Pavito 0,3 4,1 5,7 2,7
Jacaranda obtusifolia Gualanday 0,3 2,2 41 1,9
Lacistema aggregatum Laurel rosado 0,0 0,1 0,1 0,1
Licania hypoleuca Escobo blanco 0,0 0,1 0,3 0,2
Licania leucosepala Aceituno 0,4 2,3 45 2,2
Licania parvifructa Escobocolorado | 0,1 0,3 0,7 0,3
Licania subarachnophylla Escobo 0,0 0,3 0,5 0,2
Licaria canella Amarillo 0,0 0,1 0,2 0,1
Lonchocarpus floribundus Matarraton 0,1 0,4 0,7 0,3
Mabea trianae Canillade venado | 0,1 0,4 1,0 0,5
Mahurea exstipulata Caucho amarillo 0,1 0,4 1,3 0,6
Maquira coriacea Lechero 0,1 0,5 0,7 0,3
Matayba adenanthera Patepajuil 0,1 0,3 0,7 0,4
Matayba scrobiculata Patepajuil 0,1 0,8 1,2 0,6
Mauritia flexuosa Moriche 1,9 16,5 24,5 11,7
Micropholis guyanensis Caimillo 0,0 0,2 0,4 0,2
Myrcia paivae Arrayan 0,0 0,0 0,1 0,0
Myrcia subsessilis Arrayan 0,3 1,0 2,2 1,0

154
BASAL

com TOT VOL} TOT VOL
SPECIES COMMON NAME | AREA VoL (m2) | (m3) Jha(m?)
(m?)

Myrciaria floribunda Guayabo 0,0 0,0 0,1 0,0

montafiero

. | Guayabo

Myrciaria floribunda ~ 0,0 0,0 0,1 0,0

montafiero
Nectandra cuspidata Laurel sabanero 0,0 0,2 0,3 0,2
Ocotea bofo Laurel 0,9 5,4 11,1 53
Ocotea longifolia Laurel matatigre 0,0 0,2 0,3 0,2
Oenocarpus bacaba Maporilla 0,1 0,4 0,6 0,3
Ouratea castaneifolia Lenguade yataro | 0,1 0,4 0,6 0,3
Ouratea polyantha Coralito 0,0 0,0 0,1 0,0
Parahancornia oblonga Pendare 0,6 5,3 8,6 41
Parinari pachyphylla Escobo 1,8 14,1 27,8 13,2
Pera arborea Pategallina 0,1 0,7 1,1 0,5
Perebea xanthochyma Cauchillo 0,1 0,7 1,0 0,5
Phenakospermum .

Tarriago 0,0 0,1 0,2 0,1
guyannense
Phyllanthus attenuatus Totumito 0,2 1,4 23 1,1
Picramnia magnifolia Quemacarate 0,0 0,1 0,2 0,1
Pouteria guianensis Caimo 0,2 1,6 2,8 1,3
Protium glabrescens Anime 0,6 3,8 6,9 3,3
Protium heptaphyllum Anime 1,8 10,6 19,0 9,1
Protium llanorum Anime 0,0 0,3 0,4 0,2
Quiina macrophylla Guayacan 0,0 0,1 0,1 0,1
Richeria grandis Alcafeto 0,1 0,5 0,8 0,4
Ruprechtia costata Rascarrabio 0,0 0,1 0,3 0,1
Sacoglottis guianensis Fierrito 1,5 11,3 20,2 9,6
Schefflera morototoni Tortolito 0,5 3,5 6,7 3,2
Sclerolobium melanocarpum | Pategarza 0,3 1,5 3,6 1,7
Senna silvestris Alcaparillo 0,0 0,0 0,1 0,0
Simarouba amara Simaruba 2,0 16,8 27,3 13,0
Socratea exorrhiza Choapo 0,1 0,6 0,9 0,4
Stephanopodium sp. Naranjo 0,0 0,0 0,1 0,0
Swartzia leptopetala Sangretoro 0,1 0,5 0,9 0,4
Symphoniaglobulifera Breo 0,3 3,0 43 2,0
Tapirira guianensis Guarupayo 0,5 2,4 4,6 2,2
Tetragastris panamensis Carafio blanco 0,4 2,2 3,8 1,8
Virola carinata Carnevaca blanco | 0,1 0,4 0,6 0,3
Virola elongata Carnevaca 0,6 6,0 9,0 43
Virola parvifolia Carnevaca 0,1 0,6 0,8 0,4
Vismia baccifera Lacre blanco 0,0 0,2 0,4 0,2
Vismia macrophylla Punta de lanza 0,0 0,2 0,3 0,2
Vitex orinocensis Guarataro 0,1 0,6 1,4 0,7
Vochysia ferruginea Botagajo 0,0 0,1 0,2 0,1
Vochysia lehmannii Saladillo blanco 0,1 0,5 1,0 0,5

155
Vouarana guianensis Partemachete 0,0 0,1 0,2 0,1
Xylopia aromatica Malagueto 0,3 2,0 3,0 14
Xylopia emarginata Majagiillo 0,0 0,1 0,3 0,1
Zygia inaequalis Cimbrapotro 0,0 0,0 0,0 0,0
Total general 39,9 280,2 497,5 236,9

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

According to the volume analysis (see Figure 4.108), the species reporting the highest total volume per hectare
for the gallery forest, is Caraipa Ilanorum (Saladillo rojo), with 25,5 cubic meters equivalent to 10,8% of the total,
other representative species are: Guatteria schomburgkiana (Majagiillo negro), Parinari pachyphylla(escobo),
Simarouba amara (Simaruba) and Mauritia flexuosa (Moriche).

Figure 4.108: Basal area and volumen by species in gallery forest.

30.0

© 25.5
£ 25.0
E 20.0
E 150 13.5 13.2 13.0 4,
$s 9.1
3 8.2 8.1
2 100 69 67 64 53 53
2 os I Pitti
0.0
oF ow Fw I
Po VS & &
‘s & af & @ a &
Foe” “= et OF
FEF WM oF oh
a a8 ss
3 }
° Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Floristic diversity

Table 4.56 shows the results obtained for the mix ratio and the richness and diversity indexes for the trees of
the gallery forest, taking into account that 944 individuals and 109 species were reported in an analyzed area of

2.1 hectares.

Table 4.56: Richness and diversity indexes for trees of the gallery forest.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Margalef Index

156
This index estimates the richness of a community based on the numeric distribution of individuals of the
different species, depending onthe number of individuals in the sample analyzed. It is assumed that values lower
than two determine a low diversity and when they are higher than five, they indicate a high floristic diversity.
For trees of this coverage, a value of 15.77 was determined which represents a very high richness and a quite
heterogeneous forest in species composition.

Mix ratio

This parameter measures the mix intensity of the species in the sampled area, for trees in the gallery forest
showed a value of 0.12 which is equivalent to a relationship 1:9, that is, it is assumed that each species is
represented by 9 individuals on the average or that every 9 individuals a different species is reported; if the
number of individuals (sample size) is takeninto account, this value suggests a high species heterogeneity in this
coverage.

Shannon-Wiener Index

This index allows calculating the sum of probabilities of the species and the homogeneity of the distribution for
a given number of species, taking into account that the maximum possible value to obtain is the natural
logarithm of the number of individuals (944), corresponding to a value of 6.95, which would indicate that all
species are equally abundant. For trees of the gallery forest a value of 3.88 was determined, a datum
representing a medium value with tendency to the estimate, determining that the species found in this coverage
tend to be equally abundant indicating a medium-high heterogeneity and floristic diversity.

Simpson Index

The Simpson index refers to the probability that two individuals of acommunity taken at random, belong to the
same species, measures the degree of concentrationan varies between 0 and 1; when the diversity is low tends
to 1. For trees in the gallery forest, a value of 0.036 was determined which indicates a very low probability that
two individuals taken at random be of the same species; this means that there exists a high specific
heterogeneity, that is a high floristic diversityin this coverage.

Natural regenerationgallery Forest

Within the sub-plots of the sampling units made for the characterization of the gallery forest, a total of 586
individuals of natural regeneration were recorded, correspondingto 234 pole stands(in an area of 1050 m? and
352 saplings (in an area of 168m’).

Floristic composition of the natural regeneration

The 586 reported individuals for the natural regeneration of the gallery forest, are grouped in 37 families, 70
genders and 82 species. At a specific level stands out the family: Leguminosae with 8 species, followed by
Areaceae and Chrysobalanaceae with 5 species each one and Euphorbiaceae, Myrtaceae y Rubiaceae with 4
species each one; at a gender level stands out Licania with 3 species. Table 4.57 shows the floristic composition
of the natural regeneration, as well as the number of individuals found by species for each one of the size
categories.

Table 4.57: Floristic composition of the natural regeneration in gallery forest.

157
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Anacardia | Astronium Astronium graveolens Jacq. Abejon 1 1
ceae Tapirira Tapirira guianensis Aubl. Guarupayo | 2 2
Annonace | Guatteria Guatteria schomburgkiana Mart. Majaguillo 2 12 | 14
negro
ae
Xylopia Xylopia aromatica (Lam.) Mart. Malagueto | 1 1
Himatanthus | Himatanthus articulatus (Vahl) Woodson | Platanote 1 5 6
. _ . Palo de
Malouetia Malouetia virescens Spruce ex Mill.Arg. boya 3 4 7
Apocynac
Pocy! Parahancorni | Parahancornia oblonga (Benth. ex
eae . Pendare 4 4
a Mill.Arg.) Monach.
Tabernaemo | Tabernaemontana siphilitica (Lf)
Sanango 6 6
ntana Leeuwenb.
Araliacea Dendropanax arboreus (L.) Decne. & | Mantequill
Dendropanax 1 2 3
e Planch. °
Astrocaryum | AstrocaryumaculeatumG.Mey. Cubarro 9 12
Euterpe Euterpe precatoria Mart. Manaco 26 19 45
Arecacea a an i
Mauritia Mauritia flexuosa Lf. Moriche 3 3
e
Oenocarpus_ | Oenocarpus bacaba Mart. Maporilla 1 1
Socratea Socratea exorrhiza (Mart.) H.Wendl. Choapo 1 1
Bignoniac
8 Jacaranda Jacaranda copaia (Aubl.) D.Don Pavito 5 5
eae
. Protium glabrescens Swart Anime 2 13 15
Protium - -
Burserace Protium heptaphyllum (Aubl.) Marchand Anime 2 33 | 35
ae i
Tetragastris Tetragastris panamensis (Engl.) Kuntze Carafio 7 7
blanco
Calophylla . . Saladillo
Caraipa Caraipa llanorum Cuatrec. . 2 4 6
ceae rojo
. Hirtella elongata Mart. & Zucc. Garrapato | 4 3 7
Hirtella . :
Hirtella racemosa Lam. Huesito 4 3 7
Licania hypoleuca Benth Escobo 2 |2
icania hypoleuca Benth.
Chrysobal YP blanco
anaceae | Licania Licania leucosepala Griseb. Aceituno 1 1 2
ae - . Escobo
Licania parvifructa Fanshawe & Maguire 2 2
colorado
Parinari Parinari pachyphylla Rusby Escobo 4 7 11
Clusi Calophyllum | Calophyllum brasiliense Cambess. Cachicamo 12 | 12
usiacea T Gorcinia Garcinia madruno (Kunth) Hammel Madrofio 2 2
e
Symphonia Symphonia globulifera L.f. Breo 3 3
Connarac Connarus lam Connarus lambertii (DC.) Britton Sangrito 2 2
eae bertii (DC.)
Ebenacea . . .
Diospyros Diospyros sericea A.DC. Carbonero | 2 7 9
e
a . i Carnegallin
_ | Alchornea Alchornea triplinervia (Spreng.) Mull.Arg. 1 1
Euphorbia a
ceae Lechero
Mabea Mabea nitida Spruce ex Benth. 1 1
blanco

158
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
. Canilla de
Mabea trianae Pax 15 11 | 26
venado
Sapium Sapium glandulosum (L.) Morong Lechero 1 1
Lacre
. Vismia baccifera (L.) Planch. & Triana 1 1 2
Hypericac| blanco
Vismia
eae Punta de
Vismia macrophylla Kunth 1 4 5
lanza
Aniba Aniba panurensis (Meisn.) Mez Yema de 4 3 7
huevo
Lauraceae Ocotea bofo Kunth Laurel 1 1
Ocotea
Ocotea longifolia Kunth Laurel 2 21 =| 23
matatigre
i , veo Coco de
Lecythida , Eschweilera parvifolia Mart. exDC. 4 1 5
Eschweilera mono
ceae
Eschweilera tenuifolia (O.Berg) Miers Copo 1 3 4
Copaifera Copaifera pubiflora Benth. Aceite 1 1
Dipteryx Dipteryx punctata (S.F.Blake) Amshoff Sarrapio 6 6
Enterolobium | Enterolobium schomburgkii (Benth.) Benth. | Dormidero 1 1
L . Lonchocarpus | Lonchocarpus floribundus Benth. Matarraton | 1 1
egumino
a Macrolobium | Macrolobium multijugum (DC.) Benth. Dormilén 1 1 2
Sclerolobium | Sclerolobium melanocarpum Ducke Pategarza 5 3 8
Senna Senna silvestris (Vell.) H.S.Irwin & Barneby | Alcaparillo | 1 1
. . . . ae Cimbrapotr
Zygia Zygia inaequalis (Willd.) Pittier 3 3
°
Linaceae | Hebepetalum | Hebepetalumsp. Colorado 2 2
Malpighia . ar -
Byrsonima Byrsonima japurensis A.Juss. Coropo 1 1
ceae
. Henriettea goudotiana (Naudin) Penneys,
Henriettea . . Tuno 3 9 12
Melastom F.A. Michelangeli, Judd & Almeda
ataceae T
Miconia Miconia trinervia (Sw.) D. Don ex Loudon uno 2 2 4
sabanero
TI ill
Meliaceae | Guarea Guarea glabra Vahl rompte 1 3 4
blanco
Moraceze | Brosimum Brosimum lactescens (S.Moore) C.C.Berg | Guaimaro 7 7 14
cei ; Carnevaca
Myristicac | Virola carinata (Spruce ex Benth.) Warb. 3 3
Virola blanco
eae
Virola parvifolia Ducke Carnevaca 6 6
Guayabito
Eugenia Eugenia biflora (L.) DC. Y 1 3 4
sabanero
Myrtacea . Myrcia paivae O.Berg Arrayan 4 21 25
Myrcia 7 z
e Myrcia subsessilis O.Berg Arrayan 5 13 | 18
. Myrciaria floribunda (H.West ex Willd) | Guayabo
Myrciaria . 2 2
O.Berg montafiero
oh. Lengua de
Ochnacea | Ouratea Ouratea castaneifolia (DC.) Engl. 1 1
yataro
e
Quiina Quiina macrophyllaTul. Guayacan 1 4 5

159
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Peraceae | Pera Pera arborea Mutis Pategallina | 2 3 5
Phyllanth Phyllanthus Phyllanthus attenuatus Miq. Totumito 3 3
aceae
Pol
olygonac Coccoloba Coccoloba mollis Casar. Uvero 2 2
eae
Proteacea . ,
Euplassa Euplassa saxicola (R.E.Schult.) Steyerm. Yolombdé 1 1 2
e
Amaioua Amaioua guianensis Aubl. Macanillo 5 10 | 15
. Cordiera myrciifolia (K.Schum.) Perss. &
. Cordiera Macano 5 5 10
Rubiaceae Delprete
Elaeagia Elaeagia maguirei Standl. Marfil 1 1
Rudgea Rudgea crassiloba (Benth.) B.L.Rob. Cafetillo 5 3
. . . . Partemach
. Cupania Cupania scrobiculata Rich. 1 1
Sapindace ete
ae Matayba adenanthera Radlk. Patepajuil | 4 3 7
Matayba - —
Matayba scrobiculata Radlk. Patepajuil | 3 3
Sapotacea | Micropholis Micropholis guyanensis(A.DC.) Pierre Caimillo 2 2
e Pouteria Pouteria guianensis Aubl. Caimo 1 2 3
Simaroub | , i
Simarouba Simarouba amara Aubl. Simaruba 4 3 7
aceae
Siparunac . . . . .
Siparuna Siparuna guianensis Aubl. Romadizo 18 4 22
eae
Strelitzi Phenak Phenak ‘A.Rich,
relitziac enakosper enakospermum guyannense (A.Rich) Tarriago 37 a | a9
eae mum Endl. ex Miq.
Urticacea . .
Cecropia Cecropia peltata L. Guarumo 3 1 4
e
. Vochysia ferruginea Mart. Botagajo 1 1
Vochysiac . —
Vochysia . aaa Saladillo
eae Vochysia lehmannii Hieron. 8 8
blanco
58
Total general 234 =| 352 6

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Relative abundance of natural regeneration

Pole stands

In the analysis of the relative abundance for the pole stands of the gallery forest, the following species stand
out: Phenakospermum guyannense (Tarriago) with 15.8% of the parameter with 37 individuals, followed by

Euterpe precatoria (Manaco) with 11.1% (26 individuals), Siparuna guianensis (Romadizo) with 7.7% (18
individuals) and Mabea trianae (Canilla de venado) with 6.4% (15 individuals); the other species show values

160
less than or equal to 3% of relative abundance (see Figure 4.109). For this parameter for pole stands, like for the
trees a structure with atendencyto be heterogeneous is shown.

161
Figure 4.109: Relative abundance of pole stands in galleryforest.

18.0 45-8
16.0
8 14.0
5 12.0
2 10.0
3 8.0
zt 6.0
g 31 Lis 22-22-22 2a
= :
B 6 Peneeneenas
[vd 2 we wo © & Ww @
se x & x
eg ec * & cE ve ec
gi oo”
FF PF SK GF MS
woe vs x
K ¢
x
of
gs
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Saplings

As for relative abundance for Saplings in gallery forest, the species: Protium heptaphyllum (Anime) with 94%
(33 individuals) stands out, followed by Myrcia paivae (Arrayan) and Ocotea /ongifolia (Laurel matatigre) with
6% (21 individuals) each one and Euterpe precatoria (Manaco) with 5.4%(19 individuals); the other species show
values less than 4% (see Figure 4.110). In this size category the structural tendencyto heterogeneity inthe forest

also holds.

Figure 4.110: Relative abundance of saplings in gallery forest.

9.0
8.0
7.0 6.06.0
6.0
5.0 37 3.7

73.7 34 3.4 3.4
4.0 3428 56 26 2399
2.0
1.0 i I!
0.0 -

of FS Se SF

Relative Abundance
o
ey

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

162
Relative frequency of the natural regeneration
Pole stands

The most representative species in this parameter for pole stands are: Mabea trianae (Canilla de venado) with
8.3% when appearing in 11 of the 21 plots surveyed, followed by Euterpe precatoria (Manaco) with 7.6% (report
in 10 plots), Siparuna guianensis (Romadizo) with 6.1% (report en 8 plots) y Phenakospermum guyannense
(Tarriago) with 5.3% (report in 7 plots); the other speciesreport valueslower than or equal to 3% when reporting
in 4 or less plots (see Figure 4.111). According to this analysis, there are nospecies with very marked differences
in relative frequency with respect to others, which determines a heterogeneous horizontal structure for pole
stands in the dense forest.

Figure 4.111: Relative frequency of pole stands in gallery forest.

9.0
8.0
B70
56.0
55.0
240 3.0 3.0
239 23.23 23 23 23 23 23
@ 1515
220
B10
200
se & FF S £ & S © 2
& & ‘Se & £ & = cS & a n &
e FFE KPKEC KF EFS SK er F&F SF
RY e RS e se ot Rw Ss. x ve e ge
Sg SF oF WH WO gh OF & J e
Ss SF oF i
& w
RS
ee
&
«
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Saplings

In the analysis of relative frequency for saplings of the gallery forest appears the species Protium heptaphyllum
(Anime) with 9.6% (report in 12 of the 21 plots surveyed), followed by Euterpe precatoria (Manaco), Myrda
paivae (Arrayan) and Ocotea longifolia (Laurel matatigre) with 4.8% (report in 6 plots) each one; The other
species report values lower than 4% when reporting in 4 or less plots (see Figure 4.112). The saplings of the
gallery forest show the same tendency of all the coverage as for structural heterogeneity, however with a little
more uniformity when showing a species with high frequency.

163
Figure 4.112: Relative frequency of saplings in gallery forest.

12
9.6
zB 10
5
Ss
2 6 48 48 4.8
ira
3 4 3.23.2 3.2 3.2 3.2 32 44 54 54 94 90
a: Pitta
an)
©  @ Ww @ 2 © 2
RY) & se ¥ & x é
e Ff yw Ry s RK
RS fe 95 ey RS
we eT 2 e
x
RNG

Species
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
¢ = Morichal.
The information necessary for the characterization of the Morichales in the area of influence of the Project, was
taken through the field survey of 7 sampling units of 0.1 hectares each one, in four sampling zones, for a total
sampled area of 0.7 hectares; in Table 4.58 the geographic coordinates both in the start and final points of each

plotare shown.

Table 4.58: Location data of the plots surveyed in Morichal.

START POINT FINAL POINT
CODE

x Y x Y
Mort 918301,46 1171314 918209,163 1171277
Mor2 919826,18 1171026 918053,22 1171099
Mor3 915048,48 1160636 915042,335 1160642
Mor4 916398,95 1160908 916330,502 1160837
MorS 937636,3 1166163 937706,318 1166233
Mor6 1001144,6 1169546 1001052,41 1169510
Mor7 1001052,4 1169310 1001095,45 1169399

Source: (Universidad Distrital Francisco José De Caldas, 2017). flat coordinates coordenadas Magna Colombia
Este Este

For the Morichal covering, a relative sampling error lower than 15% with a probability of 95% was accomplished.
In Table 4.59 the different statisticianscalculated for this coverage from the variable total volume, with whicha

sampling error of 7.9% in the inventory for this coverage was determined.

Table 4.59: Statisticians for Morichal.

STATISTICIAN VALUE
sum 233,46
Average 33,35
Standard deviation 3,59
Variation coefficient (%) 10,76

164
STATISTICIAN

Relative error required(%)

Sample size (n)

Student t Variable degrees of

freedom (n-—1), probability 95% 194
Standard error 1,36
Absolute error 2,64
Relative error% 7,90

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Floristic composition

In the analysis of the floristic composition for the trees of the Morichal, 375 individuals distributed in 22 families,
29 genders and 30species were found. Ata specific level the families Clusiaceae with 3 species and Annonaceae,

Apocynaceae, Arecaceae, Calophyllaceae, Moraceae y Myristicaceae with 2 species each one stand out, the

other families present one species each one; at gender level Virola with two species stands out, the other
genders present one species each one, as shown in Table 4.60.

Table 4.60: Floristic composition of trees in Morichal.

FAMILY GENDER SPECIES COMMON ABUN
NAME :
Anacardiaceae Tapirira Tapirira guianensis Aubl. Guarupayo 3
Majagiillo
Guatteria Guatteria schomburgkiana Mart. J98 7
Annonaceae negro
Xylopia Xylopia emarginata Mart. Majagiillo 1
. Malouetia virescens Spruce ex
Malouetia im Palode boya | 2
N Mill.Arg.
jocynaceae
poey . Parahancornia oblonga (Benth. ex
Parahancornia . Pendare 4
Miill.Arg.) Monach.
Dendropanax arboreus (L.) Decne. & .
Araliaceae Dendropanax Mantequillo | 8
Planch.
Euterpe Euterpe precatoria Mart. Manaco 50
Arecaceae — — -
Mauritia Maturitia flexuosa Lf. Moriche 150
Burseraceae Protium Protium glabrescens Swart Anime 38
Caraipa Caraipa Ilanorum Cuatrec. Saladillo rojo | 29
Calophyllaceae Caucho
poy Mahurea Mahurea exstipulata Benth. F 15
amarillo
Chrysobalanaceae Hirtella Hirtella elongata Mart. & Zucc. Garrapato 2
Calophyllum Calophyllum brasiliense Cambess. Cachicamo 32
Clusiaceae Garcinia Garcinia madruno (Kunth) Hammel Madrojio 1
Symphonia Symphonia globulifera Lf. Breo 3
Ebenaceae Diospyros Diospyros sericea A.DC. Carbonero 1
Euphorbiaceae Alchornea Alchornea discolor Poepp. Algodoncillo | 1
Hypericaceae Vismia Vismia macrophylla Kunth rns de 1
janza
Lauraceae Endlicheria Endlicheria verticillata Mez Amarillo 1
Coco de
Lecythidaceae Eschweilera Eschweilera parvifolia Mart. ex DC. 2
mono

165

COMMON

FAMILY GENDER SPECIES ABUN.
NAME
Hydrochorea corymbosa Rich)
Leguminosae Hydrochorea m . " ( ) Dormilén 3
Barneby & J.W.Grimes
Ceib;
Malvaceae Pachira Pachira sessilis Benth. el 3 1
paquira
. Brosimum _ lactescens (S.Moore) .
Brosimum Guaimaro 1
Moraceae C.C.Berg
Maquira Maquira coriacea (H.Karst.) C.C.Berg Lechero 2
Virola carinata (Spruce ex Benth.) | Carnevaca 6
Myristicaceae Virola Warb. blanco
Virola parvifolia Ducke Carnevaca 6
Myrtaceae Myrcia Myrcia subsessilis O.Berg Arrayan 1
Ochnaceae Quiina Quiina macrophylla Tul. Guayacan 1
. . Duroia micrantha (Ladbr.) Zarucchi & .
Rubiaceae Duroia - Turmemico | 1
J.H.Kirkbr.
Urticaceae Cecropia Cecropia peltata L. Guarumo 2
Total general 375

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In the analysis of absolute abundance per family in Morichal, the most representative is Arecaceae with 200
individuals which is equivalent to 53.3% of the abundance; the other meaningful families are: Calophyllaceae,
Burseraceae and Clusiaceae with 48, 38 y 36 individuals respectively, which is equivalent to relative values
between 11.7 and 9.6%of the total (see Figure 4.113).

Figure 4.113: Absolute abundance per family in Morichal.

250

200

No. of Individuals

200

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

As for the abundance of individuals by gender, Mauritia appears as the most representative reporting 150
individuals, which is equivalent to 40% of the abundance, other genders with a certain representation in
abundanceare: Euterpe, Protium, Calophyllum and Caraipa (see Figure 4.114).

166
Figure 4.114: Absolute abundance by gender in Morichal.

160 150
wo 140
oj
S 120
S 100
5
2 80
£ 60 32
S40 Tr
5 20 743-3322
fo}
Zo bis: =e
° @ . , .
& a Fy" &
wi ® eg s
e w
Gender

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Horizontal Structure

For the characterization of the horizontal structure of the Morichal, the importance value index and the
parameters: abundance, frequency and relative dominance were used, likewise the frequency histogram was
built and the degree of aggregation was determined.

Relative abundance

In the analysis of this parameter for the Morichal, evidently the species: Mauritia flexuosa (Moriche) with 40.0%
(150 individuals) stands out, followed in a lesser proporion by: Euterpe precatoria (Manaco) with 13.3% (50
individuals), Protium glabrescens (Anime) with 10.1% (38 individuals), Calophyllum brasiliense(Cachicamo) with
8.5% (32 individuals) and Caraipa Ilanorum (Saladillo rojo) with 7.7% (29 individuals); the other species report
values lower than or equalto 4% of relative abundance (see Figure 4.115). This parameter allows inferring that
the Morichal tends to be homogeneous in composition, to show such a marked abundance of a species.

Figure 4.115: Relative abundance in Morichal.

45.0 -40.0
40.0

4021 19 16 16 11 08 08 08 05
a =

Relative Abundance
oad
on ess: eOees
mm |
a:
° mi:

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

167
Relative frequency

The most representative species in this parameter for the Morichal are: Mauritia flexuosa (Moriche), Protium
glabrescens (Anime), Calophyllum brasiliense (Cachicamo), Euterpe precatoria (Manaco) and Guatteria
schomburgkiana (Majagiillo negro) with values between 11.9 and 5.1% (report between 7 and 3 plots); the
other species report less than 4% of the relative frequency when reporting in two or less plots (see Figure 4.116).
For this parameter a tendency similar to the gallery forest is shown, but with a lesser proportion which

determines to this coverage to be more homogeneous in regard to the appearance of the species in the sampling
units.

Figure 4.116: Relative frequency in Morichal.

14.0
312.0
2
$10.0
S 8.0
‘6.0
+ 6.
Sao iii 34 34 34 34 34 34 34 34 3.4
g4
“@ 2.0
0.0
NaS 2 ¥ se ¢
R x Sy Se se
es ¥ e ee Ke y o
“< ‘oe é rs ‘ ‘o “ha 3 & FF oF
xe CS § . > eo Xa
FF HF FP PEF Pe KS
) s s
NS & wv yw se & BS
ef sr!

Species
Source: (Universidad Distrital Francisco José De Caldas, 2017)
Frequency histogram

The frequency histogram for the Morichal (Figure 4.117), shows that in a little more than half of the species are
in the category very rare, represented with 53.3% (16 species), followed by category infrequent with 30% (9
species), then the category frequent andthe category Very frequent with 6.7% (two species) each one and finally
the category quite frequent with only 3.3% (one species). This behaviour shows for this parameter, the condition
of homogeneity mentioned in terms of frequency of the species and is a typical condition of this type of
coverings.

168
Figure 4.117: Frequency histogram for Morichal.

18 16
16
14
w 12
24 9
2 8
= 6
°
s ; 2 1 2
5 = — =
Muy poco Poco frecuentes Frecuentes (Ill) Bastante Muy frecuentes
frecuentes (1) (0) frecuentes (IV) v)
Frequency range

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Relative dominance

In the analysis of this parameter for the Morichal, it is appreciated a species with a marked dominance and
corresponds to the species Mauritia flexuosa (Moriche) with 65.8% of relative dominance, other species with
some significance are: Caraipa llanorum (Saladillo rojo), Calophyllum brasiliense (Cachicamo) and Protium
glabrescens (Anime), with values between 8.5 and 4.6% respectively, while the other species show values less
than 4% (see Figure 4.118). This is attributed to the abundance of the species and to the bearing of the
individuals in the coverage.

Figure 4.118: Relative dominance in Morichal.

70.90 65.8
60.0
50.0
40.0
30.0
20.0
10.0

59 46 38 26 16 16 12 07 06 04 03 03 03

Relative Dominance

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Importance value index (IVI)

In Table 4.61 the abundance, dominance, frequency andimportance value index (IVI) values are shown, for each
one of the species foundin the category of tree size in the Morichal.

169
Table 4.61: Importance value indexin Morichal.

COMMON ABUN. | FREC.
SPECIES ABUND. | FREC. | DOM. DOM.% | IVI IVI%
NAME % %
Alchornea 7
, Algodoncillo | 1 14,3 0,0 0,3 1,7 0,1 2,1 0,7
discolor
Brosimum Gudimaro | 1 143 [00 Jo3 |17 | 21 | 0,7
lactescens
Calophyllum .
” Cachicamo | 32 71,4 1,2 8,5 85 5,9 22,9 | 7,6
brasiliense
. Saladillo
Caraipa llanorum . 29 28,6 1,7 7,7 3,4 8,5 19,6 | 6,5
rojo
Cecropia peltata | Guarumo 2 14,3 0,0 0,5 1,7 0,2 2,4 0,8
Dendropanax .
Mantequillo | 8 28,6 0,1 2,1 3,4 0,6 6,1 2,0
arboreus
Diospyros sericea | Carbonero 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
Duroia .
. Turmemico | 1 14,3 0,0 0,3 1,7 0,1 2,0 0,7
micrantha
Endlicheria Amarillo | 1 143 [00 J03 |17 | 00 2,0 | 0,7
verticillata
Eschweilera Coco de
en 2 14,3 0,0 0,5 1,7 0,2 24 0,8
parvifolia mono
Euterpe
. Manaco 50 57,1 0,5 13,3 6,8 2,6 22,7 | 7,6
precatoria
Garcinia Madrofio | 1 143 |o0 03 |47 | o2 21 | 0,7
madruno
Guatteria Majagiiillo
. 7 42,9 0,3 1,9 5,1 1,6 8,5 2.8
schomburgkiana | negro
Hirtella elongata | Garrapato 2 28,6 0,0 0,5 3,4 0,2 4,2 1,4
Hydrochorea ae
Dormilén 3 14,3 0,1 0,8 1,7 0,3 2,8 0,9
corymbosa
Mahurea Caucho
. . 15 28,6 0,8 4,0 3,4 3,8 11,2 | 3,7
exstipulata amarillo
Malouetia Palo de
- 2 14,3 0,1 0,5 1,7 0,4 2,6 0,9
virescens boya
Maquira
. Lechero 2 28,6 0,1 0,5 3,4 0,3 4,2 1,4
coriacea
Mauritia .
Moriche 150 100,0 | 13,2 | 40,0 11,9 65,8 117,6 | 39,2
flexuosa
Myrcia .
Pa Arrayan 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
subsessilis
Pachirasessilis | Ceiba 1 143 |o0 03 |47 | o2 2,0 | 0,7
paquira
Parahancornia
Pendare 4 28,6 0,1 1,1 3,4 0,7 5,2 1,7
oblonga
Protium .
Anime 38 85,7 0,9 10,1 10,2 4,6 24,9 | 8,3
glabrescens
Quiina ‘
Guayacan 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
macrophylla

170

COMMON ABUN. | FREC.
PECI| ABUND. | FREC. DOM. DOM. IVI IVI
SPECIES AE UI % % OM.% %
Symphonia
. Breo 3 28,6 0,1 0,8 3,4 0,3 45 1,5
globulifera
Tapirira
| . Guarupayo | 3 28,6 0,0 0,8 3,4 0,2 44 1,5
guianensis
Carnevaca
Virola carinata 6 28,6 0,3 1,6 3,4 1,6 6,6 2,2
blanco
Virola parvifolia | Carnevaca | 6 14,3 0,2 1,6 1,7 1,2 45 1,5
Vismia Punta de) 143 |o0 03 |47 | o2 2,0 | 0,7
macrophylla lanza
Xylopia toa
. Majagiiillo 1 14,3 0,0 0,3 1,7 0,1 2,1 0,7
emarginata
Total general 375 842,9 | 20,0 | 100,0 | 100,0 | 100,0 300,0| 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the importance value index for this coverage, showsthe species: Mauritia flexuosa (Moriche) as
the most representative or the one with the highest ecological weight, with a net value of 117,6 (over 300),
corresponding to a percentage of 39.2%; other species with significant values are: Protium glabrescens (Anime),
Calophyllum brasiliense (Cachicamo), Euterpe precatoria (Manaco) and Caraipa Ilanorum (Saladillo rojo), with
net values between 24.9 and 19.6 corresponding to percentages between 8.3% and 6.5%; the other species
report values lower than 4% of the total determined for this parameter (see Figure 4.119). As shown individually
in each parameter, the Morichal is quite homogeneous, by showing a high importance of a species.

Figure 4.119: Importance value index in Morichal.

140.0
120.0
100.0
80.0
ES 60.0

40.0
20.0 i
0.0
2

DOM.%

MFREC. %

tans

- Degree of aggregation

Species
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In the analysis of degree of aggregation of the species in Morichal, it was determined that 13 species, equivalent
to 43.3% of the total, have a disperse distribution, while 10 species (33.3%) are grouped and the remaining 7
species have a tendency to grouping (see Figure 4.120); in this analysis are included species that are not

171

necessarily abundant and frequent but that do tend to group in few plots. This parameter shows in general terms
that the Morichal despite being homogeneous in terms of the distribution of speciesin space, for the dominance
of a species, a significant portion of the species is disperse.

Figure 4.120: Degree of aggregationin Morichal.

14 43

No. of species.
BO wo 6

N

Ga <1 Dispersa 1<Ga<2 Tendenciaal Ga>2 Agrupada
agrupamiento

Range

Source: (Universidad Distrital Francisco José De Caldas, 2017)
Vertical structure

For the analysis of the vertical structure of the Morichal the sociological position was determined also and the
Ogawa diagram and the vegetation profile were built.

Sociological position

In order to define the sociological position of the Morichal the three strata were determined, dividing the
difference of the maximum and minimum values reported in the trees inventory corresponding to 32 and 7
meters respectively, which allowed to establisha range of 8.3 metersin height foreachstratum.

In the vertical stratification of this coverage, carried out for the analysis of sociological position, it is observed
that 51.2% of the sampled individuals (192), is grouped in the lower stratum with heights between 7 and 153
meters, while 39.7% (149 individuals) is in the middle stratum with heights greater than 15.3 meters and less
than or equal to 23.7 meters and the remaining 3.2% (34 individuals) is in the higher stratum with heights
greater than 23.7 meters andless than or equal to 32 meters (see Table 4.62). This suggests that the Morichal is
formed predominantly by individuals of medium-low bearing with some emergent trees.

Table 4.62: Vertical stratification in Morichal.

STRATUM HEIGHT NUMBER OF % INDIVIDUALS
RANGE(m) | INDIVIDUALS

Lower stratum | 7- 15,3 192 51,2

Middle stratum | >15,3- 23,7 | 149 39,7

Higher stratum | >23,7-32 34 9,1

TOTAL 375 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

172
With the strata defined, the phytosociological value was determined for each one and the absolute and relative
sociological position value for each species was obtained as shown in Table 4.63.

Table 4.63: Sociological positionin Morichal.

SPECIES COMMON | cry | cr2 | ct3 | Tota] Lower | Middle | Higher | 5.5 | poo
NAME stratum | stratum | stratum
Alchornea discolor | Algodoncillo 1 1 0,0 0,4 0,0 0,4 0,2
Brosimum a
Gudimaro 1 1 0,5 0,0 0,0 0,5 0,3
lactescens
Calophyllum Cachicamo | 16 | 16 32 | 8,2 64 0,0 14,5 | 9,1
brasiliense
. Saladillo
Caraipa llanorum . 23 6 29 11,8 2,4 0,0 14,2 | 88
rojo
Cecropia peltata Guarumo 1 1 2 0,5 0,4 0,0 0,9 0,6
Dendropanax .
Mantequillo | 7 1 8 3,6 0,4 0,0 4,0 2,5
arboreus
Diospyros sericea | Carbonero 1 1 0,0 0,4 0,0 0,4 0,2
Duroia micrantha | Turmemico 1 1 0,0 0,4 0,0 0,4 0,2
Endlicheria .
, Amarillo 1 1 0,5 0,0 0,0 0,5 0,3
verticillata
Eschweilera Coco de
wp pe 2 2 1,0 0,0 0,0 1,0 0,6
parvifolia mono
Euterpe precatoria | Manaco 10 38 2 50 5,1 15,1 0,2 20,4 | 12,7
Garcinia madruno | Madrofio 1 1 0,5 0,0 0,0 0,5 0,3
Guatteria Majagiillo
. 2 5 7 1,0 2,0 0,0 3,0 1,9
schomburgkiana | negro
Hirtella elongata | Garrapato 2 2 1,0 0,0 0,0 1,0 0,6
Hydrochorea ae
Dormilén 3 3 15 0,0 0,0 1,5 1,0
corymbosa
Mahurea Caucho 14 fa 15 | 7,2 0,4 0,0 76 | 4,7
exstipulata amarillo
Malouetia Palo de
. 1 1 2 0,5 0,4 0,0 0,9 0,6
virescens boya
Maquira coriacea | Lechero 2 2 1,0 0,0 0,0 1,0 0,6
Mauritia flexuosa | Moriche 61 59 30 150 | 31,2 23,4 2,7 57,4 | 35,7
Myrcia subsessilis | Arrayan 1 1 0,5 0,0 0,0 0,5 0,3
Pachirasessilis | Ceiba 1 1 105 0,0 0,0 05 | 0,3
paquira
Parahancornia
Pendare 2 2 4 1,0 0,8 0,0 1,8 11
oblonga
Protium .
Anime 31 = |7 38 15,9 2.8 0,0 18,7 | 11,6
glabrescens
Quiina .
Guayacan 1 1 0,5 0,0 0,0 0,5 0,3
macrophylla
Symphonia Breo 2 441 3 1,0 0,4 0,0 14 |09
globulifera

173

COMMON Lower | Middle | Higher
SPECIES CT1 | CT2 | CT3 | Total g Psa | Ps%
NAME stratum | stratum | stratum
Tapirira
. . Guarupayo | 3 3 15 0,0 0,0 1,5 1,0
guianensis
Virolacarinata «| CAPEVACA | 3 a J Je fas 0,4 0,2 21 | 4,3
blanco
Virola parvifolia Carnevaca 1 5 6 0,5 2,0 0,0 2,5 1,6
Vismia Punta de 1 1 00 04 00 04 02
macrophylla lanza
Xylopia cog
. Majagiillo 1 1 0,0 0,4 0,0 0,4 0,2
emarginata
Total general 192 | 149 | 34 | 375 1606 | 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the absolute sociological position (see Figure 4.120), shows for the Morichal the species: Mauritia
flexuosa (Moriche) as the most representative, which appears in all the forest strata and assures its place in the
vertical structure, with a net value of 57.4 equivalent to 35.7%of the total; other species with some significance
are: Euterpe precatoria (Manaco), Protium glabrescens (Anime), Calophyllum brasiliense (Cachicamo) and
Caraipa Ilanorum (Saladillo rojo), with net values between 20.4 and 14.2 equivalent to relative values between
12.7 and 8.8%. The other species show values lower than 5% of this relative parameter. In general terms the
high representation ofa species in the sociological position, suggests a tendency to homogeneity of this coverage
in this parameter.

The identification of the species of the arboreal individuals, was carried out according to the Classification
System APGIII, taking into account the knowledge of the specialist in charge of the respective forest inventory,
analyzing the main taxonomic characteristics of the individual to be inventoried, besides the help of the field
guides (for obtaining common names); in cases where it was not possible the field identific ation, the collection
of the botanic sample was carried out (see Figure 4.121), to accomplish its identification with the help of
specialized professionals and through dichotomous keysand herbaria consultation.

Figure 4.121: Collection of botanical samples during the development of the floristic inventory.

,

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

174
« INFORMATION PROCESSING PHASE

Once obtained the information of the plots, entered in the field forms and the final determination of species,
we proceeded to elaborate the database for each coverage, under the platform Microsoft Excel© and the
respective calculations were made, in this way we proceeded to the analysis of composition, structure and
diversity of each coverage inventoried. This information articulates with the established parameters by the
terms of reference and by the technical Guides for the ordering and the sustainable management of natural
forests of the Ministry of Environment today Ministry of Environment and Sustainable Development,
implemented for environmental studies in Colombia.

The parameters determined for the characterization of the vegetable coverages are described below:
Statistical analysis

To give statistical validity and representativeness to the forest inventory, the statistical analysis of the
information collected in the field was made, through the use of the variable total volume, determining a
sampling error no greater than 15% and a probability level of 95. The statistical parameters used are shownin
Table 4.64.

Table 4.64: Statistical Parametersused.
PARAMETER EQUATIONS

x-28
n

Average volume

Standard deviation st w=

Variation coefficient

Standard error
Sampling error with probability 95% Emyos = EX %xt
Sampling error Em% =EX /Xx100

Floristic composition

The analysis of the floristic composition is made through the elaboration of databases for each type of vegetable
coverage inventoried, where the list of species is made with its taxonomic classification listing information on
family, gender, common name andscientific name of each species andincludingthe author of each one of these.
Horizontal structure

The analysis of the horizontal structure consists of determining quantitatively the behaviour of the individuals
on the ground surface and it is analyzed from the frequency, basal area or dominance, abundance and the
importance value index. Itis complemented with the degree of aggregation of the species.

Absolute abundance

It is the number of trees by species accounted for in the inventory.

175
176
Relative abundance
It indicates the percentage of participation of each species, referred to the number of total trees found. It is

expressed as a percentage and is defined as the relationship between the number of trees of each species and
the total number of individuals found in the sampling.

AR (=) 100
- (4%),
At

Aa = number of individuals by species in the sampled area
At = total number of individuals in the sampled area

Absolute frequency

It isthe presence-absence of a given species in a plot. It is calculated as the percentage ratio corresponding to
the number of plots in which a species occurs, between the total number of plots.

F. u 100
a=—*
T

U = number of sampling units in whicha species occurs
T = total number of sampling units.

Relative frequency

It is the percentage of the absolute frequency of a species in relation to the sum of the absolute frequencies of
the species present.

Fa
FR = —*100
Ft

Fa = Absolute frequency
Ft = Sum of the absolute frequencies

According to the absolute frequency, to perform the frequency histogram, the species are grouped in the
following classes:

| Fa=1-20Very rare.

il} Fa=20,1-40 Infrequent.

ll Fa=40,1-60 Frequent.

IV Fa=60,1-80 Quite frequent.
Vv Fa=80,1-100 Very frequent.

Absolute dominance

Also called the degree of coverage of the species, which is the expression of the space occupied by them. It is
defined as the sum of the horizontal projections of the trees on the ground. Due to the complex vertical structure
of the tropical forests, on occasions its determination becomes impossible, for this reason, the basal areas are
used as substitutes for the true dominance values. This process is justified due to the high linear correlation
between the cup diameter and the stem diameter for a particular species.

177
DA =21(7) DAP? ]

m= 3.141593
DAP = Diameter at chest height.

Relative dominance

It is calculated as the proportion of a species in the total evaluated area, expressed as a percentage.
DR (4) 100
=(—)*
At

DA = Absolute dominance of each species
At = Total basal area in the sampled area.

Importance value index (IVI)

This index is given by the sum of the parameters expressed in percentage of the abundance, frequency and
relative dominance and is usedto perform descriptive and quantitative studies of the structures of the types of
forests. The maximum value of the IVI is 300 and is reached in strata presentinga single species. This index also
allows to deduce aspects such as dynamism, dominance and representativeness of the species.

LV.1=AR+FR+DR
Degree of aggregation

The degree of aggregation is a variable that indicates the extent to which the individuals that make up a certain
coverage tend to group; its value always moves in three ranges. The inter pretation of the degree of aggregation
is made taking into account that if its value is less than one (1) the species is dispersed in the coverage. If, on the
contrary, values greater than or equal to two (2) are obtained, it reflects a grouped distribution, whereas values
between one (1) andtwo (2) indicate a tendency to group the species. These parameters can be summarized as
follows:

GA2a1y< 2, indicates a tendency to group.
GA 2 a 2, indicates that the species has a grouped distribution.
GA< a1, indicates that the species is dispersed.

It determines the spatial distribution of the species, being the mathematical expression of the observed density
with respect to the expected density.

Ga=Do/De

Where:

Do = Observed density: Total number of trees per species / Total number of plots sampled.
De = Expected density: -Ln (1-F/100)

F = Absolute frequency

Ln = Natural or Neperianlogarithm (e base).

178
Vertical structure

The vertical structure is analyzed according to the height, differentiating strata, according to qualitative or
quantitative profiles in relation to the total height and height at the base of the cup (also called commercial
height). To analyze the vertical structure, the arboreal strata are defined: higher (Es), medium (Em) and lower
(Ei), depending on the maximum and minimum height or with preset ranges.

Ogwa Diagram

This is a quantitative method of describing the vegetation, used to detect the presence of strata, tailoring a
graph with the total heights in the ordinates and the heights to the base of the cup on the abscissa; the
appearance of swarms of more or less isolated points indicates the virtual void ofthe cups at intermediate levels,
suggesting a number of differential strata in the profile of the forest; when a single elongated cloud of points
and with a positive slope is generated, no strata can be differentiated, since there is continuity of points from
the understory to the canopy.

Vegetationprofile

The vegetation profile comprises a qualitative method of evaluating the vertical structure, to illustrate structural
aspects of the forest such as: height, coverage, form of cups, strata and vertical spacing. During the field work
in the capture of information, a “type” sampling unit is made for the forest in which it is registered for trees,
besides the information already mentioned, the location of the trees with respect to the plot axis and the form
and size of the cups, in order to establish their positionin the plot space. With this, we proceedto locate them
in a Cartesian plane and a schematic design of each species is made to provide a synthesized example of its shaft,
foliage, color and type of cup. With these inputs and using the information originating of the forest inventory,
specifically the DAP, the commercial height and the total height of each individual, they are located in the
horizontal and vertical plane and, in this way, the vegetable profile is created. For a better understanding of the
way the trees are distributed on the plot, is used the location of each individual and an orthogonal view of the
“type” sampling unit is made.

Sociological position

It indicates the importance value of the species for the different strata that make up the forest; it can be said
then that a certain species has a place assured in the floristic structure and composition whenit is presentin all
the strata.

It is contemplated to divide the sampled population in three strata for which it is ne cessary to calculate the
difference between the extreme values of the height variable, that is to say the value of the individual with
greatest height minus the value of the individual with lesser height. A phytosociological value is assigned to each
sub-stratum, dividing the number of individuals in each sub-stratum by the number of individuals of all species.

VF = Phytosociological Value
n= Number of individuals of the sub-stratum
N =Total number of individuals of all species

To calculate the absolute value of the sociological position of a species, its phytosociological values in each sub-

stratum are added, effecting the product of the phytosociological value of the considered stratum times the
number of individuals of the species in that same stratum.

179
PSa = VF(i) « n(i) + VF(m)* n(m)+ VF(s) * n(s)

PSa = Absolute Sociological Position of the species
VF = Phytosociological value of the sub-stratum
n =N’ of Individuals of each species

i=lower
m=medium
s =higher

The sociological position of each species is expressed as a percentage over the total sum of the absolute values:
PS% = PSa/ZPSa

Basal area and volume calculation

Basal area

It is defined as the surface of across section of the stem or trunk of the individual ata certain height from the
ground; itis expressed in cm2 or m2.

T
AB= 7 x (DAP)?
Volume

This parameter is the most important result of the forest inventory, as an indicator of the potential or production
capacity of the vegetable coverage analyzed; the volume obtained refers to trees standing and is calculated on
the basis of the DAP, the height and the form factor. In a forest inventory, it can be expressed as volume per
area unit and total volume of the inventoried area in the form of total and commercial volume; the most used

method is the application of the conventional volume equation:

eq?
ve 3.1416*d
4

ee E

Where:

V=Tree volume

d = Diameter at chest height squared
h = Height of the shaft

f = Form factor

According to Posada (1989) and the FAO (1974), the form factor to be used for hardwood species of the tropics,
accordingto the tests carried outis 0.7.

Distribution by class intervals
In ageneral way, an altimetric distribution is the result of grouping the trees ofa forest within certain categories,

accordingto the maximum and minimum values of each parameter and with the number of individuals, the class
intervals or categories are established in the following way:

180
C = (Xmax- Xmin)/M
M =1+3.3 (Logi0 (n))

n: total number of individuals of the group
M: number of intervals

For the diameter classes, a distribution by class is made and the shafts are classified in different ranges with a
class amplitude of 10 cm.

Floristic diversity

Biological diversity refers to the variety and abundance of species, their genetic composition and the
communities, ecosystems and landscapes in which they occur; it also refers to the ecological structures,
functions and processes at all these levels. The richness is defined as the number of taxa that typify a locality,
region or plot. The information on the number of species present is used to determine the richness, through the
application of the mix ratio (CM) and the species richness indexes of Margalef?” and Menhinick**; Shannon's
structural index of diversity and Simpson’s equity index are also estimated.

Mix ratio

It measures the mix intensity in natural forests. To this end the number of species found is divided by the total
number of trees, obtaining a figure that represents the average of individuals of each species within the
association.

Ns= Number of species
Na= Number of trees

CM = 1, is the highest value of this ratio, which means that each new individual is a new species for the inventory,
butin turn determines the homogeneity or heterogeneity of the forest. By exchanging the numerator with the
denominator, itis possible to interpret how many individuals it is necessary to inventory to find a new species
in the inventory.

Margalef Index
This index transforms the number of species per sample to a proportion at which species are added by sample
expansion. It assumes that there is a functional relationship between the number of species and the total

number of individuals S=kVN where k is constant. If this does not hold, then the index varies with the sample
size in an unknown way. Using S—1, instead of S, gives DMg = 0 when there is only one species.

DMg = S— 1/InN

S = number of species
N = total number of individuals

37 (Margalef, 1995)
38 (Menhinick, 1964)

181
Values lower than 2.0 are related to low diversity zones (generally the result of anthropogenic effects) and values
higher than 5.0 are considered as indicative of high biodiversity.

Shannon-Wiener Index

To measure the richness or variety of species, the Shannon index is used, a mathematical expression that relates
the number of species to the number of individuals in a given community. This index also assumes that all species
are represented in the sample and is also a measure of the diversity or richness in species of a given population;
in this case, the maximum value is equal to LN(S), where S is the total number of individuals. The Shannon
diversity index allows to calculate the sum of probabilities of the species and the homogeneity of the distribution
for anumber of species.

H Yeixinpi

pi = Abundance of each one of the species (ni/N).
Number of individuals sampled for the species i.
N =Total number of individuals sampled.

In = Neperian logarithm.

This index allows to calculate the sum of probabilities of the species and the homogeneity of the distribution for
a number of species. It is usually found to fall between 1.5 and3.5 and only rarely exceeds4.5.

Simpson Index

It shows the probability that two individuals taken at random froma sample are of the same species. It is strongly
influenced by the importance of the most dominant species.

A= Xp,?

pi= proportional abundance of species i, that is, the number of individuals of species i divided by the total
number of individuals of the sample.

The Simpson index measures the degree of concentration and varies between 0 and 1; whenthe diversity is low
it tends to 1. For the interpretation of this index, the numerical values are expressed in reciprocal form (1 /A),
in this way they are directly proportional to the diversity.

Natural regeneration

For the analysis of the natural regeneration of the forest, the variables and methodologies previously described
for the characterization of trees in the aspect of horizontal structure were used, that is, floristic composition,
abundance and frequency calculation, with the respective relative analysis (%) of these variables.
Endangered, banned, endemic and trade restricted species

In order to determine the vascular flora species of interest for the area of study, either because the y are in

critical danger or threatened, the Red Books of Colombian plants, the Red List of the International Union for the
Conservation of Nature and the Resolution 0192 of 2015 of the Ministry of Environment and Sustainable

182
Development, by which the listing of endangered wild species of the Colombian biological diversity found in the
national territory is established, were reviewed. Those species over which may exist some kind of restriction for
their commercialization and those that have some kind of national or regional ban, were determined, from the
review of the Annexes CITES and the resolutions issued by the former INDERENA, the Ministry of Environment
and Sustainable Development and by Corporinoquia, about banned species. Additionally, endemics of the area
were searched for, through available taxonomic revision for each one of the groups found, mainly of Colombian
Flora, Neotropic Flora, in articles, specialized pages and virtual herbaria.

4.3.1.4 Results of the sampling phase

¢ FLORISTICAND STRUCTURAL ANALYSIS OF THE NATURAL VEGETABLE COVERAGES.

The wild flora in the area of study is conditioned by historic natural processes like periodic fires and localized
edaphic and hydric characteristics, but also by the action of man specially in the last century with developments
of colonization and agricultural activities, which together have relegated the vegetation to small relicts
associated with water bodies.

Two natural plant coverings of arboreal size (Forests) were determined for the area, according to the
classification of the hierarchical type methodology CORINE Land Cover adapted for Colombia (IDEAM 2010),
corresponding to Forest of Galleryand Palmares (Morichales). These coverings are found associated with water
bodies like rivers, spouts, lagoons and abandoned meanders of the rivers (madreviejas), and intermingle in
elongated forms in a matrix of natural grasslands composed of grass and some shrubs in a dispersed form.

Despite being in reduced areas and with constant alteration, these forests represent an important genetic
reservoir of the regional flora and provide an innumerable amount of ecosystem services, such as refuge and

wildlife habitat, hydric regulation, erosion control, among many others.

The forest inventory was made on the coverages of Gallery Forest and Morichal in a total of 28 sampling units
(plots), in the five sectors determined for that end. The location ofthe plots in the area is shown in Figure 4.122.

Figure 4.122: Location of the flora samplingunits.

Google Earth

183
Source: Available satellite images coming from the remote sensor Digitalglobe. Google Earth.

Next, the characterization of each of the aforementioned natural plant coverings is described, with the
information obtained in the forest inventory.

e Gallery Forest.

The information necessary for the characterization of the gallery forests in the area of influence of the project
was taken through the field survey of 21 sampling units of 0.1 hectares each, in the five sampling zones
determined, for a total sampled area of 2.1 hectares; These sampling plots were georeferenced in the geographic
coordinates system WGS84 both at the initial and final points, as shown in Table 4.65.

Table 4.65: Location data of the parcels surveyed in gallery forest.

Gone START POINT FINAL POINT
Y x Y

Bgl 917713,827515 1168850,5071 917753,929123 1168942,61525
Bg2 916497,840332 1172237,68773 916599,308226 1172237,54461
Bg3 916850,94563 1172183,28076 916906,186681 1172266,1506
Bg4 917434,043404 1172163,331 917333,632108 1172153,56662
BgS 915884,801603 1160859,44276 915882,007215 1160761,23706
Bg6 915527,985252 1160553,03735 915591,648765 1160476,19412
Bg7 916457,070236 1161252,1471 916442,343555 1161153,54022
Bg8 937497,507667 1165990,9575 937573,516354 1166056,85243
Bg9 936759,676847 1165927,2222 936666,493984 1165893,5289
Bg10 936356848242 1165921,88706 936455,256312 1165930,61738
Bgl1 936285,845607 1165731,11709 936215,271263 1165802,93006
Bg12 936802,648399 1166096,81307 936863,451039 1166019,27262
Bg13 994600,423331 1154303,88903 994575,811642 1154208,66393
Bgl4 996356,489589 1154242,32144 996362,635062 1154144,02205
Bg15 994686,474936 1153609,64456 994591,13866 1153643,44319
Bgl6 996164,81548 1154417,42832 996218,074862 1154503,43665
Bgl7 995826,916162 1154469,67203 995910,564581 1154417,4449
Bg18 1001940,97626 1169647,57939 1001913,3014 1169742,80613
Bg19 1001796,46122 1169856,4612 1001728,81728 1169930,18387
Bg20 1001587,37887 1170126,77898 1001532,03368 1170206,64586
Bg21 1001292,21706 1170089,90953 1001276,84596 1169991,60967

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017).

Flat coordinates Magna Colombia Este Este

For the gallery forest coverage, a relative sampling error lower than 15% was achieved, and with a probability
of 95%. Table 4.66 shows the different statisticians calculated for this coverage from the variable total volume,
with which a sampling error for this coverage in the inventory of 10,9% was determined.

Table 4.66: Statisticiansfor the galleryforest.

STATISTICIAN VALUE
sum 497,47
Average 23,69

184
STATISTICIAN VALUE
Standard deviation 6,86
Variation coefficient (%) 21,97
Relative error required (%) 15
Sample size (n) 21
Studentt variable degrees of freedom (n — 172
1), probability 95% ,
Standard error 1,50
Absolute error 2,58
Relative error% 10,90

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Floristic composition

In the analysis of the floristic composition for the trees of the gallery forest, 944 individuals were found
distributed in 42 families, 88 genders and 109 species. At a specific level the families Leguminosae with 16
species, Chrysobalanaceae with 6 species and Lauraceae y Moraceae with 5 species each one stand out; at a
genders level Licania with 4 species, followed by Protium and Virola with 3 species each one stand out, as shown

in Table 4.67.

Table 4.67: Floristic Composition of trees in gallery forest.

FAMILY GENDER SPECIES eh) ABUN
NAME .
. Astronium Astronium graveolens Jacq. Abejon 1
Anacardiaceae — — - -
Tapirira Tapirira guianensis Aubl. Guarupayo 26
. . Majagiillo
Guatteria metensis R.E.Fr. 1
blanco
Guatteria Majaeiill
Annonaceae Guatteria schomburgkiana Mart. ‘ajaguiio 52
negro
. Xylopia aromatica (Lam.) Mart. Malagueto 10
Xylopia
Xylopia emarginata Mart. Majagiillo 1
Aspidosperma desmanthum Benth. ex Costillo 1
Aspidosperma Mill. Arg.
Aspidosperma excelsum Benth. Costillo blanco | 2
A - -
pocynaceae Himatanthus Himatanthus — articulatus — (Vahl) Platanote 25
Woodson
. Parahancornia oblonga (Benth. ex
Parahancornia . Pendare 10
Miill.Arg.) Monach.
Dendropanax arboreus (L.) Decne. & .
Dendropanax Mantequillo 5
Arali Planch.
raliaceae
Schefflera morototoni —_ (Aubl) ,
Schefflera . . Tortolito 11
Maguire, Steyerm. & Frodin
Attalea Attalea maripa (Aubl.) Mart. Cucurita 7
Euterpe Euterpe precatoria Mart. Manaco 83
Arecaceae Mauritia Maturitia flexuosa Lf. Moriche 22
Oenocarpus Oenocarpus bacaba Mart. Maporilla 5
Socratea Socratea exorrhiza (Mart.) H.Wendl. | Choapo 9
Bignoniaceae Jacaranda Jacaranda copaia (Aubl.) D.Don Pavito 7

185

COMMON

FAMILY GENDER SPECIES ABUN.
NAME
Jacaranda obtusifolia Bonpl. Gualanday 7
Cochlospermum orinocense (Kunth) Bototo 4
. Steud.
Bixaceae Cochlospermum —— -
Cochlospermum vitifolium (Willd.
Bototo 1
Spreng.
Boraginaceae Cordia Cordia sericicalyx A.DC. Palodeagua | 3
Protium glabrescens Swart Anime 24
Proti heptaphyll ‘Aubl)
Protium rouum eprapnywam (Aubl) Anime 65
Marchand
Burseraceae - -
Protium llanorum Cuatrec. Anime 1
Tetragastris janamensis (Engl.
Tetragastris 9 pr (Engl, Carafio blanco | 9
Kuntze
Caraipa Caraipa Ilanorum Cuatrec. Saladillorojo | 93
Calophyllaceae Caucho
Pry! Mahurea Mahurea exstipulata Benth. . 4
amarillo
Hirtella Hirtella elongata Mart. & Zucc. Garrapato 11
Licania hypoleuca Benth. Escobo blanco | 1
Licania leucosepala Griseb. Aceituno 14
Chrysobalanaceae | Licania Licania parvifructa Fanshawe & | Escobo 4
Maguire colorado
Licania subarachnophylla Cuatrec. Escobo 1
Parinari Parinari pachyphylla Rusby Escobo 13
Calophyllum Calophyllum brasiliense Cambess. Cachicamo 28
Clusiaceae Garcinia Garcinia madruno (Kunth) Hammel Madrofio 2
Symphonia Symphonia globulifera Lf. Breo 9
Connaraceae Connarus Connarus lambertii (DC.) Britton Sangrito 4
Dichapetalaceae Stephanopodium | Stephanopodium sp. Naranjo 1
Dilleniaceae Curatella Curatella americana L. Chaparro 1
Ebenaceae Diospyros Diospyros sericea A.DC. Carbonero 22
Erythroxylaceae Erythroxylum Erythroxylum macrophyllum Cav. Ajicito 2
Alchornea discolor Poepp. Algodoncillo | 4
Alchornea Alchornea  triplinervia (Spreng) c Hi 2
Euphorbiaceae Mill.Arg. arneganina
Mabea Mabea trianae Pax Canilla de 11
venado
Humiriaceae Sacoglottis Sacoglottis guianensis Benth. Fierrito 29
. . Vismia baccifera (L.) Planch.& Triana | Lacreblanco | 4
Hypericaceae Vismia ——
Vismia macrophylla Kunth Punta de lanza| 4
Lacist tl P.J.Bergil
Lacistemataceae Lacistema acistema aggregatum ( ergius) Laurelrosado | 1
Rusby
Lamiaceae Vitex Vitex orinocensis Kunth Guarataro 2
| . . . Yema de
Aniba Aniba panurensis (Meisn.) Mez 5
huevo
Lauraceae Licaria Licaria canella (Meisn.) Kosterm. Amarillo 1
Nectandra Nectandra cuspidata Nees & Mart. Laurel 2
sabanero

186

COMMON

FAMILY GENDER SPECIES ABUN.
NAME
Ocotea bofo Kunth Laurel 14
Ocotea
Ocotea longifolia Kunth Laurel 4
matatigre
. . Eschweilera parvifolia Mart. ex DC. Coco de mono | 12
Lecythidaceae Eschweilera - ——
Eschweilera tenuifolia (O.Berg) Miers | Copo 13
Albizia Albizia lebbeck (L.) Benth. Menudito 11
Andira Andira surinamensis (Bondt) Pulle Arenoso 3
Campsiandra Campsiandra comosa Benth. Chigo 4
Copaifera Copaifera pubiflora Benth. Aceite 7
Crudia Crudia oblonga Benth. Cascarillo 3
Dipteryx Dipteryx punctata (S.F.Blake) Amshoff | Sarrapio 8
Enterolobium Enterolobium schomburgkii (Benth) Dormidero 1
Benth.
Heterostemon Heterostemon conjugatus Benth. Guamita 1
Leguminosae i
i Hydrochorea Hydrochorea corymbosa (Rich) Dormilén 5
Barneby & J.W.Grimes
Hymenaea Hymenaea courbaril L. Algarrobo 2
Inga Inga cylindrica (Vell.) Mart. Guamo 5
Lonchocarpus Lonchocarpus floribundus Benth. Matarratén 2
Sclerolobium Sclerolobium melanocarpum Ducke Pategarza 14
Senna silvestris (Vell.) H.S.lrwin & ,
Senna Alcaparillo 1
Barneby
Swartzia Swartzia leptopetala Benth. Sangretoro 2
Zygia Zygia inaequalis (Willd.) Pittier Cimbrapotro | 1
Linaceae Hebepetalum Hebepetalum sp. Colorado 5
Melastomataceae | Bellucia Bellucia grossularioides (L.) Triana Nispero 4
. Brosimum  lactescens —_ (S.Moore) .
Brosimum Gudimaro 25
C.C.Berg
. Ficus americana Aubl. Matapalo 1
Moraceae Ficus - rer -
Ficus mathewsii (Miq.) Miq. Matapalo 2
Maquira Maquira coriacea (H.Karst.) C.C.Berg | Lechero 2
Perebea Perebea xanthochyma H.Karst. Cauchillo 1
Virola carinata (Spruce ex Benth) | Carnevaca 3
Myristi Virol Warb. blanco
yristicaceae ‘rola Virola elongata (Benth.) Warb. Carnevaca 8
Virola parvifolia Ducke Carnevaca 3
. Myrcia paivae O.Berg Arrayan 1
Myrcia a A
Myrcia subsessilis O.Berg Arrayan 14
Myrtaceae — -
. Myrciaria floribunda (H.West ex | Guayabo
Myrciaria , . 1
Willd.) O.Berg montafiero
Lengua de
Ouratea castaneifolia (DC.) Engl. 8 1
yataro
Och Ouratea Ouratea polyantha (Triana & Planch
chnaceae juratea polyantha (Triana janch,) Coralito 1
Engl.
Quiina Quiina macrophyllaTul. Guayacan 1
Peraceae Pera Pera arborea Mutis Pategallina 3

187

FAMILY GENDER SPECIES COMMON ABUN.
NAME
Phyllanthus Phyllanthus attenuatus Miq. Totumito 3
Phyllanthaceae
Richeria Richeria grandis Vahl Alcafeto 3
Picramniaceae Picramnia Picramnia magnifoliaJ.F.Macbr. Quemacarate | 1
Coccoloba Coccoloba mollis Casar. Uvero 4
Polygonaceae - = r -
Ruprechtia Ruprechtia costata Meisn. Rascarrabio 1
Euplassa saxicola —_—(R.E.Schult) .
Proteaceae Euplassa Yolombo 7
Steyerm.
Amaioua Amaioua guianensis Aubl. Macanillo 4
Rubiaceae Elaeagia Elaeagia maguirei Standl. Marfil 1
Genipa Genipa americana L. Caruto 1
Cupania Cupania scrobiculata Rich. Partemachete | 1
. Matayba adenanthera Radlk. Patepajuil 7
Sapindaceae Matayba - —
Matayba scrobiculata Radlk. Patepajuil 4
Vouarana Vouarana guianensis Aubl. Partemachete | 1
Micropholis Micropholis guyanensis(A.DC.) Pierre | Caimillo 1
Sapotaceae 7 = = -
Pouteria Pouteria guianensisAubl. Caimo 3
Simaroubaceae Simarouba Simarouba amara Aubl. Simaruba 40
Strelitziaceae Phenakospermum Phenakospermum . guyannense Tarriago 3
(A.Rich.) Endl. ex Miq.
Vochysia ferruginea Mart. Botagajo 1
Vochysiaceae Vochysia i
Y ys Vochysia lehmannii Hieron. Saladillo 2
blanco
General total 944

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In the analysis of absolute abundance per family in the gallery forest, the most representative are: Arecaceae,

Burseraceae, Calophyllaceae, Leguminosae and Annonaceae with values between 126 and 64 individuals, which

is equivalent to relative values of between 13.3 and6.8 of abundance; the other families showvalues lower than

5%for this parameter (see Figure 4.123).

Figure 4.123: Location of the flora samplingunits.

188

100

No. of Individuals
888
|
a
°° MEE 5
fea
eet
°c mmm 5
fo}
%
°c MEE &
%;
%
°c ME &
Mme
°c MES
ey
%
° ES
ee
° mS
N
N

Family

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

As for the abundance of individuals per gender (see Figure 4.124), Caraipa, Protium and Euterpe, appear as the
most representative reporting absolute abundances of 93, 90 and 83 individuals respectively (between 9.9 and
8.8% of the total each one), appear with significative values as well: Guatteria with 53 individuals (5.6%) and

Simarouba, with 40 individuals (4.2%), the other genders report less than 30 individuals (3% of the total
abundance).
Figure 4.124: Absolute abundance per gender in gallery Forest.
100
90
2
3 80
3”
z 60
* 5O
E 40
$ 29 28
2 26
30 2525 25 53 99 i ig
20
10
ie)
o
& F a i & &
SK oF Ke es

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Horizontal Structure
For the characterization of the horizontal structure was used, the importance value index, which allows to

determine the ecological weight of the species in the coverage under analysis and which is composed of the sum
of the parameters of relative abundance, frequency and dominance; likewise the frequency histogram was built

189
for the graphicrepresentation of the proportion in which the species are distributed spatially and the degree of
aggregation was determined.

Relative abundance

In the analysis of this parameter for the gallery forest, stand out the species: Caraipa Ilanorum (Saladillo rojo)
with 9.9% (93 individuals), followed by Euterpe precatoria (Manaco) with 8.8% (83 individuals), Protium
heptaphyllum (Anime) with 6.9% (65 individuals), Guatteria schomburgkiana (Majagiiillo negro) with 5.5% (52
individuals) and Simarouba amara (Simaruba) with 4.2% (40 individuals); the other species report values lower
than 4% of relative abundance (see Figure 4.125). This parameter allows to infer that the gallery forest tends to
be heterogeneous in composition, in the absence of such marked abundances of one or several species.

190
Figure 4.125: Relative abundance in gallery Forest.

12.0
@ 10.0
g
& 80
3
5 60
8
eo 40 3.1.3.0 28 26 3-73
a li HH Pa
2 00 i Doe
Fw 0% oho oh 0" 0? °
\S AY a Ce we
vs & oe ~ S Rs ry Rez a & a ” Rd
5 e CO aR ve ok
eo og ye SP FB WH? gO Ah
Hoe 4 GF ohh a Kaw oF wh wh
& Y Sx FF v
. sg ry

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Relative frequency

Just like for relative abundance, the parameter relative frequency shows a tendency of this coverage to be
heterogeneous regarding the appearance of the species in the sampling units, nonetheless the most
representative species in this parameter are: Protium heptaphyllum (Anime) and Simarouba amara (Simaruba)
with 4.6% when reporting in 15 of the 21 surveyed plots, followed by Euterpe precatoria (Manaco) with 43%
(report in 14 plots), Guatteria schomburgkiana (Majagiillo negro) with 3.7% (report in 12 plots) y Brosimum
lactescens (Gudimaro) with 3,4% (report in 11 plots) the other species report less than 3% of the relative
frequency (see Figure 4.126).

Figure 4.126: Relative ereaueney in gallery Forest.

5.0
45

30 34

; 28 28

3.0 2525-25-25

25 24-21-24
2.0

15

10

Relative frecuency

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

191
Frequency histogram

The frequency histogram for the gallery forest, shows that the majority of the species fall in the category very
rare, represented with 79.8% (87 species), followed by the category infrequent with 13.8% (15 species), then the
category frequent with 3.7% (four species) and last quite frequent with only 2.8% (three species). This confirms
what was mentioned regardingthe condition of heterogeneity of the coverage in terms of frequency of species
and is atypical condition of this type of coverages (see Figure 4.127).

Figure 4.127: Frequency histogram for gallery Forest.

100
30 87
80
70
60
50
40
30

No. of species

20

15

3

10
0

=

Muy poco
frecuentes (I)

Poco frecuentes Frecuentes (Ill)

(il)

Bastante
frecuentes (IV)

Muy frecuentes
(v)

Frequency range

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Relative dominance

In the analysis of this parameter for the gallery forest, a species with a certain dominance is noticeable and
corresponds to the species Caraipa Ilanorum (Saladillo rojo) with 11.6% of this parameter, while the other
species showa uniform distribution of this parameter in the forest composition, with values lower than 6% (see
Figure 4.128). This can be attributed to the abundance of the species and to the bearing of the trees in the
coverage.

Figure 4.128: Relative dominance in gallery Forest.

140 5
g 120 -—
§ 10.0
£
= 380 =
8 60 5.04.6 4.6 4.635
2 40 7 37 32 99 29 28
= 20 Han
a
a
0.0
6 @ & se ° ¥ Oo wo
HF Fgh? g® oF 9% O° 9% ey wh so? 6"
HPF gH a aah GF sh MH gO GG ov
& ’ ao ~ xo mS ww Fg of i) Roy 8
Ss & & oof & 6 v® oe fv &
PF oF GH MH gH HH hh OK eg
& Fgh
Ro er \\
ie)
Species

192
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Importance value index (IVI)

In Table 4.68 the values of abundance, dominance, frequency and importance value index are shown, for each
one of the species foundin the category of tree size in the gallery forest.

Table 4.68: Importance value indexin galleryforest.

COMMON ABUN. | FREC.
SPECIES ABUND. | FREC. | DOM. DOM.% | IVI IVI%
NAME % %
Albizia lebbeck Menudito 11 48 1,1 1,2 0,3 2,8 4,3 1,4
Alchornea discolor | Algodoncillo 9,5 0,1 0,4 0,6 0,4 1,4 0,5
Alchornea .
_ . Carnegallina | 2 9,5 0,0 0,2 0,6 0,1 0,9 0,3
triplinervia
Amaioua guianensis | Macanillo 4 14,3 0,0 0,4 0,9 0,1 1,4 0,5
Andira
. . Arenoso 3 14,3 0,2 0,3 0,9 0,4 1,7 0,6
surinamensis
Anibapanurensis | Y°™ =] 5 238 |o1 |o5 145 103 23 | 08
huevo
Aspidosperma .
Costillo 1 48 0,1 0,1 0,3 0,3 0,7 0,2
desmanthum
Aspidosperma Costillo
2 9,5 0,1 0,2 0,6 0,3 11 0,4
excelsum blanco
Astronium a
Abejon 1 48 0,0 0,1 0,3 0,0 0,5 0,2
graveolens
Attalea maripa Cucurita 7 14,3 0,4 0,7 0,9 0,9 2,6 0,9
Bellucia .
Nispero 4 14,3 0,1 0,4 0,9 0,3 1,6 0,5
grossularioides
Brosimum 7
Gudimaro 25 52,4 0,7 2,6 3,4 1,9 7,9 2,6
lactescens
Calophyllum .
” Cachicamo 28 33,3 1,5 3,0 2,1 3,7 8,8 2,9
brasiliense
Campsiandra .
Chigo 4 9,5 0,4 0,4 0,6 1,0 2,0 0,7
comosa
Caraipa llanorum Saladillo rojo | 93 42,9 4,6 9,9 2,8 11,6 24,2 | 8,1
Coccoloba mollis Uvero 4 9,5 0,2 0,4 0,6 0,5 1,5 0,5
Cochlospermum
. Bototo 4 48 0,4 0,4 0,3 1,0 1,7 0,6
orinocense
Cochlospermum — | & toto 1 4s |oo {oar 03 Joo 04 | 0,1
vitifolium
Connarus lambertii | Sangrito 4 48 0,1 0,4 0,3 0,2 1,0 0,3
Copaifera pubiflora | Aceite 7 23,8 1,1 0,7 1,5 2,9 5,1 1,7
Cordia sericicalyx Palode agua | 3 48 0,1 0,3 0,3 0,2 0,8 0,3
Crudia oblonga Cascarillo 3 48 0,1 0,3 0,3 0,3 0,9 0,3
Cupania
. Partemachete | 1 48 0,0 0,1 0,3 0,0 0,4 0,1
scrobiculata
Curatella
. Chaparro 1 48 0,0 0,1 0,3 0,0 0,4 0,1
americana

193

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Dendropanax .
Mantequillo | 5 9,5 0,1 0,5 0,6 0,3 1,4 0,5
arboreus
Diospyros sericea Carbonero 22 42,9 0,5 2,3 2,8 1,3 6,3 2,1
Dipteryx punctata Sarrapio 8 9,5 0,9 0,8 0,6 2,2 3,7 1,2
Elaeagia maguirei Marfil 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Enterolobium Dormidero | 1 48 |o1 jor |o3 Jor 06 | 0,2
schomburgkii
Erythroxylum we
Ajicito 2 48 0,0 0,2 0,3 0,0 0,6 0,2
macrophyllum
Eschweilera Coco de
wp pe 12 33,3 1,3 1,3 2,1 3,2 6,6 2,2
parvifolia mono
Eschweilera
a Copo 13 9,5 0,5 1,4 0,6 1,2 3,2 11
tenuifolia
Euplassa saxicola Yolombé 7 19,0 0,3 0,7 1,2 0,8 2,7 0,9
Euterpe precatoria Manaco 83 66,7 0,9 8,8 4,3 2,3 15,4 | 5,1
Ficus americana Matapalo 1 48 0,1 0,1 0,3 0,2 0,7 0,2
Ficus mathewsii Matapalo 2 48 0,1 0,2 0,3 0,1 0,6 0,2
Garcinia madruno Madrofio 2 9,5 0,0 0,2 0,6 0,1 0,9 0,3
Genipa americana Caruto 1 48 0,0 0,1 0,3 0,1 0,5 0,2
. . Majagiillo
Guatteria metensis 1 48 0,0 0,1 0,3 0,0 0,4 0,1
blanco
Guatteria Majagiillo
. 52 57,1 2,3 5,5 3,7 5,8 15,0 | 5,0
schomburgkiana negro
Hebepetalum sp. Colorado 5 14,3 0,4 0,5 0,9 1,0 2,5 0,8
Heterostemon .
. Guamita 1 48 0,0 0,1 0,3 0,0 0,4 0,1
conjugatus
Himatanthus
. Platanote 25 38,1 1,2 2,6 2,5 2,9 8,0 2,7
articulatus
Hirtella elongata Garrapato 11 23,8 0,4 1,2 1,5 1,0 3,7 1,2
Hydrochorea Dormilén 5 143 |o8s |o5 |o9 |2,0 34 [42
corymbosa
Hymenaea
, Algarrobo 2 48 0,1 0,2 0,3 0,3 0,8 0,3
courbaril
Inga cylindrica Guamo 5 19,0 0,5 0,5 1,2 1,3 3,0 1,0
Jacaranda copaia Pavito 7 48 0,3 0,7 0,3 0,8 1,9 0,6
Jacaranda Gualanday | 7 190 |03 |o7 |12 |o,7 27 | 0,9
obtusifolia
Lacistema
Laurel rosado | 1 48 0,0 0,1 0,3 0,0 0,5 0,2
aggregatum
a Escobo
Licania hypoleuca 1 48 0,0 0,1 0,3 0,1 0,5 0,2
blanco
Licania leucosepala | Aceituno 14 23,8 0,4 1,5 1,5 1,0 4,0 1,3
oo. . Escobo
Licania parvifructa 4 14,3 0,1 0,4 0,9 0,2 15 0,5
colorado
Licania
Escobi 1 48 0,0 0,1 0,3 0,1 0,5 0,2
subarachnophylla scope

194

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Licaria canella Amarillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Lonchocarpus Matarraton | 2 95 |o1 |o2 Joe for 10 | 0,3
floribundus
. Canilla de
Mabea trianae 11 23,8 0,1 1,2 1,5 0,4 3,1 1,0
venado
Mahurea Caucho
. F 4 9,5 0,1 0,4 0,6 0,3 1,3 0,4
exstipulata amarillo
Maquira coriacea Lechero 2 9,5 0,1 0,2 0,6 0,2 1,0 0,3
Matayba Patepajuil | 7 95 |01 |o7 |o6 |o,3 16 | 05
adenanthera atepalul ’ , ’ ’ ’ ’ ’
Matayba Patepajuil 4 9,5 01 |o4 foe |o3 13 | 04
scrobiculata
Mauritia flexuosa Moriche 22 28,6 1,9 2,3 1,8 4,6 8,8 2,9
Micropholis ,
. Caimillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
guyanensis
Myrcia paivae Arrayan 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Myrcia subsessilis Arrayan 14 23,8 0,3 1,5 1,5 0,7 3,7 1,2
Myrciaria Guayabo 1 4s |oo {oar 03 Joo 04 | 0,1
floribunda montafiero
Nectandra Laurel
. 2 48 0,0 0,2 0,3 0,1 0,6 0,2
cuspidata sabanero
Ocotea bofo Laurel 14 14,3 0,9 1,5 0,9 2,3 4,7 1,6
ap Laurel
Ocotea longifolia . 4 48 0,0 0,4 0,3 0,1 0,8 0,3
matatigre
Oenocarpus bacaba | Maporilla 5 48 0,1 0,5 0,3 0,2 1,0 0,3
Ouratea Lengua de
wee 1 48 0,1 0,1 0,3 0,1 0,5 0,2
castaneifolia yataro
Ouratea polyantha | Coralito 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Parahancornia
Pendare 10 19,0 0,6 11 1,2 1,5 3,8 1,3
oblonga
Parinari Escobo 13 381 18 14 |25 | 46 84 | 2,8
pachyphylla
Pera arborea Pategallina 3 9,5 0,1 0,3 0,6 0,2 1,2 0,4
Perebea Cauchillo 1 48 [01 Joa |o3 |o,2 06 | 0,2
xanthochyma
Phenakospermum .
Tarriago 3 9,5 0,0 0,3 0,6 0,1 1,0 0,3
guyannense
Phyllanthus .
Totumito 3 9,5 0,2 0,3 0,6 0,5 1,4 0,5
attenuatus
Plcramnia Quemacarate | 1 48 joo |o1 |o3 |o0 05 | 02
magnifolia
Pouteria guianensis | Caimo 3 9,5 0,2 0,3 0,6 0,5 1,4 0,5
Protium Anime 24 238 |oe |25 |15 |16 5,6 | 1,9
glabrescens
Protium .
Anime 65 71,4 1,8 6,9 4,6 4,6 16,1 | 5,4
heptaphyllum

195

SPECIES CORINICN ABUND. | FREC. | DOM. GET || Gilde DOM.% | IVI IVI%
NAME % %
Protium llanorum Anime 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Quiina macrophylla | Guayacan 1 4,8 0,0 0,1 0,3 0,0 0,4 0,1
Richeria grandis Alcafeto 3 48 0,1 0,3 0,3 0,2 0,8 0,3
Ruprechtia costata | Rascarrabio 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Sacoglottis oo.
. . Fierrito 29 38,1 1,5 3,1 2,5 3,7 9,3 3,1
guianensis
Schefflera .
. Tortolito 11 33,3 0,5 1,2 2,1 1,3 4,6 1,5
morototoni
Sclerolobium
Pategarza 14 48 0,3 15 0,3 0,8 2,6 0,9
melanocarpum
Senna silvestris Alcaparillo 1 48 0,0 0,1 0,3 0,0 0,4 0,1
Simarouba amara Simaruba 40 71,4 2,0 4,2 4,6 5,0 13,9 | 4,6
Socratea exorrhiza | Choapo 9 9,5 0,1 1,0 0,6 0,2 1,8 0,6
Stephanopodium |v anjo 1 48 |00 |o1 |03 |o0 04 | 021
Sp.
Swartzia
Sangretoro 2 48 0,1 0,2 0,3 0,2 0,7 0,2
leptopetala
Symphonia
. Breo 9 19,0 0,3 1,0 1,2 0,7 2,9 1,0
globulifera
Tapirira guianensis | Guarupayo. 26 38,1 0,5 2,8 2,5 1,2 6,4 2,1
Tetragastris Carafio
. 9 9,5 0,4 1,0 0,6 0,9 2,5 0,8
panamensis blanco
. . Carnevaca
Virola carinata 3 9,5 0,1 0,3 0,6 0,1 1,1 0,4
blanco
Virola elongata Carnevaca 8 14,3 0,6 0,8 0,9 1,4 3,2 1,1
Virola parvifolia Carnevaca 3 9,5 0,1 0,3 0,6 0,2 1,1 0,4
Vismia baccifera Lacre blanco | 4 9,5 0,0 0,4 0,6 0,1 1,2 0,4
“omni Punta de
Vismia macrophylla 4 9,5 0,0 0,4 0,6 0,1 1,1 0,4
lanza
Vitex orinocensis Guarataro 2 48 0,1 0,2 0,3 0,4 0,9 0,3
Vochysia ferruginea | Botagajo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
. .. | Saladillo
Vochysia lehmannii 2 48 0,1 0,2 0,3 0,3 0,8 0,3
blanco
Vouarana
. A Partemachete | 1 48 0,0 0,1 0,3 0,1 0,5 0,2
guianensis
Xylopia aromatica Malagueto 10 19,0 0,3 1,1 1,2 0,7 3,0 1,0
Xylopia emarginata | Majagiillo 1 48 0,0 0,1 0,3 0,1 0,5 0,2
Zygia inaequalis Cimbrapotro | 1 48 0,0 0,1 0,3 0,0 0,4 0,1
General total 944 1552A | 39,9 | 100,0 | 100,0 | 100,0 300,0| 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the importance value index for this coverage, shows the species: Caraipa/lanorum (Saladillo rojo)
as the most representative or the one with the highest ecological weight, with a net value of 24.2 (over 300),
corresponding to a percentage of 8.1%; other species with significant values are: Protium heptaphyllum (Anime),
Euterpe precatoria (Manaco), Guatteria schomburgkiana (Majagiillonegro) and Simarouba amara (Simaruba)
with net values between 16,1and 13,9 corresponding to percentages between5.4% and 4.6%, being evidently

196
the ones that showed the highest values in each one of the parameters that compose the index; the other
species report values at 4% of the total determined for this parameter (see Figure 4.129). As was shown
individually in each parameter, the gallery forest tends to be heterogeneous, despite showing certain
importance of one or several species.

Figure 4.129: Importance value index in gallery forest.

30.0
25.0
20.0
315.0 i a
10.0 ™ DOM.%
a rtae ue {J} FREC. %
0.0 bee,
F of Gh ee e © £ go o
F yt & oe &” & SP 6? & of
we & Poo! s or rs ® ef vo & * Ry se se
O Oo
iF oF FF oF oo? FEF Mr o> GS
I FH Ha as go™_ WE GW Sr
¢ ye oe S S ok & Fy 0 §
¢ wf gS x Rn
oS
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Degree of aggregation

In the analysis of the degree of aggregation of the species in gallery forest, it was determined that 66 species,
equivalent to 60.6% of the total, have a distribution with a tendencyto grouping, while 41 species (37.6%) are
grouped and the remaining 2 species are disperse (see Figure 4.130); in this analysis are includes species that
not necessarily are abundant and frequent but that do tend to group in a few plots. This parameter shows in
general terms that the gallery forest despite being heterogeneous as to species distribution in space, these are
grouped or tend to group, this can be related with the type of dispersion of the species and the adaptation to
extreme humidity conditions with long periods of flood which is a constant characteristic in these forests.

197
Figure 4.130: Degree of aggregation in gallery forest.
70 66

60
50 41
40
30

20

No. of species

10 2

0 —
Ga <1 Dispersa 1<Ga<2 Tendencia al Ga>2 Agrupada
agrupamiento

Range: / Disperse / Tendency to grouping/ Grouped

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Vertical structure

For the analysis of the vertical structure of the gallery forest the sociological position was determined and the
Ogawa diagram and the vegetation profile were built.

Sociological position

In order to define the sociological position of the gallery forest three strata were determined, dividing the
difference of the maximum and minimum values reported in the trees inventory corresponding to 32 and 6
meters respectively, which allowed to establisha range of 8.7 metersin height foreachstratum.

In the vertical stratification of this coverage, carried out for the analysis of sociological position, it is observed
that 55.3% of the sampled individuals (522), are groupedin the middle stratus with heights between 14.7 meters
and less than or equal to 23.3 meters, while 41.5% (392 individuals) are in the lower stratum with heights
between 6 and 14.7 meters and only 3,2% (30 individuals) are in the higher stratum with heights higher than
23.3 meters and less than or equal to 32 meters (see Table 4.69). This suggests that itis a coverage conformed
predominantly by individuals of medium-low bearing with some emergent trees.

Table 4.69: Vertical stratification in galleryforest.

STRATUM HEIGHT NUMBER OF % INDIVIDUALS
RANGE(m) | INDIVIDUALS

Lower stratum 6-14,7 392 41,5

Middle stratum | >14,7- 23,3 | 522 55,3

Higher stratum > 23,3-32 30 3,2

TOTAL 944 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

With the strata defined, the phytosociological value was determined for each one and the absolute and relative
sociological position was obtained for each species as shown in Table 4.70.

198
Table 4.70: Sociological positionin galleryforest.

Middl | Highe
Lower
SPECIES COMMON CT) CT) CT | Tot | ctratu | ° r Psa | Ps%
NAME 1 |/2 /3 /al stratu | stratu
m m m
Albizia lebbeck Menudito 1 10 11 10,4 5,5 0,0 5,9 | 1,3
Alchornea discolor Algodoncillo 2 2 4 0,8 1,1 0,0 19 |0,4
Alchornea triplinervia Carnegallina 2 2 0,8 0,0 0,0 0,8 | 0,2
Amaioua guianensis Macanillo 4 4 1,7 0,0 0,0 1,7 | 0,4
Andira surinamensis Arenoso 1 2 3 0,4 1,1 0,0 1,5 0,3
Aniba panurensis Yemade huevo | 4 1 5 1,7 0,6 0,0 2,2 | 0,5
Aspidosperma .
Costillo 1 1 0,0 0,6 0,0 0,6 | 0,1
desmanthum
Aspidosperma excelsum | Costillo blanco 2 2 0,0 1,1 0,0 1,1 | 0,2
Astronium graveolens Abejon 1 1 0,4 0,0 0,0 0,4 | 0,1
Attalea maripa Cucurita 7 7 0,0 3,9 0,0 3,9 |0,9
Bellucia grossularioides | Nispero 3 1 4 0,0 1,7 0,0 1,7 | 0,4
Brosimum lactescens Gudimaro 14 | 11 25 | 5,8 6,1 0,0 11,9 | 2,6
Calophyllum brasiliense | Cachicamo 6 22 28 | 2,5 12,2 0,0 14,7 | 3,2
Campsiandra comosa Chigo 3 1 4 1,2 0,6 0,0 18 | 0,4
Caraipa llanorum Saladillo rojo 38 |54]1 93 15,8 29,9 0,0 45,7] 10,1
Coccoloba mollis Uvero 1 2 1 4 0,4 1,1 0,0 1,6 | 0,3
Cochlospermum
. Bototo 3 1 4 0,0 1,7 0,0 1,7 | 0,4
orinocense
Cochlospermum
vitifolium Bototo 1 1 0,4 0,0 0,0 04 |0,1
Connarus lambertii Sangrito 4 4 1,7 0,0 0,0 1,7 | 0,4
Copaifera pubiflora Aceite 7 7 0,0 3,9 0,0 3,9 | 0,9
Cordia sericicalyx Palo de agua 1 2 3 0,4 1,1 0,0 1,5 | 0,3
Crudia oblonga Cascarillo 2 1 3 0,8 0,6 0,0 14 | 0,3
Cupania scrobiculata Partemachete 1 1 0,4 0,0 0,0 0,4 | 0,1
Curatella americana Chaparro 1 1 0,4 0,0 0,0 0,4 | 0,1
Dendropanaxarboreus_ | Mantequillo 3 2 5 1,2 1,1 0,0 2,4 | 0,5
Diospyros sericea Carbonero 8 13 ]1 22 3,3 7,2 0,0 10,5 | 2,3
Dipteryx punctata Sarrapio 2 4 2 8 0,8 2,2 0,1 3,1 | 0,7
Elaeagia maguirei Marfil 1 1 0,0 0,6 0,0 0,6 | 0,1
Enterolobium .
. Dormidero 1 1 0,0 0,0 0,0 0,0 | 0,0
schomburgkii
Erythroxylum we
Ajicito 2 2 0,8 0,0 0,0 0,8 | 0,2
macrophyllum
Eschweilera parvifolia Coco de mono 2 9 1 12 10,8 5,0 0,0 5,8 | 1,3
Eschweilera tenuifolia Copo 7 6 13 2,9 3,3 0,0 6,2 | 1,4
Euplassa saxicola Yolombé 3 3 1 7 1,2 1,7 0,0 2,9 | 0,6
Euterpe precatoria Manaco 12 | 70)1 83 5,0 38,7 0,0 43,7 | 9,7
Ficus americana Matapalo 1 1 0,0 0,6 0,0 0,6 | 0,1
Ficus mathewsii Matapalo 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Garcinia madruno Madrofio 2 2 0,8 0,0 0,0 0,8 | 0,2
Genipa americana Caruto 1 1 0,0 0,6 0,0 0,6 | 0,1

199
Middl | Highe
Lower
COMMON CT | CT | CT | Tot e r
SPECIES stratu Psa | Ps%
NAME 1 |/2 /3 /al m stratu | stratu
m m
. . Majagiillo
Guatteria metensis 1 1 0,4 0,0 0,0 0,4 | 0,1
blanco
Guatteria Majagiillo
. 19) 32)1 52 | 7,9 17,7 0,0 25,6 | 5,7
schomburgkiana negro
Hebepetalum sp. Colorado 2 3 5 0,8 1,7 0,0 2,5 | 0,6
Heterostemon .
. Guamita 1 1 0,0 0,6 0,0 0,6 | 0,1
conjugatus
Himatanthus articulatus | Platanote 8 17 25 3,3 9,4 0,0 12,7 | 2,8
Hirtella elongata Garrapato 10} 1 11 | 4,2 0,6 0,0 4,7 | 1,0
Hydrochorea ae
Dormilén 1 4 5 0,4 2,2 0,0 2,6 | 0,6
corymbosa
Hymenaea courbaril Algarrobo 2 2 0,0 1,1 0,0 1,1 | 0,2
Inga cylindrica Guamo 5 5 0,0 2,8 0,0 2,8 | 0,6
Jacaranda copaia Pavito 3 4 7 0,0 1,7 0,1 1,8 | 0,4
Jacaranda obtusifolia Gualanday 5 1 1 7 2,1 0,6 0,0 2,7 | 0,6
Lacistema aggregatum | Laurel rosado 1 1 0,4 0,0 0,0 0,4 | 0,1
Licania hypoleuca Escobo blanco 1 1 0,0 0,6 0,0 0,6 | 0,1
Licania leucosepala Aceituno 4 10 14 1,7 5,5 0,0 7,2 | 1,6
Licania parvifructa Escobo colorado | 2 2 4 0,8 1,1 0,0 19 |0,4
Licania
Escobo 1 1 0,0 0,6 0,0 0,6 | 0,1
subarachnophylla
Licaria canella Amarillo 1 1 0,4 0,0 0,0 0,4 | 0,1
Lonchocarpus .
7 Matarraton 2 2 0,0 1,1 0,0 1,1 | 0,2
floribundus
. Canilla de
Mabea trianae 11 11 4,6 0,0 0,0 4,6 1,0
venado
Mahurea exstipulata Caucho amarillo | 2 2 4 0,8 1,1 0,0 19 |0,4
Maquira coriacea Lechero 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Mataybaadenanthera_ | Patepajuil 7 7 2,9 0,0 0,0 2,9 | 0,6
Matayba scrobiculata Patepajuil 2 2 4 0,8 1,1 0,0 19 |0,4
Mauritia flexuosa Moriche 3 17}2 22 1,2 9,4 0,1 10,7 | 2,4
Micropholis guyanensis | Caimillo 1 1 0,0 0,6 0,0 0,6 | 0,1
Myrcia paivae Arrayan 1 1 0,4 0,0 0,0 0,4 | 0,1
Myrcia subsessilis Arrayan 14 14 15,8 0,0 0,0 5,8 | 1,3
G b
Myrciaria floribunda uayabo 1 1 |oa foo foo joa jor
montafiero
Nectandra cuspidata Laurel sabanero | 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Ocotea bofo Laurel 3 11 14 1,2 6,1 0,0 7,3 | 1,6
Ocotea longifolia Laurel matatigre | 4 4 1,7 0,0 0,0 1,7 | 0,4
Oenocarpus bacaba Maporilla 4 1 5 1,7 0,6 0,0 2,2 | 0,5
oh. Lengua de
Ouratea castaneifolia 1 1 0,0 0,6 0,0 0,6 | 0,1
yataro
Ouratea polyantha Coralito 1 1 0,4 0,0 0,0 0,4 | 0,1
Parahancorniaoblonga | Pendare 2 8 10 10,8 4,4 0,0 53 | 1,2

200
Lower Middl | Highe

SPECIES COMMON CT) cr | cr | Tot stratu . r Psa | Ps%

NAME 1 |/2 /3 /al m stratu | stratu

m m

Parinari pachyphylla Escobo 3 9 1 13 1,2 5,0 0,0 6,3 | 1,4
Pera arborea Pategallina 3 3 0,0 1,7 0,0 1,7 | 0,4
Perebeaxanthochyma_ | Cauchillo 1 0,0 0,6 0,0 0,6 | 0,1
Phenakospermum .

Tarriago 3 3 1,2 0,0 0,0 1,2 0,3
guyannense
Phyllanthus attenuatus | Totumito 1 2 0,4 1,1 0,0 1,5 | 0,3
Picramnia magnifolia Quemacarate 1 0,4 0,0 0,0 0,4 | 0,1
Pouteria guianensis Caimo 1 1 1 0,4 0,6 0,0 1,0 | 0,2
Protium glabrescens Anime 12 | 12 24 |5,0 6,6 0,0 11,6 | 2,6
Protiumheptaphyllum | Anime 39 | 26 65 16,2 14,4 0,0 30,6 | 6,8
Protium llanorum Anime 1 1 0,0 0,6 0,0 0,6 | 0,1
Quiina macrophylla Guayacan 1 1 0,4 0,0 0,0 0,4 | 0,1
Richeria grandis Alcafeto 2 1 0,8 0,6 0,0 14 | 0,3
Ruprechtia costata Rascarrabio 1 0,0 0,6 0,0 0,6 | 0,1
Sacoglottis guianensis Fierrito 6 2142 29 2,5 11,6 0,1 14,2 | 3,1
Schefflera morototoni Tortolito 5 6 11 | 2,1 3,3 0,0 54 | 1,2
Selerolobium Pategarza 3 |6 14133 133 Joo |66 | 1,5
melanocarpum
Senna silvestris Alcaparillo 1 1 0,4 0,0 0,0 0,4 | 0,1
Simarouba amara Simaruba 13 | 25/2 40 15,4 13,8 0,1 19,3 | 4,3
Socratea exorrhiza Choapo 5 4 2,1 2,2 0,0 43 | 0,9
Stephanopodium sp. Naranjo 1 0,4 0,0 0,0 0,4 | 0,1
Swartzia leptopetala Sangretoro 1 1 0,4 0,6 0,0 1,0 | 0,2
Symphoniaglobulifera | Breo 4 4 1 1,7 2,2 0,0 3,9 | 0,9
Tapirira guianensis Guarupayo 21/5 26 8,7 2,8 0,0 11,5 | 2,5
Tetragastris Caraftoblanco | 4 | 5 9 |17 |28 |oo |44 |10
panamensis
Virola carinata Carnevaca 244 3 los foe foo |14 Jo3

blanco
Virola elongata Carnevaca 4 4 8 0,0 2,2 0,1 2,3 | 0,5
Virola parvifolia Carnevaca 3 3 0,0 1,7 0,0 1,7 | 0,4
Vismia baccifera Lacre blanco 4 4 1,7 0,0 0,0 1,7 | 0,4
Vismia macrophylla Punta de lanza 4 4 1,7 0,0 0,0 1,7 | 0,4
Vitex orinocensis Guarataro 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Vochysia ferruginea Botagajo 1 1 0,0 0,6 0,0 0,6 | 0,1
Vochysia lehmannii Saladillo blanco | 1 1 2 0,4 0,6 0,0 1,0 | 0,2
Vouarana guianensis Partemachete 1 1 0,4 0,0 0,0 0,4 | 0,1
Xylopia aromatica Malagueto 6 4 10 | 2,5 2,2 0,0 4,7 | 1,0
Xylopia emarginata Majagiillo 1 1 0,0 0,6 0,0 0,6 | 0,1
Zygia inaequalis Cimbrapotro 1 1 0,4 0,0 0,0 0,4 | 0,1

39 | 52 452, | 100,

General total 2/2 30 | 944 4 0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

201
The analysis of the absolute sociological position (Figure 4.131), shows for the gallery forest the species: Caraipa
Hanorum (Saladillo rojo), Euterpe precatoria (Manaco), Protium heptaphyllum (Anime), Guatteria
schomburgkiana (Majagiillo negro) and Simarouba amara (Simaruba) as the most representative, or those that
appear in all the strata of the forest and assure their place in the vertical structure, with net values between
45.7 and 19.3 equivalent to relative values between 10.1 and 4.3%. The other species show values lower than
4% of this relative parameter. In general terms a uniform distribution of the sociological position is observed,
which suggests the tendencyto heterogeneity of this coverage at the level of vertical structure.

Figure 4.131: Sociological position in gallery forest.

50.0
45.0
40.0
S 350
= 300
Q 25.0
B 200
S
GS 15.0
g 10.0 Estrato superior
3 50 i I t L ml Estrato medio
fo}
Q 0.0  Estrato inferior
ge s Fg oP FP
& s w s é & * ss OF & eg ” *S
PF PH FF om PM GH 7g _ GM oF Ps
é oe & SF FF LW Vg & ge oo &
Hr oF HF FF GF We Le
OS 50” Fg? oh Fo <& ys
e I & g
¥
&
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Ogawa Stratification

In the cups dispersion analysis applying the Ogawa technique, which combines total and commercial heights,(see
Figure 4.132), itis observed the presence of individuals in all the canopy, in a continuousthat makes it difficult

to differentiate strata, nonetheless certain grouping of individuals is observed in a big stratum with total heights
between 7 and 22 meters and commercial between 3 and 17 meters.

202
Figure 4.132: Ogawa Dispersion diagram for galleryforest.

35

30

25

20

Total heihgt (m)

10

Commercial height (m)

15

20

25

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Vegetationprofile

For the construction of the vegetation structural profile of the gallery forest, the graphic representation of the
individuals of the 23 species found in the selected type plot was made (Bg16), with some of the characteristics
registered of their architecture. In Table 4.71 the graphicrepresentation of eachone of these species is shown.

Table 4.71: Graphicrepresentation of species in gallery forest.

. ; . Parahancornia
Aniba panurensis Yema de huevo Pendare
* oblonga
e Brosimum lactescens Gudimaro * Pera arborea Pategallina
Calophyllum . Protium .
- Cachicamo Anime
brasiliense glabrescens
. . Simarouba .
Diospyros sericea Carbonero : Simaruba
amara
. ; Socratea
Euplassa saxicola Yolombé . Choapo
exorrhiza
. Fd Symphonia
Euterpe precatoria Manaco Breo
| globulifera

203

; . ae Tapirira
Ficus mathewsii Matapalo r ‘ ; Guarupayo
y guianensis
Guatteria Majagiillo . .
* 5 Virola carinata Carnevaca blanco
a schomburgkiana negro
& Hebepetalumsp. Colorado % Virola parvifolia | Carnevaca
= Vochysia
. Mauritia flexuosa Moriche “i ys Botagajo
ig ferruginea
i
Xylopia
# Myrcia subsessilis Arrayan + yiop. . Malagueto
be aromatica
s Ouratea polyantha Coralito

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The vegetation structural profile for the gallery forest, shows that in the vertical visual structure the cups
structural continuity is observed, making it difficult to differentiate strata, as well as the presence of a few
emergent individuals; while for the horizontal structure a good proportion of coverage on the ground is
observed, leaving few uncovered areas and hindering the entry of light for the continuity of the canopy; this
situation is typical of the forest analyzed and evinces as well a Good degree of conservation of this natural
covering (see Figure 4.133).

Figure 4.133: Structural vegetable profile for gallery forest.

‘Altura de individuos (m)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

204
Altimetric Distribution by class intervals
For the distribution of the individuals of tree size categoryin the class intervals for heights, in the gallery forest
were determined 11 intervals with a class amplitude of 2.36 meters. The altimetric classes with their range,

quantity and proportion of individuals are shown for this coverage.

Table 4.72: Altimetric distribution in gallery forest.

Altimetricclass | Range (m) teal duals ca % Individuals
I 6 - 8,36 11 1,2

I 8,37 -10,74 82 8,7
{ll 10,75 -13,11 235 24,9
Ml 10,75 -13,11 235 24,9
IV 13,12 - 15,248 135 14,3
Vv 15,49 -17,86 174 18,4
vi 17,87 - 20,23 197 20,9
VII 20,24 - 22,61 65 6,9
Vill 22,62 -24,98 25 2,6
Ix 24,49 -27,35 17 1,8

x 27,36 - 29,73 2 0,2

XI 29,74 -32,10 1 0,1
General total 944 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In Figure 4.134 the distribution of individuals in the class intervals is shown, denoting a grouping in the
intermediate classes, with Ill being the highest value with 235 individuals (24.9% of the total individuals),
followed by VI with 197 individuals (20.9%) and class V with 174 individuals (18.4%) and class IV with 135
individuals (14.3%). This is a typical behaviour of a natural coverage with continuous development processes,
with a good offer of individuals of middle-low bearing, this being congruent with the vertical structure analysis.

235
197
174
150 135
100 82
65
: | | 7
17
11

2 1

. = Beet
i i Vv Vv

I M vil vill x x Xl
Altimetric classes (m)

Figure 4.134: Altimetric distributionin gallery forest.
250

200

No Individuals

Source: (Universidad Distrital Francisco José De Caldas, 2017)

205
Diameter distribution
For the distribution of individuals in the diameter class intervals, for the gallery forest 8 intervals a fixed class
amplitude of 10 centimeters were determined. Table 4.73 shows the diameter classes with their range and

proportion of individuals.

Table 4.73: Diameter distribution in galleryforest.

Diameter classes Range (cm) | No. % Individuals
Individuals

| 10,01-20 537 56,9
i 20,01 -30 252 26,7
Ml 30,01-40 112 11,9
Vv 40,01-50 29 3,1
Vv 50,01 -60 9 1,0
vi 60,01-70 3 0,3
VII 70,01 -80 i?) 0,0
Vill 80,01-90 2 0,2
General total 944 100

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.135 shows the distribution of individualsin the diameter classes of the gallery forest, showing a normal
behaviour, with 56.9% of the individuals in the first class (537 individuals) and 26.7% (2 52 individuals) in the
second, showing acurve in the shape of ajack in which there are many individuals in the first classes and with
regular decrease as class is increased, characteristic of developing natural forests, with active processes of
natural regeneration and with a good offer of small trees to replace the dying ones.

Figure 4.135: Diameter distribution in galleryforest.

600 537
500

@ 400

oC

3 300 252

2

%B 200

£ 112

5 29

° 9 3 0 2

3 0 = — —_ —

I

ul Iv v vl vil vill
Diameter classes (cm)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Basal area and volume by species
Table 4.74 shows the volume reported in the inventory for each of the species foundin the gallery forest in tee

size category, in the analyzed area corresponding to 2.1 hectares and with its respective value and proportion
per hectare.

206
Table 4.74: Basal area and volume by species in galleryforest.

BASAL
SPECIES COMMON NAME | AREA SOM Measles
VOL (m3) | (m3) /ha(m?)
(m?)

Albizia lebbeck Menudito 1,1 6,3 14,0 6,7
Alchornea discolor Algodoncillo 0,1 0,7 1,7 0,8
Alchornea triplinervia Carnegallina 0,0 0,2 0,3 0,1
Amaioua guianensis Macanillo 0,0 0,1 0,2 0,1
Andira surinamensis Arenoso 0,2 0,9 2,0 1,0
Aniba panurensis Yema de huevo 0,1 0,4 0,9 0,4
Aspidosperma desmanthum | Costillo 0,1 1,2 1,5 0,7
Aspidosperma excelsum Costillo blanco 0,1 0,9 1,5 0,7
Astronium graveolens Abejon 0,0 0,0 0,1 0,0
Attalea maripa Cucurita 0,4 1,8 45 2,1
Bellucia grossularioides Nispero 0,1 0,8 1,8 0,9
Brosimum lactescens Gudimaro 0,7 3,7 7,4 3,5
Calophyllum brasiliense Cachicamo 1,5 10,9 19,5 9,3
Campsiandra comosa Chigo 0,4 2,1 44 2,1
Caraipa Illanorum Saladillo rojo 4,6 28,8 53,5 25,5
Coccoloba mollis Uvero 0,2 1,2 2,2 1,0
Cochlospermum orinocense_| Bototo 0,4 3,6 5,8 2,8
Cochlospermum vitifolium Bototo 0,0 0,0 0,1 0,0
Connarus lambertii Sangrito 0,1 0,3 0,7 0,3
Copaifera pubiflora Aceite 1,1 7,5 17,2 8,2
Cordia sericicalyx Palo de agua 0,1 0,4 0,7 0,3
Crudia oblonga Cascarillo 0,1 0,4 1,1 0,5
Cupania scrobiculata Partemachete 0,0 0,0 0,1 0,0
Curatella americana Chaparro 0,0 0,0 0,1 0,0
Dendropanaxarboreus Mantequillo 0,1 0,5 1,0 0,5
Diospyros sericea Carbonero 0,5 4,3 6,5 3,1
Dipteryx punctata Sarrapio 0,9 7,5 13,5 6,4
Elaeagia maguirei Marfil 0,0 0,3 0,5 0,3
Enterolobium schomburgkii Dormidero 0,1 0,8 1,1 0,5
Erythroxylum macrophyllum | Ajicito 0,0 0,1 0,2 0,1
Eschweilera parvifolia Coco de mono 1,3 11,3 17,1 8,1
Eschweilera tenuifolia Copo 0,5 2,7 5,1 2,4
Euplassa saxicola Yolomb6é 0,3 2,5 43 2,0
Euterpe precatoria Manaco 0,9 7,9 11,1 5,3
Ficus americana Matapalo 0,1 0,9 1,3 0,6
Ficus mathewsii Matapalo 0,1 0,2 0,6 0,3
Garcinia madruno Madrofio 0,0 0,1 0,2 0,1
Genipa americana Caruto 0,0 0,2 0,3 0,2
Guatteria metensis ui 0,0 0,0 0,1 0,0
Guatteria schomburgkiana Majagiillonegro | 2,3 17,1 28,3 13,5
Hebepetalum sp. Colorado 0,4 2,8 5,5 2,6
Heterostemon conjugatus Guamita 0,0 0,1 0,2 0,1
Himatanthus articulatus Platanote 1,2 8,3 14,4 6,9
Hirtella elongata Garrapato 0,4 1,5 3,5 1,7

207
BASAL

com TOT VOL} TOT VOL
SPECIES COMMON NAME | AREA VoL (m2) | (m3) Jha(m?)
(m?)

Hydrochorea corymbosa Dormilén 0,8 4,7 9,3 44
Hymenaea courbaril Algarrobo 0,1 1,3 2,0 1,0
Inga cylindrica Guamo 0,5 4,0 6,8 3,3
Jacaranda copaia Pavito 0,3 4,1 5,7 2,7
Jacaranda obtusifolia Gualanday 0,3 2,2 41 1,9
Lacistema aggregatum Laurel rosado 0,0 0,1 0,1 0,1
Licania hypoleuca Escobo blanco 0,0 0,1 0,3 0,2
Licania leucosepala Aceituno 0,4 2,3 45 2,2
Licania parvifructa Escobocolorado | 0,1 0,3 0,7 0,3
Licania subarachnophylla Escobo 0,0 0,3 0,5 0,2
Licaria canella Amarillo 0,0 0,1 0,2 0,1
Lonchocarpus floribundus Matarraton 0,1 0,4 0,7 0,3
Mabea trianae Canillade venado | 0,1 0,4 1,0 0,5
Mahurea exstipulata Caucho amarillo 0,1 0,4 1,3 0,6
Maquira coriacea Lechero 0,1 0,5 0,7 0,3
Matayba adenanthera Patepajuil 0,1 0,3 0,7 0,4
Matayba scrobiculata Patepajuil 0,1 0,8 1,2 0,6
Mauritia flexuosa Moriche 1,9 16,5 24,5 11,7
Micropholis guyanensis Caimillo 0,0 0,2 0,4 0,2
Myrcia paivae Arrayan 0,0 0,0 0,1 0,0
Myrcia subsessilis Arrayan 0,3 1,0 2,2 1,0
Myrciaria floribunda Guayabo 0,0 0,0 0,1 0,0

montafiero
Nectandra cuspidata Laurel sabanero 0,0 0,2 0,3 0,2
Ocotea bofo Laurel 0,9 5,4 11,1 53
Ocotea longifolia Laurel matatigre 0,0 0,2 0,3 0,2
Oenocarpus bacaba Maporilla 0,1 0,4 0,6 0,3
Ouratea castaneifolia Lenguade yataro | 0,1 0,4 0,6 0,3
Ouratea polyantha Coralito 0,0 0,0 0,1 0,0
Parahancornia oblonga Pendare 0,6 5,3 8,6 41
Parinari pachyphylla Escobo 1,8 14,1 27,8 13,2
Pera arborea Pategallina 0,1 0,7 1,1 0,5
Perebea xanthochyma Cauchillo 0,1 0,7 1,0 0,5
Phenakospermum .

Tarriago 0,0 0,1 0,2 0,1
guyannense
Phyllanthus attenuatus Totumito 0,2 1,4 23 1,1
Picramnia magnifolia Quemacarate 0,0 0,1 0,2 0,1
Pouteria guianensis Caimo 0,2 1,6 2,8 1,3
Protium glabrescens Anime 0,6 3,8 6,9 3,3
Protium heptaphyllum Anime 1,8 10,6 19,0 9,1
Protium llanorum Anime 0,0 0,3 0,4 0,2
Quiina macrophylla Guayacan 0,0 0,1 0,1 0,1
Richeria grandis Alcafeto 0,1 0,5 0,8 0,4
Ruprechtia costata Rascarrabio 0,0 0,1 0,3 0,1
Sacoglottis guianensis Fierrito 1,5 11,3 20,2 9,6

208
pace com TOT VOL} TOT VOL
SPECIES COMMON NAME | AREA VoL (m2) | (m3) Jha(m?)
(m?)

Schefflera morototoni Tortolito 0,5 3,5 6,7 3,2
Sclerolobium melanocarpum | Pategarza 0,3 1,5 3,6 1,7
Senna silvestris Alcaparillo 0,0 0,0 0,1 0,0
Simarouba amara Simaruba 2,0 16,8 27,3 13,0
Socratea exorrhiza Choapo 0,1 0,6 0,9 0,4
Stephanopodium sp. Naranjo 0,0 0,0 0,1 0,0
Swartzia leptopetala Sangretoro 0,1 0,5 0,9 0,4
Symphonia globulifera Breo 0,3 3,0 43 2,0
Tapirira guianensis Guarupayo 0,5 2,4 4,6 2,2
Tetragastris panamensis Carafio blanco 0,4 2,2 3,8 1,8
Virola carinata Carnevaca blanco | 0,1 0,4 0,6 0,3
Virola elongata Carnevaca 0,6 6,0 9,0 43
Virola parvifolia Carnevaca 0,1 0,6 0,8 0,4
Vismia baccifera Lacre blanco 0,0 0,2 0,4 0,2
Vismia macrophylla Punta de lanza 0,0 0,2 0,3 0,2
Vitex orinocensis Guarataro 0,1 0,6 1,4 0,7
Vochysia ferruginea Botagajo 0,0 0,1 0,2 0,1
Vochysia lehmannii Saladillo blanco 0,1 0,5 1,0 0,5
Vouarana guianensis Partemachete 0,0 0,1 0,2 0,1
Xylopia aromatica Malagueto 0,3 2,0 3,0 14
Xylopia emarginata Majagiillo 0,0 0,1 0,3 0,1
Zygia inaequalis Cimbrapotro 0,0 0,0 0,0 0,0
Total general 39,9 280,2 497,5 236,9

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

According to the volume analysis (see Figure 4.136), the species reporting the highest total volume per hectare
for the gallery forest, is Caraipa llanorum (Saladillo rojo), with 25,5 cubic meters equivalent to 10,8% of the total,
other representative species are: Guatteria schomburgkiana (Majagiillo negro), Parinari pachyphylla(escobo),
Simarouba amara (Simaruba) and Mauritia flexuosa (Moriche).

209
Figure 4.136: Basal area and volume by species in gallery forest.

30.0 255

25.0
20.0

15.0 13.5 13.2 13.0 44

ot 816.9 6.7

8.2
10.0
64 53° 53
. l I | La
0.0
o

Total Volumem%/ha

¢ we
Species
Source: (Universidad Distrital Francisco José De Caldas, 2017)

Floristic diversity

Table 4.75 shows the results obtained for the mix ratio and the richness and diversity indexes for the trees of
the gallery forest, taking into account that 944 individuals and 109 species were reported in an analyzed area of
2.1 hectares.

Table 4.75: Richness and diversity indexes for trees of the gallery forest.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Margalef Index

This index estimates the richness of a community based on the numeric distribution of individuals of the
different species, depending onthe number of individuals in the sample analyzed. It is assumed that values lower
than two determine a low diversity and when they are higher than five, they indicate a high floristic diversity.
For trees of this coverage, a value of 15.77 was determined which represents a very high richness and a quite
heterogeneous forest in species composition.

Mix ratio
This parameter measures the mix intensity of the species in the sampled area, for trees in the gallery forest

showed a value of 0.12 which is equivalent to a relationship 1:9, that is, it is assumed that each species is
represented by 9 individuals on the average or that every 9 individuals a different species is reported; if the

210
number of individuals (sample size) is takeninto account, this value suggests a high species heterogeneity in this
coverage.

Shannon-Wiener Index

This index allows calculating the sum of probabilities of the species and the homogeneity of the distribution for
a given number of species, taking into account that the maximum possible value to obtain is the natural
logarithm of the number of individuals (944), corresponding to a value of 6.95, which would indicate that all
species are equally abundant. For trees of the gallery forest a value of 3.88 was determined, a datum
representing a medium value with tendency to the estimate, determining that the species found in this coverage
tend to be equally abundant indicating a medium-high heterogeneity and floristic diversity.

Simpson Index

The Simpson index refers to the probability that two individuals of acommunity taken at random, belong to the
same species, measures the degree of concentration an varies between 0 and 1; when the diversity is low tends
to 1. For trees in the gallery forest, a value of 0.036 was determined which indicates a very low probability that
two individuals taken at random be of the same species; this means that there exists a high specific
heterogeneity, thatis a high floristic diversityin this coverage.

Natural regenerationgallery Forest

Within the sub-plots of the sampling units made for the characterization of the gallery forest, a total of 586
individuals of natural regeneration were recorded, corresponding to 234 pole stands (inan area of 1050m2) and
352 saplings (in an area of 168m’).

Floristic composition of the natural regeneration

The 586 reported individuals for the natural regeneration of the gallery forest, are grouped in 37 families, 70
genders and 82 species. At a specific level stands out the family: Leguminosae with 8 species, followed by
Areaceae and Chrysobalanaceae with 5 species each one and Euphorbiaceae, Myrtaceae y Rubiaceae with 4
species each one; at a gender level stands out Licania with 3 species. Table 4.76 shows the floristic composition
of the natural regeneration, as well as the number of individuals found by species for each one of the size
categories.

Table 4.76: Floristic composition of the natural regeneration in gallery forest.

COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Anacardia | Astronium Astronium graveolens Jacq. Abejon 1 1
ceae Tapirira Tapirira guianensis Aubl. Guarupayo | 2 2
. . . Majagiillo
Annonace | Guatteria Guatteria schomburgkiana Mart. 2 12 | 14
negro
ae
Xylopia Xylopia aromatica (Lam.) Mart. Malagueto | 1 1
Himatanthus | Himatanthus articulatus (Vahl) Woodson | Platanote 1 5 6
Palo de
Apocynac | Malouetia Malouetia virescens Spruce ex Mill.Arg. b 3 4 7
joya
eae
Parahancorni | Parahancornia oblonga (Benth. ex
- Pendare 4 4
a Mill.Arg.) Monach.

211
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Tabernaemo | Tabernaemontana siphilitica (Lf)
Sanango 6 6
ntana Leeuwenb.
Araliacea Dendropanax arboreus (L.) Decne. & | Mantequill
Dendropanax 1 2 3
e Planch. °
Astrocaryum | AstrocaryumaculeatumG.Mey. Cubarro 3 9 12
Euterpe Euterpe precatoria Mart. Manaco 26 19 45
Arecacea — a i
Mauritia Mauritia flexuosa Lf. Moriche 3 3
e
Oenocarpus_ | Oenocarpus bacaba Mart. Maporilla 1 1
Socratea Socratea exorrhiza (Mart.) H.Wendl. Choapo 1 1
Bi -
!gnoniac Jacaranda Jacaranda copaia (Aubl.) D.Don Pavito 5 5
eae
. Protium glabrescens Swart Anime 2 13 15
Protium - -
Burserace Protium heptaphyllum (Aubl.) Marchand Anime 2 33 | 35
ae Carafi
Tetragastris Tetragastris panamensis (Engl.) Kuntze arano 7 7
blanco
Calophylla . . Saladillo
Caraipa Caraipa llanorum Cuatrec. . 2 4 6
ceae rojo
. Hirtella elongata Mart. & Zucc. Garrapato | 4 3 7
Hirtella - -
Hirtella racemosa Lam. Huesito 4 3 7
Licania hypoleuca Benth Escobo 2 |2
icania hypoleuca Benth.
Chrysobal ¥P blanco
anaceae | Licania Licania leucosepala Griseb. Aceituno 1 1 2
ae - . Escobo
Licania parvifructa Fanshawe & Maguire 2 2
colorado
Parinari Parinari pachyphylla Rusby Escobo 4 7 11
Clusi Calophyllum | Calophyllum brasiliense Cambess. Cachicamo 12 | 12
usiacea T Gorcinia Garcinia madruno (Kunth) Hammel Madrofio 2
e
Symphonia Symphoniaglobulifera Lf. Breo 3
Connarac | Connarus lam re lambertii (DC.) Britt s it 2 2
eae bertii(DC.) onnarus lambertii (DC.) Britton angrito
Ebenacea Diospyros Diospyros sericea A.DC. Carbonero | 2 7 9
e
a . i Carnegallin
Alchornea Alchornea triplinervia (Spreng.) Mull.Arg. 1 1
a
Lechero
Euphorbia Mabea nitida Spruce ex Benth. bl 1 1
janco
ceae Mabea Canilla de
Mabea trianae Pax ania oF 45 11 | 26
venado
Sapium Sapium glandulosum (L.) Morong Lechero 1 1
L
. Vismia baccifera (L.) Planch. & Triana acre 1 1 2
Hypericac . blanco
Vismia
eae Punta de
Vismia macrophylla Kunth 1 4 5
lanza
P , - - Yema_ de
Aniba Aniba panurensis (Meisn.) Mez 4 3 7
Lauraceae huevo
Ocotea Ocotea bofo Kunth Laurel 1 1

212
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Laurel
Ocotea longifolia Kunth . 2 21 =| 23
matatigre
i , veo Coco de
Lecythida , Eschweilera parvifolia Mart. exDC. 4 1 5
Eschweilera mono
ceae
Eschweilera tenuifolia (O.Berg) Miers Copo 1 3 4
Copaifera Copaifera pubiflora Benth. Aceite 1 1
Dipteryx Dipteryx punctata (S.F.Blake) Amshoff Sarrapio 6 6
Enterolobium | Enterolobium schomburgkii (Benth.) Benth. | Dormidero 1 1
L . Lonchocarpus | Lonchocarpus floribundus Benth. Matarraton | 1 1
egumino
ne Macrolobium | Macrolobium multijugum (DC.) Benth. Dormilén 1 1 2
Sclerolobium | Sclerolobium melanocarpum Ducke Pategarza 5 3 8
Senna Senna silvestris (Vell.) H.S.Irwin & Barneby | Alcaparillo | 1 1
. . . . ae Cimbrapotr
Zygia Zygia inaequalis (Willd.) Pittier 3 3
°
Linaceae | Hebepetalum | Hebepetalumsp. Colorado 2 2
Malpighia . ar -
Byrsonima Byrsonima japurensis A.Juss. Coropo 1 1
ceae
Henriett Henriettea goudotiana (Naudin) Penneys, r 3 9 2
Melastom enrierteg F.A. Michelangeli, Judd & Almeda uno
ataceae . . . oo. . Tuno
Miconia Miconia trinervia (Sw.) D. Don ex Loudon 2 2 4
sabanero
TI ill
Meliaceae | Guarea Guarea glabra Vahl rompte 1 3 4
blanco
Moraceze | Brosimum Brosimum lactescens (S.Moore) C.C.Berg | Guaimaro 7 7 14
cei ; Carnevaca
Myristicac | Virola carinata (Spruce ex Benth.) Warb. 3 3
Virola blanco
eae
Virola parvifolia Ducke Carnevaca 6 6
Guayabito
Eugenia Eugenia biflora (L.) DC. Y 1 3 4
sabanero
Myrtacea . Myrcia paivae O.Berg Arrayan 4 21 25
Myrcia 7 z
e Myrcia subsessilis O.Berg Arrayan 5 13 | 18
. Myrciaria floribunda (H.West ex Willd) | Guayabo
Myrciaria . 2 2
O.Berg montafiero
oh. Lengua de
Ochnacea | Ouratea Ouratea castaneifolia (DC.) Engl. 1 1
yataro
e
Quiina Quiina macrophyllaTul. Guayacan 1 4 5
Peraceae | Pera Pera arborea Mutis Pategallina | 2 3 5
Phyllanth
senae Phyllanthus Phyllanthus attenuatus Miq. Totumito 3 3
Pol
OVEON® | Coccoloba Coccoloba mollis Casar. Uvero 2 2
eae
Proteacea . ,
Euplassa Euplassa saxicola (R.E.Schult.) Steyerm. Yolombdé 1 1 2
e
Amaioua Amaioua guianensis Aubl. Macanillo 5 10 | 15
Rubiaceae . Cordiera myrciifolia (K.Schum.) Perss. &
Cordiera Macano 5 5 10

Delprete

213
COMMON | Pole | Sap | To
FAMILY GENDER SPECIES
NAME stand | ling | tal
Elaeagia Elaeagia maguirei Standl. Marfil 1 1
Rudgea Rudgea crassiloba (Benth.) B.L.Rob. Cafetillo 5 3 8
Cupania Cupania scrobiculata Rich. Partemach 1 1
Sapindace ete
ae Matayba adenanthera Radlk. Patepajuil | 4 3 7
Matayba —
Matayba scrobiculata Radlk. Patepajuil | 3 3
Sapotacea | Micropholis Micropholis guyanensis(A.DC.) Pierre Caimillo 2 2
e Pouteria Pouteria guianensis Aubl. Caimo 1 2 3
Simaroub . . .
Simarouba Simarouba amara Aubl. Simaruba 4 3 7
aceae
Siparunac . . . A
eae Siparuna Siparuna guianensis Aubl. Romadizo 18 4 22
Strelitzi Phenak Phenak ‘A.Rich,
relitziac enakosper ena ‘ospermurm guyannense (A.Rich) Tarriago 37 a | a9
eae mum Endl. ex Miq.
Urticacea . .
Cecropia Cecropia peltata L. Guarumo 3 1 4
e
. Vochysia ferruginea Mart. Botagajo 1 1
Vochysiac . ~
Vochysia . aaa Saladillo
eae Vochysia lehmannii Hieron. 8 8
blanco
58
Total general 234 =| 352 6

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Relative abundance of natural regeneration

Pole stands

In the analysis of the relative abundance for the pole stands of the gallery forest, the following species stand
out: Phenakospermum guyannense (Tarriago) with 15.8% of the parameter with 37 individuals, followed by
Euterpe precatoria (Manaco) with 11.1% (26 individuals), Siparuna guianensis (Romadizo) with 7.7% (18
individuals) and Mabea trianae (Canilla de venado) with 6.4% (15 individuals); the other species show values
less than or equal to 3% of relative abundance (see Figure 4.137). For this parameter for pole stands, like for the
trees a structure with a tendencyto be heterogeneous is shown.

214
Figure 4.137: Relative abundance of pole stands in galleryforest.

18.0 45-8

10.0

8.0

4.0 li li 21-22 21 21-21 47 4.7 1.7 1.7 1.7

. Peeeeeeeeee
& & s o © é \d e <a

Relative Abundance
2
°

Fs

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Saplings

As for relative abundance for Saplings in gallery forest, the species: Protium heptaphyllum (Anime) with 94%
(33 individuals) stands out, followed by Myrcia paivae (Arrayan) and Ocotea /ongifolia (Laurel matatigre) with
6% (21 individuals) each one and Euterpe precatoria (Manaco) with 5.4%(19 individuals); the other species show
values less than 4% (see Figure 4.138). In this size category the structural tendencyto heterogeneity in the forest

also holds.

Figure 4.138: Relative abundance of saplings in gallery forest.

9.0
8.0
7.0 6.06.0
6.0
5.0 37 3.7

73.7 34 3.4 3.4
4.0 3428 56 26 2399
2.0
1.0 i I!
0.0 -

of FS Se SF

Relative Abundance
o
ey

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

215
Relative frequency of the natural regeneration
Pole stands

The most representative species in this parameter for pole stands are: Mabea trianae (Canilla de venado) with
8.3% when appearing in 11 of the 21 plots surveyed, followed by Euterpe precatoria (Manaco) with 7.6% (report
in 10 plots), Siparuna guianensis (Romadizo) with 6.1% (report en 8 plots) y Phenakospermum guyannense
(Tarriago) with 5.3% (report in 7 plots); the other speciesreport valueslower than or equal to 3% when reporting
in 4 or less plots (see Figure 4.139). According to this analysis, there are nospecies with very marked differences
in relative frequency with respect to others, which determines a heterogeneous horizontal structure for pole
stands in the dense forest.

Figure 4.139: Relative frequency of pole stands in gallery forest.

9.0
8.0
B70
56.0
55.0
240 3.0 3.0
239 23.23 23 23 23 23 23
s 1515
220
B10
200
se we SF SF © © KL © ge
FF ES FP FF SF EF SF EF SS
- & & & Ra SE te & wW of
we e RS \ Roars é s oF of Ry ve ee
. x; K . ‘
se oF wo Ry ve & w RS g
s FF oe io
& w
RS
ee
&
«
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Saplings

In the analysis of relative frequency for saplings of the gallery forest appears the species Protium heptaphyllum
(Anime) with 9.6% (report in 12 of the 21 plots surveyed), followed by Euterpe precatoria (Manaco), Myrda
paivae (Arrayan) and Ocotea longifolia (Laurel matatigre) with 4.8% (report in 6 plots) each one; The other
species report values lower than 4% when reporting in 4 or less plots (see Figure 4.140). The saplings of the
gallery forest show the same tendency of all the coverage as for structural heterogeneity, however with a little
more uniformity when showing a species with high frequency.

216
Figure 4.140: Relative frequency of saplings in gallery forest.

12
9.6
zB 10
5
Ss
2 6 48 48 4.8
ira
3 4 3.23.2 3.2 3.2 3.2 32 44 54 54 94 90
a: Pitta
an)
©  @ Ww @ 2 © 2
RY) & se ¥ & x é
e Ff yw Ry s RK
RS fe 95 ey RS
we eT 2 e
x
RNG

Species
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
© = Morichal
The information necessary for the characterization of the Morichales in the area of influence of the Project, was
taken through the field survey of 7 sampling units of 0.1 hectares each one, in four sampling zones, for a total
sampled area of 0.7 hectares; in Table 4.77 the geographic coordinates both in the start and final points of each

plotare shown.

Table 4.77: Location data of the plots surveyed in Morichal.

START POINT FINAL POINT
CODE

x Y x Y
Mort 918301,46 1171314 918209,163 1171277
Mor2 919826,18 1171026 918053,22 1171099
Mor3 915048,48 1160636 915042,335 1160642
Mor4 916398,95 1160908 916330,502 1160837
MorS 937636,3 1166163 937706,318 1166233
Mor6 1001144,6 1169546 1001052,41 1169510
Mor7 1001052,4 1169310 1001095,45 1169399

Source: (Universidad Distrital Francisco José De Caldas, 2017). flat coordinates coordenadas Magna Colombia
Este Este

For the Morichal covering, a relative sampling error lower than 15% with a probability of 95% was accomplished.
In Table 4.78 the different statisticianscalculated for this coverage from the variable total volume, with whicha

sampling error of 7.9% in the inventory for this coverage was determined.

Table 4.78: Statisticians for Morichal.

STATISTICIAN VALUE
sum 233,46
Average 33,35
Standard deviation 3,59

217
STATISTICIAN VALUE
Variation coefficient (%) 10,76
Relative error required (%) 15
Sample size (n) 7
Student t Variable degrees of 194
freedom (n-1), probability 95% .
Standard error 1,36
Absolute error 2,64
Relative error% 7,90

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Floristic composition

In the analysis of the floristic composition for the trees of the Morichal, 375 individuals distributed in 22 families,
29 genders and 30species were found. Ata specific level the families Clusiaceae with 3 species and Annonaceae,

Apocynaceae, Arecaceae, Calophyllaceae, Moraceae y Myristicaceae with 2 species each one stand out, the
other families present one species each one; at gender level Virola with two species stands out, the other
genders present one species each one, as shown in Table 4.79.

Table 4.79: Floristic composition of trees in Morichal.

FAMILY GENDER SPECIES COMMON ABUN
NAME :
Anacardiaceae Tapirira Tapirira guianensis Aubl. Guarupayo 3
Majagiillo
Guatteria Guatteria schomburgkiana Mart. J98 7
Annonaceae negro
Xylopia Xylopia emarginata Mart. Majagiillo 1
. Malouetia virescens Spruce ex
Malouetia . Palode boya | 2
A Mill.Arg.
jocynaceae
Pocy! Parah . Parahancornia oblonga (Benth. ex Pend 4
‘arahancornia Mill Arg.) Monach. endare
Araliaceae Dendropanax Dendropanax arboreus (L.) Decne. & Mantequillo | 8
Planch.
Euterpe Euterpe precatoria Mart. Manaco 50
Arecaceae — — -
Mauritia Maturitia flexuosa Lf. Moriche 150
Burseraceae Protium Protium glabrescens Swart Anime 38
Caraipa Caraipa Ilanorum Cuatrec. Saladillo rojo | 29
Calophyllaceae Caucho
pny Mahurea Mahurea exstipulata Benth. F 15
amarillo
Chrysobalanaceae Hirtella Hirtella elongata Mart. & Zucc. Garrapato 2
Calophyllum Calophyllum brasiliense Cambess. Cachicamo 32
Clusiaceae Garcinia Garcinia madruno (Kunth) Hammel Madrojio 1
Symphonia Symphonia globulifera Lf. Breo 3
Ebenaceae Diospyros Diospyros sericea A.DC. Carbonero 1
Euphorbiaceae Alchornea Alchornea discolor Poepp. Algodoncillo | 1
Hypericaceae Vismia Vismia macrophylla Kunth rns de 1
janza
Lauraceae Endlicheria Endlicheria verticillata Mez Amarillo 1

218

COMMON

FAMILY ENDER )PECIE! ABUN.
G SPECIES ae U
| , ey Coco de
Lecythidaceae Eschweilera Eschweilera parvifolia Mart. ex DC. 2
mono
Hydrochorea corymbosa Rich)
Leguminosae Hydrochorea ¥ . " ( } Dormilén 3
Barneby & J.W.Grimes
Ceiba
Malvaceae Pachira Pachira sessilis Benth. - 1
paquira
. Brosimum __lactescens (S.Moore)
Brosimum Gudimaro 1
Moraceae C.C.Berg
Maquira Maquira coriacea (H.Karst.) C.C.Berg Lechero 2
Virola carinata (Spruce ex Benth.) | Carnevaca 6
Myristicaceae Virola Warb. blanco
Virola parvifolia Ducke Carnevaca 6
Myrtaceae Myrcia Myrcia subsessilis O.Berg Arrayan 1
Ochnaceae Quiina Quiina macrophyllaTul. Guayacan 1
Rubiaceae Duroia Duroia micrantha (Ladbr.) Zarucchi & Turmemico | 1
J.H.Kirkbr.
Urticaceae Cecropia Cecropia peltata L. Guarumo 2
Total general 375

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

In the analysis of absolute abundance per family in Morichal, the most representative is Arecaceae with 200
individuals which is equivalent to 53.3% of the abundance; the other meaningful families are: Calophyllaceae,

Burseraceae and Clusiaceae with 48, 38 y 36 individuals respectively, which is equivalent to relative values
between 11.7 and 9.6%of the total (see Figure 4.141).

Figure 4.141: Absolute abundance per family in Morichal.

250

200

150

No. of Individuals

200

Family

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

As for the abundance of individuals by gender, Mauritia appears as the most representative reporting 150

individuals, which is equivalent to 40% of the abundance, other genders with a certain representation in

abundanceare: Euterpe, Protium, Calophyllum and Caraipa (see Figure 4.142).

219
Figure 4.142: Absolute abundance by gender in Morichal.

160 150
140
120

li

20 ia: 8 7 4 3 3 3 2 2

0 eeoaetitszs2?
®

o

No. of Individuals

No
v® ss a AY
x ef ‘s & we yt ce & ca
& eo

Gender
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Horizontal Structure

For the characterization of the horizontal structure of the Morichal, the importance value index and the
parameters: abundance, frequency and relative dominance were used, likewise the frequency histogram was
built and the degree of aggregation was determined.

Relative abundance

In the analysis of this parameter for the Morichal, evidently the species: Mauritia flexuosa (Moriche) with 40.0%
(150 individuals) stands out, followed in a lesser proportion by: Euterpe precatoria (Manaco) with 13.3% (50
individuals), Protium glabrescens (Anime) with 10.1% (38 individuals), Calophyllum brasiliense(Cachicamo) with
8.5% (32 individuals) and Caraipa Ilanorum (Saladillo rojo) with 7.7% (29 individuals); the other species report
values lower than or equalto 4% of relative abundance (see Figure 4.143). This parameter allows inferring that
the Morichal tends to be homogeneous in composition, to show such a marked abundance of a species.

Figure 4.143: Relative abundance in Morichal.

45.0 ~40.0
40.0

21 19 16 16 11 0.8 0.8 0.8 05

Relative Abundance
ond
205
By,
iz
°6,
|
|
més
I

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

220
Relative frequency

The most representative species in this parameter for the Morichal are: Mauritia flexuosa (Moriche), Protium
glabrescens (Anime), Calophyllum brasiliense (Cachicamo), Euterpe precatoria (Manaco) and Guatteria
schomburgkiana (Majagiillo negro) with values between 11.9 and 5.1% (report between 7 and 3 plots); the
other species report less than 4% of the relative frequency when reporting in two or less plots (see Figure 4.144).
For this parameter a tendency similar to the gallery forest is shown, but with a lesser proportion which
determines to this coverage to be more homogeneous in regard to the appearance of the species in the sampling
units.

Figure 4.144: Relative frequency in Morichal.

14.0
312.0
2
$10.0
S 8.0
6.0
S40 34 34 34 34 34 34 34 34 3.4
z 4.
a
0.0
y Pr F & o &

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Frequency histogram

The frequency histogram for the Morichal (Figure 4.145), shows that in a little more than half of the species are
in the category very rare, represented with 53.3% (16 species), followed by category infrequent with 30% (9
species), then the category frequent andthe category Very frequent with 6.7% (two species) each one andfinally
the category quite frequent with only 3.3% (one species). This behaviour shows for this parameter, the condition
of homogeneity mentioned in terms of frequency of the species and is a typical condition of this type of
coverings.

221
Figure 4.145: Frequency histogram for Morichal.

18 16
16
14
12
B10 9
2 8
= 6
fo}
s ; 2 1 2
5 = — =
Muy poco Poco frecuentes Frecuentes (Ill) Bastante Muy frecuentes
frecuentes (1) (0) frecuentes (IV) v)
Frequency range

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Relative dominance

In the analysis of this parameter for the Morichal, it is appreciated a species with a marked dominance and
corresponds to the species Mauritia flexuosa (Moriche) with 65.8% of relative dominance, other species with
some significance are: Caraipa llanorum (Saladillo rojo), Calophyllum brasiliense (Cachicamo) and Protium
glabrescens (Anime), with values between 8.5 and 4.6% respectively, while the other species show values less
than 4% (see Figure 4.146). This is attributed to the abundance of the species and to the bearing of the
individuals in the coverage.

Figure 4.146: Relative dominance in Morichal.

70.90 65.8
60.0
50.0
40.0
30.0
20.0
10.0

59 46 38 26 16 16 12 07 06 04 03 03 03

Relative Dominance

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Importance value index (IVI)

In Table 4.80 the abundance, dominance, frequency andimportance value index (IVI) values are shown, for each
one of the species foundin the category of tree size in the Morichal.

222
Table 4.80: Importance value indexin Morichal.

COMMON ABUN. | FREC.
SPECIES ABUND. | FREC. | DOM. DOM.% | IVI IVI%
NAME % %
Alchornea 7
, Algodoncillo | 1 14,3 0,0 0,3 1,7 0,1 2,1 0,7
discolor
Brosimum Gudimaro | 1 143 [00 Jo3 |17 | 21 | 0,7
lactescens
Calophyllum .
” Cachicamo | 32 71,4 1,2 8,5 85 5,9 22,9 | 7,6
brasiliense
. Saladillo
Caraipa llanorum . 29 28,6 1,7 7,7 3,4 8,5 19,6 | 6,5
rojo
Cecropia peltata | Guarumo 2 14,3 0,0 0,5 1,7 0,2 2,4 0,8
Dendropanax .
Mantequillo | 8 28,6 0,1 2,1 3,4 0,6 6,1 2,0
arboreus
Diospyros sericea | Carbonero 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
Duroia .
. Turmemico | 1 14,3 0,0 0,3 1,7 0,1 2,0 0,7
micrantha
Endlicheria Amarillo | 1 143 [00 J03 |17 | 00 2,0 | 0,7
verticillata
Eschweilera Coco de
en 2 14,3 0,0 0,5 1,7 0,2 24 0,8
parvifolia mono
Euterpe
. Manaco 50 57,1 0,5 13,3 6,8 2,6 22,7 | 7,6
precatoria
Garcinia Madrofio | 1 143 |o0 03 |47 | o2 21 | 0,7
madruno
Guatteria Majagiiillo
. 7 42,9 0,3 1,9 5,1 1,6 8,5 2.8
schomburgkiana | negro
Hirtella elongata | Garrapato 2 28,6 0,0 0,5 3,4 0,2 4,2 1,4
Hydrochorea ae
Dormilén 3 14,3 0,1 0,8 1,7 0,3 2,8 0,9
corymbosa
Mahurea Caucho
. . 15 28,6 0,8 4,0 3,4 3,8 11,2 | 3,7
exstipulata amarillo
Malouetia Palo de
- 2 14,3 0,1 0,5 1,7 0,4 2,6 0,9
virescens boya
Maquira
. Lechero 2 28,6 0,1 0,5 3,4 0,3 4,2 1,4
coriacea
Mauritia .
Moriche 150 100,0 | 13,2 | 40,0 11,9 65,8 117,6 | 39,2
flexuosa
Myrcia .
Pa Arrayan 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
subsessilis
Pachirasessilis | Ceiba 1 143 |o0 03 |47 | o2 2,0 | 0,7
paquira
Parahancornia
Pendare 4 28,6 0,1 1,1 3,4 0,7 5,2 1,7
oblonga
Protium .
Anime 38 85,7 0,9 10,1 10,2 4,6 24,9 | 8,3
glabrescens
Quiina ‘
Guayacan 1 14,3 0,0 0,3 1,7 0,0 2,0 0,7
macrophylla

223

COMMON ABUN. | FREC.
PECI| ABUND. | FREC. DOM. DOM. IVI IVI
SPECIES AE UI % % OM.% %
Symphonia
. Breo 3 28,6 0,1 0,8 3,4 0,3 45 1,5
globulifera
Tapirira
| . Guarupayo | 3 28,6 0,0 0,8 3,4 0,2 44 1,5
guianensis
Carnevaca
Virola carinata 6 28,6 0,3 1,6 3,4 1,6 6,6 2,2
blanco
Virola parvifolia | Carnevaca | 6 14,3 0,2 1,6 1,7 1,2 45 1,5
Vismia Punta de) 143 |o0 03 |47 | o2 2,0 | 0,7
macrophylla lanza
Xylopia toa
. Majagiiillo 1 14,3 0,0 0,3 1,7 0,1 2,1 0,7
emarginata
Total general 375 842,9 | 20,0 | 100,0 | 100,0 | 100,0 300,0| 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the importance value index for this coverage, shows the species: Mauritia flexuosa (Moriche) as
the most representative or the one with the highest ecological weight, with a net value of 117,6 (over 300),
corresponding to a percentage of 39.2%; other species with significant values are: Protium glabrescens (Anime),
Calophyllum brasiliense (Cachicamo), Euterpe precatoria (Manaco) and Caraipa Ilanorum (Saladillo rojo), with
net values between 24.9 and 19.6 corresponding to percentages between 8.3% and 6.5%; the other species
report values lower than 4% of the total determined for this parameter (see Figure 4.147). As shown individually

in each parameter, the Morichal is quite homogeneous, by showing a high importance of a species.

Figure 4.147: Importance value index in Morichal.

140.0
120.0

100.0

40.0
20.0 i
0.0
2

- Degree of aggregation

Species
Source: (Universidad Distrital Francisco José De Caldas, 2017)

DOM.%

MFREC.%
tans

In the analysis of degree of aggregation of the species in Morichal, it was determined that 13 species, equivalent
to 43.3% of the total, have a disperse distribution, while 10 species (33.3%) are grouped and the remaining 7
species have a tendency to grouping (see Figure 4.148); in this analysis are included species that are not

224

necessarily abundant and frequent but that do tend to groupin few plots. This parameter shows in general terms
that the Morichal despite being homogeneous in terms of the distribution of speciesin space, for the dominance
of a species, a significant portion of the species is disperse.

Figure 4.148: Degree of aggregationin Morichal.

14 43

=
=)

cs

No. of species,
BOO

N

Ga <1 Dispersa 1<Ga<2 Tendenciaal Ga>2 Agrupada
agrupamiento

Range

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Vertical structure

For the analysis of the vertical structure of the Morichal the sociological position was determinedalso and the
Ogawa diagram and the vegetation profile were built.

Sociological position

In order to define the sociological position of the Morichal the three strata were determined, dividing the
difference of the maximum and minimum values reported in the trees inventory corresponding to 32 and 7
meters respectively, which allowed to establisha range of 8.3 metersin height for eachstratum.

In the vertical stratification of this coverage, carried out for the analysis of sociological position, it is observed
that 51.2% of the sampled individuals (192), is grouped in the lower stratum with heights between 7 and 153
meters, while 39.7% (149 individuals) is in the middle stratum with heights greater than 15.3 meters and less
than or equal to 23.7 metersand the remaining 3.2% (34 individuals) is in the higher stratum with heights greater
than 23.7 meters and less than or equal to 32 meters (see Table 4.81). This suggests that the Morichal is formed
predominantly by individuals of medium-low bearing with some emergent trees.

Table 4.81: Vertical stratification in Morichal.

STRATUM HEIGHT NUMBER OF % INDIVIDUALS
RANGE(m) | INDIVIDUALS

Lower stratum | 7- 15,3 192 51,2

Middle stratum | >15,3-23,7 | 149 39,7

Higher stratum | >23,7-32 34 9,1

TOTAL 375 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

225
With the strata defined, the phytosociological value was determined for each one and the absolute and relative
sociological position value for each species was obtained as shown in Table 4.82.

Table 4.82: Sociological positionin Morichal.

SPECIES COMMON | cry | cr2 | ct3 | Tota] Lower | Middle | Higher | 5.5 | poo
NAME stratum | stratum | stratum
Alchornea discolor | Algodoncillo 1 1 0,0 0,4 0,0 0,4 0,2
Brosimum a
Gudimaro 1 1 0,5 0,0 0,0 0,5 0,3
lactescens
Calophyllum Cachicamo | 16 | 16 32 | 8,2 64 0,0 14,5 | 9,1
brasiliense
. Saladillo
Caraipa llanorum . 23 6 29 11,8 2,4 0,0 14,2 | 88
rojo
Cecropia peltata Guarumo 1 1 2 0,5 0,4 0,0 0,9 0,6
Dendropanax .
Mantequillo | 7 1 8 3,6 0,4 0,0 4,0 2,5
arboreus
Diospyros sericea | Carbonero 1 1 0,0 0,4 0,0 0,4 0,2
Duroia micrantha | Turmemico 1 1 0,0 0,4 0,0 0,4 0,2
Endlicheria .
, Amarillo 1 1 0,5 0,0 0,0 0,5 0,3
verticillata
Eschweilera Coco de
wp pe 2 2 1,0 0,0 0,0 1,0 0,6
parvifolia mono
Euterpe precatoria | Manaco 10 38 2 50 5,1 15,1 0,2 20,4 | 12,7
Garcinia madruno | Madrofio 1 1 0,5 0,0 0,0 0,5 0,3
Guatteria Majagiillo
. 2 5 7 1,0 2,0 0,0 3,0 1,9
schomburgkiana | negro
Hirtella elongata | Garrapato 2 2 1,0 0,0 0,0 1,0 0,6
Hydrochorea ae
Dormilén 3 3 15 0,0 0,0 1,5 1,0
corymbosa
Mahurea Caucho 14 fa 15 | 7,2 0,4 0,0 76 | 4,7
exstipulata amarillo
Malouetia Palo de
. 1 1 2 0,5 0,4 0,0 0,9 0,6
virescens boya
Maquira coriacea | Lechero 2 2 1,0 0,0 0,0 1,0 0,6
Mauritia flexuosa | Moriche 61 59 30 150 | 31,2 23,4 2,7 57,4 | 35,7
Myrcia subsessilis | Arrayan 1 1 0,5 0,0 0,0 0,5 0,3
Pachirasessilis | Ceiba 1 1 105 0,0 0,0 05 | 0,3
paquira
Parahancornia
Pendare 2 2 4 1,0 0,8 0,0 1,8 11
oblonga
Protium .
Anime 31 = |7 38 15,9 2.8 0,0 18,7 | 11,6
glabrescens
Quiina .
Guayacan 1 1 0,5 0,0 0,0 0,5 0,3
macrophylla
Symphonia Breo 2 441 3 1,0 0,4 0,0 14 |09
globulifera

226

COMMON Lower | Middle | Higher
SPECIES CT1 | CT2 | CT3 | Total Psa Ps%
NAME stratum | stratum | stratum
Tapirira
. . Guarupayo | 3 3 15 0,0 0,0 1,5 1,0
guianensis
Virolacarinata «| CAPEVACA | 3 a J Je fas 0,4 0,2 21 | 4,3
blanco
Virola parvifolia Carnevaca 1 5 6 0,5 2,0 0,0 2,5 1,6
Vismia Punta de 1 1 00 04 00 04 02
macrophylla lanza
Xylopia cog
. Majagiillo 1 1 0,0 0,4 0,0 0,4 0,2
emarginata
Total general 192 | 149 | 34 | 375 160,6 | 1000

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The analysis of the absolute sociological position (see Figure 4.149), shows for the Morichal the species: Mauritia
flexuosa (Moriche) as the most representative, which appears in all the forest strata and assures its place in the
vertical structure, with a net value of 57.4 equivalent to 35.7%of the total; other species with some significance
are: Euterpe precatoria (Manaco), Protium glabrescens (Anime), Calophyllum brasiliense (Cachicamo) and
Caraipa Ilanorum (Saladillo rojo), with net values between 20.4 and 14.2 equivalent to relative values between
12.7 and 8.8%. The other species show values lower than 5% of this relative parameter. In general terms the
high representation ofa species in the sociological position, suggests a tendency to homogeneity of this coverage
in this parameter.

Figure 4.149: Sociological Position in the Morichal.

70.0
60.0
50.0
40.0
30.0

20.0
00 I i i i Bam ew ee LL Estrato superior

ociological Position
b
Ss
6

2 2 © 2
ye PF & ee oe s re oe HM Estrato medio
«65 é
oo & og? Mh hw HEstrato inferior
st Se
BL Gg Or @
eo fe we v8 & Rs xe? om &
¢ se 50 oh Fk
x? ee f
g eos
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Ogawa’s Stratification

Using Ogawas’s technique to analyze the dispersion of treetops, (Figure 4.150), the presence of individuals is
observed throughout the canopy in a continuous manner, making it difficult to differentiate stratum.

Nevertheless, a certain groupof individuals canbe seen in a large stratum, with total heights between 8 and 24
meters and commercial heights between 5 and 18 meters.

227
228
Figure 4.150: Ogawa’s dispersion diagram for the Palm Swamp.

35

30 +

25

20

15

10

Total Height (m)

20 25 30

0 5 10 15
Commercial Height (m)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Vegetation Profile

In order to build the Palm Swamp’s vegetation structural profile, a graphic representation of the individuals of
the 7 species found in the selected type plot (Mor5) was designed, with some of their recorded architectural
characteristics. Table 4.83 shows the graphic representation of each of these species.

Table 4.83: Graphicrepresentation of species for the Palm Swamp.

COMMON COMMON
PEC!
NAME Bel NAME

VIEW
am. c ia pettat 6 Symphonia B
/ ecropia peltata uarumo F globulifera reo
3
|

VIEW SPECIES

Virola Carnevaca

| Euterpe precatoria Manaco .
"pep carinata blanco

Xylopia

. Majagiillo
emarginata

Malouetia virescens | Palode boya

|
- Mauritia flexuosa Moriche

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The vegetation structural profile for the palm swamp and for the gallery forest shows a continuousstructure of
treetops in the vertical visual structure, making it difficult to differentiate the stratum and evidencing the
presence of few emerging individuals. Likewise, a clear dominance of the Mauritia flexuosa (Moriche) may be
observed in the vertical structure, givingits name to the cover area.

On the other hand, for the horizontal structure, a good proportion of cover may be observed on the ground,

leaving just a few uncovered areas, making it difficult for the light to penetrate due to the continuous canopy.
This condition also evidences a high degree of conservation of this natural cover (Figure 4.151).

229
Figure 4.151: Vegetation structural profile of the Palm Swamp.

ill, ‘i alii

Length (m)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Altimetric distribution by class intervals

In order to distribute the individuals classified as mature, in the corresponding altimetric class interval, the Palm
Swamp was divided into 10 intervals, with a class range of 2.5 meters. Table 4.84 shows the altimetric classes

with their corresponding range, quantity and percentage of individuals for this cover area.

Table 4.84: Altimetric distribution for the Palm Swamp (Morichal).

No.
AltimetricClass | Range (m) Individuals % Individuals
I 7-9,50 28 75
il} 9,51-12,01 90 24,0
Ml 12,02 -14,52 45 12,0
\V 14,53 -17,03 93 24,8
v 17,04-19,54 41 10,9
vl 19,55 -22,05 37 99
vil 22,06 -24,56 16 43
vill 24,57 -27,07 19 51
IX 27,08 - 29,58 4 11
Xx 29,59 -32,02 2 05
Overall total 375 100,0

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Figure 4.152 shows the distribution of individuals in class intervals for the Palm Swamp, in which intermediate

classesError! Reference source not found. IV and II present the largest values, with 93 and 90 individuals
respectively (24.8% and 24% of the total), followed by classes Il, Vand VI, ranging between 45 and 37 individuals

230
(between 12 and 9.9%). This is a typical behavior of a natural cover with processes of continuous development,
with a good offer of medium low size individuals, consistent with the vertical structure analysis ; Nevertheless, it
may also suggest intervention processes due to the irregularity that appears within classes, as shown in class Ill;
this was evidencedon site by the fire marks in these ecosystems.

Figure 4.152: Altimetric distribution for the Palm Swamp.

100
90 93
90
80
70
3 00
Fe 45
zo a
Zw 37
Za 2
2 16 19
0 =
i I Vv v vl Vil Mill De xX

Altimetric Classes (m)
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Diametric distribution
In order to distribute the individuals in class intervals according to diameters, 6 intervals were determined in the
Palm Swamp, with a fixed class range of 10 centimeters. Table 4.85 shows the diametric classes with their

corresponding range and percentage of individuals.

Table 4.85: Diametric distribution of the Palm Swamp.

DiametricClass | Range(cm) | No. Individuals | % Individuals
I 10,01-20 167 44,5

il} 20,01 -30 87 23,2

Ml 30,01-40 92 24,5

{ll 30,01-40 92 24,5

Vv 40,01-50 27 7,2

Vv 50,01 -60 1 0,3

vi 60,01-70 1 0,3

Overall total 375 100

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.153 shows the distribution of individuals in the diametric classes for the Palm Swamp, evidencing a
normal behavior, with 44.5% of the individuals in the first class (167 individuals), followed by the third class with
24.5% (92 individuals) and the second class with 23.2% (87 individuals). This behavior, as was state d for the
gallery forest, is a characteristic of the natural cover areas in development, with active natural regeneration
processes and a good offer of small trees. Nevertheless, for the Palm Swamp we observe irregularity in the
classes, which may also show the degree of intervention mentioned before.

231
Figure 4.153: Diametric distribution for the Palm Swamp.

180

No Individuals

167
160
140
120
100 87
80
60
40
20
0
I

92
L .

Iv v

Diametric Classes (cm)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Basal area and volume per species

vi

Table 4.86 shows the volume recorded in the inventory for each species found inthe Palm Swamp for the mature
size category in the area of 0,7 hectares analyzed, with its respective value and percentage per hectare.

Table 4.86: Basal area and volume per species for the Palm Swamp.

SPECIES COMMON NAME BASAL VOL COM) VOL TOT] VOL TOT /
AREA(m?)_| (m3) (m3) ha (m3)
Alchornea discolor Algodoncillo 0,0 0,1 0,3 0,4
Brosimum lactescens Guaimaro 0,0 0,1 0,2 0,3
Calophyllum brasiliense Cachicamo 1,2 7,9 13,7 19,6
Caraipa llanorum Saladillo rojo 1,7 10,1 18,6 26,6
Cecropia peltata Guarumo 0,0 0,3 0,4 0,6
Dendropanaxarboreus Mantequillo 0,1 0,5 0,9 1,3
Diospyros sericea Carbonero 0,0 0,1 0,1 0,1
Duroia micrantha Turmemico 0,0 0,1 0,2 0,3
Endlicheria verticillata Amarillo 0,0 0,1 0,1 0,1
Eschweilera parvifolia Coco de mono 0,0 0,2 0,4 0,6
Euterpe precatoria Manaco 0,5 45 6,6 9,4
Garcinia madruno Madrofio 0,0 0,1 0,3 0,4
Guatteria schomburgkiana | Majagiillonegro | 0,3 2,4 3,8 5,5
Hirtella elongata Garrapato 0,0 0,2 0,3 0,5
Hydrochorea corymbosa Dormilén 0,1 0,3 0,6 0,8
Mahurea exstipulata Cauchoamarillo | 0,8 2,9 5,7 8,1
Malouetia virescens Palo de boya 0,1 0,5 1,0 14
Maquira coriacea Lechero 0,1 0,3 0,5 0,8
Mauritia flexuosa Moriche 13,2 105,8 158,4 226,3
Myrcia subsessilis Arrayan 0,0 0,0 0,1 0,1
Pachira sessilis Ceiba paquira 0,0 0,0 0,1 0,1
Parahancornia oblonga Pendare 0,1 1,0 1,5 2,1
Protium glabrescens Anime 0,9 5,1 8,9 12,7
Quiina macrophylla Guayacan 0,0 0,0 0,0 0,1

232
BASAL VOL COM|VOL TOT} VOL TOT /

SPECIES COMMON NAME | ta) (lene a otal
Symphoniaglobulifera Breo 0,1 0,4 0,7 1,0

Tapirira guianensis Guarupayo 0,0 0,1 0,2 0,3

Virola carinata Carnevaca blanco |} 0,3 44 6,3 9,0

Virola parvifolia Carnevaca 0,2 23 3,1 44

Vismia macrophylla Puntade lanza 0,0 0,1 0,2 0,3

Xylopia emarginata Majagiillo 0,0 0,2 0,3 0,5

Overall total 20,0 149,9 233,5 333,5

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

According to the volume analysis (Figure 4.154), the species reporting the highest total volume per hectare for
the Palm Swamp is, clearly, the Mauritia flexuosa (Moriche) with 226.3 cubic meters, equivalent to 67.9% of the
total; other representative species are: Caraipa llanorum (Saladillo rojo), Calophylium brasiliense (Cachicamo),
Protium glabrescens (Anime), Euterpe precatoria (Manaco), Virola carinata (Carnevaca blanco) and Mahuerea

exstipulata (Caucho amarillo) with values ranging between 26.6 and 8.1 cubic meters, equivalent to relative
values ranging between 8 and 2.4%.

Figure 4.154: Basal area and volume per speciesfor the Palm Swamp.

250.0 226.3

200.0
150.0

100.0

Total volume m/ha

50.0

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Floristic diversity

Table 4.87 shows results obtained for the mixing ratio, and the richness and diversity indexes for mature plants
of the Palm Swamp, considering the 375 individuals and 30 species reported in an analyzed area of 0.7 hectares.

233
Table 4.87: Richness and diversity indexes for mature plants in the Palm Swamp.

RICHNESS DIVERSITY
No. Species | No. Individuals

Margalef cm Shannon Simpson
30 375 4,89 0,08 1:12 2,17 0,20

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Margalef Index

For mature plants of the Palm Swamp cover, a value of 4.89 was determined for the Margalef index, representing
a medium high richness, significantly lower than that of the gallery forest.

Mixing ratio

This parameter measures the intensity of the mixing of species within the sampling area. For mature trees in the
Palm Swamp it showed a value of 0.08, equivalent to a relation of 1:12, thatis, it is assumed that each species
is represented by an average of 12 individuals. This value suggests a medium species richness.

Shannon-Wiener Index

This index, considering that the highest possible obtainable value is the natural logarithm of the number of
individuals (375), which corresponds to a value of 5.93, indicates that all species are equally abundant. For
mature trees in the Palm Swamp, a value of 2.17 was determined, a data which represents a medium value of
diversity, indicating that the species foundin this cover area slightly tend to be equally abundant.

Simpson Index

For mature trees in the Palm Swamp, a value of 0.20 was determined, indicating that the individuals randomly
selected havea low probability of being of the same species. This means there exists a specific heterogeneity,
although in a lower proportion than that of the gallery forest.

Natural regeneration of the Palm Swamp

Within the subplots of the sampling units performed to determine the characteristics of the Palm Swamp, a total
of 204 individuals of natural regeneration were recorded, corresponding to 131 pole trees (in an area of 350 m’)
and 73 saplings (in an area of 56 m’).

Floristic composition of the natural regeneration

The 204 individuals recorded for natural regeneration inthe Palm Swampare grouped in 22 families, 28 genders
and 29 species. The following families stand out at a specific level: Areaceae, with 3 species and Apocynaceae,
Calophyllaceae, Clusiaceae, Lauraceae and Myristicaceae, with 2 species each; ata gender level, Virola, with 2
species. Table 4.88 shows the floristic composition of the natural regeneration, as well as the number of
individuals found per species, for each of the size categories.

234
Table 4.88: Floristic composition of the natural regeneration in the Palm Swamp.

FAMILY

GENDER

SPECIES

COMMON
NAME

Pole

Sapling

Total

Annonaceae

Guatteria

Guatteria
metensis R.E.Fr.

Majagiiillo
blanco

Apocynaceae

Malouetia

Malouetia
virescens
Spruce ex
Mill. Arg.

Palo de boya

Parahancornia

Parahancornia
oblonga (Benth.
ex  Mill.Arg)
Monach.

Pendare

Araliaceae

Dendropanax

Dendropanax
arboreus_ (L.)
Decne. &
Planch.

Mantequillo

Arecaceae

Astrocaryum

Astrocaryum
aculeatum
G.Mey.

Cubarro

Euterpe

Euterpe
precatoria
Mart.

Manaco

11

11

22

Mauritia

Mauritia
flexuosa Lf.

Moriche

34

42

Boraginaceae

Cordia

Cordia nodosa
Lam.

Nudillo

Burseraceae

Protium

Protium
glabrescens
Swart

Anime

32

15

47

Calophyllaceae

Caraipa

Caraipa
anorum
Cuatrec.

Saladillo rojo

Mahurea

Mahurea
exstipulata
Benth.

Caucho
amarillo

Clusiaceae

Calophyllum

Calophyllum
brasiliense
Cambess.

Cachicamo

12

Symphonia

Symphonia
globulifera Lf.

Breo

Ebenaceae

Diospyros

Diospyros
sericea A.DC.

Carbonero

Euphorbiaceae

Alchornea

Alchornea
discolor Poepp.

Algodoncillo

Hypericaceae

Vismia

Vismia
macrophylla
Kunth

Punta de lanza

235
FAMILY

GENDER

SPECIES

COMMON
NAME

Pole

Sapling

Total

Lacistemataceae

Lacistema

Lacistema
aggregatum
(P.J.Bergius)
Rusby

Laurel rosado

Lauraceae

Licaria

Licaria canella
(Meisn.)
Kosterm.

Amarillo

Ocotea

Ocotea cernua
(Nees) Mez

Laurel3

Leguminosae

Macrolobium

Macrolobium
multijugum
(DC.) Benth.

Dormilén

Melastomataceae

Henriettea

Henriettea
goudotiana
(Naudin)
Penneys, F.A.
Michelangeli,
Judd & Almeda

Tuno

Myristicaceae

Virola

Virola carinata
(Spruce ex
Benth.) Warb.

Carnevaca
blanco

Virola parvifolia
Ducke

Carnevaca

Myrtaceae

Myrcia

Myrcia
subsessilis
O.Berg

Arrayan

Ochnaceae

Quiina

Quiina
macrophylla
Tul.

Guayacan

Polygonaceae

Coccoloba

Coccoloba
mollis Casar.

Uvero

Primulaceae

Stylogyne

Stylogyne
longifolia (Mart.
ex Mig.) Mez

Mortifio

Siparunaceae

Siparuna

Siparuna
guianensis
Aubl.

Romadizo

Urticaceae

Cecropia

Cecropia
peltataL.

Guarumo

Overalltotal

131

73

204

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

236
- Relative abundance of the natural regeneration

Pole Trees

In the analysis of relative abundance for pole trees inthe Palm Swamp, the Protium glabrescens (Anime) species
stands out, with 20.5% of the parameter, with 15 individuals, followed by Euterpe precatoria (Manaco) with
15.1% (11 individuals) and Mauritia flexuosa (Moriche) with 11% (8 individuals); the remaining species show
values below 6% of relative abundance (Figure 4.155). The relative abundance for pole trees in this cover area
and for mature trees, shows a structure with a homogenous trend.

Figure 4.155: Relative abundance of pole trees in the Palm Swamp.

25.0

@ 20.0

c

S 15.0

5

B 10.0

3 5.5 5.5 5.5

2 5.0 Ht t | I 2.7 2.7 2.7 2.7) 2.7) 2.7 14 14

© oo BEEBE Ee

oa

oe S > 3° S 92 ge
eo
Se
we or

x ee
‘
g

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Saplings

In relation to relative abundance of Saplings, the following species stand out: Mauritia flexuosa (Moriche) and
Protium glabrescens (Anime), with 26 and 24.4%, respectively (34 and 32 individuals), followed by Euterpe
precatoria (Manaco) and Calophyllum brasiliense (Cachicamo), with 8.4 y 6.1%, respectively (11 and 8
individuals); the remaining species show values below 5% (Figure 4.156). This size category maintains the
structural trend towards homogeneity of the forest.

237
Figure 4.156: Relative abundance of saplings in the Palm Swamp.

30.0
25.0

20.0
15.0
10.0
6.1

46 38
5.0 3.13.1 3.1 93--2.3-2:3-23-23-23
00 Pee eeeeeeee

2 gee & xo

oe SOS

© 2
oe ©

Relative abundance

Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Relative frequency of the natural regeneration

Pole Trees

The most representative species in this parameter for pole trees are: Protium glabrescens (Anime), Mauritia
flexuosa (Moriche), Calophylium brasiliense (Cachicamo) and Euterpe precatoria (Manaco), with values between
12.2 and 7.3%, thatis, reports between5 and 3 plots, respectively); the remaining species report values below
5%in 2 or less plots (Figure 4.157). This parameter shows a similar trend to that of the mature trees, indicating
an homogenous cover regarding the appearance of species in the sample units.

Figure 4.157: Relative frequency of pole trees in the Palm Swamp

14.0
& 120
5 100
s
£ 380
@
Zz 60 49 9
38
2g 40 24° 24 24 24 24 24
ae ! Pitan
0.0
Xa eo Oo eo >
re & s & e - oan Y we KS *
ae er WS og kK}
Rens rs ‘s » & @ oy rs ® RS)
e & © ¥ “S
SF & oe i & &
ro)
Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Saplings

238
In the analysis of relative frequency for saplings in the Palm Swamp, Mauritia flexuosa (Moriche) and Protium

glabrescens (Anime), appear as the most representative species with values between 17.9 and 15.4%, reported
in 7 and 6 plots, respectively; the remaining species report values below 6%, reported in 3 or less plots (Figure
4.158). The Palm Swamp saplings show the same trend seen in the entire cover area in relation to structural

homogeneity.

Figure 4.158: Relative frequency of saplings in the Palm Swamp.

20.0
18.0
16.0
14.0

Relative frequency
is
cy

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

6.0
4.0
2.0
0.0

2.6
Vivuaaa
»

26 26 26 2.6

eo gx e
ge? & Sf &
- * & & — & Ry e
er PF po
& FF oh
FF gy eM wh
at ee ¥
er oY

Species

Forbidden, endemic, threatened or commercially restricted species

According to the list of species found in the inventory of endemic, commercially restricted, forbidden or
threatenedspecies, Table 4.89 records the resulting information.

Table 4.89: Forbidden, endemic, threatened or commercially restricted species.

RED
RESOL
SPECIES COMMON 0192/201 BOOKS Roney CITES ENDEMII FORBIDDEN
NAME COLOMBI | UICN c
4MADS
A
Astr
Strocaryum Cubarro - Lc - - - -
aculeatum
Attalea maripa Cucurita ~ Lc ~ - - -
Enterolobium .
a Dormidero | -- - Lc - - ~

schomburgkii
Eschweilera Coco de

wee - Lc - - - -
parvifolia mono
Euterpe . Manaco ~ Lc -~ - - -
precatoria
Hirtella elongata | Garrapato | -- Lc - - a -
Hirtella racemosa | Huesito - LC - ~ - -
Hymenaea Algarrobo | -- Lc - - ~
courbaril

239
RESOL Gy

COMMON BOOKS REDLIST ENDEMI

SPECIES NAME 0192/201 cotomel | vicn CITES c FORBIDDEN
4MADS
A
a Escobo

Licania hypoleuca - Lc - - - -

blanco
Licania .

Aceituno - LC - - - -
leucosepala
Licania Escobo Lc
parvifructa colorado ~ ~ ~ 7 7
Mauritia flexuosa | Moriche - LC - - - -
Parinari Escob EN EN
pachyphylla scobo ~ ~ 7 ~
Socratea

; Choapo - Lc - - - -

exorrhiza
Virola parvifolia | Carnevaca | -- - VU - - =
Key: CR= In critical danger; EN = In danger; VU= Vulnerable; LC= Minor concern

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The Parinari pachyphylla (Escobo) species, is reported in the In Danger (EN) category, which corresponds to
those species facing avery high risk of extinction in a wildlife state, according to Volume 1 of the Red Book of
Plants of Colombia and Resolution 0192 of 2014 of the MADS (Ministry of Environment and Sustainable
Development).

The Virola parvifolia (Carnevaca) species is reported in the Vulnerable (VU) category in the IUCN red list and
corresponds to species facinga high risk of extinctionin a wildlife state.

The remaining species reported in the LC category are not considered threats in Resolution0192 of 2014 issued
by the MADS. Nevertheless, they were included here, as they appear in these sources.

4.3.1.5 Analysis of characteristics

Overall, wild flora within the area of study, although restricted to riparian or gallery vegetation, presents an
acceptable degree of conservation, with a rich floristic composition and a good vertical and horizontal structure.
In addition, it provides very important environmental and ecosystem services, as an exclusive habitat for local
fauna. The characteristics of each type of cover are described below:

© GALLERY FOREST

This cover, which appears more often associated with rivers, streams and bodies of water, shows a significant
composition and species richness (106 species in the Mature category and 82 species in natural regeneration),
anda horizontal and vertical structure quite heterogenous and developed, even thoughit evidences anthropic
affectations (slash and burn), and is restricted to areas with poor soil conditions and constant floods. A good
presence of natural regeneration couldalso be observedas a result of the efforts for local conservation over the
past years, which ensure the survival of the forest.

240
© PALMSWAMP

This cover, which appears in a lower proportion within the area of study, and is relegated to small areas with
special conditions to adapt the Moriche palm (Mauritia flexuosa), shows different conditions to those of the
gallery forest, with a lower composition and richness (30 species in the Mature category and 29 in natural
regeneration), as a result of these special conditions of continuous floods. Likewise, its horizontal structure is

quite homogenous due to the dominance of this species, while its vertical structure shows a greater
heterogeneity and development, similar to that present in the forest. Regarding natural regeneration, a high
presence was observed, suggesting a good response to the conservation efforts of the company, a relevant
factor with respect to conditions seen in other regions, where this natural regeneration in Palm Swamps is
almost non-existent.

Table 4.90: Cover areas in the plots.

Name AreaHa
Thick grassland in dry land 717,63
Paraiso (PC) Gallery and riparian forest 25,62
Floodable thickgrassland 364,87
LaCordobeza Thick grassland in dry land 1163,11
Gallery and riparian forest 91,91
Thick grassland in dry land 917,02
Burntareas 5,19
Garza Morena
Gallery and riparian forest 107,55
Floodable thickgrassland 263,93
. Floodable thickgrassland 864,77
La Pista
Burntareas 160,22
Rivers (50 m) 14,70
Floodable high thick forest 290,23
Gallery and riparian forest 98,86
Sand land 152,84
San Cristobal an yopen grass an .
Thick grassland in dry land 545,67
Sandy open grassland 121,60
Forest plantation 37,56
Mosaic crops 32,56
Thick grassland in dry land 532,97
Paraiso (PR) Gallery and riparian forest 57,97
Burntareas 553,35
Road, railway network and associated plots 27,49
Thick grassland in dry land 1147,45
Clean pastures 26,12
. Forest plantation 1,73
Paraiso (Il)
Floodable thickgrassland 41,72
Thick grassland in dry land 304,87
Floodable high thick forest 21,40
Gallery and riparian forest 193,51
. Rivers (50 m) 0,00
Paraiso (1) -
Thick grassland in dry land 959,33

241
Name AreaHa
Sandy open grassland 87,15
Forest plantation 161,85
Gallery and riparian forest 61,19
Floodable thickgrassland 65,33
Road, railway network and associated plots 49,65
Road, railway network and associated plots 21,50
Floodable high thick forest 33,00
Los palmares - -
Thick grassland in dry land 1139,23
Gallery and riparian forest 100,30
Road, railway network and associated plots 70,53
Thick grassland in dry land 1845,50
Hato Nuevo Floodable high thick forest 90,43
Gallery and riparian forest 153,80
Floodable thickgrassland 697,03
Burntareas 57,50
4.32 Fauna
4.3.2.1 Secondary information

4.32.11

Herpetofauna

Overall, 217 records of species were obtained for the Orinoquia region, in which 69 records correspond to
amphibians and 148 to reptiles. The largest number of recorded species was obtained from other sources such
as scientific articles, books and scientific reviews, with a total of 168, followed by the Colombian Biological
Information System (SIB)2? with 45 records and the Institute of Natural Sciences (ICN)*° with 4 records (Figure

4.159).

Figure 4.159: Number of records of amphibians and reptile species by institution, in the Colombian Orinoquia

region.

Records of species

200

150

100

50

168

SIB ICN OTHER

Institution

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

39 (Biological Information System for Colombia, SIB)
40 (Instituto of Natural Sciences, ICN)

242
© Amphibians

In the review of information of secondary sources for amphibians, records of 69 species were found,
corresponding to 2 orders and 13 families. Of the 4 departments reviewed, Casanare presented the largest
number of records with 35 species, followed by Meta with 12 species, Vichada with 5, Arauca with 2 and finally,
the Orinoquia with 15 species (Figure 4.160).

Figure 4.160: Number of species of amphibians by department in the Colombian Orinoquia region.

40 35
a
8 95
‘9 20 15
gis 12
ho. eal
— =
Arauca Casanare Meta Vichada Orinoquia
Department

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

On the other hand, the order with the largest number of species was Anura with 65, followed by Gymnophiona
with 2 (Figure 4.161). The families with the largest number of species were Hylidae with 25, Leptodactylidae
with 14 and Bufonidae with 7 species. In the remaining 10 families 21 species were recorded (Figure 4.162).

Figure 4.161: Number of species of amphibians by Order in the Colombian Orinoquia region.

70 65

Number of species
np a + a op)
fo} fo} fo} fo} fo}

°

°

Anura Gymnophiona
Order

243
Figure 4.162: Number of species of amphibians by Family in the Colombian Orinoquia region.

F 30 25
8 25
a” 14
o 15
3 10 7
Fe}
€ 4 4
G54 | 2 3 4 4 | 2-2
2o = a ee | |
em @ @ J e @ Q J J J
FEE E os & we FF wt CES
FFE SF PO SF FF WV FT Wt
PS = & Pk & & Se Se
x FP Mo ‘s SS
Family

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

e = Reptiles.

In the review of secondary sources of information for reptiles, 148 species were recorded, corres ponding to 3
orders and 26 families. Of the four departments reviewed, the largest number of species was recorded for the
Orinoquia region with 118; Vichada presented 12 records of species, Meta 10 and Casanare 8 species (Figure
4.163).

Figure 4.163: Number of species of reptiles by department in the Colombian Orinoquia region.
140
120 118
100
80
60

40

Number of species

20 8 10 12
. = = |_|
Casanare Meta Vichada Orinoquia
Department

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
On the other hand, the order with the largest number of recorded species was Squamata with 129, followed by
Testudines with 14 and Crocodylia with 5 (Figure 4.164: ). The families with the largest number of recorded

species were Colubridae with 31 species and Dipsadidae with 30. In the remaining 23 families 83 species were
recorded (Figure 4.165).

244
Figure 4.164: Number of species of reptiles by Order in the Colombian Orinoquia region.
140 429
120

100
80
60
40

Number of especies

14
20 5

0 a | |

Crocodylia Squamata Testudines
Order

Figure 4.165: Number of species of reptiles by Family in the Colombian Orinoquia region.

» 3 31 30

2 30

& 25

w 20

0 15 3 "1

Cc

o 10 6 7

25 22 5] 3 es eee 34 43

some Tita Piel nawue tia

2 ®o oO oooo oOvO TQ AAA YD ooo eo
So Oo CSS OG CTT THT TCHS OG oO TC
By BES BPSvusTIsss Busy
85 arses sEssESece §28e
© o 620 ¥ao8s Sees Seen
2&3 28 SES>RBLEGH 38a
= 2 ons) S£e SESS go
<6 (e) $2 e¢28eA FRE
€ Et aa
< >

[o)
Families

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Even though much of the fauna found in Vichada is widely distributed, there are some groups, such as frogs of
the Leptodactylidae family, which are found only at a local level, or shared with the Amazon fauna and only
inhabit low lands and are not found in the inter-Andean valleys. The fauna is strongly associated with the
seasonality of the Orinoquia, Therefore, the species adjust to the times of the year when several microhabitats
are flooded and many amphibians and reptiles use these seasonsfor reproduction processes.

245
4.32.12 Birds

A total of 280 bird species was obtained. The highest number of species was obtained from the SIB*! database
with 244, followed by Acevedo* with 43, Antelo*? 16, ICN“ with 6 and other sources 4 (Figure 4.166).

Figure 4.166: Number of species present in bird lists for the departments of Arauca, Meta, Casanare and
Vichada.

250
200
150
100
50
; =

siB Acevedo et al Antelo (2013) ICN Others

(2014)
species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017

Among the institutions consulted by the SIB database are: National Natural Parks of Colombia(PNN); Cornell Lab
of Ornithology (CORL); National Network of Bird Watchers of Colombia (RNOA); Institute for the Research of
Biological Resources Alexander Von Humboldt (IAVH); the Royal Ontario Museum (RYOM) and several
universities such as Universidad Nacional de Colombia, Universidad de Antioquia (UDEA); Universidad de Narifio
(UNAR) and Universidad del Valle (UVAL) among other institutions.

© GEOGRAPHIC DISTRIBUTION

The number of records by department showed that Meta presented the richest variety with 380 spe cies,
followed by Arauca with 214, Casanare with 207 and Vichada with 204 (Figure 4.167). These records are in
accordance with the accessibility to the areas in question, and to the country’s period of conflict, which
prevented many birdwatchers from carrying out observations or researchin some departments suchas Vichada.

41 (Sistema de Informacion Bioldgica para Colombia, SIB, s.f.)
“2 (Acevedo, 2014)

43 (Antelo, 2013)

44 (Instituto de Ciencias Naturales, ICN, s.f.)

246
Figure 4.167: Number of species by department according to databases and publications.

400 380
300
214 207 204

200
100

0

Meta Arauca Casanare Vichada
Mspecies

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017

The review of species for these three departments on the eBIRD* platform, a project developed by the Cornell
Lab of Ornithology andthe National Audubon Society of the United States, which records information related to
bird observations and audios obtained by ornithology professionals and amateurs throughout the world,
established that the highest number of species was found in the department of Meta, with 815, followed by
Casanare with 585, and in third place Vichada, with 453, and finally Arauca with 372 (Figure 4.168).

Figure 4.168: Number of bird species by department according to the eBIRD platform (Cornell Lab of
Ornithologyand the National Audubon Society). August 2017 inquiry.

900
800
700
600
500
400
300
200
100

0

Meta Casanare Vichada Arauca
species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
¢ COMPOSITION OF SPECIES

24 orders, 65 families and 426 species were recorded. The order of Passerine birds recorded the richest variety
with 110 species, followed by the Apodiformes with 47, Falconiformes 38 and Accipitriformes with 36 (Figure
4.169). Regarding families, the Accipitridae showed the highest number of species with 56, Trochilidae with 45
and Tyrannidae with 22. (Figure 4.170).

45 (eBIRD, s.f.)

247
Figure 4.169: Number of bird species by order for the departments of Arauca, Casanare, Meta and Vichada.

S@Uojassed
sawoy!pody
sawo}|uoe4
sewopnidioay
sawo}!ingie
sawopiupeseyd
sawo}/3/nwisde>
sawojiquinjod
sawojjuera|ad
s@awojinsg
sawo}!||e9
sawuo}}non9
s@wo}I2eI2ISq
sawoj}iasuy
S@ULO}1I92109
sawso} 3135

S@WO}!1U0919
sawop eyes
s@wo}}9e1D
saWO}!iNS
yuelg
sawo}1wor043s1do

{

| sewsdy!8hdAsng

Figure 4.170: Number of bird species by family for the departments of Arauca, Casanare, Meta and Vichada.

60
50

40
30

20
10

0

Uy

ry

ibiye

ily

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

4.32.13 Mammals

COMPOSITION OF SPECIES

A potential record of a total of 232 species was obtained for the Orinoquia, distributed in 14 orders of mammals,
the most representative being the Chiroptera Order with 56% of the species, followed by the Rodentia with 9%,

Carnivora and Didelphimorphia with 8%, and primates with 7%, the remaining orders do not exceed 3%, which

is equivalent to a maximum of 5 speciesby order (Figure 4.171).

248
Figure 4.171: Representativity of species by order for the Colombian Orinoquia.

Diversity — Order of Mammals

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

GEOGRAPHIC DISTRIBUTION

When comparing and reviewing the diversity in the 5 main departments of the Orinoquia component, according
to Solari*®, the department of Vichada may contain 73 species of mammals; this diversityis shared with at least

one of the neighbouring departments (Figure 4.172).

Figure 4.172: Graphic of species richness of mammals by department.

Orinoquia Richness of Species

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

46 (Solari, Mufioz, & Rodriguez, 2013)

249
4.3.2.2 Methodology

4.3.2.2.1_| AmphibianHerpetofauna

e FIELD PHASE

A field phase was carried out covering the most relevant areas, including those areas which presented the
highest potential in finding the greatest number of representative species; cover area, proximity to bodies of
water and microhabitats, lifting of tree trunks and rocks, as well as visual inspection of underwood and high
layers of vegetation were taken into consideration, to search for amphibians and snakes. Likewise, 2 boat trips
were made alongthe Banks of Cafio Mucoand the Bita river, although the rainy season flooded the areas where
the largest number of herpetofauna could be found, such as beaches and overflow areas, leaving areas of palm
swamps and floodable forests in sight (Figure 4.173).

Figure 4.173: Survey on canoe along the Banks of the Brita river searching for herpetofauna.

Free and unrestricted search

To determine the composition of amphibians in each of the environmental units, Angulo’s’’ free and
unrestricted search technique was used, carrying out day and night walks, without following special rules other
than thoroughly reviewing all available microhabitats with the purpose of recording the greatest possible
number of species (Figure 4.174).

47 (Angulo, 2006)

250
Figure 4.174: Searching for herpetofauna in Palm Swamp-Grassland ecotones.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

With the purpose of inferring the variables or influences which explain and determine the presence of species,
the effort to collect them during the free and unrestricted search was standardized within each sampling area.
This methodology was used to record the information regarding the individual presence and absence of species,
as well as the number of animals observed by sampling unit. All individuals captured were photographed and
georeferenced. Due to the abundance of some species and the difficulty to access andcapture some of them as.
a consequence of the altitude or flood levels, several specimens were recorded by visual identification or by
their singing and were georeferenced but not captured. Metadata associated to each event was recorded using
the field and data matrix format designed for this project. Data was collected using Duellman*® and
McDiarmid’s“ standard methodology.

Sampling by free and unrestricted search was carried out in 2 types of cover on a general level, in 5 sampling
areas (Gallery forest and Palm Swamp with transition areasto grasslands), with 3 or 4 effort days for each one,
fora total of 21 field days and 31 walks (Figure 4.175). Within each area, daily walks took place, divided in two
time slots (day and night), with a total of 9 effective hours. Walks were carried out reviewing all possible
microhabitats to capture amphibians and reptiles (puddles, streams, litter), as well as man-made structures,
dumps and gardens (many specimens migrate to areas with high anthropogenic activity, searching for shelter or
food such as insects and small invertebrates). Each captured and collected individual will be measured
morphologically as follows: face-cloacal length (LRC), femur length (LF), rostral length (LR), rostral width (AR);
individuals were grouped in morphotypes considering a series of shared characteristics.

Table 4.91: Location of sampling points for herpetofauna in the property of Forestal dela Orinoquia.

STARTING POINT ENDING POINT

Code ra 7 5 7

Rh1 916872,9 1171773 916888,3 1171770
Rh2 917645,4 1168921 917748 1168881
Rh3 9177265 1168897 917793,6 1168942
Rh4 917685 1168918 917890,1 1169139
RhS. 917920,5 1169089 917953 1169287
Rh6 917966,9 1169327 917732,9 1168881

48 (Duellman, 1962)
49 (McDiarmid, 1994)

251
STARTING POINT

ENDING POINT

Code i 5 5 5

Rh7 917717,9 1168915 917709 1168900
Rh8& 916242,6 1172009 916538,7 1172192
Rho 916459,7 1172241 916108,7 1172094
Rh10 916071,4 1172020 916150,5 1172121
Rhi1 915909,5 1160808 9159518 1160931
Rh12 915828,2 1171850 915836,2 1171836
Rh13 916050 1172105 917472,5 1172227
Rh14 914585,6 1170300 914569,7 1170384
Rhis 915522,4 1160826 915632,2 1161094
Rh16 997570,9 1151824 997683,1 1151641
Rh17 994628,7 1154251 994619,8 1153918
Rh18 9946185 1153901 994247,9 1153597
Rh19 997677,3 1151823 997559,5 1151987
Rh20 996082,8 1154613 995904,1 1154703
Rh21 9958841 1154717 995692,8 1154193
Rh22 1002222 1169434 1001852 1169852
Rh23 1001852 1169856 1001923 1169568
Rh24 1001948 1169550 1001525 1169792
Rh25 1001921 1169528 1001317 1170173
Rh26 1001332 1170186 1001965 1169586
Rh27 1001598 1169284 1001347 1169561
Rh28 1001102 1169519 1001195 1169538
Rh29 1001837 1169458 1001055 1168880
Rh30 1001070 1168912 1001057 1168847
Rh31. 1001048 1168931 1001074 1169155

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017). Planar Coordinates Magna Colombia East East

252
Figure 4.175: Sampling points for herpetofauna in the property of Forestal de la Orinoquia.

Google Earth

Source: Satellite images provided by Digitalglobe remote sensor. Google Earth.

e LABPHASE

Following Angulo’s*° methodology, collected individuals were sacrificed with Roxicaina®, fixed with a solution of
formaldehyde at 10% in plastic plates and labelled. Each label provides a unique code for each specimen,
referred to a database containing information regarding the date of collection, collector's code, geographic
coordinates, altitude above sea level and place of capture, detection method and site code, which is related to
the field format code, containing detailed information. (Figure 4.176: ). Collected specimens are deposited, with
the corresponding collection permit, in the herpetological collection of the High Mountain Biodiversity Research
Group of the Universidad Distrital and the Universidad de los Andes.

50 (Angulo, 2006)

253
Figure 4.176: Identification of reptiles taken to the laboratory.

Source: (Universidad Distrital Francisco José De Caldas, 2017)

STATISTICAL ANALYSIS OF DATA.

Sampling effort

In order to obtain an adequate representativity of amphibian species found in the area, it is important to conduct
a sampling effort that covers the largest possible area of study with a habitat heterogeneity, which depends in
many occasions on the ability of the researcher in the field. Thus, the importance of captures and record of
species.

The sampling effort is evaluated, as stated by Villarreal®?, in total detection hours and distance covered. This
calculation was made recording the hours per day used, and the distance covered. In the end, the sampling
effortis defined as the amount of work invested to obtain sampling data.

Species accumulation curve

One of the graphic ways to determine if the sampling effort is optimal is through the species accumulative
curves, whichcompare the values of richness observed, with the expected values, by meansof non-parametric
estimators, to calculate expected values. The EstimateS program is generally used. The accumulation curves
graphically show how species appear according to sampling units or to the number of recorded individuals.
When the accumulation curve is asymptotic, the increase in the number of species does not depend on the
number of sampling units. This also indicates the effectiveness of the sampling; sometimes, it is necessary to
apply accumulation models to evaluate the extent of the sampling and the number of species that may be
potentially captured, considering that the sampling success, according to Moreno™, depends on the variable
conditions subject to randomness. For example, statisticians may provide a sampling representativity of 50% of
potential species; nevertheless, the accumulation curves are asymptotic, that is, for field conditions given

51 (Villareal H., 2006)
52 (Moreno, 2001)

254
(season, present covers, human activities, etc.), the sampling effort was appropriate and those are the species
found at that moment; the remaining percentage of species not observed may be migrating, in a state of
estivation or latency, or in stratum impossible to be observed with conventional methods, according to
Moreno* and Angulo™.

Species richness

For field inventories, one of the most effective ways to assess diversity is the specific richness (S); this is strictly
based on the number of species found at a specific location. The most effective way to evaluate the specific
richness, is to create an inventory which allows to record the total number of species (s) obtained through
sampling. Fisher’s diversity index is applied to providea statistical approach of the level of diversity of the area.
This index refers to a logarithmic series related to the distribution of abundance of species (Magurran, 1998).
This value (a), may be estimated through statistical programs such as Biodiversity Professional Beta 1 (McAleece,
1997) or Past (Paleontological Statistics Software Package for Education and Data Analysis) (Hammer, @., Harper,
D.A.T., & Ryan, P. D. 2001). Itis important to bear in mind that the number of species obtainedis strongly linked
to the size of the selectedsample, thatis, that the sampling effort must be the same in each area in which the
information is obtained. Nevertheless, the nature of the index does not depend, necessarily, on the size of the
sample; thus, Fisher's index may be appropriate to evaluate diversity in this type of surveys. (Moreno, 2001;
Angulo etal, 2006).

4.32.22 Reptile herpetofauna

In relation to reptiles, the same methodology and statistical analysis is used, as the sampling effort for reptiles
is the same as for amphibians, due to their affinity in sharing similar habitats; the accumulation curve and the
species richness is managed with the same statistical procedure, but with an independent set of data for
amphibians.

¢ FIELD PHASE

To determine the composition of reptiles ineach of the environmental units, the free and unrestricted technique
was used (Angulo et al., 2006), carrying out day and night walks without following special rules, other than
thoroughly reviewing all available microhabitats with the purpose of recording the largest possible number of
species.

With the purpose of inferring the variables or influences whichexplain and determine the presence of species,
the effort to collect them during the free and unrestricted search was standardized within each sampling area.
This methodology was used to record the information regarding the individual presence and absence of species,
as well as the number of animals observed by sampling unit. All individuals captured were photographed and
georeferenced. Due to the abundance of some species and the difficulty to access and capture some of them,
as a consequence of the altitude or flood levels, several specimens were recorded by visual identification or by
their singing and were georeferenced but not captured. Metadata associated to each event was recorded using
the field and data matrix format designed for this project. Data collection was carried out using Duellman*> and
McDiarmid’s® standard methodology.

33 |bid., p. 68.

54 (Angulo, 2006)

55 (Duellman, 1962)
56 (McDiarmid, 1994)

255
Figure 4.177: Ad libitum walks to search for day herpetofauna.
BE 1S ¥ Fh) Ae z

p | Ve : =

Source: (Universidad Distrital Francisco José De Caldas, 2017)

Sampling by free and unrestricted search was carried out in 2 types of cover on a general level, in 5 sampling
areas (Gallery forest and Palm Swamp with transition areas to grasslands), with 3 or 4 effort days for each one,
fora total of 21 field days and 31 walks (Figure 4.175). Within each area, daily walks took place, divided in two
time slots (day and night), with a total of 9 effective hours. The walks were carried out reviewing all possible
microhabitats to capture amphibians and reptiles (puddles, streams, litter), as well as man-made structures,
dumps and gardens (many specimens migrate to areas with high anthropogenic activity, searching for shelter or
food such as insects and small invertebrates). Each captured and collected individual will be measured
morphologically as follows: face-cloacal length (LRC), femur length (LF), rostral length (LR), rostral width (AR);
individuals were grouped in morphotypes considering a series of shared characteristics.

Table 4.92: Location of sampling points for herpetofauna

STARTING POINT ENDING POINT
Code

x Y x Y
Rh1 916872,9 1171773 916888,3 1171770
Rh2 917645,4 1168921 917748 1168881
Rh3 9177265 1168897 917793,6 1168942
Rh4 917685 1168918 917890,1 1169139
RhS. 917920,5 1169089 917953 1169287
Rh6 917966,9 1169327 917732,9 1168881
Rh7 917717,9 1168915 917709 1168900
Rh8& 916242,6 1172009 916538,7 1172192
Rho 916459,7 1172241 916108,7 1172094
Rh10 916071,4 1172020 916150,5 1172121
Rhi1 915909,5 1160808 915951,8 1160931
Rh12 915828,2 1171850 915836,2 1171836
Rh13 916050 1172105 917472,5 1172227
Rh14 914585,6 1170300 914569,7 1170384
Rhis 915522,4 1160826 915632,2 1161094

256
STARTING POINT

ENDING POINT

Code
x Y x Y

Rh16 997570,9 1151824 997683,1 1151641
Rh17 994628,7 1154251 994619,8 1153918
Rh18 9946185 1153901 994247,9 1153597
Rh19 997677,3 1151823 997559,5 1151987
Rh20 996082,8 1154613 995904,1 1154703
Rh21 9958841 1154717 995692,8 1154193
Rh22 1002222 1169434 1001852 1169852
Rh23 1001852 1169856 1001923 1169568
Rh24 1001948 1169550 1001525 1169792
Rh25 1001921 1169528 1001317 1170173
Rh26 1001332 1170186 1001965 1169586
Rh27 1001598 1169284 1001347 1169561
Rh28 1001102 1169519 1001195 1169538
Rh29 1001837 1169458 1001055 1168880
Rh30 1001070 1168912 1001057 1168847
Rh31. 1001048 1168931 1001074 1169155

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

e LABPHASE.

Collected individuals were sacrificed with Roxicaina®, fixed with a solution of formaldehyde at 10% (Angulo et
al., 2006), in plastic plates and labelled. (Figure 4.178). Each label provides a unique code for each specimen,
which refers to a database containing information regarding the date of collection, collector's code, geographic
coordinates, altitude above sea leveland place of capture, detection method and site code, relatedto the field
format code, containing detailed information. Collected specimens are deposited, with the corresponding
collection permit, in the herpetological collection of the High Mountain Biodiversity Research Group of the
Universidad Distrital and the Universidad de los Andes.

257
Figure 4.178: Identification of reptiles taken to the laboratory.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

STATISTICAL ANALYSIS.

Sampling effort

In order to obtain an adequate representativity of amphibian species found inthe area, important to conduct
an optimal sampling effort covering the largest possible area of study with a habitat heterogeneity, which
depends in many occasions on the ability of the researcher in the field. Thus, the importance of captures and
recordof species.

The sampling effort is evaluated, as stated by Villarreal®’, in total detection hours and distance covered. This
calculation was made recording the hours per day used, and the distance covered. In the end, the sampling
effortis defined as the amount of work invested to obtain sampling data.

Species accumulation curve

One of the graphic ways to determine if the sampling effort is optimal, is through the species accumulative
curves, which compare the values of richness observed with the expected values, by means of non-parametric
estimators, to calculate expected values. Colwell & Coddington ®® and Colwell®? 2013 EstimateS program is
generally used. The accumulation curves show in graphs how species appear according to sampling units or to
the number of recorded individuals. When the accumulation curve is asymptotic, the increase in the number of
species does not dependon the number of sampling units. This also indicates the effectiveness of the sampling;
sometimes, itis necessaryto apply accumulation models to evaluate the extent of the sampling and the number
of species that may be potentially captured, considering that the sampling success, according to Moreno™,
depends on the variable conditions subject to randomness. For example, statisticians may provide a sampling

57 (Villareal H., 2006)
58 (Colwell, 1994)
59 (Colwell, 2013)
6° (Moreno, 2001)

258
representativity of 50% of potential species; nevertheless, the accumulation curves are asymptotic, that is, for
field conditions given (season, present covers, human activities, etc.), the sampling effort was appropriate and
those are the species found at that moment; the remaining percentage of species not observed may be
migrating, in a state of estivation or latency, or in stratum impossible to be observed with conventional methods,
accordingto Moreno® and Angulo®.

Species richness

For field inventories, one of the most effective ways to assess diversity is the specific richness (S); this is strictly
based on the number of species found at a specific location. The most effective way to evaluate the specific
richness, is to create an inventory, recording the total number of species (s) obtained through sampling. Fishers
diversity indexis applied to provide a statistical approach of the level of diversity of the area. Magurran® states
that this index refers to alogarithmic series regarding the distribution of abundance of species. This value (a),
may be estimated through statistical programs such as Biodiversity Professional Beta 1 (McAleece, 1997) or Past
(Paleontological Statistics Software Package for Education and Data Analysis) (Hammer, @., Harper, D. A. T, &
Ryan, P. D. 2001). It is important to bear in mind that the number of species obtained is strongly linked to the
size of the selected sample, that is, that the sampling effort must be the same in each area in which the
information is obtained. Nevertheless, the nature of the index does not depend necessarily on the size of the
sample; thus, Fisher's index may be appropriate to evaluate diversity in this type of studies.

4.32.23 Birds
e FIELD PHASE

The sampling design consisted of 5 stations or points associated with vegetation covers of gallery forests and
palm swamps found in the property of Forestal dela Orinoquia. Two main methodologies were implemented in
each point (direct observation of birds and bird catch with mist nets) to include both typesof vegetation covers.
The team was formed by an ornithologist and a local expert or “baqueano” who determined the characteristics
of the avifauna during the rainyseason (Figure 4.179 and Figure 4.180).

61 |bid., p. 68.
&2 (Angulo, 2006)
63 (Magurran, 1998)

259
Figure 4.179: Gallery forest. Photo by Nadezhda Bonilla. 2017

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.180: Palm Swamp. Photo by Nadezhda Bonilla. 2017

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

The points are: San Cristdbal (SC), Base Mono (BM), Hato Nuevo (HN), Tierra Adentro(TA) and Cuernavaca (CV)
(Figure 4.181). Each of these points is near or influenced by a main water resource, SC to the Muco river, BM to
Chiquichaque, HN to the Meta river, TA to the Vita river and CV to Juriepe

260
Figure 4.181: Map with sampling points. Landsat/Copernicus image. Google Earth. 2017

>.

Source: Satellite images provided by Digitalglobe remote sensor. Google Earth.

Elevation data and geographic coordinates were taken in each point using a Garmin cetrex GPS. The type of
habitat and degree of intervention was described, supported with photographs for each sampling unit. The
methods implemented for bird samplingin the 5 points included visual and listening detection in fixed point
counts combined with transects (5 Km/h walks), bird catch with mist nets, collecting specimens based on the
professional’s opinion, and non-systematic observations in different habitats with no restrictions regarding
methodology ortime, as established by Ralph™ & Bibby.°>

According to Villarreal®, this combination of methods increases the probability of detecting species, as well as
obtaining data regarding abundance and provides a quick and relatively reliable andrepeatable way to evaluate
the state of conservation, based on the quantitative analysis regarding the composition and structure of the
avifauna at the landscape level. Each of these methods are described below:

Bird catch with mist nets

Mist nets have been used as the only tool to create bird inventories in several neotropical forests, as they
substantially reduce observer bias, compared to point count methods and vocalization recordings, even though
Remsen & Good”, Stiles & Roselli®*, mention several studies which have proved their low efficiency compared
with other methods. Nevertheless, according to Villarreal®, bird capture not only allows the detection of less
conspicuous species, but also helps to obtain morphological and physiological data, suchas molt, reproduction,
age, gender and condition of the bird.

5 to 7,12 m long by 2.6 m wide mist nets were used, with an extended mesh of 30 to 36 mm. The initial plan
included 10 mist nets, but the weather conditions and the state of the points assessed made it impossible to

°4 (Ralph, 1996)

85 (Bibby, 2000)
(Villareal H., 2006)
67 (Remsen, 2017)

8 (Stiles, 1998)

69 (Villareal H., 2006)

261
place the total number of nets. Due to the rainy season, the areas were flooded and the density of the
underwood restricted the area’s extension, not allowing the implementation of the method established by
Villareal et al., (2016) (Figure 4.182).

Figure 4.182: Flooded covers due to the rainy season. Photo by Nadezhda Bonilla. 2017

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Capture sessions started around 05:15, the nets remained opened for three and a half to 6 consecutive hours
during the morning and the afternoon and were checked every 20 minutes following protocols as established
by Ralph etal’°. Each session lasted one and a half days per point, in which information regarding the location,
starting and ending time, type of habitat, date, weather conditions, responsible personnel, elevation and
geographic coordinates, and the number of nets was recorded (Figure 4.183).

Figure 4.183: Placement of mist nets. Photo by Nadezhda Bonilla. 2017

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Captured birds were transported in cloth bags to a processing station where they were measured and marked
cutting the external tail feathers, and then released. Each captured bird was identified with the help of Ridgely

70

262
& Tudor”! and Proaves field guides. The following information was obtained from each bird: wing, tarsus and tail
length, total culmen, exposed culmen, height and width of beak, gender, presence or absence of cloacal
protuberance, brood patch, comments and photographic records (Figure 4.184, Figure 4.185 and Figure 4.186).

Figure 4.184: Removal of an individual from the mist net. Photo by Yonathan Ordaz. 2017.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.185: Taking morphometric measurements. Photo by Yonathan Ordaz. 2017.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

71 (Ridgely, 2009)

263
Figure 4.186: Form used for bird capture sessions with mist nets. Photo by Nadezhda Bonilla. 2017

peearoae BON) .
FORMATO DE oe PARA EL REGISTRO DE AVES ¢ fd)

peparramento: Wich ds 20) - tok, Nosvo b jp f

|r Givers] Boece] Nengined | tne
wel

Yor | Aare | Ceimge [Maller | Pee Calacta [We ¥ Obie vaciones
|srce fat [pesos Conon | too

Sci [os

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Bird observation: Transects and point counts

Methods to carry out bird inventories have varied through time, according to their implementation and
thoroughness; this has presented problems in standardizing a sampling method to compare designs and
reproductions.

According to Ralph” bird point counts are a standard method to monitor birds all around the world, due to their
efficiency in different types of habitats. The inclusion of point counts in quick diversity evaluations has the
advantage of concentrating totally on the birds and their habitats, since they are located in fixed points, and
provide more time to identify the species and detect those cryptic and territorial (for example birds of the
underwood); it also allows an association between the presence of birds and their abundance, with the
structural and environmental characteristics of the habitat, as described by Bibby”?

Nevertheless, one of its limitations refers to the sampling of one single point, which may provide an unprecise
indication of species richness in an area, especially in those areas with high richness, thus requiring many
repetitions to obtain a relatively reliable calculation. For this reason, combining point counts with transects
generates indexes of sampling efforts and ensures a more precise estimate of the species richness.

In each sampling path, a minimum of 5 point counts were established, separated by a distance of 100 min forest
areas, in order to avoid recounting the individuals, and ensuring the independence in detecting the birds
between points. In each point, the birds watched and heard were recorded within a fixed radius of 50 m during

? (Ralph, 1996)
3 (Bibby, 2000)

264
a period of 30 minutes, as described by Ralph”. Information related to elevation, geographic position with GPS,
type of vegetation cover, degree of intervention, etc. was also recorded (Figure 4.187).

Counts started at dawn and continued until sunset, interrupted at the time of less bird activity (11:00 to 14:00),
or in periods of heavy rain. Using 10 x 42 mm binoculars, all the birds detected within the fixed radius were
recorded. Individuals in and outside the fixed radius were recorded separately for each species. Any bird that
escaped the moment the observer arrived to the counting position, was also recorded. Transient birds flying
over the area without stopping were recorded in the same format, as well as all the birds detected moving
between point counts (transect) (Figure 4.188).

During counting, the following data was recorded in the field format: Location, distance, observers, date,
weather conditions, starting time, point count code, time of each de tection, species and evidence code (GPSor
photo) gender (male, female, undetermined), number of individuals, approximate distance between the
individual and the point, vertical location (in meters), detection radius, activity observed (vocalizing, foraging,
perching, mixed flock, reproduction) and comments (Figure 4.189).

Figure 4.187: Bird observation: Point count. Photo by Yonathan Ordaz. 2017
” care

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.188: Bird observation: Transects and non-systematic observations. Photo by Nadezhda Bonilla. 2017

74 (Ralph, 1996)

265
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.189: Format in the field book for bird observation sessions. Photo by Nadezhda Bonilla. 2017

= = Wy dee eneeeieeitees

Reto cy
indo
S115 T
S743 k &
4
Br)
1)
Se >
62010
gest
§42 a
‘
=
Cy
&
fe)
‘ &
— exten > >

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Taxonomic determination and lab phase.

The taxonomic determination is carried out, in general, directly in the field phase, using the bird guides
mentioned before. Birds which could not be identified in the field were recorded by photographs, to be
identified in the lab phase, comparing them with specimens included in ornith ology collections of the Institute
of Natural Sciences (Universidad Nacional) and the Universidad Distrital FranciscoJosé de Caldas.

e@ STATISTICAL ANALYSIS OF DATA

Sampling effort

In order to have representativeness of the number of speciesfound in the different points, a sampling effort is
conducted recording the total number of hours dedicated to the detection or implementation of a methodology.

266
This calculation is made recording the hours per day used, and the distance covered. In the end, the sampling
effortis defined, according to Villarreal’>, as the amount of work invested to obtain data in a survey.

The purpose was to balance the number of hours dedicated in implementing these methodologies, that is,
dedicating the same number of sessions for each one: 3 sessions (one day and a half) to observation and 3
sessions (one day and a half) to capture using mist nets, trying to include the greatest possible sampling distance
in the vegetation covers selected. The units are expressed in sampling hours for the first and hours/net for the
second.

Species accumulation curve

A species accumulation curve is used to showin graphs the sampling effort and values of richness obtained in
relation to expected values, by means of non-parametric estimators, to calculate expected values. This curve is
determined using the EstimateS version 9 program created by Colwell & Coddington’® 1994 bb and Colwell
2006”, introducing data and creating a graph indicating the number of sessions, compared with the values
obtained and the estimators (Chao 1, Jackniff and ACE). This shows the species which appear as the sessions
increase. When the accumulation curve is asymptotic, the increase in the number of species does not depend
on the number of sampling units. This also indicates the effectiveness of the sampling.

Considering the results of this curve, we must point out that, according to Moreno’ there are conditions subject
to randomness, which prevent optimal results, due mainly to field conditions (time of year, coverage, areas
intervened, among others) or migration of species, hunting season or stratums out of reach with traditional
methods, thatis, conditions beyond the control of the investigator, but that do not necessarily indicate that the
sampling was insufficient.

Species richness

The specific richness was determined by means of Fisher's Alpha index. This index is based on the logarithmic
model of distribution of abundance of species, regardless of the size of the sample (Magurran, 1988); Fisher's
Alpha index was estimated with the PAST 3.16 program (Paleontological Statistics Software Package for
Education and Data Analysis).

According to Moreno”, it should be noted that the number of species obtained is related to the size of the
sample, that is, to the sampling effort, which should be homogeneous in each area where the survey is carried
out; although Fisher's index may not adjust to the size of the sample, itis adequate to measure diversity in this
type of surveys, where some assumptions do not comply with certain parameters, due to the random conditions
mentioned above.

Capture success with mist nets, was determined by the number of individuals captured in relation to the
sampling effort (Individuals-session/hours-net), taking into account the total number of nets, multiplied by the
total number of sessions and hours/day. Thus, the number of opened nets, the opening and closing time and
the meters of each net shouldbe considered.

75 (Villarreal H., 2006)
76 (Colwell R, &., 1994)
77 (Colwell R., 2013)

78 (Moreno, 2001)

79 |bid.,p.88

267
4.32.24 Mammals
e FIELD PHASE.

In relation to mammals, the field phase applied different techniques to collect information, taking into account
Jone’s (1986) classification, which divides them in flying mammals, small mammals (<1000), medium size
mammals (1000-5000), and large mammals (> 5000g). Mist nets were used for flying mammals, Sherman traps
for small mammals and for the medium size and large mammals, camera traps and identification of signs such
as footprints, hair, scrapers, and traces (osadero), etc.

Small Mammals

Small mammals are characterized by having a length of less than 500mm and wighing between 3 and 1000g.
Within this range is the Rodentia Order with small rodents, the Didelphimorphia order (marsupials) and
Paucituberculata (shrews).

The sampling of small mammals was carried out with 60 Sherman traps per sampling area, during 3 effective
sampling days. The location of the Sherman traps was recorded in a Garmin Montana 650° GPS navigator. The
traps were checked dailyat 8 am. Each trap was baited with a mixture of Nutella, sardines or tuna fish, oatmeal,
vanilla essence andAreparina to give consistency to the baits. Traps were placed in linear transects in the forest
considering the degree of flood, which prevented the distribution of these traps in other sites. Traps were
positioned at an average distance of 10-20 meters one from the other.

Captured individuals were then collected for identification inthe lab: Nevertheless, each specimen was recorded
with its standard morphometric measurements as follows: Total Length (LT), Tail Length (LC), Head-Body Length
(LCC), Paw Length (LP), Ear Length (LO) and weight; all small morphometric measurements were taken with a
Vernier caliper, while LT, LC, and LCC were done with a metallic rule; body measurements were recorded in
millimeters, while weight was recorded in grams (Figure 4.190).

Collected specimens are deposited in the Scientiic Collection System of the High Mountain Biodiversity Research
Group (Museum of Natural History of the Universidad Distrital FranciscoJosé de Caldas).

Figure 4.190: Installed Sherman Trap and collected Zygodontomys specimen (Photo — Gabriel Pantoja Pefia,
2017)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Medium size and Large Mammals

268
Medium size and large mammals exceed 500 mm in length and 1000 grams in weight. The Didelphimorphia,
Cingulata, Pilosa, Lagomorpha, Carnivore and Cetartiodactyla. Orders [sic]. To record these types of mammals
sampling techniques such as photo-traps and indirect traces were used. In the first case, 33 Bushnell Trophy Cam
active camera traps were used (Figure 4.191). The cameras were installed ad libitum in the gallery forests, in
each of the five sampling points. Each point had 10 camera traps, for a total of 50traps throughout the sampling.
The cameras were located at a height between 50cm and 1 meter, depending on the height of pastures or
placement of litter. Each camera was programed in mixed mode (video and photography) with repetitions of 3
photos and videos of a maximum of 30 seconds. The location of the cameras was recorded in a Garmin Montana
GPS navigator. Each location was baited with raw fish brought from Puerto Carrefio’s market, and with bananas
and fruits.

Figure 4.191: Installed Bushnell Camera Trap and marking of trees for recognition (Photo — Gabriel Pantoja
Pefia, 2017)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
For the second recording method, ad libitum walks were carried out in the area, recording footprints, hair,
excreta, vocalizations, marks on trees and excavations. Dead specimens found in the area were left in the place,

except when the skeletons were clean, which made the gathering of skulls easier (Figure 4.192).

Figure 4.192: Signs found on sites of Forest First — Footprints and removal of vegetation cover and soil in
search of food (Photo — Gabriel Pantoja-Pefia, 2017).

269
i Sane

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
Flying mammals

To record bats, mist nets with alength of 12 manda height of 2.6 meterswere used. Based on the structure of
the forests and flood limits, the nets were installed in ecotone areas or in the interior of the forests. The idea
was to install around 10 nets, but at the end, only 5 to 7 nets were installed (Figure 4.193). Samplingswere done
between 18:00 and 00:00 in each point during 3 consecutive nights. All captured specimens were measured
recording their standard morphometric measurements as follows: Total Length (LT), Tail Length (LC), Forearm
Length (LA), ShinLength (Lti), Paw Length LP), Ear Length (LO), and weight (W); All morphometric measurements
were taken with a Vernier caliper and were recorded in millimeters, while the weight was recorded in grams,
taken with Pesola scales of 100g.

When the captured species was recorded for the first time in the sampling, or if the species could not be

identified onsite, the specimen was collected, labelled and preserved in ethanol at 96%, in order to be deposited
in the theriologic collection of the Universidad Distrital.

270
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

e LABPHASE.

The lab phase included the identification of species from skulls processed by dermestid beetles and skins
obtained and preserved on site; likewise, species were identified from photos taken with camera traps.
Information was organizedin matrixes and then analyzed statistically.

Evaluation of capture success

Sherman Traps

Sherman traps were active 24 hours for 18 days, divided in three areas. The sampling effor t is measured as the
number of traps installedin eachsite, by the number of sampling days.

Effort = Number of traps * Number of days

Sampling success was measured considering the number of individuals captured, multiplied by the correction
factor 100.

N. of captured animal

Trap success =
P Capture effort

Camera Traps

The sampling effort for this type of methodology may be measured using the number of sampling nights
(nights/trap), the number of sampling days (days/trap) or its equivalent in hours trap, as answer units, Each of
the camera traps functioned 24 hours, for 15 to 20 days in average. Thus, the sampling effort was measured
individually for each camera trap, taking into account the number of effective sampling days, according to the

number of days in which the cameras functioned.

Effort = Number of hours * Number of sampling days

271
Capture success was measured considering the number of photos per individual of each species, divided by the
number of effective sampling days, multiplied by the factor 100. This estimate was done individually for each
cameratrap.

N.of photos per individual

Success camera traps = N. of sampling days

Mist Nets

The sampling effort was measured considering the total sum of meters-net by the number of sampling hours
and the number of sampling nights.

Effort = meters-net * sampling hours*sampling nights
Capture successindicates relative abundance of species and is measured with the following formula:

N
E =—— X100
mxh

WhereN = number of individuals captures; m = square meters of the net; h = number of sampling hours.
Species Accumulation Curves

With the purpose of evaluating the normality of the information recorded on site, the Shapiro-Wilk normality
test was performed. This test determines the type of method (parametric / non-parametric) to which data
adjusts best for the corresponding statistical analysis. Accumulation curves make it possible to learn the manner
in which species accumulate, as the sampling effort increases, according to Villarreal®°. Curves were graphed for
each sampling method and were carried out using the number of effective sampling days(in the case of Sherman
traps) and the number of effective sampling nights (in the case of mist nets), as answer units. The set of data
was randomized 1000 times to eliminate any bias derived from the order in which data was included in the
analysis, using the EstimateS 9.1.0. Software program. With the purpose of measuring the expected number of
species, non-parametric estimators Chao 1, ACE and Jacknife 1 were used.

Species Richness
To quantify richness found in the area, Fisher’s Alpha index was used, calculated with the PAST program.

According to Moreno**, this index considers the distribution of abundance of species, and is not affected by the
size of the sample, unlike other indexes. Thus, it is widely used and considered one of the most robust indexes.

1+N
Ss =x In—
«

4.3.2.3 Field phase results
4.3.2.3.1 | Amphibianherpetofauna

© EFFORTAND CAPTURE SUCCESS.

80 (Villareal H., 2006)
81 (Moreno, 2001)

272
A total of 378 sampling hours were carried out, distributed in 21 days, in 5 areas of Forestal de la Orinoquia, with
two persons, for a total of 189 man/hours. Samplings covered mainly gallery forests and palm swamps, as well
as their corresponding floodable grassland and woodland ecotones surrounding high covers (Table 4.93).

Table 4.93: Sampling effort of amphibians and reptiles in lands of FFC — Vichada.

Sampling effort
Sampling area Days | Man/Hours Persons
pats ul (Man/Hours)

Area 1 San Cristobal 5 9 2 90

Area 2 Base Mono 4 9 2 72

Area 3 Hato nuevo 4 9 2 72

Area 4 Tierradentro 4 9 2 72

Area5 Cuernavaca 4 9 2 72

TOTAL (Man/Hours) 378

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

From the total of herpetofauna found in the five areas, a total of 247 sightings of amphibians were reported
(Table 4.94) belonging to 18 species of Anurans (frogs and toads) including 9 genders and 3 families (Figure 4.194
and Figure 4.195). The most abundant family, regarding the number of species, is the Leptodactylidae family,
which also has the highest abundance. The low presence of other taxonomic families may be due to the season
in which the sampling was performed, as many of the areas and ground microhabitats used by species belonging
to other anuran families were flooded. In this case, animals estivate or move to higher areas.

Figure 4.194: Trachycephalus venulosus found in the palm swamp (area 1 San Cristobal) on a palm leaf

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

273
re
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Table 4.94: Species of amphibians recorded on the lands of FFC— Vichada.

Figure 4.195: Scinax Kennedyi found in flooded grassland associated with the palm swamp (Area 2 Base mono)

Gender Areas

Species 1 2 3 4 5 Total
Amphibia 46 46 54 52 49 247
Boana 7 1 3 2 13
boans 1
crepitans 6 1 7
pugnax 3 2 5
Dendropsophus 6 6
mathiassoni 6 6
Leptodactylus 12 8 18 20 5 63
fragilis 9 3 2 14
fuscus 1 5 10 7 5 28
knudseni 3 3
lithonaetes 10 10
macrosternum 2 6 8
physalaemus 5 5
fisheri 5 5
Pseudopaludicola 22 12 9 38 «| 81
boliviana 12 |2 9 23 | 46
Ianera 10 | 10 15 | 35
pseudopaludicola 8 3 11
boliviana 11
Rhinella 26 10 20 4 60
granulosa 24 6 11 41
margaritifera 1 1 2
marina 1 4 8 4 17
Scinax 7 7
kennedyi 7 7
Trachycephalus 1 1
venulosus 1 1

274
Gender Areas
Total 46 46 54 52 49 247
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.196: Families of amphibiansrecorded on lands of FFC -Vichada.

families of amphibians
180
160
140
120
100
80
60 @ Total
40
_—
0
Hylidae Bufonidae Leptodactylidae
Amphibia

Sourcee: (Universidad Distrital Francisco José De Caldas, 2017)

Species accumulation curve

To evaluate the effectiveness of the sampling carried outin the 5 areas of FFC in Vichada, accumulation curves
were drawn (Figure 4.197) using the EstimateS 9.10 program; abundance data were recorded represented by
the Chao 1 and Ace Mean indexes, considered appropriate with these sets of data, using the classic Chao 1
model, with intervals of 95%reliability. We observe that the species accumulation curves are very close to their
asymptotes and they all tend towards the point of balance. Consequently, the sampling effort was deemed
appropriate to identify the largest possible number of specimens; on the other hand, the sampling showed a
representativity ranging between 89% (Chao 1) and92% (ACE), which is relevant considering that, in the case of
amphibians, representativity may be, in general, of 70% for these types of surveys. (observations on site).

275
Figure 4.197: Species accumulation curve in the 5 sampling points.

Species accumulation curve
25
20
g 15
3 —reales
3
# 10 Chao1
5 —*— ACE
i?)
ie) 5 10 15 20
Sampling days
Source: (Universidad Distrital Francisco José De Caldas, 2017)
e RICHNESS INDEX.
Table 4.95: Diversity indexes for Amphibians in the 5 sampling points.
1. San} 2. Base | 3. Hato Overall
Are 4. Tierradenti . Cuern:
©28 Cristébal Mono Nuevo ferradentro | 5. Cuernavaca Total
Species 9 6 10 7 5 19
Individuals 46 46 54 52 49 247
Fisher_alpha 3.344 1.842 3.61 2.178 1.394 4.797
Chao-1 14 6 10 7 5 20
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017

Fisher’s richness index may be interpreted as the number of new species which may be found each time twice
the number of individuals is taken. Therefore, we observe that the highest diversity is foundin the area of Hato
nuevo (Point 3), followed by San Cristobal (Point 1.). This is explained by the fact that these two areas possess
the highest heterogeneity in terms of landscape units, and a combination of microhabitat characteristics,
combining lotic, lentic, permanent and seasonal bodies of water, shrub, herbaceous and canopy vegetation,
conditions of high and low humidity, as well as hiding and reproduction sites. This allows a greater number of
species to inhabit this area, which is reflected in the indexes (Table 4.95).

4.32.32 Reptile herpetofauna

@ EFFORTAND CAPTURE SUCCESS.

A total of 378 sampling hours were carried out, distributed in 21 days and 5 areas in the property of Forestal de
la Orinoquia, with two persons, for a total of 189 man/hours. Sampling covers were based mainly on gallery

forests and Palm Swamps, as wellas floodable grassland and woodland ecotones surroundinghigh covers (Table
4.96).

276
From the total herpetofauna found in the 5 areas, a total of 120 sightings of reptiles were reported, belonging
to 31 species, of which 14 species are lizards, 11 species are snakes, 4 species are turtles and 2 species are
crocodilians, including 28 genders and 16 families. The most abundant family, in relation to the number of
species, is the Teiidae family (Figure 4.198, Figure 4.199 and Figure 4.200). It is also the one with the highest
abundances. Overall, the species richness is high, and the estimators showed that there could be many more
species. This may be due to the rainy season which generates migrations within these groups; snakes, for
example, were very active and were reported in all the sampled points. Teiidae lizards inhabit in sympatry,
finding up to 3 species in the same microcover; possibly, the good quality of the habitat and the presence of
abundant food suchas insects, allow them to coexist inharmony, as several species of lizards are very aggressive,
even cannibalistic.

Table 4.96: Species of reptiles found in areas of FFC — Vichada.

Gender Areas
Species 1 2 3 4 5 | Overall Total
Amphisbaena 1
alba 1
Anolis 1 2

auratus 1 1

ortonii 1
Atractus 1

crassicaudatus 1

Boa

constrictor

Bothrops

Ni NfefRefe; ele] Ntelele

Ble} Re]

atrox

Caiman

crocodilus
Chelonoidis 4

Bl RB] ololele
b
5

carbonaria 3

denticulata 1

Chelonoiis

carbonaria

Chironius 1

carinatus 1

Cnemidophorus

lemniscatus

Cnemidophorus 3

Ble} rie fele

lemniscatus 3

corallus 1

ruschenbergerii 1

Crotalus

durissus

Drymarchon

Sd oe dt

corais

Gonatodes 1

consignatus 1

277
Gender Areas

Helicops 1 1 2

angulatus 1 1 2
Hemydactylus 1 1 2 6 10
brookii 1 1 1 3
frenatus 1 1 2 4
palaichthus 3 3
Iguana 2 8 10
iguana 2 8 10
Iguana 2 2
iguana 2 2
Kentropyx 1 1
striata 1 1
Leptodeira 4 1 5
annulata 4 1 5
Mabuya 1 1 1 3
mabouya 1 1 2
sp 1 1
Oxybelis 1
aeneus 1
Paleosuchus 1 1
palpebrosus 1 1
Podocnemis 9 16 25
unifilis 7 1 8
vogli 2 15 17
Spilotes 1 1
pullatus 1 1
Tropidurus 6 10
hispidus 6 10
Tupinambis 1 1 2
teguixin 1 1 2
Overalltotal 19 22 53 19 120

278
Figure 4.198: Chironius carinatus found in point 4 (Tierradentro), in floodable Forest.

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Figure 4.200: Abundance by family of reptiles.

families of reptiles

30
25
20
15
10
; H I
0+ oe
8|8|/8| 8/8) 8) 8) 8) 8) 8) 8) 8| 8} 8\s)\eg
Sl sls s/z sz g g S\/S/z/B8/z/s/8 8 = Total
S/S 2/8) 5) Sl 3 S)e) 2 2/2
8\/8/2/8)5/ 8/2) 38) 2) §) 8) 5) s|5|§)/3
@|4/o|o\|s/2\/% 3|z Bl) 5\/ 3/3
mS) 3) 5) 2/8 a\% a) B)O)| ela
=/o/8 <= & & ° Oo; gl) e
=z 2 So 2
Fy 5 Fe Fis
o 73
$ S
&
a
Crocodilia Reptilia aur opsida

Figure 4.199: Anolis ortonnii foundin point 3 (Hato nuevo), in riparian vegetation associated with grassland.

279
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
@ SPECIES ACCUMULATION CURVE.

To evaluate the effectiveness of the sampling carried outin the 5 areas of FFC in Vichada, accumulation curves
were drawn using the EstimateS 9.10 program; abundance data were recorded represented by the Chao 1 and
Ace Mean indexes, considered appropriate with these sets of data, usingthe classic Chao 1 model, with intervals
with a reliability of 95%. We observe that the species accumulation curvesare somewhat distant in reaching the
point of balance. Consequently, the sampling effort was deemed appropriate as they all reached the asymptote,
even though more species may be found if the sampling continues in another season. The sampling showed a
representativity ranging between 62% (Chao 1) and 71% (ACE), which is relevant considering that, in the case of
reptiles, representativity may be, in general, of 50% to 60% for these types of surveys. (observations on site).

Figure 4.201: Species accumulation curve of reptiles in areas of FFC —-Vichada

Species Accumulation Curve
Herpetofauna
80
60
»
2
3 40 + — reales
&
20 Chao1
—t— ACE
ie} T T T T 1
ie) 5 10 15 20 25
sampling days
Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)
e RICHNESS INDEX.
Table 4.97: Diversity indexes for Amphibians in the 5 sampling points
1. 2. Bi b Hi I
Areas . par ma | 2 ato 4. Tierradentro | 5. Cuernavaca oe
Cristobal Mono nuevo Total
Species 9 12 17 10 7 31
Individuals 19 22 53 19 7 120
Fisher_alpha 6.688 10.81 8.661 8.541 0 13.55
Chao-1 12.33 40 83 13.33 28 44

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Fisher’s richness index may be interpreted as the number of new species which may be found each time twice
the number of individualsis taken. Therefore, we observe that the highest diversity is found in the area of Base
Mono (Point 2), followed by Hato Nuevo (Point 3.). This is explained by the fact that Base Mono is relatively
away from human settlements or main roads, which are one of the main reducers of reptile diversity, as many
snakes are sacrificed by the farmers or hit by cars; this also happens with lizards. The other area near the Bita
river possessed one of the highest heterogeneities in terms of landscape units and a combination of microhabitat
characteristics, combining lotic, lentic, permanent and seasonal bodies of water, shrub, herbaceous and canopy

280
vegetation, conditions of high and low humidity, as well as hiding and reproduction sites. This allows a greater
number of species to inhabit this area, whichis reflected in the indexes (Table 4.97).

4.32.33 Birds

Considering the areas selected to perform the samplings, Table 4.98 presents a georeferenced showing the
location of the 5 points where the proposed methodologies were implemented:

Table 4.98: Main data of the location of the 5 points characterized in the two covers (gallery forest and palm

swamp)

Area Code Name of point x Y Altitude
SC Entrance 1 917701,62 1168915,039 92m

San Cristobal sc 23 916814,66 1172323,261 89m
sc 27 917775,56 1169022,46 78m
sc 31 915703,99 1171845,58 74m
BM Entrance2 MONO | 915851,46 1160859,44 89m

Base Mono BM 35 91581441 1160748,896 87m
BM 38 915500,55 1160632,595 92m
HN Entrance hn3 937088,75 1165976,027 72m

Hato Nuevo HN Hn 929876,88 1159873,77 76m
HN 49 937583,95 1166092,243 62m
HN 55 93642453 1165949,082 70m
TA Sitioturimoric 997580,42 1151809,361 62m

Tierra Adentro TA EntranceTAS 994652,7 1154267,022 66m
TA 56 998078,64 1151449,938 61m
TA 60 994606,57 1154224,02 65m
cv EntranceCV6 1001980,9 1169567,712 78m
cv FincaAraucaria 1008957,3 1169715,804 82m

Cuernavaca cv 68 1001153,9 1169659,846 68m
cv 100 1001055,5 1168879,592 70m
cv 108 1001058,6 1168855,017 69m

Source: (Universidad Distrital FranciscoJosé De Caldas, 2017). Planar coordinates Magna Colombia East East

© COMPOSITIONANDSTRUCTURE OF SPECIES.

530 individuals were identified for a total of 132 species, including a Incertae Sedis species, belonging to 20
orders and 42 families in the 5 selected points: San Cristobal, Base Mono, Hato Nuevo, Tierra Adentro and
Cuerna Vaca (Table 4.99); this list is obtained from the implementation of the methodologies proposed (Bird

observation: Transects and Point counts and captures with mist nets).

Table 4.99: List of species of avifauna in each selected pointin areas of FFC in the department of Vichada. SC:
San Cristobal; BM: Base Mono; HN: Hato Nuevo; TA: Tierra Adentro; and CV: Cuernavaca

Order/Family/Species

BM | CV HN

sc

TA

Total

Accipitriformes

281
Order/Family/Species

BM

cv

HN

sc

TA

Total

Accipitridae

Accipiter superciliosus

Buteogallus meridionalis

Buteogallus schistaceus

Buteogallus urubitinga

Geranoaetus albicaudatus

Harpagus bidentatus

Leptodon cayanensis

Leucopternis melanops

Rupornis magnirostris

Ble] RRR |e} ote

Anseriformes

Anatidae

Dendrocygnaautumnalis

Dendrocygnaviduata

Apodiformes

Apodidae

Chaetura cinereiventris

Streptoprocne zonaris

Trochilidae

Amazilia fimbriata

Anthracothorax nigricollis

Campylopterus largipennis

Chlorostilbon mellisugus

Glaucis hirsutus

Hylocharis cyanus

Phaethornis hispidus

Polytmus guainumbi

Blolrfefelrfelw

Caprimulgiformes

Caprimulgidae

Hydropsalis maculicaudus

Nyctiprogne leucopyga

Nyctibiidae

Nyctibius griseus

Cathartiformes

Cathartidae

Cathartes aura

Coragyps atratus

11

Sarcoramphus papa

Charadriiformes

Burhinidae

Burhinus bistriatus

282
Order/Family/Species

BM

cv

HN

sc

TA

Total

Charadriidae

Vanellus cayanus

Vanellus chilensis

Recurvirostridae

Himantopus mexicanus

Ciconiiformes

Ciconiidae

Jabiru mycteria

Columbiformes

Columbidae

Columbina minuta

Columbina passerina

Columbina squammata

Columbina talpacoti

Patagioenas cayennensis

Zenaida auriculata

B/N] ul] oo] o | 0

Coraciiformes

Alcedinidae

Chloroceryle amazona

Chloroceryle americana

Megaceryle torquata

Cuculiformes

Cuculidae

Crotophagaani

Crotophagamajor

Piaya cayana

Tapera naevia

Bsr] as

Eurypygiformes

Eurypygidae

Eurypyga helias

Falconiformes

Falconidae

Caracara cheriway

Falco femoralis

Falco sparverius

Milvago chimachima

BR] R] | 0

Galbuliformes

Galbulidae

Galbula ruficauda

Galliformes

Cracidae

283
Order/Family/Species

BM

cv

HN

sc

TA

Total

Mitu tomentosum

Penelope jacquacu

Odontophoridae

Colinus cristatus

Opisthocomiformes

Opisthocomidae

Opisthocomus hoazin

Passeriformes

Emberizidae

Ammodramus humeralis

Furnariidae

Dendrocincla fuliginosa

Dendroplex picus

Synallaxisalbescens

Xiphorhynchus obsoletus

Ble] R|e

Hirundinidae

Riparia riparia

18

Tachycineta albiventer

Icteridae

Cacicus cela

Gymnomystax mexicanus

Icterus cayanensis

Quiscalus lugubris

Sturnella magna

Sturnella militaris

RlR] BR] BR] | 0

Incertae Sedis

Piprites chloris

Mimidae

Mimus gilvus

14

Motacillidae

Anthus lutescens

Parulidae

Geothlypis aequinoctialis

Pipridae

Pipra filicauda

Polioptilidae

Polioptila plumbea

Thamnophilidae

Sakesphorus canadensis

11

Thamnophilus nigrocinereus

Thraupidae

284
Order/Family/Species

BM

HN

sc

TA

Total

Coereba flaveola

12

Paroaria gularis

Ramphocelus carbo

Schistochlamys melanopis

Sicalis columbiana

Sicalis luteola

Sporophilaminuta

Sporophilanigricollis

Sporophila plumbea

Tangara cayana

10

Thraupis episcopus

Thraupis palmarum

Tityridae

Pachyramphus polychopterus

Tityra cayana

Troglodytidae

Campylorhynchus griseus

Troglodytes aedon

Turdidae

Catharus minimus

Turdus ignobilis

Tyrannidae

Camptostoma obsoletum

Capsiempis flaveola

Cnemotriccus fuscatus

Elaenia cristata

Elaenia flavogaster

Riel R [Nye

Knipolegus poecilocercus

Megarynchus pitangua

Myiarchus ferox

Myiarchus tuberculifer

Myiarchus tyrannulus

Myiozetetes cayanensis

Pitangus sulphuratus

N[rfelr[r

Poecilotriccus sylvia

Pyrocephalus rubinus

Sublegatus arenarum

Todirostrum cinereum

Tolmomyias flaviventris

Thectocercus acuticaudatus

17

Strigiformes

285
Order/Family/Species BM | CV HN | SC TA | Total
Strigidae

Megascops choliba 1 1

Total general 88 128 | 127 | 155 | 32 | 530
Fuente: (Universidad Distrital FranciscoJosé De Caldas, 2017)

Of the five sampling points, San Cristobal was the one where the greatest abundance (155 species) was recorded,
although with the same number of species as Hato Nuevo (86 species), followed by Cuernavaca with 128
individuals and 48 species, Hato Nuevowith 127 individuals, Base Monowith 88 individuals and 49 species and,
finally, Cuernavaca with 32 individuals recorded and 21 species identified (see Figure 4.202).
Figure 4.202: Number of individuals and number of species per sampling point. BM: Base Mono; CV:
Cuernavaca; HN: Hato Nuevo; SC: San Cristobal; TA: Tierradentro. In-house production, 2017.

No. de individuos _™ No. de especies

180

160 155

140 128 127
120

100 88

40 32
21
. L
0
BM cv HN sc TA

Source: Universidad Distrital Francisco José De Caldas, 2017.

117 specieswere identified in total during the observation sessions, with an abundance figure of 242 anda total
of 48 individuals belonging to 48 species caught using mist nets, while three migratory species (Tyrannus savana,

Riparia riparia and Catharus minimus) were also identified, both caught and observed (Figure 4.203, Figure 4.204
and Figure 4.205).

286
Figure 4.203: Tyrannus savana, male, perched. Migratory species. Photograph: Nadezhda Bonilla, 2017.

Source: Universidad Distrital Francisco José De Caldas, 2017.

Figure 4.204: Ripariariparia, perched. Migratory species. Photograph: Nadezhda Bonilla, 2017.

Source: Universidad Distrital Francisco José De Caldas, 2017.

Figure 4.205: Catharus minimus, caught in mist net. Migratory species. Photograph: Nadezhda Bonilla, 2017.
me Se 3)

287
Source: Universidad Distrital Francisco José De Caldas, 2017.

Hato Nuevo was the sampling point where the highest number were caught in mist nets, with 22 individuals,
followed by Tierradentro with 9 and Cuernavaca with 8. Finally, San Cristobal and Base Mono caught 6 and 3
individuals, respectively (see Figure 4.206).

Figure 4.206: Number of individuals caught at each sampling point. BM: Base Mono; CV: Cuernavaca; HN: Hato
Nuevo; SC: San Cristobal; TA: Tierradentro. In-house production, 2017.

22
9
8
6
, =
BM cv HN sc TA

w Ind. capturados

Source: Universidad Distrital Francisco José De Caldas, 2017.
The most representative families, in terms of abundance, are the Tyrannidae, with a total of 16 individuals,

followed by the Thraupidae with 14%, Psittacidae with 12%, Columbidae with 6% and Trochilidae with 5% of the
total sampled (see Figure 4.207).

288
Figure 4.207: Total number of individuals by family in the study. In-house production, 2017.

Tyrannidae
Thraupidae
Psittacidae
Columbidae
Trochilidae
Hirundinidae
Cathartidae
Alcedinidae
Accipitridae
Thamnophilidae
Mimidae
Cuculidae
Icteridae
Falconidae
Anatidae
Threskiornithidae
Caprimulgidae
Nyctibiidae
Picidae
Odontophoridae
Apodidae
Galbulidae
Ardeidae
Furnariidae
Charadriidae
Turdidae
Opisthocomidae
Emberizidae
Cracidae
Vireonidae
Troglodytidae
Tityridae
Recurvirostridae
Pipridae
Eurypygidae
Burhinidae
Strigidae
Polioptilidae
Parulidae
Motacillidae
Incertae Sedis
Ciconiidae

Oy l|
aax
Re}

TRF OPNNNKON YD —

Abundancia por familia

20 40 60 80 100
Individuos

Source: Universidad Distrital Francisco José De Caldas, 2017.

If the number of species per family (richness) is determined, the most representative are Thraupidae with 18%,
Tyrannidae with 16%, Trochilidae with 8%, Psittacidae with 6% and Accipitridae with 5% of the total speciesin
the sample recorded (see Figure 4.208).

289
Figure 4.208: Total number of species by family in the study. In-house production, 2017.

Riqueza por familia

Thraupidae
Tyrannidae
Tiochilidae
Psittacidae
Accipitridae
Alcedinidae
Thamnophilidae
Icteridae
Cathartidae
Cuculidae
Falconidae
Columbidae

_ Mimidae
Threskiornithidae
Caprimulgidae
Picidae
Galbulidae
Anatidae
Ardeidae
Furnariidae
Charadriidae
Turdidae

_ Cracidae
Hirundinidae
Nyctibiidae
Odontophoridae
Apodidae
Emberizidae
Vireonidae
Troglodytidae
Tityridae

B Piprid jae
urypygidae

. Burin idae
Opisthocomidae
Recurvirostridae
Strigidae
Polioptilidae
Parulidae
Motacillidae
Incertae Sedis
Ciconiidae

ee EUETTTAL]
OO RRB tn
ov0000 5 oie
a
3
te
R
~
Bs)
B

Familia

NRNNNNNWHKNWNWN,

°
Serr TTBRRRGEERGEE

10 20 Especie 40 50 60

Source: Universidad Distrital Francisco José De Caldas, 2017.
SPECIES ACCUMULATION CURVE

A total of 62 hours was spent sampling, using visual and auditory detection (5 hours in the morning and 4 in the
afternoon), plus 961 hours per net with mist nets (6 hours in the morning and 3.5 in the afternoon). The
accumulation curve for the whole sample can be seen below (see Figure 4.209), This was established using the
most appropriate indices for this set of data (Chao 1, ACE and Jacknife 1) and the classic Chao 1 model, with
reliability intervals of 95%, where the result for the study was 71% and for other indices it was 62%.

290
Figure 4.209: Birdlife species accumulation curve.

250

200

150

100

50

0 2 4 6 8 10 12 14 16 18

— S(est) Chaol Mean ——ACEMean Jack | Mean

Source: Universidad Distrital Francisco José De Caldas, 2017.
Despite it not being possible to obtain 100% and the fact that, graphically, the accumulation curve is not
asymptotic, the sample has an adequate percentage (71%) in view of the weather conditions and the behavior

of the different speciesat the time of year in question.

SAMPLING EFFORTAND CATCHMENT SUCCESS

In view of the variations in the number of nets set up in each zone, the georeferencing of eachone by sampling
point can be seen below(see Table 4.100).

Table 4.100: Nets installed by sampling point with georeferencing.

Zone Code Point Name x Y No. Nets
sc SCred1 917320,7097 | 1169192,058 |6
oy sc SCred2-3 917317,6217 | 1169182,846
San Cristobal
sc SCred4 917317,6431 | 1169198,206
sc SCred5-6 917323,8051 | 1169207,414
BM Monred1 915467,4543 | 1161151,83 5
BM Monred2 915489,0158 | 1161176,377
Base Mono. BM Monred3 915470,5331 | 1161154,898
BM Monred4 915476,6671 | 1161142,601
BM Monred5S 915479,7297 | 1161133,38
HN Hnred1 936686,246 1166274437 |5
Hato Nuevo
HN Hnred2 936686,2362 | 1166265,221

291
Zone Code Point Name x Y No. Nets
HN Hnred3 936683,148 1166252,936
HN Hnred4 936664,6913 | 1166246,812
HN HnredS 936670,8352 | 1166240,661
TA Red1-2 997192,9093 | 1152110,418 | 10
TA Red3-4 997177,5346 | 1152177,999

Tierradentro TA Red5-6 997177,536 1152208,718
TA Red7 997146,7778 | 1152153,426
TA 059,060,061 | 994209,8664 | 1154543,529
cv Red11 1001980,949 | 1169567,712 |5

Cuernavaca cv Red21 1001599,683 | 1169902,534
cv Red4 1001608,908 | 1169884,103
cv RedS 1001618,132 | 1169899,462

Source: Universidad Distrital Francisco José De Caldas, 2017. Coordinates: Magna Colombia Este Este plans.

As far as mist net results are concerned, as mentioned above, sessions with these nets lasted 6 hours in the
morning and 3 hours in the afternoon, and the nets themselves covered an area of 12 meters, resulting in a
sampling effort of 961 with acatchment success rate of 0.019 individuals per net hour (see Table 4.101).

Table 4.101: Catchment success and effort for the birdlife sample using mist nets during the dry season (2017).
Each sampling point selected was in areas belonging to FFC in Vichada province.

Sampling sessions 7*6h and 10*3.5h

Sampling hours 77

Total nets 31

Individuals caught 48

Sampling effort (hours/net) 961

Catchment success 0.0192 individuals / net-hours

RICHNESS INDEX

If the figures obtained per sampling point are considered, the result using the Alpha Fisher index was 22.8%for
Base Mono, 18.3% for Cuernavaca, 31.6% for Hato Nuevo, 42.1% for San Cristébal and 19.7% for Tierradentro,

with Chao-1 index values of 57.4%, 59.4%, 83.5%, 92.3% and 45%, respectively (see Table 4.102).

Table 4.102: Indices with results for birdlife sampling during the dry season (2017) for each pointin areas
belonging to the company FFC in Vichada province. BM: Base Mono; CV: Cuernavaca; HN: Hato Nuevo; SC: San

Cristobal, and TA: Tierradentro.

BM cv HN sc TA
Species 36 38 51 65 19
Individuals 88 128 127 155 32
Fisher Alpha 22.74 18.27 31.63 42.12 19.68
Chao-1 57.38 59.38 83.5 92.35 45

Source: Universidad Distrital Francisco José De Caldas, 2017.

292
The Alpha Fischer richnessindexcan be interpreted as the number of new species that can be found whenever
twice the number of individuals is taken. On this basis, the highest diversity rate canbe found at San Cristdbal,
followed by Hato Nuevo, given that vegetation cover and area are similar, resulting in a similar distribution of
bird species at eachof these locations. Base Monois a sampling point far removed from humansettlements but
with less cover, resulting in an intermediate figure, compared to the other areas. Cuernavaca and Tierradentro
have similar richness values and are similar to the first two points, but it should be noted that they are more
subject to flooding, due to the major influence of nearby rivers, which makes species disperse more in the area.

43.2.4 Mammals
SMALL MAMMALS
a) Sherman Traps

Samples were taken from Sherman traps on a total of three daysat each sampling point, using 60 traps in total,
equivalent to 900 traps per day for the zone. Catchment efficiency was low, despite the effort, with a total of
four examples, equivalent to 0.4% (see Figure 4.210). Catchments were achieved at San Cristobal (2 examples),
Tierradentro(1 example), and Cuernavaca (1 example).

Table 4.103: List of speciesof small mammals caught in Sherman traps in Puerto Carrefio.

San
Famil Tie
Order ‘amily Species Cristobal ierradentro Cuernavaca

Zygodont
Rodentia | Cricetidae ygodontomys 2
brevicauda

Zygodontomys
brevicauda

Sigmodon alstoni 1

Total 4
Source: Universidad Distrital Francisco José De Caldas, 2017.

Figure 4.210: Example collected. (Photograph: Gabriel Pantoja-Pefia, 2017).

Source: Universidad Distrital Francisco José De Caldas, 2017.

293
Figure 4.211: Diagnostic features of the foot of specimen recorded in the field. (Photograph: Gabriel Pantoja-
Pefia, 2017).

Source: Universidad Distrital Francisco José De Caldas, 2017.

MEDIUM-SIZED AND LARGE MAMMALS

a) Cameras

The sampling effort was based on the use of 50 camera traps for 19 days, with the cameras recording 24 hours
per day; this is equivalent to 22,800 hours of effective sampling. The success of the sampling can be seen in the
total of 3,269 images, 2,114 of which correspond to records of mammals, resulting in a mammal recording
efficiency of 112.8 images per day. Ten cameras were installed at each sampling point. Given that 17 species
were recorded using this method, the species accumulation curve was estimated using the Colwell EstimateS
9.1 Program®. The curve obtained indicates a logarithmic trend in the recording of new species and alow
gradient, which means that the sampling effort for the zone should be increased, with more camera traps
installed or more time spent. The models indicate that the complete sample is around 94 -99% in the rainy
season, resulting in a good indicator of the quality of the sample in this area during this season (see Figure 4.212).

82 (Colwell R., 2013)

294
Figure 4.212: Species accumulation curve, based on the camera trap sample for properties belonging to FFC
and using Chao 2, Jacknife 1, Jacknife 2 and Bootstrap estimators.

Curva Acumulacién de Especies CamaraTrampa Y= 14.017 !In(x) +1.985

R?= 0.9491
30
25 . y = 8.0904|n(x) +8.1575
- R? = 0.9832
20 y = 6.9428In(x) +8.0883
R? = 0.9702
45 y = 6.5714In(x) +7.8659
R? = 0.9927
10
y = 5.3283In(x) + 7.4382
5 R? = 0.9998
0
1 2 3 4 EB)
— (est) Chao 2 Mean
——— Jack 1 Mean ——— Jack 2 Mean

= Bootstrap Mean
Log. (Chao 2 Mean)
seteeees Log. (Jack 2 Mean)

Log. (S(est))
Log. (Jack 1 Mean)
Log. (Bootstrap Mean)

Source: Universidad Distrital Francisco José De Caldas, 2017.
The sampling point with the highest number of recordings was Hato Nuevo, with 1,119 photographic records,
followed by Cuernavaca and Base Mono (see Table 4.104). The camera traps recorded not only mammals but

also other taxa, such as birds and reptiles.

Table 4.104: Photographic records by sampling point and percentage of mammals recorded vs. other taxa.

San Cristébal Cuernavaca Hato Nuevo Tierradentro Base Mono
Mammals | Other | Mammals | Other | Mammals | Other | Mammals | Other | Mammals
Records | 95 64 788 103 600 519 350 132 281
Total 159 891 1,119 482 618
% 59.7 40.3 | 88.4 11.6 | 53.6 46.4 | 72.6 274 | 45.5

However, the fact that more images were obtained on some properties is related to the abundance and the
visiting frequency of certain taxa, suchas the peccary at Hato Nuevo, whichis not onlyabundant but also travels
consecutively over the same routes. The number of species recorded at each sampling point is therefore a better
richness indicator (see Table 4.105).

Table 4.105: Mammal speciesrecorded by sampling point, and occurrence ratio between properties.

San Ba: Hato Ti Record /
Order Family Genus | Species Cristé se Nuev terra uern | Reco!
Mono dentro | avaca | property
bal °
Artiodac | Tayssuida| Tayass .
Tayassu pecan | O 0 1 0 0 1
tyla e u
Carnivor . Cerdoc | Cerdocyon
Canidae 0 0 1 0 ie) 1
a yon thous
Carnivor Felidae Leopar Leopardus 0 0 1 1 1 3
a dus pardalis

295
San

' . . Base Tierra | Cuern| Record /
Order Family Genus | Species Cristé Nuev
Mono dentro | avaca | property
bal °
Carnivor .
a Felidae Puma | Pumaconcolor| 1 0 1 0 ie) 2
Carnivor | Mustelid | ig | gira barbara | 1 0 0 1 0 2
a ae
Chiropte | Phyllosto Murciélago
. Bat 0 ie} ie} 0 1 1
ra midae Msp 1
Cingulat | Dasypodi | Priodo | Priodontes
. 0 ie} ie} 0 1 1
a dae ntes maximus
Didelphi | Didelphid | Didelp | Didelphi
a ies (eecene ial cae ena 1 1 1 0 1 4
morphia | ae his marsupialis
Didelphi | Didelphid | Metac | Metachirus
. . . 0 1 1 1 1 4
morphia | ae hirus nudicaudatus
Perissod . . Tapirus
Tapiridae | Tapirus . 1 0 1 0 1 3
actyla terrestris
Pil Myrmeco| Taman | Tamandua 1 1 0 1 1 4
Mosa fhagidae | dua tetradactyla
Rodentia | Caviidae | [90¢ | Hydrochoerus | 0 1 0 0 2
hoerus | hydrochaeris
_ | Cricetida .
Rodentia Mouse | Raton Msp1 0 1 0 0 0 1
e
_ | Cuniculid | Cunicul | Cuniculus
Rodentia 1 1 0 1 ie) 3
ae us paca
D De De te
Rodentia | ~°YPFOC | Pasyer | Dasyprocia | 4 0 1 1 1 4
tidae octa fuliginosa
Rodentia Erethizon Coend Coendou 0 0 1 0 0 1
tidae ou prehensilis
Rodentia | Sciuridae | Sciurus Sciurus . 0 1 ie} 1 0 2
igniventris
#Spp/P.M 8 6 10 7 8

Source: Universidad Distrital Francisco José De Caldas, 2017.

It can be seen from the above that 17 species were recorded in the area by camera traps (CT), the properties
with the highest richness figures being San Cristobal with 8 species, followed by Hato Nuevo with 10 species and
Cuernavaca with 8. The most commonly recorded species were Didelphis marsupialis (opossums), Metachirus
nudicaudatus, Tamandua tetradactyla (collared anteater) and Dasyprocta fuliginosa (agouti), which were found
at four of the five sampling points, followed by Cuniculus paca (limpet), Leopardus pardalis (ocelot), and Tapirus
terrestris (tapir) on three of the five properties. Meanwhile, the least frequently recorded species were
Priodontes maximus (giant armadillo) and Coendou prehensilis (porcupine); this latter lives on landand in trees.

It should be stressed that three of the species are classified as being in the VULNERABLE (VU) category, according
to International Union for the Conservation of Nature (IUCN)®? criteria. These are:

Tayassu pecari—(VU): white-lipped peccary, recorded at Hato Nuevo;

Priodontes maximus — (VU-EN): giant armadillo, recorded at Cuernavaca; and

83 Institute of Natural Sciences, ICN, s.f.

296
Tapirus terrestris — (VU-EN): tapir, recorded at San Cristébal, Hato Nuevo and Cuernavaca.

The threat to these endangered species is due to anthropic pressure caused by hunting and the expansion of
the agricultural frontier, as a result of which they are Conservation Objects in the area.

It should also be stressed that there are manylarge carnivores in the area, suchas Puma concolor and Leopardus
pardalis, which are viewed as species that indicate ecosystem health. On the other hand, despite the fact that
they are not considered internationally to be Vulnerable (VU), their threat levelis such that they are viewed as
a minor concernin Colombia, due to the effect that hunting and deforestation have on population reproduction
dynamics.

Figure 4.213: Cerdocyon thous (crab-eating fox) camera trap photographic record. (Photograph: Gabriel
Pantoja Pefia, 2017).

M Camera Name7 20. 74in TOF @ (07-24-2017 20:83:15

Source: Universidad Distrital Francisco José De Caldas, 2017.
b) Indications and observations

Results of the second type of sampling, which was based on ad libitum observations, indicated the presence of
16 species of mammal; reports were based on vocalizations, observation of examples, and indications such as
animal footprints and excrement (see Table 4.106).

Indications and observations on the San Cristébal property enabled 10 species to be recorded, while the figure
for Base Mono was 2 species and for Hato Nuevo it was 7, Tierradentro 8, and Cuernavaca 2. The speciesmost
frequently recorded were A/ouatta seniculus (red howler monkey), Lontra longicaudis (neotropical river otter),
and Sylvilagus floridanus (rabbit). It is important to point out that indications of a Priodontes maximus (giant
armadillo) presence were found at Base Mono, where a gallery was found and earth had been removed by this
animal ona large scale. The gallery was in the flood zone, and was observed when it was covered with water as
far as the middle of the zone.

Notable among all the species recorded were the Puma yagouaroundi (jaguarundi, wild cat), which is a small
feline generally associated with conserved areas, and the otter (Lontra longicaudis, Pteronura brasiliensis), giant

297
armadillo (Priodontes maximus), and savannah armadillo (Dasypus terrestris) species. These species are listed
by IUCN as subject to certain degrees of threat, which makes them conservation objects and ecosystem
conservation status indicators, because they are, in turn, emblematic species and have an umbrella effect on
local diversity, due to the role they play in the ecosystem.

Table 4.106: Species recorded at the five FFC sampling sites, based on observations and indications. The

abbreviations used are: Voc. — vocalizations, Hue. — footprints, Ex.— excrement, Mag. — burrow, and Obs. —

observation.

uan luc
Property Order Family Species Indication a EN my
San Artiodactyla Cervidae Odacoileus Hue | Obs 3 Plan. Lc
Cristobal cariacou
Puma
San . . Obs
i. Carnivora Felidae yagouaround 1 Plan. Lc
Cristébal .
i
c.
San . . Lontra Obs
i. Carnivora Mustelidae . . 1 Muc NT
Cristébal longicaudis
o
San . . Obs
i. Carnivora Procyonidae Potos flavus 1 Plan. Lc
Cristobal
. c.
San . Inia Obs
i. Cetacea Iniidae . 1 Muc DD
Cristébal geoffrensis
o
S Didelphii hi Didelphi: Ob
. an ‘gelpnimorpnt Didelphidae : erp nis $ 1 Corr. Lc
Cristébal a marsupialis .
al Pilosa Myrmecophagida | Tamandua Obs SB. Lc
Cristébal e tetradactyla
San . . Alouatta
i. Primates Atelidae . Voc. BG.
Cristobal seniculus
San . co. Cuniculus Hue
i. Rodentia Cuniculidae SB. Lc
Cristébal paca
. . Lontra Obs
Base Mono Carnivora Mustelidae - : 1 IUCN | NT
longicaudis
Base Mono Cingulata Dasypodidae Priodontes Hue 1 BG. VU
maximus
Sylvilagus Obs
Base Mono Lagomorpha Leporidae y" . a Pas. Lc
floridanus .
Hato . . Odocoileus Hue | Obs
Artiodactyla Cervidae . 2 BG. Lc
Nuevo cariacou :
Hato . . Odocoileus Obs
Artiodactyla Cervidae . Voc. BG. LC
Nuevo cariacou
Hato . . Puma Hue
Carnivora Felidae BG. Lc
Nuevo concolor / Ex.
Hato . . Tapirus Hue
Perissodactyla Tapiridae . SB. VU
Nuevo terrestris
Hato . . Alouatta
Primates Atelidae . Voc. BG.
Nuevo seniculus
Hato Rodentia Cricetidae Ratén MSp 1 Obs 1 Arb.
Nuevo

298
Quan

luc

Property Order Family Species Indication EN my
Hato . oo. . Obs
Rodentia Cricetidae Ratén MSp 2 1 Arb.
Nuevo :
Tierra . . Lontra Obs
Carnivora Mustelidae . . Voc. Inun. | NT
Dentro longicaudis :
Tierra Pteronura Obs
Carnivora Mustelidae “ones Bita EN
Dentro brasiliensis :
Tierra Cetacea Iniidae Inia . Obs Bita DD
Dentro geoffrensis .
Tierra Sylvilagus Obs
Lagomorpha Leporidae y" . a Pas. Lc
Dentro floridanus
Tierra Perissodactyl Tapirid, Tapirus Hue SB. vu
Dentro erissodactyla apiridae terrestris .
Tierra Primates Atelidae Alouatta Voc. Bita
Dentro seniculus
Tierra . oo. . Obs
Rodentia Cricetidae Ratén MSp 1 Arb.
Dentro :
Tierra . oo. . Obs
Rodentia Cricetidae Ratén MSp 2 Arb.
Dentro :
Cuernavac Dasypus Obs
Cingulata Dasypodidae yp" Pas. NT
a sabanicola :
Cuernavac Lagomorpha Leporidae Syvilagus Obs 1 Pas. Lc
a floridanus
Cuernavac . . Tapirus Hue
Perissodactyla Tapiridae . SB. VU
a terrestris

Source: Universidad Distrital Francisco José De Caldas, 2017.

On the question of similarity between properties, the most dissimilar properties, in terms of species

composition, are Base Monoand Cuernavaca, compared to Hato Nuevo and Tierradentro(see Figure 4.214).

Figure 4.214: Bray Curtis graph showing species composition similarity, based on indications, for the FFC

polygons, Vichada.

Source: Universidad Distrital Francisco José De Caldas, 2017.

Figure 4.215: Footprint of a Tapirus terrestris (tapir) recorded in the FFC polygons (Vichada — Colombia).

(Photograph: Gabriel Pantoja Pefia, 2017).

299
Source: Universidad Distrital Francisco José De Caldas, 2017.

300
Figure 4.216: Photographic record of Odocoileus cariacou (white-tailed deer) in the FFC polygons (Vichada —
Colombia). (Photograph: Gabriel Pantoja Pefia, 2017).

Source: Universidad Distrital Francisco José De Caldas, 2017.

FLYING MAMMALS
MIST NETS
a) Catchment effort and success

Samples were takenon the five properties selected by Forestal de la Orinoquia. Mist nets 12 meters long by 2.6
meters high and with a 30mm. hole in the mesh were used for catchment purposes. The number of nets used
on each property varied from 5 to 7, with a maximum of 10 at Tierradentro; this variation in the number of nets
used was due to the structure of the gallery forests, which have dense undergrowth, and this ruled out installing
nets. Additionally, the time of year was not favorable for sampling, since the forests were flooded and the tree
vegetation was underwater in some cases. Since catchment took place during a period of 6 hours between 18.00
and 00.00 hours, the sampling effort for the zone was 6,480h/m/net.

Table 4.107: Nets installed by sampling point, sampling effort, and samplingefficiency.

Sampling Point] Net Code eee No. of Nets} m-Net| Effort} Catchments] Efficiency
San Cristobal | RO1 917320,71 | 1169192,058 | 5 60 1080 | 62 0.057
San Cristobal | RO2 917317,622 | 1169182,846

SanCristébal | RO3-4 | 917317,643 | 1169198,206

San Cristobal | ROS 917323805 | 1169207414

Base Mono Monred1 | 915467,454 | 1161151,83 |5 60 1080 | 9 0.008

Base Mono Monred2 | 915489,016 | 1161176377
Base Mono Monred3 | 915470,533 | 1161154898
Base Mono Monred4 | 915476,667 | 1161142,601
Base Mono Monred5 | 915479,73 | 1161133,38
Hato Nuevo Hnred1 | 936686,246 | 1166274,437|5 60 1080 | 7 0.006

301
Sampling Point| Net Code ee No. of Nets| m-Net| Effort} Catchments] Efficiency
Hato Nuevo Hnred2 | 936686,236 | 1166265,221

Hato Nuevo Hnred3 | 936683,148 | 1166252,936

Hato Nuevo Hnred4 |936664,691 | 1166246812

Hato Nuevo HnredS | 936670835 | 1166240,661

Tierradentro | Red1-2 | 997192,909 | 1152110418 | 10 120° [2160|7 0.003
Tierradentro |Red3-4 | 997177535 | 1152177999

Tierradentro |Red5-6 | 997177,536 | 1152208,718

Tierradentro | Red7 997146778 | 1152153,426

Tierradentro | Red8-9-1 | 994209,866 | 1154543529

Cuernavaca Red11 1001587,38 | 1169911,749 | 5 60 1080 | 30 0.028
Cuernavaca Red21 1001599,68 | 1169902,534

Cuernavaca Red4 1001608,91 | 1169884,103

Cuernavaca RedS 1001618,13 | 1169899,462

Source: Universidad Distrital Francisco José De Caldas, 2017. Coordinates: Magna Colombia Este Este plans.

As far as the catchment of samples is concerned, 117 were caught in total, from 4 families, 8 sub-families, 17

genera and 22 species. Notable among the species recorded are Glyphonycterys silvestris, Leptonycteris curasoe

and Vampirum spectrum, which are species of bat listed by IUCN as subject to certain degrees of threat, thus

making them conservation objects (see Table 4.108).

Table 4.108: Species of bat recorded in sampling polygons on FFC properties — Vichada.

aren San Base Hato Tierradent | Cuernava | General 1UCc
x
Cristobal Mono Nuevo ro ca Total N
Emballonuridae 2
Peropteryx leucoptera 1 1 LC
Ss te
accopteryx 1 1 Lc
leptura
Molossidae
Molossus 1 1 1 1 Lc
Noctilionidae 1
Noctilio 1 1 Lc
albiventris
Phyllostomidae 105
Artibeus obscurus | 1 1 2 Lc
Artibeus
- 5 20 8 28 LC
planirostris
Carollia
1 2 3 LC
brevicauda
Carollia
i 12 1 10 23 LC
perspicillata
Carollia sp 1 1
Glossophagalongirostris 1 1 1 3 Lc

302
Taxon San Base Hato Tierradent | Cuernava | General 1UCc
Cristobal Mono Nuevo ro ca Total N

Glyphonycteris Sylvestris 1 1 NT
Leptonycteris curasoae 1 1 VU
Lophostoma Brasiliense 1 1 Lc
Lophostoma silvicolum 1 1 Lc
Mimon

1 1 LC
crenulatum
Rhinophylla 16 4 4 24 LC
pumilio
Trachops

. 1 1 LC

cirrhosus
Vampirum

1 1 NT
spectrum
Vampyriscus 12 1 1 14 Lc
bidens
Vespertilionidae 5
Eptesicus furinalis 1 1 Lc
Myotis albescens 2 2 Lc
Myotis riparius 2 2 LC
General Total 62 9 7 8 31 117

Source: Universidad Distrital Francisco José De Caldas, 2017.

With respect to the relative abundance per taxon, the most abundant were the great fruit bat (Artibeus
planirostris), with 23.93% of the examples recorded, the Amazon small fruit bat (Rhynophylia pumilio) with
20.51%, the Seba’s short-tailed bat (Carollia perspicillata) with 19.66%, and the bidentate yellow-eared bat
(Vampyriscus bidens) with 11.97%. The percentages for the remaining 18 species were low, fluctuating between
3%and 1%.

Figure 4.217: Graph showing relative abundance by species in FFC polygons— Vichada

Abundancia Relativa por Especie.

30.0
p?
25.0 jot 208
20.0
15.0 429
10.0
5.0 09 ar ou 29 19-99-99-09-02 09 0° . . ~ 09
0.0 —= ss = = -
o Od © © & eo eo Nj
& Fo & 8 5 WP FO oF Fh of oF WF oF gO? a? §?
ue oe KS & os Ose ae oe ‘ Se” ‘) o
SF ek of is ys KF PEF EP ee™ FF
er “o x o& yo FNS fF so oo Oy
FGF go” g Oro Te ad oh? oh o> ae so” ye® Kg? 9 SE
FF oP Or 6% oo 6 eS ea ah Oe PN Ng?
gH HK Ml Xk KY yo gw LH PW I ¢
Co es ot Ro NS

Source: Universidad Distrital Francisco José De Caldas, 2017.

303
b) Species accumulationcurve

It is relevant here to mention once more that sampling took place during the rainy season and that this increased
flows, both in streams and in rivers, and caused flooding in forests, where the vegetation was underwater in
some cases; in others, water levels reached approximately 30 centimeters at the edge of the forest. However,
models based on Jacknife 2 estimators reflect the fact that the sample has a logarithmic trend and that the data
compiled for the zone are 98% complete, based on the R? value. Irrespective of the estimation model used, R?
values are above 965, which reflects the trend in the sample (see Figure Figure 4.218).

Figure 4.218: Species accumulation curve for bats present on FFC properties, based on Chao 1, Chao 2, Jacknife
1, Jacknife 2 and Bootstrap estimators.

Curva Acumulacin de Especies Murciélag9s., ,,,.,.

40 -2.3414
R?= 0.9875
35 y = 11.028In(x) +1.131
R? = 0.9766
30
y = 10.831In(x) +1.1569
25 R?= 0.9756
20 y = 10.149In(x) +0.433
R?= 0.9755
15 y = 7.9455In(x) +0.8298
R? = 0.9714
10
y = 6.3217In(x) +1.15
5 R? = 0.9668
o &
i 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16
5
—— Slest) —— Chao 1 Mean Chao 2 Mean
——Jack 1 Mean —Jack 2 Mean —— Bootstrap Mean
Log. (S(est)) Log. (Chao 1 Mean) Log. (Chao 2 Mean)
Log. (Jack 1 Mean) Log. (Jack 2 Mean) seseeeees Log, (Bootstrap Mean)

Source: Universidad Distrital Francisco José De Caldas, 2017.
c) Richness Index

The Fischer index was used for evaluating diversity and comparing sampling points. This is based on the

probability of new species being found, and hence indicates the site with the greatest diversity. The index
decreases as and whencommonspecies are found. The most diverse property, therefore, is Tierradentro, since

itis the one where private species occurred most frequently, with Saccopteryxeptura, Eptesicus furinalis, Myotis
albescens and Myotis riparius all being recorded. The second most diverse sampling point is Base Mono, where
the Peropteryx leucoptera, Leptonycteris curasoae and Trachops cirrhosus species were found, and this was
followed by Cuernavaca, with Mimon crenulatum and Vampirum spectrum (see Table 4.109). It should be
stressed that the Fischer index only takes new species into account, and does not refer to the abundance thereof.

Table 4.109: Indices for FFC (Vichada) sampling points in the rainyseason.

Zones San Cristébal | Base Mono | HatoNuevo | Tierradentro | Cuernavaca
Taxa 6 6 7 6 a1
Individuals 62 9 7 8 31

304
Zones San Cristébal | Base Mono | HatoNuevo | Tierradentro | Cuernavaca
Fisher Alpha 1.64 7.867 i?) 10.91 6.087
Chao-1 7 16 28 8 21,5

6 6 7 6 11

Source: Universidad Distrital Francisco José De Caldas, 2017.

The above is reflected in the Bracy Curtis similarity index, which shows that the most similar properties, in terms
of bat composition, are San Cristébal and Cuernavaca, which make up 67.7% of the total, followed by
Tierradentroand Hato Nuevo with 40%, while the most dissimilar propertyis Base Mono (see Figure 4.219).

Figure 4.219: Bray Curtis similarity analysis of FFC sampling polygons

Source: Universidad Distrital Francisco José De Caldas, 2017.

Figure 4.220: Photographic record of Peropteryx /eucoptera present in FFC polygons (Vichada— Colombia).
(Photograph: Gabriel Pantoja Pefia, 2017).

Source: Universidad Distrital Francisco José De Caldas, 2017.

305
Figure 4.221: Photographic record of Trachopscirrhosus present in FFC polygons(Vichada— Colombia).
(Photograph: Gabriel Pantoja Pefia, 2017).

Source: Universidad Distrital Francisco José De Caldas, 2017.

4.3.2.5 Characterization Analysis

4.3.2.5.1 Herpetofauna

In general terms, the zone appears to have many beneficial properties for the local herpetofauna. The typical
ecosystems of the Vichada plains, together with their microhabitats and ecotones, are widelyrepresentedin all
the propertiesand are conserved even in camp areas, where human interventionis significant. All development
stages can be observed in various species (young and adult can be seen regularly), which shows that species are
reproducing in the zone. The fact that snakes, which are hunted throughout Colombia, are plentiful, together
with the abundance of such animals as red-footed tortoises (Chelonoidis carbonaria), shows that the numbers
of deaths of these due to human consumption or illegal wildlife trafficking are very low in the zone. The
amphibians and reptiles caught were in good health and were found to be robust. Abundant quantities of many
of the amphibians found were engaged in mating or reproduction activities.

306
Figure 4.222: Physical state of herpetofauna examples found.

Source: Universidad Distrital Francisco José De Caldas, 2017.

All examples found appeared to be robust and in good health (Physalaemus Fischeri, Fischer's dwarf frog), and
also in sizes found only in conserved areas, such as this Drymarchon corais snake, which is almost 2 meterslong.

All these considerations indicate that Vichada herpetofauna are well represented and well conserved on
properties belonging to Forestal dela Orinoquia, that they are in a good state of health and, with the exception
of a fewareas, such as the camps, that fauna prefer to remain in their native surroundings rather than migrate
to crops.

In addition to the work done on drawing up the inventory, awareness sessions were held on the importance of
identifying snakes and caring for them, since the general pattern of indiscriminately killing these animals
continues, due to fear of them which is often groundless. Accordingly, an attempt was made to make workers
aware of the fact that many species they consider to be poisonous and dangerous are, in fact, harmless, and
also of their importance in controlling pests and in the food chain of the entire plains ecosystem.

Figure 4.223: Awarenesstalk for FFC workers about the importance of identifying snakes in the zone.

Source: Universidad Distrital Francisco José De Caldas, 2017.

According to Ministry of the Environment and Sustainable Development Resolution 0192 of 2014, no threatened
species were reported, although the IUCN worldwide threatened species list categorized the red-footed tortoise

307
(Chelonoidis carbonaria) as endangered (EN), and this species was recorded at four of the five sampling points.
It was generallyrecorded on few occasions, but plenty of examples were found in the zone, in comparison with
other samplings conducted on the plains. The examples were healthy and various couples were found, which
indicates that these tortoises are well conserved and engage in reproduction processes in the zone, since shells
of hatched eggs were also found on various occasions.

4.3252 Birds

Although there tends not to bea large number of endemic bird species in Colombia’s Orinoquia region, according
to McNish*, since part of the savannah zones is shared with Venezuela, and also, the endemic and quasi-
endemic update in the article by Chaparro® states that the species identified are notin this type of category, it
should be stressed that this region is considered to be a single eco region that is home to a large quantity of
birds particular to this habitat, and it is accordingly considered to be of great importance in biological, social and
cultural terms.

According to Ministry of the Environment and Sustainable Development Resolution 0192 of 2014, no threatened
species were reported in the study, although the IUCN worldwide threatened species list categorized the
crestless curassow (Mitu tomentosum) as Nearly Threatened (NT), and this species was recorded at two of the
five sampling points.

Figure 4.224: Mitu tomentosum. Camera trap photograph: Gabriel Pantoja, 2017.

Source: Universidad Distrital Francisco José De Caldas, 2017.

In view of the above, because of their living habits and restricted habitat, coupled to the fact that it is a species
much sought after for its meat by inhabitants of the Orinoquia region, birds like Mitu tomentosum have almost
come to be threatened, and conservation efforts for this type of species should accordingly be directed toward
benefitting flagship and/or charismatic species such as the macaw (Ara macao, Ara chloropterus and
Thectocercus acuticaudatus) and jacamar (Galbula ruficauda), plus the whole host of birds of prey, humming
birds, herons and warbles that can be found in the plains landscape.

These conservation efforts can be expanded to include migratory species, which have certain requirements to
increase their amount of body fat so that they can continue their travels through America. If these sampling

84 (McNish, 2006)
85 (Updated list of endemic and quasi-endemic birdsin Colombia, 2014)

308
points are to continue to be visited by these species, the food supply and vegetation cover associated with the
gallery forest and the palm swamp, including savannah cover, should be maintained, due to the type of food
and habitat these birds require.

It should be remembered that birds provide ecosystem services as biological controllers and seed dispersers,
since flycatchers (Tyrannidae 16%), tanagers (Thraupidae 14.6%) and macaws and parrots (Psittacidae 12%)
predominate, and these eat insects (the first), and fruits and seeds (the latter).

It should nevertheless be pointed out that abundance results were not as expected, due to the time (rainy
season) when the sampling was done, since bodies of water swelled and flooded land, meaning that birds had
to go further afield to forage, build nests, reproduce, carry out parental care, and molt (illustrated in the
examples caught, most of which were young or inthe process of shedding their feathers), although, onthe other
hand, more food is available when it rains in comparison with the dry season, when species mobility tends to be
restricted.

Figure 4.225: Adult tangara cayana (left), young tangara cayana. Photograph: Nadezhda Bonilla, 2017.
be. c= 7 Ps vi

= i - vt Weer. ,

Source: Universidad Distrital Francisco José De Caldas, 2017.

The records are in line with the foregoing and consist of common birds associated with forest edges and gallery
forest, but with few individuals. Examples include Coragyps atratus, Eupsittula pertinax, T. acuticaudatus, Mimus
gilvus, Tyrannus melancholicus, T. savana, R. riparia and Coereba flaveola, among others, where many of them
tend to be in flocks, whichinflatesthe records in comparison with other species but does not indicate that these
will always be the most abundantin the dry season.

It is confirmed that the species foundon Forestal de Orinoquia properties are representative of the most iconic
species of the eastern plains, as well as other less common, rare or cryptic ones, and the sampling points
evaluated are therefore of vital importance to birdlife subsistence; also, the presence of differential vegetation
cover and bodies of water means that there is a heterogeneousness in the landscape which helps the various
species to associate with each other, since cultivated zones do not offer all the necessary resources for
supporting them, nor do they provide the necessary heterogeneousness for ample ecological niches to develop
for birds.

43.2.6 Mammals

In the sampling polygons and in the zone in general, 45 mammal specieswere recorded, distributed in 44 genera,
25 families and 11 orders (see Table 4.110).

309
Table 4.110: Mammals recorded in the FFC polygons, and recording method. CT: Camera traps; Ind.:

Indications; Nie:

Mist nets; and SH: Sherman traps.

C | In | Ni To
Order Family Sub-family Genus Species
Tid fe t
ARTIODACTY
1|3 4
LA
Cervidae Capreolinae | Odocoileus | Odocoileus cariacou 3 3
Tayssuidae Tayassu Tayassu pecari 1 1
1
CARNIVORA 4|7 1
Canidae Cerdocyon | Cerdocyon thous 1 1
Felidae Felinae Puma Puma concolor 1}1 2
Leopardus | Leoparduspardalis 1 1
Mustelidae | Lutrinae Lontra Lontra longicaudis 3 3
Pteronura
Pteronura oe 1 1
brasiliensis
Eira Fira Barbara 1 1
Procyonidae Potos Potos flavus 1 1
CETACEA 2 2
Iniidae Inia Inia geoffrensis 2 2
CHIROPTERA 1 21 ;
Emballonuri | Emballonurin Peropteryx
Peropteryx 1 1
dae ae leucoptera
Saccopte!
prery Saccopteryx leptura 1 1
x
Molossidae 1 1
Molossinae | Molossus | Molossus 1 1
Noctilionida Noctilio Noctilio albiventris 1 1
e
Phyllostomi
d oso" | carollinae Carollia Carollia brevicauda 1 1
jae
Carollia perspicillata 1 1
Carollia sp 1 1
Rhinophyll
inopoy Rhinophylla pumilio 1 1
a
Glossophagin | Glossopha
pines P Glossophaga longirostris 1 1
ae ga
Leptonycte | Leptonycteris 1 1
ris curasoae
Phyllostomin | Lophostom | Lophostoma 1 1
ae a Brasiliense
Lophostoma 1 1
silvicolum
Mimon Mimon crenulatum 1 1
Trachops Trachops cirrhosis 1 1
Vampirum | Vampirum spectrum 1 1

310
Order Family Sub-family Genus Species

Stenodermat . 7
. Artibeus Artibeus obscurus
inae
Artibeus planirostris
Vampyrisc
PY Vampyriscus bidens
us

Murciélago | Murciélago Msp 1

Wespertifon Myotinae Myotis Myotis albescens
Myotis riparius
Vespertionn Eptesicus Eptesicus furinalis
CINGULATA
Dasypodida Dasypus Dasypus sabanicola

Priodontes | Priodontes maximus

DIDELPHIMORPHIA.

Didelphidae | Didelphinae | Didelphis Didelphis marsupialis

Metachirus Metachirus
nudicaudatus
LAGOMORPH
A
Leporidae Sylvilagus | Sylvilagus floridanus
PERISSODAC
TYLA
Tapiridae Tapirus Tapirus terrestris
PILOSA
Tamandua
Myrmecofhagidae Tamandua
tetradactyla
PRIMATES 3
Atelidae Alouatinae Alouatta Alouatta seniculus 3
1
RODENTIA
4
. Hydrochoe | Hydrochoerus
Caviidae .
rus hydrochaeris
io. Sigmodontin .
Cricetidae ae Mouse Ratén MSp 1
Raton MSp 2
Sigmodon | Sigmodon alstoni
Zygodonto | Zygodontomys
mys brevicauda
Cuniculidae Cuniculus | Cuniculus paca
Dasyproctid Dasyprocta
Dasyprocta a
ae fuliginosa

Erethizontid
ae

Coendou Coendou prehensilis

C | In | Ni |S | To
Order Famil Sub-fami Genus Species
v ty b Tid je |H|t
Sciuridae Sciurus Sciurus igniventris 1 1
1 7
General Total 7 30 | 21/3 1

Source: Universidad Distrital Francisco José De Caldas, 2017.

The most representative orders in terms of species richness are Chiroptera (bats) with 21 species, Rodentia
(rodents) with 7 species and Carnivora (carnivores) with 6 species, while the remaining orders are represented
by only one or two species. Being able to report diversity figures for a zone like this of 45 confirmed species, plus
at least two others of mice that it proved impossible to collect, clearly indicates the great diversity in the region
and the good state of conservation.

Bearing in mind that each methodology is evaluated independentlyand that it is impossible to add up data and
analyze it as a consolidated whole, itis even more significant to be able to appreciate that a review of camera
traps, indications and observations reveals that the se methods produced records of new species until the very
last day of sampling, which indicates that the sampling asymptote has not been reached and that species can
continue to be identified if the sampling intensity is increased or maintained. This is even clearer in the record
of bats, where the species accumulation curves show that diversity increases logarithmically and in a constant
manner.

In the case of rodents, it is clear that the Sherman traps failed to achieve the goal of a good number of
catchments, due in part to the extensive flooding in the zone and the fact that the mice it was possible to observe
in the field were in the canopy, whereas the Sherman trapswere at groundlevel.

The presence of 8 species of mammal that are listed by IUCN as subject to certain degrees of threat is notable,
and it is also, without doubt, relevant to be able to make these species conservation objects, either because
they are charismatic species or because of the ecological role they play, or because they are umbrella species
where studying populationscould become a fundamental part of conservation processes in the region.

In the particular case of chiropters, itis clear that the species registered during this particular season were not
very active, in reproduction terms, because most of the male examples had abdominal testicles while the
majority of the females showed no signs of pregnancy or breastfeeding, since no mammary gland growth, nipple
alopecia or presence of milk was visible. However, a female Vampyriscus bidens with offspring was recorded,
and this is a valuable record for the species. Despite nolarge number of individuals by species (abundance) being
obtained, a good richnessrecord was achieved.

It can be inferred from the above that the zone is in a good state of conservation and that the diversity observed
is less than what could be expectedin the dryseason. It is therefore suggested that a new biodiversity sampling
be conducted in the dryseason, with areduction in the number of sampling points and an increase in sampling
efforts at each point, as follows.

Small Mammals: install drop traps on the ground, in order to increase potential catchments in times of drought,
and install Sherman traps and Havahart traps in trees, to collect rodent species and small mammals that can be

seen on the canopy.

Flying Mammals: install mist nets inside forests in the dry seasonand place these at different levels, in order to
catch species located in the mid-cover zone and on the canopy.

312
Medium-sized and large mammals: increase the number of camera traps at each sampling point and increase
the number of cameras thatare installed.

Bear in mind the fact that low water levels in the dry season increase the size of the territory that is to be
sampled, and that this could affect the occurrence and extent of wildlife species dispersals.

44 Humanenvironment

441 Demographic Component

4.41.1 Area of Indirect Influence

4.41.11 Population Structure

Based on the DANE projections for 2017, the current population of the department of Vichada represents 0.15%
of the country's population. The total population estimate for the department is 75,468 inhabitants, located in

an area of 105,947 km”, equivalent to the 9.2% of the national territory.

Graph 1: Population distribution in Vichada.

Population distribution by area and municipality in Vichada.

eTotal wResto mCabecera
Source: 2017 DANE projections

According to the population distribution by areas, we find that 43.9% of the inhabitants are located in the
municipal head towns, while 56% live in the rural areas (Graph 1). The population density is approximately 0.7
inhabitants per square kilometer (h/km7), while the national population density is estimated at 43 h/km?.

Graph 2: Population distribution by sex

Population distribution by sex, Puerto Carrefio

313
Men

™Women

Source: 2017 projections, 2005 DANE census

Puerto Carrefio, a municipality in the All of the first plantations of FFC is projected for this year with a population
of 16,447 inhabitants, representing 21.5%of the total population of the department. In terms of distribution by
area, it is estimated that the majority of the population (85%) lives in the population center while 15% is
dispersedin the rural zone.

With respect to population distribution by sex, there is a difference of 1% between the number of men and
women in Vichada, with the majority of the population beingmale (Graph 2). At the national level there isa 1%
difference in the population distribution by sex; nevertheless, in this case the majority are women. At Puerto
Carrefio the male population is 8550 and exceeds the female population (7699) by 6%.

Regarding population distribution by age, it can be said that the department of Vichada, as well as its capital
Puerto Carrefio, present a young population structure (Graph 3). Atthe department and municipal level nearly
70% of the population falls within an age range between 0 and 29 years, while at the department level the
estimate is that 8% of the inhabitants are senior citizens and in Puerto Carrefiothis populationrepresents 4.5%,
At the national level, 52% of all inhabitants fall within an age range between 0 and 29 years, while seniors
represent approximately 12% of the population.

Graph 3: Population pyramid in Puerto Carre fio

Population pyramid at Puerto Carrefio by sex andage.

BOYM 0+ <*
70-74 ——
——
60-64 Women — — Men
—<|
50.54 —[_
——<—<—<—<—=| ——
40.44 <9
——_—_—_—
30-34 NS
I
20-24 I _—————
I$ —_—_—_—_—_————
10-14 I _
I _
Sy
1,000 800 600 400 200 t) 200 400 600 800 1,000 1,200

Source: 2017 projections, 2005 DANE census

4.41.12 SISBEN Information for Puerto Carrefio

314
According to the SISBEN (Social Program Beneficiary Selection System), Puerto Carrefio has a confirmed
population of 16,143 people, in 4,304 homes (DNP, 2017). Graph 4.

Graph 4: SISBEN Information 2017

20000

15000

10000

"| _ En
Data sheets Homes Individuals
m= Total records 4372 4547 17.565
© Total validated 4148 4304 6.143
records q
™ Total records © Total validated records

Source: DNP, 2017. On line: https: //terridata.dnp.gov.co/#/perfiles
4.4.1.13 Armed conflict victim population

In 2016, 6,798 people were registered as victims (RUV) in the department of Vichada, 4,053 of which were
residents ofthe municipality of Puerto Carrefio, 1,053 of Cumaribo, 194 of La Primavera and 298 of Santa Rosalia,
which are receiving, in line with the institutional offer, attention in registration, requests for humanitarian aid,
PAARI appointment booking, participation in assistance and comprehensive reparation plans, guidance and
individual reparation (Victims Unit, 2016).

4.41.14 — Ethnicpopulationin the department of Vichada
According to the percentages presented by the DANE in the 2005 census of ethnic groups in the department of
Vichada, and considering the projections to 2017 regarding the total population, the following population

distribution by ethnic groups is estimated at the department level. Table 4.111.

Table 4.111: Ethnic population in Vichada.

ETHNIC GROUP INHABITANTS
Indigenous 33432
Afro 2264
Farmers and Settlers 39772
Total 75468

Source: Fundacion Etnollano, 2013

According to DANE data for 2015, in the municipality of Puerto Carrefio there are approximately 657 Afro-
Colombian inhabitants and 8 raizal population inhabitants. There are discrepancies in the figures reported for
the indigenous population. While the DANE records a total population of 2,753 inhabitants, municipal
Indigenous Affairs reports for the same perioda total of 3,239 individuals. Under this latter figure and according
to the “Puerto Carrefio somos todos” municipal development plan, the indigenous p opulation located in the
urban area without recognition and organization in reservations is 50%, 44% is located in 6 reservations

315
recognized by the Ministry of the Interior and the remaining 6% live in non-recognized rural settlements. (PDM,
2016-2019). Graph 5.

Graph 5: Indigenous population distribution by type of settlement. Municipality of Puerto Carrefio

Indigenous population distribution by type of settlement

ie Non-recognized urban
settlement.

= Non-recognized rural
settlement

» Reservationsettlement

Source: “Puerto Carrefiosomos todos” Development Plan 2016-2019

4.41.15 | Demographic behavior Puerto Carrefio and department of Vichada

Birth rate

For the year 2016, a total of 653 births were recorded in the department of Vichada, 90% of which were reported
in the municipal head towns, 8% in dispersed rural areas and 2% in the population centers (DANE, 2016). Graph
6.

Graph 6: Births in the department of Vichada by area, 2016

Births in Vichada by area, 2016

Municipal head town
Population center
« Dispersed rural

Source: DANE preliminaryreport (2016)
For the same period, births in Puerto Carrefio represent 58% of the total for the department, with 380 births
distributed 97.6% in the municipal head town and population center and 2.4% in the dispersed rural area. By

sex, the distribution indicates a52% male population and a 48% female population. Graph 7.

Graph 7: Distribution of birthsin Puerto Carrefioby sex

316
Distribution of births by sex in Puerto Carrefio, 2016

fe\Men (198 Inhabitants)
Women (182 inhabitants)

For the department of Vichada, the birth rate was 8%, decreasing 2% compared to the previous year in which
there were 724 births in a population of approximately 71,974 inhabitants. At Puerto Carrefio the birth rate was
23 per 1000 inhabitants.

Mortality and Morbidity

According to preliminary statistics presented by the DANE, there were a total of 184 deaths at the department
level in 2016, the majority of cases occurring at the municipal head towns. Graph 8. The department distribution
by sex is 36% women and 64% men. In terms of age ranges, 5 2% of all cases occur between the ages of 45 and
80, while the age range of 5 to 14 years represents 2% of all cases.

Graph 8: Deaths by areain Vichada 2016

Non-fetal deaths in Vichada by area

Municipal head town
= Population center
» Dispersed rural

Source: Prepared by FFC social group 2017 based on DANE preliminary report (2016)

50% of all deaths in the department occurred in Puerto Carrefio, with 71 cases, 60% of which were among the
male population and 40% among the female population. Ischemic heart disease and homicide are the main
causes of death in the municipality. The death rate for 2016 was 4.3 per one thousandinhabitants, with a small
increase compared to the previous year, in whichthe rate was 4.1, with 68 cases.

Unsatisfied Basic Needs

For the year 2015, a 67% index of unsatisfied basic needs (UBN) was estimated for Vichada, Puerto Carrefio
being the municipalityfacingthe greatest issues and challenges in this regard. Displaced populations from other
departments and municipalities on account of the armed conflict have caused an increase in unemployment and
extreme poverty in the municipality. According to data of the current Municipal Development Plan, in 2015
46.62% of the population had UBN, “21.7% presents UBN for housing, 15% UBN for public utilities, 27.3% UBN

317
due to overcrowding, 6.8% school non-attendance and 13.8% UBN of economic dependence” (Alcaldia de Puerto
Carrefio, 2016).

It is worth noting that the recent arrival of Venezuelan population in the municipality is a factor that clearly
increases UBN percentages. However, there no official figures yet to support this statement.

4.41.2 Area of Direct Influence

4.4.1.2.1_ | Population Dynamics

LaVenturosa Police Precinct

According to information compiledin the field®, the estimated number of inhabitants in the Police Precinct of
La Venturosais currently 235, 70% men and 30% women, making up approximately 48 families. The population
consists predominantly of farmers and indigenous peoples, because the indigenous community of Morichalito
of the Amorua ethnic groupis locatedin the surrounding area of the population center.

La Venturosa has a young population structure. 31% of the total populationis between 0 and 12 yearsold, while
people above the age of 65 are 13% of all inhabitants. Zero(0) deaths were reported in 2016 and so far in 2017
(November) there have been no registered cases either. During the same period, there were four (4) births,

three (3) males and one (1) female. Table 4.112.

Table 4.112: Population structure La Venturosa Police Precinct

POPULATION | FAMILIES %*M EF 0-12 13-65 OVER65
YEARS YEARS
235 48 70% 30% 75 128 32

Source: Social Group, Social Capital Fact Sheet, 2017

e The population dynamics of La Venturosa is in line with that found at the national level. Migration processes
resulting from the armed conflict, drugtrafficking, the search for better living conditions, the development
of certain companies andthe Venezuelan crisis, are, among others, determining factors inthe current social
composition. The arrival of two families from Casanare, two from Venezuela and one from Cumaribo has
been recorded during the past year, resulting in a total of 21 individuals looking for work and for places at
the educational institution for their children. On the other hand, the records show that during the past year
only one person left the police precinct. Photograph 1.

Photograph 1: Population Center of La Venturosa

.

i

86 Social Capital survey applied to a focus group of community leaders at La Venturosa. See in Exhibits.

318
Source: Advisory group, 2017

The unsatisfied basic needs (UBN) indexes in the community are high; the difficult conditions for access to
public utilities suchas potable water, 24-hour electricity, the health post conditions, and the limited job and
educational offer are proofof this. At the department and municipal level, the UBN figures for this population
are unknown.

Photograph 2.

Photograph 2:La Venturosa Center. Drone image.

Source: Forestal dela Orinoquia, 2017

Aceitico Pi precinct

The Police Precinct of Aceitico currently consists of an estimated 168 inhabitants. In the years2014 and 2015,
the total recorded population was 305 inhabitants, evidencing a 48% population decrease. According to the
inhabitants, this situation is due to the very limited job and educational opportunities in the territory. Children
reach the ninth grade and their parents must transfer them to other educational institutions to continue their
education, whether in Puerto Carrejio or in the municipality of Primavera or the department of Meta.

73% of the reported 41 families live in the population center and 27% are dispersed throughout the ruralarea.
By sex, the adult male population represents 54% and the female population, 46%. The population structure of
Aceitico is young; 50% of its inhabitants are between the ages of 0 and 17, while 7% are adults over the age of
65. Table 4.113.

Table 4.113: Population structure Aceitico Police Precinct

168 32 11 54% 46% 80 11 35 42
Source: Social Group, Social Capital Fact Sheet, 2017

One birth and one death from cancer were reportedin 2016. So far this year, November 2017, there has been
one birth, two men died through homicide, and 1 person died of cancer. Photograph 3.

Photograph 3: Housing at Aceitico Population Center.

319
Source: Advisory group, 2017.

The poor condition of the access roads, the 5 hours per day of electricity, the 3 hours per day of water supply,
the non-existence of garbage collection, the difficult Internet access and the homes built with walls of canvas
and wattle (bareque), with palm and zinc roofs, evidence the fact that the community located in the police
precinct of Aceitico has a high percentage of unsatisfied basic needs.

4.42 — Cultural Dimension

4.42.1 Area of Indirect Influence

4.4.2.1.1 Historical references and current structures

The territory that currently makes up the department of Vichada has been historically inhabited by indigenous
communities, some of whichhave disappeared such as the Mellas, Patmo and Yami, others that remainat risk
of extinction such as the Chiricoa and Cuiva (Ministeriode Cultura, 2009) and others with greater presence such
as the Sikuanis, Amoruas, Salivas, Piapocos, Piaroas, Curripacos and Puinaves. According to information
contained in the development plans of the municipalities making up the department, there are currently 32
indigenous reservations in Vichada.

Nevertheless, various forms of distribution of the population and appropriation of the territory have existed
over time and space, bringing other inhabitants such as Spanish “conquistadores”, rural communities of mestizo
ancestry, settlers from the interior of the country, an Afro-Colombian population and foreigners. The official
history records that exploration of the Eastern Llanos began towards the 16th century by Spaniards, who
founded towns such as San Juan de Los Llanos (1544), in order to provide themselves with food and other
supplies. Subsequently, in the second half of the 17th century, the Jesuit community is recognized for the first
time in the region, carrying out their evangelization processes with difficulty among the indigenous tribes found
in the area where the Meta River flows into the Orinoco.

River routes were and are determining factors for the settlement dynamics that have taken place in Vichada. By
the end of the 17th century, when the first road to the Eastern Llanos is built, the importance of rivers suchas
the Ariari and the Guayabero is confirmed, being “routes of vital importance to ship provisions to the cities of
San Martin, San Juan de Los Llanos and San Fernando”. (Fundacién Mundo Espiral, 2015).

At the start of the 19th century, the dynamics of independence weakened the evangelizing missions, both in
their economy and in the control they had gained over the indigenous communities. At the end of the 19th
century and beginning of the 20th century, the general economy of the region is established based onthe trade
of skins and rubber. The evangelizing process of the native communities was continued by the Congregation of
Missionaries of the Company of Mary (the Montfortians), who left a large number of boarding schools, chapels
and educational institutions.

320
The institutional independence of Vichada occurs in 1913 when “itis created as a Special Comisaria within the
territory of Meta” (Fundacién Mundo Espiral, 2015), with its capital at San José de Maipure. However, given the
emerging political-administrative transformations at the national level, it is only in the year 1991 that it is
designated as a special department and in 1995 whenit starts to make use of these powers.

By the year 1930, in view of the difficult international relations due to the rubber boom, the country is forced to
establish its sovereignty in all the frontier areas, which contributed to the designation of Puerto Carrefioas the
capital of the special comisaria of Vichada, allowing for an important domestic investment in physical and social
infrastructure for the municipality. Photograph 4.

Photograph 4: Port on the Orinoco River. Pto Carrefio.

| :

OT

Source: Advisory group, 2017

From that period until now, Puerto Carrefio has been established as an “...intermediate trade and transit port
for people and products (cattle, natural resources) coming from both the high Orinoco and Meta (Orocué and
Puerto Lopez) and going abroad or to the interior of the country; it has served as an international control post,
a supply and marketing point for extractive economy products, border trade and administrative center’ (PDM,
2016-2019).

This position has led to urban growth in the municipality and has enabled the settlement of the rest of the
territory. Nevertheless, another factor that has led to population growth in Puerto Carrefio and in the
department of Vichada from 1990 to date has beenthe displacement of populations as a result of the countrys
internal armedconflict. There are records showing the arrival of families from the departments of Arauca, Meta
and Casanare (PDM, 2016-2019). In addition, another factor that has strongly impacted social and settlement
dynamics at the department and municipal level has been the arrival of Venezuelan population over the past
two years, as a result of the social and political crisis in the neighboring country. Some of the more relevant facts
mentioned in the press and which took place in Puerto Carrefioin 2017 were:

May 2017: seizure of 6,740 gallons of hydrocarbons illegally brought into Colombian territory throu gh Puerto
Carrefio (HSB Noticias , 2000).

July 2017: with 1,690 votes in favor and 115 against, out of a total of 1,906 voters, an attempt to revoke the
mayor of Puerto Carrefio fails. (RCN).

August 2017: “delivery of the high speed Internet network, in addition to two WiFi Zones, six Vive Digital Kiosks,
two Vive Digital Points, connection of 10 Public Institutions and delivery of 920 Broadband accesses’. (Llanera,
2017)

September 2017: nearly 70 vessels participating in the Nautical Rally “Our Rivers are Navigable Venezuela”

arrived at the main dock in Puerto Carrefio (Armada Nacional de Colombia, 2017), an activity seeking to promote
the areaasa destination for ecotourism.

321
November 2017: a boat transporting nearly 18 people sank; they were apparently members of a Venezuelan
indigenous community.

December 2017: a supervisory judge sent 20 peopleto prison, among them nine military officers, investigated
for drug traffic and alleged connections with the organizedcrime structure (Minuto 30, 2017).

4.42.12 Cultural references

Within the multiculturalism of the department of Vichada and the municipality of Puerto Carrefio, we find
indigenous practices such as weaving, language, dance and cachi pipi music; the /lanero and farmer culture are
reflected in correrias with cattle, music, song and joropo dancing and the customs of merchant settlers that
predominate in the urban area. Photograph 5 and Photograph 6.

Photograph 5: Indio Venancio House of Culture.
Pa ae 3 Wi ao, ore

Lf.

Source: Advisory group, 2017
Among the best-known festivitiesat the municipal level are (Programa de Turismo, 2017):

¢ International CorrioLlanero tournament
¢ — Binational Coleo championship

e ‘Soga de Oro’ festival

e  ‘Chigiiiro de Oro festival

© Children's Festival of La Palometa.

322
For the development and promotion of culture in the municipality there is the Indio Venancio House of Culture,
the municipal library located near the airport, the fair complex located in the San Mateo neighborhood and
several covered football fields. (Programa de Turismo, 2017).

Among the cultural heritage of Puerto Carrefio we find: (Fundacién Mundo Espiral, 2015), Table 4.114.

Table 4.114: Puerto Carrefiocultural heritage

Sample of the Guayanés Massif in Colombian territory. The place

Cerrode laBandera where the Meta and Bita Rivers flow into the Orinoco can be seen
fromit.
. Rocky outcrop. Declared a botanical garden in 1998. Viewpoint of
Cerro ElBita . . .
the confluence of the Bita and Orinoco Rivers.
Identity reference point of the Llaneroculture, a place to remember
Raices Llaneras Monument the miscegenation and relationship between Colombians and

Venezuelans.

Transportation artery that highlights the importance of the Orinoco

Avenida Orinoco and Malecén del
ven! ' River. Built early in the 20th century and remodeled at the end of

Puerto

that century.
Cathedral of Nuestra Sefiora del Built in 1950 with the support of the Montfortian community.
Carmen Symbol of identity and belonging.

Source: Fundacién Mundo Espiral, 2015

4.42.13 Appropriation of natural resources

The relationship established by the population of the department of the Vichada with its natural resources is
one of extraction and survival. Everyday practices such as pollution of water sources, burning of garbage mostly
in the rural areasthat do not have garbage collection services, hunting of animals, consumption of hunting meat
and felling of trees in the proximity of rivers and creeks currently cause an imbalance in the ecosystem.

In this regard, the petitions of the community forthe current development plan establish the need to:

e “Update the Solid Waste Integral Management Plan” of the municipality.

e Support and lead the environmental education of the community around the Interinstitutional Committee
for Environmental Education (CIDEA), the Environmental Education Civic Projects (PROCEDAS) and the
School Environmental Projects (PRAES).

e = Articulate the formulation of Environmental Management Plans with the Afforestation Companies” (PDM,
2016-2019). Table 4.115.

Table 4.115: Appropriation of natural resources Puerto Carrefio Ecosystem services in the ADI

The Water System of the urban . There is hunting of deer,
. ._ Presence of reforestation oe
area obtains the water it . . . capybaras (chigtiiros), turtles,
entities with forest plantations F .
and wild boarsin rural areas.

distributes from the Orinoco | . .
including Eucalyptus, Pine and

River and supplies the entire .
. Acacia. afhyiarnA 4
urban population. Fishing is carried out for on-farm
consumption in the Meta,

323
There isno management planfor | Burning of soils as a method to | Orinoco, Bita and several smaller
solid wastes, many of whichend prepare them for planting | rivers.

up in the water sources. pasture lands for grazing.
Felling of trees, for on-farm
Burning of garbage. consumption.

Presence of subsistence farming | There are grasslands and other
and cattle raising. Food supply. | ecosystems that contribute
biodiversity and wealth to the
area.

Source: Advisory group, 2017

The main tourist sites at the department and municipal level are related to natural resources. Nevertheless,
there is no municipal policy for the care of these areas, among them the Cerro de la Bandera, the Cerro Bita or
botanical garden, the beaches of the Orinoco River, the Meta River, the beaches of the Bita River, the sighting
of Toninas (pink dolphins), and the island of Santa Helena. There are also sites of great tourist and ecosystem
importance such as the natural reserves. (Programa de Turismo, 2017). Photograph 7.

Photograph 7: Beaches of the Meta River.

Source: Advisory group, 2017

La Pedregoza Natural Reserve: Is a 2,013 hectare plantation, a 1,000 ha natural reserve with over 691 species
of flora and fauna.

Dofiana Natural Reserve: 1,200 ha of conservation with the presence of a river, lake, gallery forests, educational
paths.

Bojonawi Natural Reserve: formed by 4,682 ha in savanna, gallery forests and flooded forests. Is part of the
AICA zone and the conservation corridor, together with the El Tuparro park.

4.42.2 Areaof Direct Influence

4.42.21 La Venturosa Police Precinct

Historical references and current structures - La Venturosa Police Precinct

The presence of the Police Precinct of La Venturosa is recognized during the 1960s. However, the building of
the police station only begins in 1974 in the premises where it is currently located. By then, some policemen and

324
their families, coming mainly from Bogota and Santander, who looked after the cattle and its transportation in
the area had already settled here. The school was established shortly afterward. Photograph 8.

Source: Advisory group, 2017.

During the 1990s, the arrival of the Pinoquia company created expectations among the community due to the
possibility of improving their living conditions and accessing better job opportunities, which also led to the
settlement of new inhabitants in the Precinct. The road and bridge over the Muco Stream were built during this
same period.

Subsequently, at the end of the century, the Pinoquia company left the territory. According to the inhabitants,
this was mainly due to the country's armed conflict, which materialized in constant extortions by armed rebel
groups against company workers and staff. The departure of the company caused unemployment, new
migration processes in the community and left a land title problem that is still unresolved. The community
dicates that at one point Pinoquia had nearly ninety thousand (90,000) hectares of planted forests which, after
its departure, were again taken over by the inhabitants and newsettlers.

Towards the year 2005, there are reports regarding the presence of paramilitary and drug traffickers. The
inhabitants recall the arrival of a front of the FARC in 2006 and the Police Substation of Venturosa was installed

at the Precinct in 2007. Among the important events recorded by the community during the past decade are the
arrival of FFCin 2010 and a seismic study exploring for hydrocarbons that did not yield positive results.

Cultural references - La Venturosa Police Precinct

The traditional festivities that seek to recover and strengthen cultural expressions at La Venturosa are the
“Trompo and Saranda Festival”, held during the Holy Week, and the “Fiestas Patronales de la Soga”, held
annually during the second week of December. Other dates of importance and celebration are: Women's Day
on March 8, Mother's Day on May 8, Tree Day on April 27, October 31 and December 24. Photograph 9 and
Photograph 10.

Photograph 9:La Venturosa ColeoTrack

325
Source: Advisory group, 2017.

Source: Advisory group, 2017.

Among the activities that generate cohesion and community interaction are the micro football sports
championship, the mini-tejo championship and the cleanup campaigns. The predominant religions in the

Photograph 10: Traditional architecture and use of localresources.

.,ftten ial

community are Catholic and Evangelical, each with its own church.

Appropriation of natural resources - La Venturosa Police Precinct

The community settled in La Venturosa uses and appropriates the natural resources in order to supplyand meet
its immediate needs. As is the case at the municipal, department and national levels, there are no programs for
utilization and conservation of the available resources. Everyday practices, such as the burning of garbage,

cooking with firewood and hunting of animals, cause imbalances in the ecosystems. Table 4.116.

Table 4.116: Appropriation of resources La Venturosa Ecosystem services in the ADI

Solid wastes are deposited in
surrounding areas of water
sources.

Water comes from the La
Venturosa stream, from which it
is taken for consumption. Water
is nottreated.

Enjoyment of the landscape.

Implementation of subsistence
farming and cattle raising.

Garbage is disposed of in open-
air dumps or burned.

Gravel (ripio) production.

Hunting of deer and wild boars.
Fishing of caribemo, yamu,
catfish.

Use of wood for construction.

Biological wealth and savanna
ecosystems, among others.

Source: Advisory group, 2017

Within the current development plan, the community requests Management of “environmental compensations
with the forestation companies that have properties near their precinct. These compensations should be used

to reforest and recover creeks and water sources through tree -planting.” (PDM, 2016-2019).
Landscape and tourist attractions
The following are important tourist attractions: the beach of the Meta River which forms during the months of
December to March, the Bridge over the Muco Stream, the viewpoints in farms and the Llanos sunset that can

be seen from the Chiquichaque Stream.Photograph 11.

Photograph 11: Porton the Meta River.

Source: Advisory group, 2017.

4.42.22  Aceitico Police Precinct

Historical references and current structures - Aceitico Police Precinct

The dynamics of population settlement at Aceitico are in line with the national trend. The armed conflict, the
search for a better quality of life, forced displacement, the economy surrounding drug trafficking, etc., have
been determining factors of the social configuration of the police precinct. The arrival of the first families from
the departments of Arauca, Casanare and Boyaca is recorded in 1970. The Community Action Board is
subsequently createdin 1975 and the health posts set up two years later.

There is no exact record of the establishment and construction of the school. However, the inhabitants indicate
that at the start of the 1980s the educational institution was already operating as a boarding school at the
location built on the slope of the Meta River. At the time, the school led to the settlement of newinhabitants.
Atthe end of the 1990s, the 16th front of the Colombian Revolutionary Armed Forces (FARC) sporadically visited
the area.

In the year 2003, Aceitico ceased to be a vereda attached to the corregimiento of Murillo and was createdas a
Police Precinct. Consequently, and in response to the possible arrival of displaced population as a result of the
armed conflict prevailing in the country, a process of clarifi
2004 by the farmers inhabitingthe area.

tion and definition of territorial limits was begun in

During the year 2011, the community was highly impacted by the arrival of a company called Indupalma. This.
brought the construction of a residential complex of 42 houses projected for 1400 workers. The boarding school
was moved from the bank of the Meta River to the edge of the population center along the road situated near
the residential complex. Expectations of work and improvement of the quality of life grew among the community
and newsettlers arrived. Nevertheless, the Indupalma project failed after 3 years®’, the company was forced to

87 Agribusiness project that intended to plant nearly 25,000 hectares of rubber throughout the department of
Vichada. On line: http://lasillavacia.com/historia/el-proyecto-del-nuevo-minagricultura-en-vichada-no-es-del-
modelo-riopaila-45598

327
leave the area and the homes that had been built were abandoned. As a result, Aceitico started having a new
migration flow. Many of its inhabitants left in search of employment and better opportunities at Puerto Carrefio.
Photograph 12 and Photograph 13.

Photograph 12: Streets of the Aceitico precinct

Source: Advisory group, 2017.

Photograph 13: Residentialcomplex abandoned by Indupalma.

Source: Advisory group, 2017.

Cultural references — Aceitico Police Jurisdiction

The main festivity and traditional meeting of the community settled in the Aceitico Police Precinct is the Chigtiro
Festival on the Meta River, held during the month of October and lasting two days, during which there are folk
music contests. Other celebration datesare: July 20, festivity organized by the educational institution; Mother's
day, Women's day and Father's day.Photograph 14.

Photograph 14: Volleyball court, Aceitico

328
Source: Advisory group.

As entertainment and recreation activities in collective spaces there are football and billiard games, where most
participants are men. Churchattendance is also mentionedin this respect.

The inhabitants of Aceitico are Christians and Catholics. There are currently two Christian churches, one
belonging to the United Pentecostal Church of Colombia and one Catholic church.

Appropriation of natural resources — Aceitico Police Precinct

The appropriation of its naturalresources by the community of Aceitico cannot be separated from the social and
cultural conditions that have formed it. The lack of public utilities, access roads and communication, and the
unsatisfied basic needs in general, create a subsistence relationship with the environment, leading to an
inappropriate use of resources. Table 4.117.

Table 4.117: Appropriation of resources, Aceitico Ecosystem services

The Meta River has historically

Hunting of deer, capybaras
been the main communication 6 p CaM

Burning of garbage. (chigdiros), turtles, wild boars.
route.
. Burning of soils for preparation. | Fishingis carried out for on-farm
Water consumption .
consumption in the Meta River.

. Use for on-farm consumption
There is no management plan for

agriculture. Use of wood for cooking.
solid wastes, many of which end 8 8
up in the water sources.
Use for cattle. Use of the savanna for cattle
raising.

Enjoyment of the landscape.
Source: Advisory group, 2017

The requests made by the community in this regardin the current development plan are:

e “A site to dispose of solid wastes as well as a management plan for these to prevent them from endingup
in the water sources such as the Meta River.”

e “Support for tree planting together with the community in public areas, training in recycling processes,
reutilization or adequate disposal of solid wastes.”

e “Supportto recover the protection zones of creeks and water sources.”

442.3 Ethnic population - area of indirect influence

As previously mentioned, the department of Vichada is characterized by being multicultural and multi-ethnic.
The indigenous population living there represents approximately 44% of its total inhabitants, organized in 32
reservations throughout the territory. By municipalities, they are divided as follows®:

e —Cumaribo, 21 reservations with a total population of 28,712
e Santa Rosalia, 2 reservations with a total population of 666

88 As previously mentioned in the demographic dimension, the official figures presented by the DANE for 2015
do not match up with those found by the municipal SISBEN and the Office for Indigenous Matters.

329
e —LaPrimavera, 3 reservations with a total population of 3,591
e Puerto Carrefio, 6 reservations with a total population of 1436 and a population of 1599 outside the
reservations. Table 4.118.

Table 4.118: Indigenous Reservations in Puerto Carrefio

Cafio Guaripa Amorta 7,056 310
Cafio LaHormiga Amorta 4,327 67
Cafio Bachaco Amorta - Sikuani 6,047 239
Guacamayas Maipore | Amorta 17,000 160
Cafio Mesetas Dagua  __ .

. Sikuani 41,746 290
and Murciélago
Cachicamo Piaroa 16,562 143

Source: Office of Indigenous Matters and Social Development, 2017

The indigenous communities found in Puerto Carrefio belong to the Sikuani, Piaroa and Amorta ethnic groups.
Despite the fact that many of their traditions and forms of organization still remain, settlement dynamics and
the acculturation processes, including religion, the economy and politics, have altered their uses and customs,
leading to problems suchas malnutrition, beggary, “a significant increase in morbidity and mortality, an increase
in consumption of legal and illegal psychoactive substances, pregnancy among minors, increase in sexually

transmitted diseases and domestic violence” (PDM, 2016-2019). Table 4.119.

Table 4.119: General characteristics of the indigenous communities present in Puerto Carrefio

Of
linguistic family.

Language: the Guahibo

At present, “they engage in subsistence
agriculture in the so-called abi conucos
(smallholdings), planting cassava,

areas and foothills found in the
Cuao Massif, just where the

Between the Rituals. Praying of the Fish is the .
. ae . plantain, yam, beans, sweet potatoes,
Meta, Vichada, _ initiation ceremony marking the . .
. " . __ | Mapuey and pineapple. Near their homes
Orinoco and life cycle and baptism of the ethnic i
. A A they also plant fruit trees suchas guama,
Sikuani_ | Manacacias group. The purpose of the . A A
. . . mango, papaya, citrus fruits, condiments
Rivers in the ceremony is to prepare young
. and medicinal plants.
open women for adult life. Another . .
P . A .._ | In some reservations located in the
grasslands. important ritual for the sikuani is 7 . 7
ae department of Vichada, the sikuani
the Itomo, which is part of the . . . .
. A combine agriculture with cattle raising
second burial cycle ceremonies. oy
and hunting” (ONIC, 1999)
Linguistic family saliba-piaroa. “The piaroa have been considered the
most reliable and honest business
Along the “a . .
bord ith th “The Piaroa state that they come | partners in the Venezuelan Amazon.
order with the
Piaroa Republic of from Joté Kiyu, a place name they | Trade activity with their neighbors, (...)
P use to refer to the mountainous | remains an everyday event. However, it
Venezuela

has changed in many ways; it used to be
extremely diversified, both in terms of

89 As previously mentioned in the demographic dimension, the official figures presented by the DANE for 2015
do not match up with those found by the municipal SISBEN and the Office for Indigenous Matters.

330

mythical hills are located” (ONIC, | the items involved in the activity and of
1999) the lines of business: work instruments,
food, ornaments, ritual elements, resins
and colorants. By contrast, contemporary
piaroa trade tends to be more restricted
every day to agricultural products
required by the native populations.”

“Cassava, as the staple food,
characterizes the horticulture of the
Amorta groups. Alternating varieties of

Lean guetgen Cielito Mlagusite bitter cassava (yuca amarga) are

Between the family
. . planted, up to a dozen per chagra, to
Meta and Figure of the Chaman (shaman) as . a
. . . . achieve better and longer production in
Orinoco Rivers, | the principal character in the ritual . .
. . . the land. Plantains are plantedin low
Amorua | current and spiritual life of the ethnic . .
- areas and humid zones. Pineapple,
reservation of group.
- . . ._ | beans, sweet potatoes and yam are
Guaripa-La The Yopo is the main psychotropic . .
. aoe grown in small areas beside the cassava
Hormiga plant, essential in any ceremony - i .
rae plantations, while fruit trees suchas
or ritual.

guama, mango, papaya, citrus fruits,
condiments and medicinal plants are
planted near the homes.” (ONIC, 1999)

Source: Prepared by FFC Social Group 2017, based on ONIC records

4.4.2.3.1_ Morichalito indigenous community— Venturosa Police Precinct

The indigenous community of Morichalito, located in the police precinct of La Venturosa, belongs to the
Amoruta ethnic group. Its forms of settlement previously reflected their nomadic customs. Nevertheless, the
settlement processes and during the past 30 years the dynamics of the country’s internal armed conflict have
deeply changed their way of inhabitingthe territory.

As of 1990, the Amorua families that lived in the area were forced to leave their lands due to harassment and
threats by armed groups. Since then and until 2015 they settled in the Cafio Mochuelo reservation located in
the department of Casanare. According to the community, two families were able to remain despite the
dynamics of violence, which enabled the return of the rest of the community by 2016, arguing that the area
where they are currently located has a surface area of 14 thousand hectares. Photograph 15.

Photograph 15: Morichalitoindigenous community housing.

9° Name given to this settlement which does not have the status of a reservation.

331
Source: Advisory group, 2017

However, this return process has not been suitably supported bythe Government to guarantee the rights of the
Amortia community. On the contrary, various social issues have beentriggeredin La Venturosa as a result of the
theft and beggary to which the indigenous population is forced in view of the scarcity of resources to ensure
their survival and quality of life.

At present, the Amorua indigenous community of Morichalito is receiving support from the ONIC national
organization to carry out the process required in order to be recognized as a reservation, as well as from the
UMATA with productive projects, the Office of Indigenous Matters of the Mayor's Office, and Family Welfare
programs, as well nutrition talks and health campaigns conducted approximately every 2 months.

Language: receives the same name as the ethnic group, Amorua. According to studies it belongs to the Arawak
family. At present, the entire communityspeaks the language, from children to adults. There are also nearly 25
individuals whose second language is Spanish.

Demographic Aspects. The community is formed by an estimated number of 28 families and 121 inhabitants,
belonging to the Amorua ethnic group. The age distribution reports 21.4% of children under the age of 12, 7.4%
of the population between the ages of 13 and 18 and 3% over 65 years old. Three births were registered during
2016 and so far this year (November 2017) six more, 4 boys and 2 girls, have been reported. Some of these births
took place in Puerto Carrefio, while others were assisted by community midwives. The most recent deaths
recordedtook place in 2016: anewborn girl and an older adult in 2017. Table 4.120.

Table 4.120: Amorua ethnic population.

121 28 26 9 82 4 18

Source: Advisory group, 2017

Basic needs are totally unsatisfied in the community: there is no access to potable water, electricity, bathrooms
and showers or garbage disposal. Homes are built with moriche roofs and canvas walls which last approximately
5 years, using chinchorros (hammocks) to sleep in, an item which, as informed by the community, is scarce, as
are mosquito nets. Water is taken froma stream called Mochalito, which during the 'summer' months runs dry
and the community must resort to the Meta River to obtain water. Photograph 16.

Photograph 16: Morichalitoindigenous community housing.

332
Source: Advisory group, 2017

Health. Based on their world view, they make use of traditional medicine using medicinal plants they grow
themselves or find in the territory. There are 4 traditional doctors who work in both their spiritual and their
physical health. Morbidity occurs mostly in the form of stomach infections caused by non-potable water
consumption; some children present characteristic malnutrition traits (short stature and “flag type” hair
discoloration). There are no supplies, equipment or spaces to handle a health emergency in the community.

The community wishes to develop a project to recover their traditional medicine, from plants to midwifery. They
report that they receive monthly health campaignsfrom the municipality.

Education. The community doesnot currently have its own education system. The school age population attends
the “La Conquista” educational Institution, which offers up to the fifth grade. For secondary schooling the
nearest place is the police precinct of Aceitico and for additional studies community members must travel 4
hours to Puerto Carrefio. They are currently requesting a bilingual teacher for school-age children in the
community (18 children).

Culture, uses and customs. The main character in the ritual and spirituallife of the Amorua is the chaman, also
known as atraditional doctor, who begins training from the age of 9. The most important medicinal plant, which
guides celebrations and rituals is the Yopo. It is consumed together with other hallucinogenic plants, as well as
tobacco. Young people in the community are allowed to marry once they reach the age of 15.

The traditional celebration of the community is the “Prayer of the Fish”, which honors a girl's first menstruation,
she is prepared for adult life and to prevent diseases. Other important festivities are birthdays and weddings.

Photograph 17.

Photograph 17: Traditional Doctor Morichalito indigenous community

333
Source: Advisory group, 2017

Economy. The economic activities carried on by the inhabitants of Morichalito are mainly for subsistence. The
cultivation of cassava, plantain, corn, pineapple, yam, sweet potatoes, and pumpkin is mostly for on-farm
consumption and a small percentage is taken to be sold at the population center of La Venturosa. This activity
is carried out predominantly by the men. The women weave mochilas in casabe and mafioque, offering them
for sale to visitors at the community. It is important to note that there are very few people traveling through
and the community has not had a chance to effectively market its weaves and give them their real commercial
and cultural value. Fishing and hunting are two other activities carried out by community members. They fish
mainly in the Meta River and eat species such as the caribe, catfish and zaino. Photograph 18.

Photograph 18: Morichalitoindigenous community women weaves

Source: Advisory group, 2017

Sociocultural orga ion

The political and social organization within the settlement consists of a governor, a male captain, a female
captain and 12 bailiffs. The organizations with which they establish relations are the UMATA, which assisted
them in the planting of plantain, the company Forestal de la Orinoquia, which provided supplies for planting
cassava and wood to build acommunity meeting space.

nally, itis mentioned that the Social Welfare section
of the Municipal Mayor's Office has implemented a monitoring program for the children of the community.

334
Appropriation of natural resources.

Water: Wateris taken from the Mochalito stream. During the 'summer' monthsit runs dry and the community
is left without water.

Soil: Garbage disposed of in openair, plantain and cassava planted for on-farm consumption.

Flora and fauna: Hunting of capybara, fishing of caribe, catfish, burning of bees to obtain honey, cooking with
firewood and housing built of palm and wood.

The Municipality of Puerto Carrefio contains an important archaeological wealth. There have been numerous
findings, “from ceramic and lithic material to cave art”. (Fundacién Mundo Espiral, 2015) The greatest presence
of these elements is foundin the rural subdivision (corregimiento) of Cazuarito, where ceramic piecesas well as
carved stones and pictograms have been found, which reveal the view of the world of ancient indigenous
inhabitants. However, there is no study that might provide greater knowledge regarding the authors and
meaning of these pieces.

443 Organizational Political Dimension
4.43.1 Area of indirect influence
Given that the department capital is part of the area of indirect influence, due to this situation and to the fact

that it is a frontier zone municipality, there are anumber of official institutions in this territory with which the
activities of FFC might possibly interact.

TERRITORY ENTITY ADDRESS
Migration — Ministry of Foreign
Affairs. River migration control Carrera 10# 18-08 / Barrio Centro
post, Orinoquia regional office.
Vichada Police Department Carrera9 No. 18-55 Centro Puerto
Venezuelan Consulate Avenida Orinoco N’6 - 67, zona
Centro

Controller's Office, Vichada

Collegiate Department Carrera8 #19-72
. . Management

Foreign - National 7

National Navy - Naval Force of the .
Calle 20 No.9-11 BarrioCentro
East
Superintendency of Notariesand
A Carrera6 N° 18-81

Registrars
Public Defender's Office Vichada Calle 13 No. 11 61 Avenida
regional office Victoria Regia

Colombian Ministry of Defense
DIMAR Puerto Carrefio Port
Authority

Carrera1No.17 -121, Barrio El
Puerto

335
Governor's office of the

Ci 8#182
department of Vichada arrera

Carrera 23 No 18-31 of Barrio
Gaban Yopal - Casanare
Autonomous Regional Entity of

Regional Entities the Orinoquia Regional Headquarters of La
Primavera, Vichada Carrera9
Calles4y5
Department public health | Av. OrinocoCalle 107-48 - Puerto
laboratory Carrefio
Colombian Red Cross - Vichada Carrera 11No. 19-93 Barrio Las
section Acacias
Sena Carrera10No. 15-71

Source: Advisory group, 2017

The Governor's Office has the following citizen service units: Governor's office, Legal Advice Office, Secretary of
Agriculture and Economic Development, Secretary of Indigenous Matters and Social Development, Secretary of
Education and Culture, Secretary of Government and Administration, Secretary of Department Finance,
Secretary of Planning and Regional Development and Secretary of Health.

The organizational structure of the municipality of Puerto Carrefio consists of four control bodies: the Council,
the Ombudsman's office, the Controller's office and the Attorney -General's office. In turn, there are 8 units
making up the municipal government team: Family Police Station, Mayor's Office, Internal Control Office, Social
Development Secretary, Finance Secretary, Planning Secretary, General Secretary and UMATA.

There are 37 community action boards in the municipality, 9 of which are part of the rural area. There are also
two indigenous organizations:

e Association of Sikuani Indigenous Cabildos
¢ —Amortia(ASOCSIAM), Organization of Indigenous Peoplesof the Lower Orinoco (ORPIBO).

The information provided by the Mayor's Office did not include details regarding these organizations.

4.43.2 Area of direct influence

Atthe police precincts making up the area of direct influence of the first plantations of Forestal dela Orinoquia,
the first reference point for social organization is the Community Action Board (JAC). AtLa Venturosa, we also
highlight the presence andinfluence of the Christian church and the Fundarte foundation, which works hand -in-
hand with the family welfare institute. At Aceitico, in addition to the JAC, there are two Christian churcheswhich
also have organizational importance.

It is worth mentioning that, given the geographical position of the police precincts, located on the banks of the
Meta River, they have been affected from the political and organizational points of view by the presence legal e

illegal armed groups.

443.3 Case Studies

336
In order to have a better knowledge of the realities of the areas of direct influence, 9 case studies were carried
out, which contributed the following results for the demographic, cultural and _political-organizational
dimension. Figure 4.226.

Figure 4.226: Case study results. Venturosa and Aceitico police precincts.

A total of 31 inhabitants were reported in the nine cases: 61% men and 39% women. In
8 cases the families are of the nuclear type and in one case, single-parent.

© There is an adult population structure and in 80% ofall cases the inhabitants are
between the ages of 18 and 65.

© The basic needs are not satisfied. Of the 9 cases, only one reports having access to the
rural water supply system. Electric power is supplied in 6 cases by a solar plant, 5 hours
Demographic a day, and two cases use natural case and firewood.

Dimension

* Allinhabitants have come from other municipalities and departments. In 5 cases, they
indicate that they settled in these areas in search of better opportunities. There are no
adult individuals born at the police precincts.

© Most people engage daily in farming and cattle raising tasks. In 4 cases the main
economic occupation is recorded as care and marketing of cattle.

© The most common recreational activity is watching television, followed by attending
the churches and practicing sports. In one case, voluntary ‘llanero’ music lessons are
given.

© The use of natural resources is the basis for the cultural tradition in the area. In 6 cases
fishing activities are carried out, 5 of them 100% for own consumption. In 4 cases
there are hunting activities, without a license, for own consumption. In 4 cases, trees
are felled for own consumption.

© Garbage in handled in all cases by burning non-organic residues. There isno recycling.

© The educational level of the people interviewed indicates that 4 cases have complete
and 2 cases incomplete elementary schooling, 1 case of complete technical education,

1 case of complete secondary education and 1 case with no education at all.

Cultural
Dimension

* Two cases are members of the JAC.
© One case reports aid from the ICBF and another, aid from the Ministry of Agriculture to

Political-
organizational

anizati grow plantain.
Dimension

Source: Case Studies. Advisory group, 2017

444 Spatial Component

In analyzing this dimension, the quality and coverage of public utilities and social services have beentaken into
account for both the area of indirect influence —All (Municipality of Puerto Carrefio in relation to the
department) and the territorial units of the area of direct influence -La Venturosa and Aceitico Police Precincts;
for the All the information is based on secondary data and for the ADI, on primary data.

444.1 Area ofindirectinfluence

4.44.11 Public Utilities in the Municipality of Puerto Carrefio

Water and Sewerage

337
In the urban area, the municipality has primary water supply networks, known as the main or primary network,
understood as the collection of pipes, fittings, structures and equipment that take potable water from the
treatment plants or tanks to the local or secondary distribution networks. According to the 2016-2019 PDM,
water supply services at the municipal head town are provided by the Public Utility Company of Puerto Carrefio
—SEPPCA SAESP-; the water is obtained from a surface source, concessioned by Corporinoquia, under Resolution
No. 140.15.004 dated March 19, 2004, with a volume of flow of 60L/S, extracted from the Orinoco River; water
supply coverage at the municipal head town is 98.5%.

Asto the treatment plant (Photograph 19), itis described in the mentioned document as consisting of a settling
tank (3000 m?), stilling chamber, six high-rate filters, eight slow filters, two potable water outlet boxes, a post-
chlorination system, bypass, high-rate and slow filter distribution boxes, and two tanks with storage capacity of
500 and 600 m3, from which treated water comes out and is distributed through a pipe network
(CORPORINOQUIA, 2012); for the current Municipal Development Plan the water supplied to the populationis
not potable. To handle sewage, they have a concession awarded under Resolution No. 140.15.005 of March 19,
2004, for the collection of ground waters, with a volume of flow of 2.3 L/S. Nevertheless, said collection was
suspended for technical reasons in the operation of the water supply system.

Photograph 19: Water Storage and Treatment Plant, Municipality of Puerto Carrefio

Source: Advisory group, 2017

According to the National Planning Department —DNP- for the year 2005, water supply coverage in the
municipality of Puerto Carrefio was 70.8%, while for the department it was 43.5%. Although coverage is
consideredto exist, the non-potability of the water, as well as the difficulty to maintain permanent distribution
to users, would backthe assertion that water quality and distribution are minimal.

According to the sectoral diagnosis carried out in 2008, the situation of public utility service providers of water,
sewerage and garbage collection in the department of Vichada was considered normal and developing, in the
sense that at the municipal head towns of its four municipalities there are two Cooperative Public
Administrations (Aguas Claras de La Primavera and Aguas de Santa Rosalia), one specialized operator (SEPPCA
S.A. ESP in Puerto Carrefio) and two direct providers (Mayor's Office of Puerto Carrefio for garbage collection
and the Municipality of Cumaribo); at the time the coverage percentages for the municipal head towns were as
follows: Table 4.121.

Table 4.121: Coverage percentage of Public Utilities at Municipal Head Towns in the Dpt. of Vichada

PUBLIC UTILITY %
Water supply 74.41
Sewerage 23.44

338

Garbage collection 85.60
Source: Department Plan for Entrepreneurial Management of Water Supply and Sewerage, 2010.

It is important to clarify that this information does not take into account the coverage for the rural areas of the
department.

Table 4.122: Water supply — Sewerage Coverage, Municipalities Dpt. Vichada
% HOURS OF %
COVERAGE SERVICE/DAY| COVERAGE
Puerto

Carrefo 86.7% 6 5.67%
Cumaribo 94.9% 2 42.67%
LaPrimavera 42.1% 12 1.20%
Santa Rosalia 86.3% 7 1.72%

Source: Department Plan for Entrepreneurial Management of Water Supply and Sewerage, 2010

Based on Table 4.122, forthe department capital there is a relatively high percentage of water supply coverage.
This figure is in contrast with the minimum time of service each day, which is only 33.33%, 8.33% for Cumaribo,
50% for La Primavera and 29.16% for Santa Rosalia. The mentioned report also provides the actual water quality
index, which shows that it is fit for drinking onlyin Puerto Carrefio; in the remaining three municipalities it is not
considered suitable for human consumption.

According to the municipal Development Plan for Puerto Carrefio, at the municipal head town water supply
coverage is 98.5%. It also mentions that in July 2015 there were 3,494 registered users with utility connections,
2,865 of which were active. The PDM contradicts the water potability information given by the Departmental
Plan, underscoring that it is in line with technical opinion No. 800.10.1.16-0058 of March 22, 2016 issued by
Corporinoquia, which reported that in the Municipality of Puerto Carrefiothere was no Efficient Water Use and
Saving Program (PUEAA). Therefore, the water supplied to the town is not potable.

The information for sewerage services inthe department capital, as well as in two other municipalities, indicates
coverage percentages with minimal figures (Table 4.122), with the exception of Cumaribo. These data mean that
the inadequate disposal of sewage translates into a high risk of diseases for the inhabitants of these
municipalities.

According to the Conpes 3797 document, in the areas where there is no sewerage, waste water is poured into
individual systems such as septic tanks or latrines or into open fields or nearby water sources; however, the
current municipal government indicates that they have 30% sewerage networks, but these are not in operation;
domestic waste water is deposited in septic tanks located in each home. For the rural area, it proposes the
construction of rural water supply systems, as well as improvement in quality, quantity and continuity through
multistage projects.

The municipal authority mentions in its current PDM the performance of various activities to implement its
correct operation. Amongthese it highlights: the Master Sewerage Plan Study, expansion of sewerage network
coverage, extension of future sewerage networks, construction of the WWTP, the waste water pumping system,
reconditioning and maintenance of the sanitarylandfill, the Education Plan for separation at the source as well
as construction of storm drains. The final disposal of sewage from the municipality was authorized by
Corporinoquia through the rainwater drainage channel which leads to a branch of the Meta River.

339
Ascan be seen in figure 9, coverage of sewerage services for the four municipalities in the departmentis null; in
the department it is minimal and compared to the national territory, the gap is substantial.

Graph 9: Sewerage Coverage in Municipalities of the Dpt. of Vichada
Sewerage Coverage, Municipalities in the Dept. of
Vichada

70,0%
60,0%
50,0%
40,0%
30,0%
20,0%
10,0%
0,0% —
Colombia Vichada Puerto La Santa Cumaribo
Carefio Primavera Rosalia

Source: Terridata.dnp.gov.co

Solid waste collection and disposal

With respect to collection and disposal of solid wastes, the adequate disposal coverage percentage for all
municipalities is 0% (Ministry of Environment, 2010), i.e., proper management of waste disposal is nonexistent;
therefore, there can be no reference to quality in the provision of this service. This situation has negative
repercussions on public health at each municipal head town.

The Conpes 3797 document mentions that in the department of Vichada garbage collection coverage is 72.7%.
Approximately 502 tons of solid wastes are produced monthly, 365 of which are collected. The percentage of
sweeping and cleaning services in roads and public areas is low (21% of the towns). Out of the total residues
produced inthe department, 7%of all organic and inorganic residuesare used. As to final disposal, 86% is carried
out in open air dumps or without any proper technical and environmental management, and 7% is handled
through other final disposal systems.

According to the 2016-2019 PDM, at the municipal head town of Puerto Carrefio there is 95% coverage of
garbage collection services in the urbanarea, with a frequency of collection and transportation of twice a week
per neighborhood, generating 18 tons per day on average and approximately 396 tons per month. The
Residential Sewerage and Garbage Collection Public Utility Unit created under municipal agreement No. 028
dated August 2013 is in charge of collecting and transporting solid wastes. The municipality has a recycling plant;
however, it is not used due to lack of machinery and maintenance. They have a compactor collection vehicle
with capacity for approximately 7 tons. The final disposal is done in the sanitary landfill. Garbage is collected
twice a week, by neighborhood, distributed in two shifts and there are six routes, the first of these starting at
5:00 a.m. and ending at 12:00 m, and the second starting at 12:01 mand ending at 6:00 p.m., Monday through
Saturday.

The sanitary landfill is located in the Merey sector, which was licensed and approved by the Corporation through
Resolution No. 140.15.04.019 dated September 1, 2004, amended through Resolution No. 200.41.11.0404 of
March 07, 2011. The compliance level as of 2015 was 22.07%. For the rural sector they have not implemented
any collection or final disposal system. This is done in the open field and the coverage percentage of the garbage
collection system in the rural sector is 0%. At present, the municipality of Puerto Carrefio has a Plan for the
Integral Management of Solid Wastes - PGIRS adopted under Municipal Agreement 016 of 2006.

340
At the six police precincts and the two veredas that make up the rural territory of the municipality of Puerto
Carrefio, there are nosewerage services. The municipal administration provides garbage collection services only
in the Precinct of Casuarito.

Graph 10: EPCI municipalities Dpt. Vichada

Electric Power Coverage Indicators,
Municipalities of the Dept. of Vichada

= EPCI municipal head town
4

In the CONPES 3792 document of 2014, we find that the electrical connectivity of the Altillanura is defined as a
mixed zone, given that one portion of the region's users are connected to the National Interconnected System
-SIN- and others are part of the Non-Interconnected Zone —ZNI-. Graph 10 shows the electric power coverage
indicators as of 2015, according to the SIEL®.

This information highlights the fact that in the municipalities of Puerto Carrefio and Santa Rosalia coverage is
100%; in the municipalities of La Primavera and Santa Rosalia it is merely 60% for the rural areas; the remaining
municipalities present limited coverage, under 30%, with the exception of Puerto Carrefio which has somewhat
over 35%. In the rural zones, coverage is difficult due to the size of the territories and dispersion of the
population, which makes it difficult to extend the electric power network.

At the start of 2016, the municipality of Puerto Carrefio provided electric power services thr ough the Electric
Power Company of the Department of Vichada — Electrovichada S.A. E.S.P. through the power substation with
34.5 kVA transmission lines, from the territory of the Bolivarian Republic of Venezuela. To this end they have 6
engine-generators (Cummins, Perkinsand Caterpillar generator sets). In Puerto Carrefio, as of January 2016 the
number of electric power users was the following (PDM, 2016-2019). (Table 4.123).

Table 4.123: Electric Power service users in Puerto Carrefio

. Stratum 9 oa
Location Commercial Official
1 2 3
Municipal head town 2,474 3,220 136 400 117
Police Precinct __ Aceitico 43 ie) 0 11 4
Puerto 24 0 0 ie) 4

°1 Colombian Electrical Information System —SIEL
22 Colombian Electrical Information System —SIEL

341
La

39 (e) i?) 6 5
Venturosa
Casuarito 145 0 ie) 52 7
Total 2,725 3,220 136 469 137

Source: PuertoCarrefio PDM, 2016 -2019

Payment is collected through joint invoicing with Electrovichada. With respect to the police precincts, at
Casuarito there is no electric power coverage at all, at Aceitico service is provided five hours a day, at Puerto
Murillo five hours a day and at La Venturosa four hours a day. Service coverage and quality in the urban area of
the capital is good; however, in the ruralareas it is deficient. Table 4.124.

Table 4.124: Hours of electric power service Police precincts - Puerto Carrefio

5)

Aceitico
Puerto Murillo
LaVenturosa
Source: PuertoCarrefio PDM, 2016 -2019

Telecommunications and connectivity

In the matter of telecommunications and connectivity through Information and Communications Technologies
-TIC-, at the municipal head towns of the four municipalities in the department there is mobile telephony
network coverage. Thus, itis possible to access the offers of companies such as Movistar, Claro, Avantel, Tigo,
and other. However, in the municipal head town of Puerto Carrefio service continuity is often difficult, and there
are frequent periods of time during which there is no mobile telephony signal; at the rural level, the operator
with a relatively permanent signal is Avantel.

Recently, in August 2017°%3, the MIN-TIC, through its minister, delivered the following equipment in the

municipality of Puerto Carrefio, intended particularly for students, young people and adults:

e Two Wifi Zones with permanent free access for inhabitants, locatedin the Gloria Lara and Santander parks,
enabling users of mobile devices —such as smartphones and tablets — to access the free Internet signal.

© Opening of a Vive Digital Point, on Avenida Luis Carlos Galan.

© One Vive Digital Plus Point, installed in the CERES (Regional Higher Education Center). The Vive Digital Points
are community access centers installed by the MinTIC in the municipal head towns of the country.

e — Internetinstallation at 10 public institutions that required the service; these are the facilities of the Eduardo
Carranza and José Eustasio Rivera Educational Institutions, the Governor's Office of Vichada, the Municipal
Mayor's Office, the SanJuan de Dios Hospital, the House of Sports, the Public Defender's Office, the Federico
Lleras Acosta Teacher Training Institution, the Maria Inmaculada School and the Department Assembly of
Vichada.

e — Six Vive Digital Kiosks, community Internet connection spaces located in rural perimeters, were opened in
the military garrison Brigada de Selva #28 and in the educational institutions José Celestino Mutis, Biling
Cachicamo, La Esmeralda Boarding School (main location), Cafio Hormiga and Antonia Santos Schools (main
location).

e = Italso facilitated access to 920strata 1 and 2 homes, at social benefit rates.

°3 On line http://www.mintic.gov.co/portal/604 Aw3 -article-57261.html

342
Graph 11: Broadband penetrationin Municipalities of the Dpt. Vich

Broadband penetration in Municipalities
of the Dept. of Vichada

12.0%
10.0%
3.0%
6.0%
4.0%
2.0%
0.0%

Colombe = vienaca_ Puerto Sante Cumarmo
certo prmavers Rowaits

Source: terridata.dnp.gov.co

As can be seen in Graph 11, the dedicated fixed Internet penetration index for the year 2017 in the four
municipalities of the de partment of the Vichada is minimal; in three of these it is 0% and only in the department
capital does it exceed 10%. However, compared to the percentage for the country the difference is not too great,
which indicatesthat in the rest of the national territory accessibility to this means of telecommunication is low.

Social Services

Education services

The educational policy in the municipalities of the department of Vichada is under the direction of the Secretary
of Education of the Department, as is the planning and implementation of the human resources of the sector,
given that the municipality of Puerto Carrefio is not certified by the Ministry of Education. Net secondary
education coverage for the year 2016 in the municipalities of the department is low; only Puerto Carrefio
exceeds 30%; the municipality of Cumaribo presents the lowest percentage figures of the four municipalities.
The percentages may be interpreted from Graph 12.

Graph 12: Net coverage percentage in secondary school education in Municipalities of the Dept. of Vichada

% Net Coverage in Secondary Education
Municipalities of the Dept. of Vichada
45.0%

100%
30%

wow
2.0%
200%
15.0%
10.0%
5%
om .

Coton e = cee oe
Aca

°4 On Line https://terridata.dnp.gov.co/#/perfiles

343
Source: https://terridata.dnp.gov.co/#/perfiles

The administration of Puerto Carrefio manages and distributes the resources obtained from the General
Participation System. Table 4.125 describes the locations of the educational institutions at Puerto Carrefio; the
municipal head town has five educational institutions with eight campuses and in the rural area there are six

institutions and 10 campuses.

Table 4.125: Educational institutions in the municipality of Puerto Carrefio

Escuela Normal Main 609 26
Super Federico Primary 461 16
ise Eustasio Rivera - 605 20
IE José Eustasio Rivera Main
Municipal Miguel of Cervantes 189 7
Head Town
IE Internado Eduardo | Eduardo Carranza - 504 6
Carranza Main
Centro EducativoJorge | Main Location 205
Eliecer Gaitan Bilingiie Calarca 60 5
IE Maria Inmaculada Main 744 26
Total 5 8 3377 133
casuarito Police preschool and 236 8
’ IE Antonia Santos rimary
s Police Main 152 9
Precinct Garcitas Main 48 1
Aceitico Police Main 91 7
Precinct
LaVenturosa Police Lac ista-Li
entul ' IE Internado Aceitico aFonquista="a 76 3
Precinct Venturosa
Puerto Murillo Police Carlos Palau Ospina 26 1
Precinct — Puerto Murillo
La Esmeralda Police IE Internado La .
. Main 78 7
Precinct Esmeralda
Puerto Colombia i
° conrenedtcccroteors Puerto Colombia 29 1
Cafio Hormiga Eliecer Gaitan Cafio Hormiga 79 3
Community
El Merey Sector IE Internado Eduardo José Celestino 316 6
Total 5 10 1131 46

Source: Vichada Secretary of Education and Culture, 2017

In the urban area there is an average of 25.39 students per teacher, and in the rural area the number is 24.58
students. At the location of the Antonia Santos Educational Institution, preschool and primary section, we find
the largest number of students, followed, in terms of quantity, by the population of this same institution at the

°5 Reply to information request No.2017PQR6659 Municipality of Puerto Carrefio, November 2017.

344
main campus, followed by Aceitico main campus. In the urban area, the largest population is found at the
Internado Maria Inmaculada institution.

Photograph 20: José Eustasio Rivera Institution in Puerto Carrefio

Source: Advisory group, 2017

There is also an Educational Institution for the indigenous population, which operates at two locations in the
rural area, with 44 students, and two locations at the municipal head town, with 185 students in 2015. High
school education is available only at the municipal head town. Regarding educational supplementation
programs, they are developing the PAE (School Meal Program - Food Supplement), school meals for boarding
school students in the municipality and school transportation. Graph 13 shows the percentages of net and gross
coverage per education level in the municipality of Puerto Carrefio. Based on this information we cansay that a
large percentage of the student population is extra age, that is, above the age corresponding to each grade.
Table 4.126 shows the differences, which exceed 30%.

Graph 13: Education Coverage Breakdown Municipality of Puerto Carrefio

Education Coverage Breakdown,
Municipality of Puerto Carrefio

160.00%
14.00%
20.00%
10.00%

s0.00%
2.00%
40.00%
20.00% | |
o.00%

preschool primary middle school __ high school

"Net coverage "Gross coverage

Source: https://terridata.dnp.gov.co/#/perfiles

Table 4.126: % Extra Age School Population Municipality of Puerto Carrefio

EDUCATION DIFFERENCE %
Preschool 44,27%
Primary 34,55%
Middle School 33,97%
High School 42,99%

Source: Consulting group, 2017

345
In order to obtain an idea of the quality of education (when finishing high school), the scores of the Saber 11
Tests in Mathematics in the four municipalities, the department and the country have been taken into
consideration. In Graph 14, for the Saber 11 Tests in Mathematics, the information yields a point average below
50 points, with the municipality of La Primavera showing the best results; the department capital occupies the
third place among the four municipalities. It can therefore be said that, in general terms, the quality of
mathematical knowledge must improve, as it does not evenreach half the total number of points possible.

Graph 14: Saber 11 Tests in Mathematics

Saber 11 tests in Mathematics (points out of
100)

60,00
50,00
40,00
30,00
20,00
10,00
0.00 omen | venana ee opmmvera Raat, © Cumarto
eSemci 8620 E831 82S O22

Source: https: //terridata.dnp.gov.co/#/perfiles

Regarding technical education, the young population of the municipality of Puerto Carrefio has access to the
Center for Agricultural Production and Transformation of the Orinoquia, set up by the SENA; the educational
offer varies depending onthe socioeconomic needs ofthe region. Thus, the offers recently focus on the following
programs:

e Document management technology.

e Computer equipment maintenance.

e Structured cabling design and installation.

e Agriculture and livestock enterprise management.

e Administrative management.

At the technical level it offered programs on: creation of audiovisual material, outboard motor maintenance,
musical performance with functional instruments, livestock production, food agribusiness and photovoltaic solar
system installation and maintenance. This institution also has a Public Employment Agency, where local
companies can offer jobs required for their activities in the region and in each municipality of the department
of Vichada. Photograph 21.

Photograph 21: Sena Puerto Carrefio facilities

Source: Advisory group, 2017

346
Asto higher education options, the following institutions have educational offers in Puerto Carrefio:

Universidad Nacional Abierta y a Distancia.

¢ — Institucién Universitaria Politécnico Gran Colombiano.

Universidad Cooperativa de Colombia which operatesthe CERES; this latter offer with several technological
education institutions in the country in the virtualeducation mode.

Health infrastructure

The department has 23 health service providers and 28 registered locations qualified with a special registration
for health service providers. Table 4.127.

Table 4.127: Health Infrastructure Municipalities Dpt Vichada

Institutions | Independent Institutions
- IPS Professional - IPS

Puerto

Carrefo 3 10 13 1 1 14
Cumaribo 2 0 2 2 2

LaPrimavera 1 2 3 0 0

Santa Rosalia 1 1 2 0 0

Grand total 7 13 20 3 3 23

Source: Department Secretary of Health, 2017

In addition, they have two public IPSs: Matsuldani Indigenous IPS (with two locations, the main one in the
municipality of Cumaribo and the other in the municipality of La Primavera, with temporarily closed services),
and the Unuma Acim Indigenous IPS (main location in Cumaribo with temporarily closed services). There are
also six private IPSs: Mavesalud Indigenous IPS with two locations in Cumaribo, JiwisaludS.A.S. IPS with its main
location in Cumaribo, Corporacion Social La Fontana with its main location in Puerto Carrefio, Imagenes Médicas
Centro de Ayudas Diagnosticas S.A.S. with its main locationin Puerto Carrefio, DiposaludS.A.S. IPS with its main
location in Puerto Carrefio, and Inci Salud S.A.S. IPS with its main location in Santa Rosalia. They have 12
independent professionals, nine of them in Puerto Carrefio. (Department Secretary of Health, 2017).

The Nueva EPS is active in the department, currently with coverage in the subsidized and contributory systems
in the municipalities of Puerto Carrefio, La Primavera and Santa Rosalia; Mallamas EPS is also active in the
municipality of Cumaribo. Health promotion and prevention programs for children, young people and adults
carried out in the department are designed to be managed and implemented by the health service provider IPSs
and by the collective intervention plans (PIC). The departmental ESS “San Juan de Dios” is highlighted as a public
provider network in the department, in compliance with the current regulations. They also emphasize that all
programs established in Ministry of Health Resolution 412 are guaranteed for users in the department of the
Vichada.

The department capital has the largest number of health provider institutions, with a greater number of private
entities and only one public entity, the E.S.E. Hospital Departmental “San Juan de Dios” (Photograph 36), which
is a Level II State Social Enterprise of a departmental nature, attached to the Sectional Secretary of Health,
created through Ordinance No. 048 dated November 22, 1994 of the Department Assembly of Vichada, under
which it was transformed into the Regional Hospital of Puerto Carrefio. In addition to the Puerto Carrefio

347
location, this institution has other locations in each of the three municipalities in the department. Table 4.128
describes the services it provides in the Municipality of Puerto Carrefio.

Table 4.128: Health services - E.S.E. Hospital Departamental San Juan de Dios

SERVICE GROUP

Surgical

General surgery, gynecological surgery.

Anesthesia, general surgery, endodontics, nursing, obstetrics and
gynecology, general medicine, internal medicine, nutrition and

Outpatientconsultation | dietetics, general dentistry, ophthalmology, optometry, orthopedics

and/or traumatology, pediatrics, psychology, priority consultation,
pediatric cardiology, pediatric pneumology.

Emergencies

Emergencyservice

Ambulance service

Basic ambulance transportation.

Therapeutic
Supplementation

Diagnostic Support and

Cardiovascular diagnostics, clinical laboratory, X-rays and diagnostic
images, clinical laboratory sample taking, blood transfusions,
pharmaceutical service, ultrasound, taking and interpretation of dental
X-rays, electrodiagnosis, respiratory therapy, echocardiography,
physical therapy, cervical cancer screening.

Early Detection

Specific protection - childbirth, newborn care, early detection - growth
and development alterations (under 10 years), early detection —
adolescent development alterations (10 to 29 years), early detection -

Specific Protection and | pregnancy alterations, early detection - adult alterations (over 45

years), early detection - cervical cancer, early detection - breast cancer,
early detection - visual acuity alterations, specific protection
vaccination, specific protection - preventive oral health care, specific
protection - family planning for men and women.

Proceedings

Sterilization proceeding

Source: Department Secretary of Health, 2017

For specialized care and high-complexity surgeries, users must be referred to Villavicencio, Yopal or Bogota. The
intensive care unit has permanent support from the Telemedicine Service of the Cardiovascular Foundation,
financed by the Ministry of Social Protection. In terms of installed capacity, Table 4.129 describes the hospital

facilities.

Table 4.129: Installed Capacity E.S.

“San Juan de Dios” Department Hospital - Pto Carrefio

Basic Ambulances 5
Pediatric 12
Adults 15
Obstetrics 6
Pediatric Beds A
intermediate care

Adult intermediate 1
care

Operating room Rooms 2

348
Births

Procedures

Source: Department Secretary of Health, 2017

Photograph 22: E.S.E. location San Juan de Dios Department Hospital

Source: Advisory group, 2017

Table 4.130 and Table 4.131 below describe the public health interest events with respect to morbidity and
mortality as of November 2017. Diseases caused byvectors such as Malaria (1290 cases), Dengue (46 cases) and
Chikungunya (1) are highlighted, while acute malnutrition events in children under 5 total 229 cases, which is
truly alarming, given that these events directly affect the performance of individuals during adulthood.

Table 4.130: Morbidity in the Department of Vichada

Ophidian accident 31
Low birth weight 20
Breast and cervical cancer 2
Cancer in children under 18 1
Chagas 2
Chikungunya 1
Congenital defects 18
Dengue fever 46
Acute malnutritionin children under 5 229
Disease transmitted by food or water (eta) 19
Orphan - rare diseases 1
Diseases similar to Influenza-Serious Acute 415
Daeni. foot,
Fluoride exposure 1
Yellow fever 3
1
Hepatitis B, and co-infection hepatitis B and 1
Ana

349
Device associated infections - individual 1
Serious rare acute respiratory infection 2
Suicide attempt 17
Food poisonings 20
Skin leishmaniasis

Leptospirosis 1
Externally caused injuries 21
Injuries by explosive artifacts (gunpowder 2
Malaria 1290
Meningitis 20
Extreme maternal morbidity 46
Parotitis

Congenital syphilis

Gestational syphilis

Whooping cough 62
Tuberculosis 21
Individual chickenpox 221
Gender violence surveillance in public health 123

Source: Department Secretary of Health, 2017

Regarding mortality events, the cases of perinatal and late neonatal mortality, as well as reported cases of
mortality due to malnutrition and respiratory infections, are highlighted.

Table 4.131: Mortality in the Department of Vichada

Perinatal and late neonatal mortality 23
Mortality due to and associated with 13
malnutrition in children under 5

Mortality due to Acute Respiratory Infection 13
pape 5

Mortality due to Acute Diarrheal Disease in 2
Maternal Mortality 3
Mortality caused by Dengue Fever 1

Source: Department Secretary of Health, 2017

The municipality of Puerto Carrefio has five health posts, one in each police precinct: Aceitico, Puerto Murillo,
La Venturosa, La Esmeralda and Casuarito.

Recreational infrastructure

Regarding recreational and sports infrastructure, the Sports and Recreation Institute of Vichada —IDER- operates
in the department, at the facilities of the Governor's Office. In the Municipality of Puerto Carrefio there is the
Municipal Sports Institute IMDER, which offers sports training schools in the categories of football, volleyball,

350
cheerleading, futsal and basketball, Mondayto Friday startingat 3:00 p.m. This trainingis offered for boys, girls
and adolescents, at no cost; the activities are carried out at the IMDER sports complex of the municipality. They
also have a municipal multipurpose field (Photograph 23), sports facilities in the Camilo Torres neighborhood,
coleo track and the Indio Venancio House of Culture.

Photograph 23: Municipal multipurpose court

Source: Advisory group, 2017

Among the recreational options offered by the Municipality of Puerto Carrefio are natural sites that can be
accessed by the inhabitants. This program is known as “Puerto Carrefio Turistico” and consists of contemplating
the landscape, observing geographical and natural icons, photographing nature, birdand night sky watching in
areas located near the municipal head town, as well as in farms in the surroundings. The program includes the
following natural attractions, as well as pedestrian, river and land routes connecting them: Bita River Beaches,
Meta River Beaches, Canaletes Lake, Juriepe Stream, Juriepe Stream Beaches, Aceite Forest, Boro Forest,
Canastilla Voladora Forest, Cerro el Bita, Cerrola Bandera (Photograph 24), Ecosystem viewpoint, Caiman Lake,
El Rabanal Lake and Bita River - El Tiestero.

Photograph 24: Cerro La Bandera - Mouth of the Bita River at the Orinoco

Source: Advisory group, 2017

351
Housing Infrastructure

With respect to housing in the department and its municipalities, based on DANE information (2005 census), we
find that 89.1% of all homes in the department capital are of the house type, 6.6% are apartments and 4.2% are
of the room-other type. Graph 15 shows that thereis a high percentage of qualitative and quantitative housing
shortage compared to the percentage for the country, in terms of quality; except for Santa Rosalia, whichis near
the average for the country (quantitative shortage). There was no information available for the municipality of
La Primavera.

Graph 15: Housing shortage in municipalities Dpt Vichada
Housing Shortage

0.00%
80.00%
70.00%
60.00%
50.00%
40.00%
30.00%
20.00%
10.00%
0.00%
ls
Primavers
0.00%
0.00%

mCuarttatvo
=Cusstvo

=Quantitative =Qualitative

Source: https: //terridata.dnp.gov.co/#/perfiles

According to the 2016-2019 PDM, the number of homes in Puerto Carrefiois 5,350, 4,585 of which are located
in the urban area, representing 85.7%, and 14.3% correspond to the rural area, with 765 homes. The municipality
has greater housing demand pressure at the municipal head town, due to the arrival of victim population and
indigenous population who have abandoned their reservations and have moved to the department capital. This
latter population generallysettles in invasion sectors.

During 2014 and 2015, a Priority Interest Housing (VIP) program called Village Gladys was developed inthe sector
of La Esperanza. This is a complex of 194 Priority Interest Housing (VIP) units, 105 of which were already
distributed among victim population and population of the Red Unidos program.

Road, airand river infrastructure

Regarding road, air, train and river transport infrastructure in the municipality of Puerto Carrefio, we can say
that in order to access it from the municipality of Puerto Gaitan, department of Meta, one must travelon route
40 (Photograph 25), a road that is mostly unpaved, except for the 22-km paved stretchrecently completed by
Invias in the sector from Puerto Carrefioto Puente Juriepe. The roadcan be usedonly in the dryseason, as itis
difficult to travel on during the rainy season. This road provides access to the precincts of Aceitico, Puerto
Murillo, and La Venturosa, as well as to the municipalities of La Primavera and Santa Rosalia.

Photograph 25: Route 40in area near the Aceitico Police Precinct. Flooded during the rainy season

352
Source: Advisory group, 2017

The same road can be used to travel from Bogota D.C. to Villavicencio and then to Puerto Gaitan and Puerto
Carrefio, on vehicles of the La Macarena commercial fle et; service is provided only during the dry season with
an approximate travel time of 48 hours.

The inhabitants of Puerto Carrefio also use the Orinoco River and Meta River as travel routes (Photograph 26);
at the municipal head town there is a pier on the Orinoco River (Photograph 27) supervised by the Dimar with
the Port Authority of Puerto Carrefio. Companies such as Transporte Fluvial El BoralS.A.S., with over 30 years of
operation, travel on the Meta River during the rainy season; they provide services from the municipality of
Puerto Gaitan (department of Meta) to Puerto Carrefio.

Photograph 26: Transportation on the Meta River

Source: Advisory group, 2017

Photograph 27: Pier on the OrinocoRiver

Source: Advisory group, 2017

353
Another company, Transporte Fluvial Oriente offers two routes, one from Puerto Gaitan - Orocue - Santa Rosalia
- La Primavera, where it connects with the second route: La Primavera - Santa Barbara - Nueva Antioquia - La
Venturosa - Aceitico - Puerto Carrefio. Another company is Transturpial, which moves cargo and passengers
using the Meta River and its tributaries, fromthe municipality of Puerto Lopez (department of Meta), on the
Metica River, which flows into the Meta River, reaching the municipalities of Orocué in the department of
Casanare, Santa Rosalia, La Primavera to Puerto Carrefioin the department of Vichada.

There are airports in the department of the Vichada at the municipality of Cumaribo and at the municipality of
Puerto Carrefio. A flight from Bogota D.C. to Puerto Carrefio, operated by SATENA (only commercial airline
traveling to the area) lands at the German Olano airport; the approximate flight time is one hour and ten
minutes, with 1 daily frequency. Other air routes of the regionalso use this airport. Thereis no rail network in
the department.

Centers of influence for marketing and access to social services

The department capital must be mentionedin this regard, as it concentrates the socioeconomic services of the
region. Although some product marketing offer may be found at the police precincts, the great distances to
access these make mass product supply and demand difficult. We could say that there is some commercial offer
at the police precinct of Garcitas, as it is a transit point to the Tuparro National Natural Park, in addition to being
a port on the Orinoco River. On the Meta River, the population center of La Venturosa may be a site for
commercial activitation. We can also mention the municipality of La Primavera, as it is the closest to Puerto
Carrefio.

Mass media

Below is a description of the media such as radio, press and community radio stations operating in the
department of Vichada. In this regard, the Foundation for Freedom of the Press (Flip) indicates that in the
department of Vichada, 78% of the population lives in municipalities where there are no media that produce
local news; thus, for example, in the capital of Vichada, the inhabitants do not have an offer with sufficient local
information. There are no public media in the department; there are three commercial media: two newspapers
and one web portal. There is only one community medium, a television channel, and four radiostations of the
Armed Forces (Table 4.132).

Table 4.132: Radio stations in Dpt. of Vichada

RADIO DIAL DESCRIPTION

FM Emisora a - +
. 92.3 MHz | Ministry of Defense Radio Station.
Fuerza Aérea
FM Radio
Nacional de 94.3 MHz | National public radiostation, broadcasts for all regions in the country.
Colombia
The station is part of a network of 33 radio stations belonging to the
. National Army and has been in operation since 2014. It has cove rage
FM Colombia . .
Estéreo 97.3 MHz | at La Primavera and Santa Rosalia.
The entire program schedule is musical, with the exception of a
newscast connected with Bogota.
FM Policia 99.3MH The station is part of the network of 34 institutional radio stations
. z
Nacional belonging to the National Police. It has operated since 2010.

°6 http://flip.org.co/cartografias-informacion/content/vichada

354
It has coverage throughout the municipality of Puerto Carrefio,
Casuarito, and PuertoAyacucho, Venezuela.
It has no local news bulletin, and connects with the newscast from
Bogota. It includes slots for the Governor's Office, the Mayor's Office,
the Catholic and Christian Churches. La programming consists of 20
hours of music.

Source: Advisory group, 2017. 2017

With respect to printed media, there is the “Nuevo Correo del Orinoco”, amedium in circulation since 2004. It
has coverage in all municipalities of the department with 3,000 copies and sends 20 copies to the governor's
offices and mayor's offices of Casanare, Arauca, Meta and Guainia. It does not generate local information, only
institutional information from the Governor's Office.

Another written medium is the newspaper called “El Morichal’, which has been in circulation since 2016 and
distributes 8,000 copies a month in the department, 2,000 in each municipality and 2,000 in Guainia. The
newspaper includes eight pages of news, two pages for public institutions and one page for environmental
issues. There is a digital medium, Teleorinoco, which operatessince 2009. This medium receives 200 visits each
day. It is a news aggregator on Vichada. It does not generate local information.

There isa local television channel in the municipality of La Primavera called Primavisién, which operates since
2001 with 30% coverage in the municipality. At Puerto Carrefioand in general in Vichada, there is access to cable
television, through which private channels suchas Caracol, RCN and others can be seen; there is also access to
satellite television suchas Directv.

4.44.2 Areaof Direct Influence

4.44.21 Public Utilities - La Venturosa Police Precinct

Table 4.133 shows a summary of the coverage of the current supply systems at the Police Precinct of La
Venturosa.

Table 4.133: Public utility access and supply. La Venturosa

Other waste
. Water oe .
Police Water supply , Sanitation water Garbage Electric power
su
precinct system PPV service managemen | disposal service
hours/day t
Communal Toilet Covers 100% of
Sewerage . . a
Weraasn water supply. 3 connected Burning housing with 4
wFOSa Covers 77% of hours/day | to septic i and burial. | hours of service
all housing. tank " per day.

Source: Advisory group, 2017

Water supply service

The inhabitants of the precinct do not have access to water supply systems installed by the municipal mayor's
office. Water is obtained from the La Venturosa stream and distributed through a communal water supply
system to 37 of the 48 homes making up the population center. In other words, 77% of all homes have access
to this service. This water is not treated. It is normally used for human consumption, domestic and production

355
activities. Families that do not have access to the local water supply obtain water from deep wells or cisterns
located in their properties or with motor pumps in creeksnear their homes, for example the Joropo Creek*”.

Sewerage service.

The population center does not have a sewerage system. Homes, both in the rural area and in the population
center generally use a toilet connected to a septic tank; waste water is disposed of in septic tanks and, where
these do not exist, itis disposed of in the openfield.

Electric power and telecommunications

Electricity is supplied byan electric power plant provided by the municipal mayor's office; the service is available
from 5:00 p.m. to 9:00 p.m. (four hours a day) and sometimes only three hours. Based on this information, it
can be said that out of the 24 hours of possible access to this service, only 17% is available. According to the
inhabitants, the cost of the service is high: commercial premises must pay $40,000a month, homes $20,000 and
those who use a single lightbulb, $10,000. In view of the minimum availability of this service, the inhabitants
supply their needs using dieselfuel plants and solar plants.

With regard to telecommunications, they do not have access to land lines; the re are only mobile services, with
the operators TIGO, Avantel and Claro, which have the best signal in the sector. In the population center there
is access to Internet services at the digital kiosk, with service from 3 p.m. to 6 p.m. This service itis not possible
atthe farms. The radiostationsthey listen to are few, as it is not easy to get their signal. They mentioned listening
to Colombia Estéreo.

Solid waste collection service
There is no solid waste management in the community. For the most part, it is burned and some families bury
it. The inhabitants of this police precinct use propane gas, electricity and firewood to cook their food. Some

people recycle beer cans which are thentransported to Puerto Carrefio. Photograph 28.

Photograph 28: Recycling actions

Source: Advisory group, 2017

Social services - La Venturosa Police Precinct

97 Advisory group, 2017. Case studies - La Venturosa, 2017

356
Education

The facilities of the Internado La Conquista educational institution are located in the population center of La
Venturosa (Photograph 29). Theyhave three teachers, and students may attend up to the 5th grade. The main
location is in the population center of the precinct of La Venturosa. Students have difficulties to continue their
education, as they then have to go to Aceitico to study up to the 9th grade and must complete their secondary
education at the municipal head town of Puerto Carrefio (six hours away), a situation which most families cannot
afford, because supporting their children at these locationsis expensive.

Photograph 29: Location of Internado La Conquista educational institution, Venturosa precinct.

Source: Advisory group, 2017

Five individuals from La Venturosa have obtained professional degrees as environmental engineers, lawyers and
doctors. However, they are living elsewhere because at the precinct they have no chance to practice their
profession. Most adults at the precinct have completed their primary schooling, and some are validating their
secondary education.

The condition of the educational institution's infrastructure is considered good. There are currently 81 students
enrolledthere. At the beginning of 2017 there were 118 students, given that it served the indigenous population.
However, this population generally drops out, because they are continuously moving throughout the territory.
Indigenous children were given 20 bicyclesso that they could go to the school. However, even so they stopped
attending classes, arguing that they have no school supplies to work with and, on the other hand, the children
speak their language and not Spanish. The school does not have teachers for the indigenous population.

Health

There is a health center at the population center (Photograph 30), served by an auxiliary nurse. They receive
medicines every three months (support from the company Forestal de la Orinoquia), and the collective
intervention plan brings a doctor and a dentist to the center each month. There they handle health problems of
the child population suchas colds and stomach problems due to water consumption; with the adult population
they treat dengue, colds, fevers, viruses, hypertension, kidney and gall bladder diseases (isolated cases); the
population is in general considered healthy.

Photograph 30: Health Center and Community Room, Venturosa police precinct.

357
Source: Advisory group, 2017

Regarding recreation spaces, there are sports facilities at the school; there is a football field and a coleo track
(Photograph 31), and mini-soccer and mini-tejo championships are held among the inhabitants. In addition,
during the dry season, they have the beaches of the Meta River, the bridge on the Muco Stream, the viewpoints
at the farms, and the Llanos sunsets at Cafio Chiquichaque.

Photograph 31: Coleotrack, Venturosa precinct

Source: Advisory group, 2017

Housing

The information compiledin the case studies (9) for this police precinct indicated that the homes in the precinct
have been built of wood and bricks; for the floors they use cement, the roofs are usually zinc sheets and moriche
palm and, to a lesser extent, Eternit tiles. Inside they usually have a dining room, one or two bedrooms, a
bathroom connected to a septic tank, and some have a storeroom. The most frequent problems are humidity
and wear from use. There are 48 homes and 22 farms in the police precinct. Photograph 32.

Photograph 32: Streets and housing of the Venturosa police precinct

358
Source: Forestal dela Orinoquia, 2017.

Access roads

The inhabitants of La Venturosa have two means of access to the precinct: route 4015 (road from Gaucacias in
Santa Rosalia to Puerto Carrefio, 95.76 km long), which is a national road; however, it is mostly covered with
gravel and can only be used during the dry season, because vehicles will get stuck during the rainy season.
10.32% of the Puerto Carrefio — Juriepe road, which connects the precincts is paved. In other words, 89.68% is
unpaved, even though it is a national road. Invias began studies in 2016 to build the new road corridor that
would connect the departments of Vichada and Meta. Its designs cost 22,400 million pesos within the
intermodal transportation Master plan and are being prepared by the Consorcio Interventoria Conexién Puente
Arimena and should be completed by December 31, 2017. (Photograph 33)

Photograph 33: Main Street in the population center. La Venturosa police precinct

Source: Advisory group, 2017

During the rainy season, the inhabitants use the waters of the Meta River (Photograph 34) to travel to Puerto
Carrefio. Two companies provide this service from Puerto Carrefio to Puerto Gaitan and vice versa, stopping at
the La Venturosa dock (Transporte Fluvial El Boral S.A.S., Transporte Fluvial Oriente). Tickets cost $80,000 each
way to Puerto Carrefio. Near the population center there is a runway for use (Photograph 35) by small planes.
According to the inhabitants it was built and used by drug traffickers butis not currently in use.

Photograph 34: Transportation on the Meta River

°8On line: http://www.eltiempo.com/archivo/documento/CMS-165 23228

359
Source: Advisory group, 2017

Photograph 35: La Venturosa police precinct runway

Source: Advisory group, 2017

Atthe population center of this police precinct, inhabitants have basic economic dynamics, depending onfamily
revenues. The closest municipality is Puerto Carrefio, six hours away, which requiresthe inhabitants to plan their
visits to it in a very practical way, given that transportation costs are high. At the population center there are
five shops, 1 hotel, 1 restaurant and entertainment site and 1 butcher shop. The inhabitants frequently buy at
the bongos (barges) that make the trip every week and stop at the dock in La Venturosa, competing with the
shops in the population center.

4.44.3 Aceitico Police Precinct

4.44.31  Publicutilities

Table 4.134 summarizes the coverage of the current supply systems at the Police Precinct of Aceitico.

Table 4.134: Public utility access and supply. Aceitico

Covers 100% of

Communal Toilet . .
Sewerage . all housing with
water supply. | 3 connected Burning
Aceitico . | coverage . 5 hours of
Covers 615% | hours/day | to septic and burial. .
(0%) service each
ofall homes. tank

day.

Source: Advisory group, 2017

360
Water supply service

The inhabitants of this police precinct do not have access to water supply systems from the municipal mayor's
office. They obtain water from a deep well through a pump and store it in a high tank, (Photograph 36) in poor
condition, which is located at the entrance to the population center. This water is distributed through the
communal water supply system to 42 of the 52 homes in the population center, thatis, there is 81% coverage.
Water is used for domestic consumption and food preparation. Water supplyis available onlythree hours a day,
that is only 12.5% of the time (24 hours). At the farms, the inhabitants extract water from deep wells with a
motor pump, and also from reservoirs (jagueys) and cisterns, according to the case studies (9).

Photograph 36: Water storage tank, Aceitico Police Precinct

Source: Advisory group, 2017

Sewerage service.
The population center does not have a sewerage system. Homes, both in the rural area and in the population
center, generally use a toilet connected to a septic tank; with respect to waste water, they dispose of itin septic

tanks or in the open field.

Electric power and telecommunications

Electricity at the population center is supplied by an electric power plant (Photograph 37) with service availability
five hours a day (from 5:00 p.m. to 10:00 p.m.), thatis 16.66% of a continuous 24-hour distribution. In view of
the minimum availability of this service, the inhabitants who can do so have solved the problem using solar
plants, in particular at the farms.

Photograph 37: Electric power plant shed

361
Source: Advisory group, 2017

With respect to telecommunications, they do not have access to land lines; there are only mobile services, with
the operators TIGO, Avantel and Claro, which have the best signal in the sector. There is no Internet access at
the population center. At the farms, the community president has Internet access. However, this service is
scarce.

Solid waste collection service.

There is no solid waste management in the community. Solid wastes are for the most part burned or buried and
organic elements such as peels are buried or scattered in the pastures to decompose, while inorganic elements
are burned. The inhabitants of this police precinct use firewood, gasoline, propane gas, or electricity for cooking,
depending on their needs and the family economy.

Social Services.

Education

The facilities of the Internado Aceitico Educational Institution are located at the population center of this
precinct. The institution has six teachers, two of them women, and the 91 students can study up to the 9th
grade. Thereis constant mobility among families, which affects the continuity of students at this institution. The
institution is located at the entrance to the population center of Aceitico, approximately 2 km away. (Photograph

38, Photograph 39, Photograph 40 and Photograph 41).

Photograph 38: Internado Aceitico Educational Institution

Source: Advisory group, 2017

Photograph 39: Solid waste management. Internado Aceitico Educational Institution

362
Source: Advisory group, 2017

Photograph 40: Productive projects. Aceitico Educational Institution

Source: Advisory group, 2017

Photograph 41: Pigsty, Aceitico Educational Institution

Source: Advisory group, 2017

This location was moved outside the population center, because at the time, due to the presence of housing for
the company Indupalma, they were able to obtain approval from the Governor's Office for the transfer, with the
purpose of serving the school-age population that would occupy the Indupalma homes, something that never
occurred. The children have transportation to and from the school (Photograph 42).

Photograph 42: School transportation

363
Source: Advisory group, 2017

The inhabitants have difficulties with the continuity of the children's education, as they must complete their
high school at the municipal head town of Puerto Carrefio (fourto six hours away), at Primavera or move to the
department of Meta, a situation that many families are unable to afford. Supporting their children’s education
is expensive and their income is minimal. 60% of all adult inhabitants have completed their primary education
and five individuals are illiterate. They indicated that the condition of the educational institution'sinfrastructure

is average.
Health

There is a health center at the population center (Photograph 43), served by one nursingassistant; they havea
minimum supply of medicines and on occasion there is medical care through medical campaigns sent by the
municipal mayor's office. They handle health problems in the child population such as colds, rashes,
conjunctivitis; with the adult population they handle the presence of viruses. Generally speaking the population
is considered healthy.

Photograph 43: Aceitico Police Precinct Health Center

Source: Advisory group, 2017

According to information collectedin the field, at the Aceitico police precinct there are cases of drug addiction
and micro-trafficking of narcotics, a situation that has not been solved yet, after a history of illegal drug

trafficking.

Social infrastructure

With respect to recreation spacesthere is a football fieldin poor condition and a space for volleyball (Photograph
44). They also have a coleo track and a small park for the children (Photograph 45). During the dry season, the
inhabitants organize outings and bathe in the Cajio Las Viejas.

364
Photograph 44: Aceitico volleyball court
- S

Source: Advisory group, 2017

Photograph 45: Aceitico children's park

Source: Advisory group, 2017

Housing

There are 52 homes in the police precinct of Aceitico, whose condition was described by field leaders as worn,
with a predominance of wood, cement and canvas walls (Photograph 46), as well as zinc and moriche palm roofs.
Floors are usually earthen or covered with cement and floor tiles. The better homes may have up to four
bedrooms and a storeroom. The most frequent problems are cracks and wear.

Photograph 46: Housing in the Aceitico Police Precinct
? 4

Source: Advisory group, 2017

Roads

The inhabitants of Aceitico access the precinct through a road connecting them from the population center to
route 40, approximately 6 km long and covered with gravel. Using route 4015 they can travel to the
municipalities of Puerto Carrefio and La Primavera; this is a national road; however, it is mostly a gravel road.
They indicate that the roads are in poor condition (Photograph 47).

365
Photograph 47: Rural access roads

Source: Advisory group, 2017

During the dry season the trip can take up to four hours in the Flota La Macarena vehicles; the fare is $25,000.
They also use private vehicles, motorcycles, and horses, which reduce travel time by one hour, and somewhat
more ona motorcycle. At the population center, there is one main street covered in gravel, which gives access
to other streets. During the rainy season, they use the waters of the Meta River to travel to Puerto Carrefio. Two
companies provide this service from Puerto Carrefio to Puerto Gaitan and vice versa, stopping at the dock of the
population center (Photograph 48). According to the community, the constant use of this dock by small boats,
has caused an undermining of the bank, which could affect the stability of the zone in the short term.

Photograph 48: Dock at the population center of Aceitico on the Meta River

Source: Advisory group, 2017

445 Economic Dimension

4.45.1 Area of Indirect Influence

4.45.11 OrinoquiaRegion- General Diagnosis

As a region, the Colombian Orinoquia is part of the Orinoco river bi-national basin, encompassing the
departments of Arauca, Casanare, Vichada, Meta, Guaviare and Guainia, whichin turn include 64 municipalities
with an area of 380.600 km2 representing 33% of the national territory. Within this region there are 140
reservations, 10 National Natural Parks and forest reserve areas that amount to 54% of the Orinoquia territory

(Conpes 3797, 2014).

According to Conpes (3797 / 2014), the historical, economic, social, cultural and political conditions of the zone
have shaped the population’s structure, whichis how settlers, /laneros (plainsmen), farmers, indigenous groups

366
and Venezuelan immigrants have been brought together in this area, and who require differentiated State
policies that acknowledge their cultural traits. In this sense, the region has been affected by the territorial
settlement process, where the dispersion and concentration of inhabitants in the foothill zone is observed, with
urban systems in the municipalities as well as mainly rural scattered settlements traversed by rivers, creeks and
savannas. The Foothills is the most significant settlement area, concentrating 80% of the region’s population,
while cities such as Villavicencio, Yopal, Arauca, Inirida, SanJosé del Guaviare and Puerto Carrefio have bloomed
as a consequence of extraction or foreign trade bonanzas.

From the environmental component perspective, the Orinoquia is characterized by its contribution to water
supply, considering that there are 14 sub-basins in the region according to IGAG-DNP (2002) calculations, thus
enabling the performance of agricultural, cattle farming and energy supply (mining) activities, population
mobility and water supply for human and animal consumption. In demographic terms, a population amounting
to 1.7 million people has been estimated, 71% of which is locatedin municipalhead towns (Conpes 3797, 2014)
while DANE’s 2005 census reported that 6.3% of the Orinoquia population acknowedged themselves as part of
an ethnic group, 60% of them as indigenous and 40% as Afro-Colombian.

In this region, 11.4% of the land is legally classified as a protected area, equivalent in size to Costa Rica. It has
been estimated that there are 156 ecosystems and forests that capture 8 billion tons of CO2, equivalent to
China’s annual emissions. Likewise, 25.3%, i.e. 87 of the country’s river basins, are locatedin this region, along
with over 15 million hectares, which may be potentially used for agricultural, cattle farming and agroforestry
purposes (DNP, 2016).

As for the economic component, the production of hydrocarbons, rice, soybean, sorghum and palm
agroindustrial crops, planted forests, as well as extensive cattle farming are all part of the region’s productive
structure. The economic growth of the departments that are part of the Orinoquia has shown growing trends.
Proof of this is the estimation of the Gross Domestic Product - GDP at current prices, which leaped from $13.192
(in billions of pesos) in 2000 to $46.804 in 2016 (DANE, 2017). This significant increase is due to the positive
growth of the extraction industry (hydrocarbons and mines); however, the industry is currently showing low
performance. (Table 4.135).

Table 4.135: Gross Domestic Product by Region, at current prices In billions of pesos 2000 - 2016pr

Arauca 1.895 0,909 4.545 0,527
Casanare 6.784 3,253 12.059 1,398
Guainia 83 0,116 284 0,033
Guaviare 241 0,116 767 0,089
Vichada 135 0,065 456 0,053
Meta 4.054 1,944 28.693 3,326
Total Orinoquia 13.192 6,326 46.804 5,425
TOTAL COLOMBIA 208.531 862.675

Source: Prepared based on current GDP by region - DANE, 2017
Pr: preliminary

Despite the region’s potential, poverty indexes (Figure 4.227) exceed the national average. In this sense, the
DNP (2016) stated that the Orinoquia presented a 56% poverty incidence, i.e. 7 points above the national
poverty incidence, with the rural area being the most affected, with a poverty incidence of 77%. The
departments with the greatest poverty figures are Vichada (84.3%), followed by Vaupés (77.8%), Guainia (78.8%)
and Guaviare (75%) (DANE, 2013).

367
Figure 4.227: Total Multidimensional Poverty Index and Rural Multidimensional Poverty Index.

Multidimensional Poverty Index (Total) j Multidimensional Poverty Index (Rural)

Source: DNP, 2016

Property Ownership Structure

In Vichada the property ownership structure is highly inequitable, as reflected in the Gini coefficient®? which was
0.91 in 2014, far from the national average of 0.731%, and with a 9.33 property concentration, which is closer to
the national figure of 9.56 (UPRA, 2015). This inequity leads to lands owned by few, the underuse of lands by
their owners and the resulting intensive use of lands owned by medium-sized owners, thus fostering the
extension of agricultural and cattle farming borders whose management affects the savannas. Table 4.136.

Table 4.136: Distributionindicatorsby department for the 2014 period.
Vichada 0.91 9.33
Colombia 0.73 9.56
Source: UPRA, 2015

Ata department level, lack of knowledge of the property ownership structure (legal possession and property
map), along with an outdated rural cadastre mean less resources for the municipalities collecting the property
tax in these territories as provided by the law (PNUD, 2011) and therefore greater informality rates. According
to Conpes 3717 (2014), “there are conflicts relating to the social management of property” in the Altillanura,
meaning that the data reported on land ownership, dispossessed lands and forms of possession is outdated,
which in turn leads to judicial insecurity and falling behind in terms of cadastral update and formation.

°° The GINI coefficient as a distribution indicator of rural premises shows: total equality =0, Total inequality =1
regarding land ownership at a regional level.

100 Colombia is one of the countries with the highest inequality in rural ownership in Latin America and the world,
accordingto the UNDP (2011).

368
The Conpes (3797 / 2014) indicates that in the department of Vichada, only the Cumaribo municipality has
cadastral records. Regarding land titles, in 2012 Puerto Carrefio issued a total of 1,597,648 land titles, 36.4% of
which were given to indigenous groups, i.e. over 500 thousand hectares. However, it would be appropriate to
consider the quality of the lands granted and their location, as in the Orinoquia there are “forest areas not
suitable for agricultural production and cattle farming” (PNUD, 2011), which makes it difficult for these
indigenous peoples to meet their basic foodneeds.

Ownership vis-a-vis the size of propertiesin Vichada falls mainly into the large properties category. Of the total
properties reported, 67% are larger than 200 hectares, followed by properties of under 3 hectares with 19%,
which reflects great inequality in the size of the lands owned. Out of the total rural properties shown in Table
4.137, approximately 2,229 do not have a real estate registration number and 38,381 are registered (UPRA,
2017).

Table 4.137: Land size. Dept. of Vichada

Micro-holding Under 3 has 1,036
Smallholding From3 to 10 has 127
Small property From 10 to 20 has 73

Medium-size property From 20 to 200 has 627
Large Property Over 200 has 3,747
Total 5,610

Source: UPRA, Dept. of Vichada. 2017

In Vichada, 46% of the properties belong to private parties, while the greater percentage —53% - is State-owned.
Ethnic communities are entitled to 1% of the properties according to this UPRA classification. Refer to Table
4.138 and Figure 4.228.

Table 4.138: Property classification by type of rural owner
Private Parties
2,585 Properties (46%)

* Includes lands of indigenous
communities that have not been
formalized into reservations but appear
as indigenous community property
Source: UPRA, 2017

Figure 4.228: Classification of properties by ruralowner

369
canAmane

Source: UPRA, 2017

On the other hand, the 2014 National Agricultural and Cattle Farming Census indicated that the prevailing
ownership system in the municipalities of Vichada is collective ownership, trailed by single-owner units. The
Cumaribo and Puerto Carrefio municipalities have a greater collective ownership proportionin the department
total, while the municipalities of Primavera and Santa Rosalia show more single -owner units. In Puerto Carrefio,
795 properties were registered in the census, althoughit failed to include all territorial units. Table 4.139.

peal 6.565 ot 48 6 6 1 5 3.273, 294 57 9
Vichada 0 .
Puerto
795 150 3 i?) 1 ie) 1 130 0 7 1
Carrefio
la
Primav 913 698 7 i?) 3 (0) 1 82 4 26 i¢)
era
Santa
. 355 140 6 i?) i?) ie) i?) 77 16 7 1
Rosalia
Cumari
bo 4.502 | 602 | 32 6 2 1 3 2.984 274 17 7

370
Source: Geoportal DANE. National Agricultural and Cattle Farming Census, 2014

The rural stratification of the municipality of Puerto Carrefio, based on the average Family Agricultural Unit
UAF?°, in accordance with Resolution 041 / 1996, covers a range from 956 to 1294 hectares for the relatively
homogenouszone type Savannas 3 and 1275 to 1725 hectares for type 4 savannas.

Land use and suitability

In 2017, the UPRA identified that lands in Vichada were being sub-utilized (27%) and over-utilized (4%), thus
creating conflicts in the use of landin the department. The total surface area of Vichada is 10,008,757 hectares,
17% of which are suitable for agriculture, 14% for agrofrestry, 7% for forests and only 6% for cattle farming.
However, it is observed that only 0.7% of the area is being used for agriculture, while 39% is used for grazing.
The same occurs with forest production, as only 0.06% is being used for these activities when the land allows
for greater investments in this sector. Table 4.140.

Table 4.140: Land suitability, Dept of Vichada

Agriculture (17%) Forest production (7%)
Cattle Farming (6%) Agroforestry (14%)
Howis land being used in Vichada?
Agriculture (0.7%) Forest production (0.06%)
Grazing (39%) Water surface (1%)

Source: UPRA, 2017

These calculations indicate that the use of the landshould be dedicated to the performance of agricultural (17%)
and Agroforestry (14%) activities and, in a smaller proportion, to cattle farming. Vichada, as is the case in the
rest of the country, has seriously sub-utilized its forestry potential (PNUD, 2011): forestry activities are currently
carried outin 0.06% of the area, while its potentialhas beenestimated at 21%, i.e. over 2,100,000 hectares for
forestry and agroforestry exploitation. On the other hand, cattle farming uses 39% of the area for grazing to
maintain the herd, while only6% of the land is suitable for this activity.

Ata municipal level, the National Agricultural and Cattle Farming Census found that this situation is quite close
to the figures at the department level. It is observed that in Puerto Carrefio the use of the lands of the properties
registered in the census is mainly for cattle farming (99.9%). Table 4.141.

Table 4.141: Predominant use of land (hectares) in properties registered in the census. National Agricultural
and Cattle Farming Census. Vichada department.

Total Vichada 10,022,494 419 3,468,978 6,553,096
Puerto Carrefio 1,216,199 92 1,216,107 0
LaPrimavera 1,862,582 249 1,862,332 i¢)
Santa Rosalia 390,617 78 390,539 0
Cumaribo 6,553,096 ie} i?) 6,553,096

101 A Family Agricultural Unit [Unidad Agricola Familiar (UAF)] is aland unit that produces an income of at least
two legal monthly minimum wages.

371
Source: Geoportal DANE. National Agricultural and Cattle Farming Census, 2014

In 2017, 8 protected areas distributed in natural reservations of civil society and one AICA’” in the Bojonawi
Reservation (Table 4.142 and Figure 4.229) were recognized in Puerto Carrefio. The private natural reservation
Bojonawi is a member of the Civil Society Reservation Network owned by Fundacién Omacha, which is one of
the 124 AlCAS registered in Colombia. In 2016, the Environmental Agencyissueda technical opinion that deemed
feasible the registration of the “La Reina” civil society natural reservation— RNSC, which is located in the rural
subdivision of La Esmeralda in Puerto Carrefio, and whose area is 1047.73 hectares. (CORPORINOQUIA, 2016).

Table 4.142: Protected areas and Resolutionin Puerto Carrefio

AICA Bojonawi 5,153.3 -
LaReina 1,047.7 135 (October 10, 2016)
LaCampana 1,268.2 135 (October 19, 2016)
. El Pafiuelo 1,310.8 152 (December 03, 2014)
belonsing toclociety LaVentana 1,310.9 193 (December 26, 2014)
LaPedregoza 465.7 192 (December 26, 2014)
Anelim 1,235.0 0096 (August 28, 2014)
El Ocarro 508.1 011 (February 10, 2017)
Total hectares 12,309.9 -

Source: SIG, 2017

Figure 4.229: Reservation zonesand protected areas in Puerto Carrefio.

iS i v 7 a

Source: Advisory group, 2017

In addition to the foregoing, the Office of the Municipal Mayor of Puerto Carrefio also recognized 4 ecological
reserve and protection areas in the municipality, to which, according to the 2016-2019 Municipal Development

102 AICA refers to an ‘Area that is important for birdlife conservation’. Online:
http://www.humboldt.org.co/es/test/item/525 -areas-importantes-para-la-conservacion-de-las-aves-aicas

372
Plan, municipal policies do not apply for their protection and conservation, which has fostered the invasion of
these areas. Suchis the case with Cerro del Vita andthe Guiana Shield formation (Photograph 49 and Photograph
50) which surround the town. Table 4.143 identifies the areas and the Municipal Agreements and Figure 4.230
shows the group of conservation areas at a municipal level.

Table 4.143: Ecological reserve areas per Municipal Agreement.

La Playa Tourism Reserve Agreement 016 issued March9, 1995
El Tiestero Tourism Reserve Agreement 013 issued March8, 1995
El Cerro del Vita Ecological Reserve, Botanical Agreement 021 issued June 18, 1996
Garden area, Germplasm Bank and archaeological

zone

Guiana Shield Outcrop. Cultural and Landscape | Agreement011/1998

Heritage

Source: Puerto Carrefio Municipal Development Plan, 2016-2019

Figure 4.230: Orinoquia protected areas.

0

Convenciones

[J Limite Region Llano

[J Departamentos Region Liano

ZZ Complejos Paramo - Ltsno

IIIB Sistema Nacional de Areas Protegidas
[7] Reserva de Biostera

"Reserva Forestal Ley 2 de 1.959

Source: Orinoquia Master Plan. DNP (2016).

Figure 4.231 shows the indigenous reservations identified in Puerto Carrefio, the area of El Tuparro Park and the
Plantation areas of Forestal de la Orinquia.

Figure 4.231: Indigenous reservations in Puerto Carrefio and protected areas.

373
Source: SIG Advisory group, 2017

Photograph 49: Rocky outcrops of Guiana Shield — Puerto Carrefio

Source: Advisory group, 2017

uerto Carrefio

Photograph 50: Inhabited rock outcrops in P

* ¢ :

Source: Advisory group, 2017

Productive processes

Agriculture in the area of indirect influence

374
From ancient times, Puerto Carrefio’s economic potential has focused on agricultural and cattle farming
production, planted forests and border trading. According to the “Somos Todos” 2016-2019 National
Development Plan, the municipality has been displaying its great economic potential based on agricultural and
cattle farming production and forest exploitation. Products such as savanna rice, corn, cassava, plantain and
cotton are grown, consumed locally and sold along with cattle. The plateau has a significant potential for
expanding crop areas and for human occupation. However, the Conpes (3797) has highlighted the area’s low
land productivity by hectare, high production costs, the incipient development of scale economies and the
absence of technological packages as stumbling blocks in the path to competitiveness, esp ecially for small local
producers.

In spite of the difficult conditions, we observed that there is an increasing amount of areas planted in Puerto
Carrefio with products sold inlocaland foreign markets. It has been estimated that over 4,428 tons of food were
produced in 2016 from among the main produce, considering the areas planted. Table 4.144 shows the
agricultural base of Puerto Carrefio comparing 2010 and 2016 for the main agricultural produce, planted areas
and production:

Table 4.144: Agricultural base 2010-2016. Main products from Puerto Carrefio

2010A 100 110
Traditional corn

2010B 150 140

2010A 40 114
Watermelon

2010B 45 120
Cotton 2010B 164 494
Plantain 2010 40 260
Cassava 2010 40 300

Subtotal 579 1538
Planted
Crop Period antec area Production (t)
hectares

2016A 150 365
Traditional corn

2016B 182 292
Watermelon 2016B 26 80
Cashew 2016 2000 2720
Plantain 2016 47 252
Cassava 2016 60 720

Subtotal 2465 4429

Source: Prepared based on the 2010-2017 national agricultural base. Ministry of Agriculture.

When comparingthe figures of planted areas and production, there is a rise in agricultural production resulting
from the increasing presence of cashew crops and of the areas used to plant traditional products. An area of
2,465 hectares was reported in 2016 as planted, which greatly exceeded the planted area of 2010, which was
reportedat 579 hectares.

2017 showed a planted area of 3,000 hectares of cashew. The initiative Mas Marafion Vichada*®, expects to
replace the current volume of almond imports by 2023 (140 tons in 2015). In 2015, 11 tons of almonds were
processed from 904 production hectares in Puerto Carrefio. According to the “Mas Marafion Vichada’” project,

103 Alliance of the Vichada Governorship, Universidad de los Andesand Corpoica.

375
Puerto Carrefio has 15 cashew producers, some of whom started working in 2007 and continue to do so (Table
4.145).

Table 4.145: Cashew-producing companies in Puerto Carrefio

LaPedregoza LaPedregoza 2011
Marajiones de la Orinoquia Pericuara 2013
Nimajay Nimajay 2006
El Toro El Toro -
Agrobiz El Manantial 2016
Marallanos Nuevo Horizonte 2001
Canapro LaSonora 2012
El Diamante El Diamante 2013
Serranias Serranias 2008
Carlina Rojas Santa Maria de Juriepe 2007
Cafmato S.A Mariola Kassube 2016
Sadith Bustos y Hilda Ojeda Sadith Bustos e Hilda Ojeda 2006
Asociacién Pequefios Campesinos Asociacién Pequefios Campesinos -
Leopoldo Albarracin LeopoldoAlbarracin -

Source: Mas Marafion Vichada. Online: http://www.xn--masmaraonvichada-dub.com/mas-maranon-
vichada/contenido-actores

Atthe regional level, the DNP (2016) calculated that rice and corn crops in Orinoquia exceeded national yields,
thus representing an opportunity to supply the internal market and substitute imports. As for cotton crops, an
area of 210 hectares was reported in Puerto Carrefio in 2011 and later on, in 2015, the report was 150 hectares.

Cattle Farming in Puerto Carrefio

The ICA (2017) estimated that Puerto Carrefio had an inventory of 24,820 bovines throughout 235 cattle farms,
Puerto Carrefio being the municipality with the lowest participation in the general total (Table 4.146). Cattle
raising is 90% for meat production, while the other 10% has a dual purpose, with breeds suchas zebu and brown
swiss (PDM, 2016-2019). Nationwide, bovine population is distributed thr oughout 514,794 properties and
encompasses nearly 23,475,022 animals located mainly in Antioquia (11.75%), Cordoba (8.74%) and Casanare
(7.93%) (ICA, 2017).

Table 4.146: Bovine census Vichada department, 2017

Puerto Carrefio 24,820 235
Cumaribo 38,989 385
La Primavera 130,960 660
Santa Rosalia 36,915 179
Total Vichada 231,684 1459

Source: ICA, 2017

376
Vichada’s cattle farming sector is characterized by an intensive exploitation system with low added value, since
the implementation of technology in the production process is minimal (CORPORINOQUIA, 2012) and each
animal uses up to 10 hectares, meaning that use is intensive and there is no proper management of vast areas
of the savanna. The raising of minor species (backyard and penned poultry) has become one of the productive
sectors with a positive outlook in the region’s economy and one of the self-supporting elements of farmers’
economy. In Puerto Carrefio there are approximately 5,603 animals distributed throughout 13 avian properties
and 190 backyard properties (ICA, 2017).

Beekeeping activities
Finally, we have included beekeeping activities in Vichada, due to their relationship with planted woods, as an
activity that has a positive impact on the environment and can be linked to forest plantations (Castro-Mercado,
etal., 2016). In Vichada, beekeeping activities produced 16 tons of Apis mellifera honeyin 2015 from beekeepers
on acacia tree plantations, exceeding the production of departments with greater experience such as Arauca,
San Andrés, La Guajira and Vaupés (Castro, et al., 2016). Among the forestry companies that have implemented
this practice are: Ecoforestal, La Paz, Inverbosques, Unién Temporal Horizonte Verde, Canapro, Refuturoand La
Pedregosa (Universidad Nacional, 2016).

As published by Castro-Mercado (2016), in 2016 the plantations in Vichada had 1592 beehives, which involved
professionals and indigenous peoples, as well as organizations such as Fundacién Mujeres Vichadenses en
Accion. This organization was established in 2014 and works with women who have been victims of forced
displacement, are heads of households or are impoverished, who process products such as Acacia honey, honey
candy, hibiscus flower wine and mead. The ideais that over time the plantations and native woods of Vichada
will produce up to 3632 tons of honey/year averaging 30 kg per hive/year. (Photograph 51 and Photograph 52).

Photograph 51: Hibiscus flower wine and mead.

Source: MUVEA website, 20171

Photograph 52: Apiarieson plantationsin Vichada.

104 Online:
https://www.facebook.com/muveacolombia/photos/a.621968054638159.1073741829.514320205402945/68
6610601507237/?type=3&theater

377
“ye

i ee

5 1

Source: Unimedios. UN News Agency, 20167

Forestry sector ata national level

At a national level the forestry sector's contribution to the agricultural and cattle farming GDP is 5.5% and
according to the UPRA’s zoning study of Colombia, circa 7,258,000 hectares are highly suitable for forest
plantations (MINAGRICULTURA, 2017). The departments of Antioquia (96,000 hectares), Vichada and Cérdoba,
represent 51% of the total planted area in the country, calculating that the planted area increased from 391,974
hectares in 2012 to 470,000 hectares in 2017 with a forecasted production of 2,350,000 (m3)
(MINAGRICULTURA, 2017), thus growing from 8,000 to 20,000 hectares per year.

The area suitable for the commercial forest plantations in Colombia has been estimated at 24.8 million hectares
and only 1.2% contains this type of plantation (UPRA, 2017). Over the last 18 years the annualaverage net rate
of commercial reforestation reached 9500 hectares, way below the 60,000 hectares a year required to achieve
the goal set by the 2000 National Forestry Development Plan, which foresaw the creation of a mass of 1.5 million
hectares of newforest plantations by 2025 (UPRA, 2016).

Forestry Sector in Puerto Carrefio

As a productive system, forest plantations in Vichada started appearing in the 70s and, as of 2007, the
department began to stand out as an agricultural and forestry development hub (Fundacion Etn ollano, 2013).
In Vichada the plantations are mainly found in the municipalities of La Primavera and Puerto Carrefio, calculating
that Puerto Carrefio has 29,930 hectares planted with trees (Castro-Mercadoet al., 2016) (Table 4.147) and the
potential use of land for forestry activities amounts to 302,478 hectares, corresponding to 52% of the total
potential area. (Universidad del Norte, 2013).

This figure (29,930 hectares) contrasts with that presented in the Puerto Carrefio 2016-2019 Municipal
Development Plan, which calculated the existence of 48,400 hectares planted with tree species by 2014,
indicating that there is no accurate and easily accessible forestry data, which in turninfluences the development
of municipal and departmental forestry-related policies focused on the productive chain. In addition, there are
no statistics on tree plantation areas commercially established and grown eachyear in the countryand the total
area currently planted in Colombia is unknown (UPRA, 2016). (Table 4.148).

Table 4.147: Hectares with commercial plantations — Dept. of Vichada

15 Universidad Nacional, Unimedios (2016). Miel del Vichada, rica en antioxidantes.

Online: http://agenciadenoticias.unal.edu.co/detalle/article/miel-del-vichada-rica-en-antioxidantes.html
106 In Chile an area of 2.8 million hectares planted was calculatedin 2011. Taken from: World Bank (2015).
Colombia: Potential for commercial reforestation. Diagnosis.

378
Puerto Carrrefio 29,930
Cumaribo 6,300
La Primavera 36,600
Total Vichada 72,830

Source: AGAF (2016) quoted by Castro-Mercadoetal., (2016)

Table 4.148: Tree species and planted areas

Acacia 22,000
Eucalypt 20,000
Rubber 1,200

Pine 5,200

Total Puerto Carrefio 48,400

Source: Municipal Development Plan 2016-2019

Table 4.149 shows the list of planted areas by company in the Orinoquia and the species group as of February
2016.

Table 4.149: List of planted areas by companyin Orinoquia and species group (February 2016)

Centrode Non-sawable —_ wood
investigaciones Vichada Pinus caribaea 8.000 given that it is mainly
Las Gaviotas used for resin.
Eucalyptus Projected to 10,000
. . pellita, E. hectares by the end of
Campo Capital San Martin, Meta . 4.300 .
urograndis, E. the project's 2018-
urophylla. 2019 Horizon
Eucalyptus
tereticornis, E. Forecasted to reach
Horizonte Verde Puerto Carrefio , Vichada pellita; 1119en 2.732 3,000 by 2016
mangium
Different trials and
Equiforest Vichada No Information 975 species. Not
operational.
AldeaForestal Primavera, Vichada No Information 3,400
Pinus caribaea,
Proyectos Acacia
ForestalesLa Primavera, Vichada mangium, 32,000 No field verification.
Primavera Eucalyptus
pellita

379
Forestal de la

Acacia
mangium,

region

. . Puerto Carrefio, Vichada 5,200
Orinoquia Eucalyptus
pellita
Acacia
mangium,
Inverbosques Puerto Carrefio, Vichada Eucalyptus 7,875
pellita,
urograndis
Acacia
mangium,
Reforestadora
LaPaz Puerto Carrefio, Vichada Eucalyptus 3,000
pellita, Pinus
caribaea
Acacia
mangium,
Rancho Victoria Puerto Lopez, Meta Eucalyptus 1,117
pellita, Pinus
caribaea
Pinus caribaea,
Ecologic S.A.S. Puerto Gaitan, Meta eucalyptus 200
pellita.
Forestal El .
Meta No Information 723
Vergel
Instituto
Financiero del Yopal, Casanare No Information 1,860
Casanare
Casa Nacional del
Profesor —Canapro is a
cooperative that bri
Canapro i nes
together over 30
forestal .
Ganadoresdel Acacia thousand teachers
remio Puerto Carrefio, Vichada mangium, 1,250 providing them with
i
pI Caucho natural savings, loans and
emprender paz, .
2016 welfare options. It
. decided to implement
sustainable productive
projects.
Acacia - Pa
Reforestadora / . , No Located in the Aceitico
Puerto Carrefio, Vichada mangium, Pino . . .
Dages , Information Police Precinct
Caribefio
Total Orinoquia
72,632

Source: Nieto, 2016. *Online: http:/Avww.emprenderpaz.org/node/169

SD: no data

380

The Colombian forestry sector created in 2005 approximately 57,615 jobs (47,500 in forestry and 10,115 in wood
transformation), representing 1.7% of the jobs created in the agricultural and cattle farming and the
agroindustrial sector (Nieto, 2016). The Ministry of Agriculture has estimated that the jobs created by this
activity are generated in the establishment phase, considering that 1 planted hectare requires 4 direct jobs,
while the maintenance phase onlycreates 1 job per 11 hectares. In 2016, 140,583 direct and indirect jobs were
created nationwide (MINAGRICULTURA, 2017 thus positively impacting the urban and rural job market.

Wood from tree plantations still has a modest participation in the national production, estimating that the

production of wood from Colombian tree plantations in the national production went froma 25% average during
the 1995-1997 periodto a50% average during the 2010-2013 period. (UPRA, 2016).

Mining sector in the capital of Vichada

Mining productionin the department of Vichada mainlytakes place in Cumaribo and Puerto Carrefio, the latter
producing tin, niobium, wolfram and black sands, which combined represent a 38.7% contribution of the
department to the national production of these natural resources (2012 period to the first quarter of 2017).
Construction materials are also produced in Puerto Carrefio and Santa Rosalia, with a 0.01% representation in
the national total (National Mining Agency, 2017).

As of May 2017, the Colombian mining cadastre reported 10 valid miningtitles, representing an area of 8,644.39
hectares, corresponding to 0.09% overlapping in the department, 1 of which is for exploration and the other
nine for exploitation. There are also 3 contract proposals and temporary authorization applications for coltan.
According to UMATA (2017), large mining areas have not been identified in Puerto Carrefio, there being only
one concession contract to exploit the river sands. However, informal exploitation of construction materials for
housing without any mining title currentlyoccurs in the municipality.

To date there are no hydrocarbon exploration or exploitation applications in Puerto Carrefio. The main projects
of this type are currently located in the Santa Rosalia, Cumaribo and Primavera municipalities, involving
companies such as HOCOL, TALISMAN, GRAN TIERRA, CEPCOLS S.A. and ECOPETROL. (CORPORINOQUIA, 2012,
ANLA).

Tertiary sector: trade and services in Puerto Carrefio

Seven hundred thirty trade and services establishments have been reported in Puerto Carrefioin 2017, according
to information provided by the Municipal Secretary of Finance for this study (Table 4.150 and Table 4.151)
(Schedule. List of establishments). There are also many organizations and associations, the main office of most
of them in Bogota, Villavicencioand Barrancabermeja, among them:

e@ Fundacion de Mujeres Vichadenses, which works with women who have been victims of violence and
poverty, in the production of honey and its byproducts.

e Asociacién Gremial Agroforestal Vichadense AGAF, which works with agroforestry producers in Puerto
Carrefio.

@ — Fundacién Omacha, whose workis focused on environmental projects in the Bojanawi Reservation.

e Asociacién de Productores de Marafiones del Vichada — ASOMARVI, along with the associative company
MARALLANO.

e ASORINOQUIA, a private entity created by entrepreneurs who work in the entire Orinoquia region.

381
Commercial activities including hotels, restaurants, shops, trading companies, and entertainment services are

the most widespreadin the capital.

Table 4.150: Main trade and service establishments - Puerto Carrefio, 2017

Agrochemicals 6
Banks 6
Hotels 15
Restaurants 29
Hardware shops 3
Plant nurseries

Shops 16
Auto repair shops 9
Bakeries and supermarkets 8
Trading companies and 10
warehouses

Office supply stores 10

Source: Municipal Secretary of Finance, 2017

Table 4.151: Organizations reported in Puerto Carrefio

Associations

-ASOCIACION DE CONFECCIONISTAS DEL VICHADA

-ALFAGAVI ( ASOCIACION FORESTADORA)

-EMPRESA ASOCIATIVA DE TRABANO DISENO Y CONFECCIONES VICHADA
-ASOCIACION DE ARTESANOS DEL VICHADA

Reforestation companies

-Reforestadora LA PAZ

-Reforestadora DAGES S.A.S

-ALFAGAVI (ASOCIACION FORESTADORA)

Engineering services

-CESMA LTDA ( CESMA INGENIERIA LIMITADA)

-PRIAR PROYECTOS INGENIERIA Y ARQUITECTURAS.A.S (CONSORTIUM)
-UNINGECOL S.A.

-ITANSUCA PROYECTOS DE INGENIERIA S.A.S

-INGENIERO CIVILES Y ARQUITECTOS CONSTRUCTORES ICIARCO S.A.S
-INGECOPER LTDA

-INGENIERIA STRYCONS.A.S

-GRECON INGENIEROS S.A.S

-GEOINGENIERIA S.A.S

-K2 INGENIERA S.A.S

11

Consultancy

-CGA LTA (CONSULTORIA GEOLOGICA Y AMBIENTALLTDA)
-COMPANIA DE CONSULTORIA AMBIENTALLTDA
-YARIMTIA LEC BUILD Y CONSULTS.A.S

382
Local companies
-EMPRESA COLOMBIANA DE PROCESOS TECNOLOGICOS Y COMUNICACIONES
-EMPRESA UNION DE CAUCHEROS DEL VICHADA E.A.T
-EMPRESA CAUCHEROS DEL JURIEPE E.A.T.
-Consorcio Beta Oil
-Interbosque
-ECOPETROLS.A.
Source: Municipal Finance Secretariat, 2017

Product purchase and sale activities are related to small shops (Photograph 53), while hotel and restaurant
services are based on Tourism, which could be boosted with the natural conditions and the beauty of the
landscape in this region.

Photograph 53: Shops — Puerto Carrefio

Source: Advisory Group, 2017

As for the trade balance, exports from Vichada in 2016 were $ 0 million. (MinCIT, 2017). In this regard, the Office
of the Governor of Vichada has stated that this situation reflects a phenomenon that is inherent to border
departments, where foreign trade, mainly with Venezuela, takes place informally. In 2007, the Colombian
Orinoquia accounted for 80% of the total national exports of ornamental fish (Office of the Governor of Vichada,
2009). However, this type of figure is not taken into account. Minerals such as niobium and tin were exported
in 2014 and 2015. As for imports, iron pipes and manufactures were imported from China in 2016. (MinCIT,
2017). (Table 4.152).

Table 4.152: Trade Balance Vichada and Colombia

GDP per capita2015 US5,800 US2,028
Exports per capita2016 US637.9 uso
Imports percapita 2016 US 920.8 US 6.4

Source: MinCIT, 2017

Job market in PuertoCarrefio

In this section we will use as reference the DANE’s Technical Newsletter of April 2017, which provides data on
the new departments created under the Constitution of 1991, namely Amazonas, Arauca, Casanare, Guainia,

383
Guaviare, Putumayo, Vaupés and Vichada. The total unemployment rate for 2016 in the 8 capital cities of the
new departments was 12% and the occupation rate was 59.7%. 1°”

Puerto Carrefio’s job market showed the highest unemployment rate from amongall capital citiesin 2016, with
18.5%, a7 point increase compared to 2015, trailed by Arauca. This reality is mainly due to the difficult border
relations, the absence of new companies to create jobs in the region, and the low professional education of its
inhabitants, which does not foster the establishment of new entrepreneurial initiatives. Figure 4.232.

Figure 4.232: Job market indicators. Total capital cities new departments.

Leticia —
Inirida a8
Mita Pas

op) Ts 30

| 07
Mocoa A
Total 8 ciudades Nuevos Departamentos we

San José del Guaviare 13,0
Arauca 15,8
Puerto Carre I ls 3;
° 5 10 is 20
Tasa de desempleo
Fuente: DANE— Gran Encuesta Integrada de Hogares (GEIH) 2015 2016

Source: DANE (2017).

The job marketin the region according to DANE (2017) is linked to the economic activities of trade, hotels and
restaurants (35.6%), community, social and personal services (28.3%), construction (10.8), while the percentage
of people occupied in agriculture, cattle farming, hunting and forestry activities only accounts for 3.5% of the
157 thousand total occupied inhabitants of the region. In spite of the foregoing, the sectors that showed the
largest growth compared to 2015 were agriculture, cattle farming, hunting and forestry, which increased 19.7%.

In addition to agricultural and cattle farming activities, the working-age population is also employed in
transportation and trading activities, either by land or river, to the distribution centers. Cattle are generally
transported by land and the main distribution centers for trade in the region are located in Puerto Carrefio,
Yopal and Villavicencio. Self-employed workers, construction workers and privately-hired employees were the
occupational positions representing the greatest participation among the occupied population with a combined

figure of 78.4% (DANE, 2017).

Private, publicand/or community programs or projects scheduled or under way, whose registration and
knowledge of their characteristics is relevant to the development of the project.

National Development Plan, 2014-2018

The 2014 — 2018 National Development Plan designated the Orinoquia region as a protection zone for the
environment, agroindustry and human development, whose institutional strengthening, organizational and
planning instrument is set out in the Orinoquia Master Plan (DNP, 2016). This plan includes 7 departments
(Arauca, Casanare, Vichada, Meta, Guaviare, Guainia, Vaupés) and has set a goal of investing 48.5 billion pesos
in the Orinoquia region in 2015-2018, 5.5% of which, amounting to 2.7 billion, would be allocated to Vichada

107 The occupationrate is the percentage ratio between the occupied population (OC) andthe number of people
making up the working-age population (PET).

384
during this period. Figure 4.233 shows the estimated investments for this area separated by department, in
which Vichada ranks fourth.

Figure 4.233: Multiannual investment plan by department

50% si, aii Multiannual Investment Plan
6 Bi
ge Resources by Department
40% $in Billions
30%
$11,5 Bill
20%
$7,7 Bill
Wh $2,7 Bill
, Wl $2,3 Bill “i
: $1,6 Bill $1,1 Bill
Meta Casanare Arauca Vichada  Guaviare — Guainia Vaupés Total
44,6% 423,7% +16,0% $5,5% +48% + 3,2% + 23% = 100%

Source: Orinoquia Master Plan. DNP (2016).

The policy elements taken into account for public investment under the plan include: competitiveness and
strategic infrastructure with 43.6% of the total investment, social mobility (30.7%), transformation of the
countryside (0.5%), security, justice for peace (3.5%) and sustainable growth (0.9%) and good governance. The
4 priorities that bring legal security and investment conditionsare: sustainable productive development, water
resources and the environment, infrastructure and logistics, and land management plan.

Regarding transportation — Orinoquia Master Plan (DNP, 2016) includes:

e Roads: The potential Orinoquia network (improved and new roads) is over 1800 km long, which exceeds
all projects of the second 4G phase.

e Rivers: The navigability potential of the Orinoquia is 2700 km, which is over twice the navigable length
of the Magdalena River.

Figure 4.234: Long-term milestones for Transportation in the Orinoquia.

385
8 Prvexcotn HERON

OF ‘toca GANADERIA

MBF eocmitn acricos
A csia romero

catecaras muntcnaes sora
Pm recs Corresore: vale
(OD poerecizes Coresere: eeaies 7)

(9 OREO

ste va Pare

Put Vid Secon 9 Tercaia

B® Aarsdromos wrrmorles Peta» 800

Source: Orinoquia Master Plan. DNP (2016).

* Puente Arimena— Puerto Carrefio Road: studies to December 2017.

e@ —LaMacarena Through-road: Baraya— Colombia-La Uribe- Mesetas- San juan de Arama route.
¢ Construction of the new Puerto Gaitan — Meta airport and studies for anew airport in Villavicencio — Meta

Regarding electricity—Orinoquia Master Plan (DNP, 2016) includes:

e Execution of the Casanare-Vichada (Santa Rosalia-La Primavera) electric interconnection project -

Investment: $82 billion

e Execution of the sustainable rural energy supply plan - PERS Orinoquia (Arauca, Vichada, Casanare and

Meta) with an investment of $4.541 billion. Identification and structuring of sustainable rural energy

projects.

Conpes 3396/2005. Strategic projects of the National Roads Institute INVIAS. Recovering of the Meta River's

navigability.

According to Conpes 3396, recovering navigability of the Meta River was defined as one of the priorities towards
consolidating river transportation inthe departments of Meta, Arauca, Casanare and Vichada. The study entitled
“Meta River study and design update for navigability between Puerto Texas (k674) and Puerto Carrefio (kO)”
prepared by INVIAS under the responsibility of Universidad del Norte was publishedin 2013.

Social infrastructure and habitat projects (Social prosperity, 2017)

Improving housing in Puerto Carrefio, Vichada department (procurement process about to start).

Intermodal transportation master Plan

Studies for the construction of anewroad corridor connecting the departments of Vichada and Meta for a total
of 22.400 billion pesos. The study must be submitted in December 2017. The designs were commissioned to

ConsorcioInterventoria Conexion Puente Arimena.

386
Puerto Carrefio municipal planning projects

According to information provided by Municipal Planning, there are currently 28 projects that have been
completedand are under way in 2017, as well as 4 in the formulation phase. Attached is the list of projects and
report.

Revision of public policies included in the Municipal Development Plans

Puerto Carrefio Municipal Development Plans, 2016-2019

The PDM proposes various components and a group of sectors made up of programs which could lead to a
process with a view to improving the quality of life and the socioeconomic and environmental conditions of the
rural and urbancommunities of Puerto Carrefio. Considering the foregoing, these programs could constitute the
basis for social management and the baseline for potential tripartite support (companies, mayor’s office and
communities) in the areas of influence. Below are the main components and programs of the Development
Program:

Socioecono! component

Educational sector
1. Program for the Construction, Extension and Adjustments to educational infrastructure for Peace.
2. Program— Maintenance of Educational Infrastructure.
3. Program- Institutional Provision of Educational Infrastructure.
4. Program — Institutional Provision of Teaching Material and Means for Learning within the Peace

framework.
5. Program— School Meals
6. Program— School Transportation

7. Program— Quality — Cost-Free Status

Healthcare sector
1. Healthcare coverage assurance, sustainability and extension.
Public Health Program
Environmental Health Dimension
Public Health Management Dimension — Strengthening of Health Authority.
Public Health Dimensionin Emergencies and Disasters

OR Wn

Vulnerable Population Differentiated Management Cross-cutting Dimension

Drinking water and basic sanitation sector
1. Program—PuertoCarrefiowith greater coverage and improved Water Supply, Sewerage and Garbage
Collection. This program aims at covering the basic needs relating to coverage and improving the
provision of the Water Supply, Sewerage and Garbage Collection public utilities in the city of Puerto
Carrefio andeach of the rural police precincts of the municipality concerning water supply and garbage
collection.

Cultural sector
1. Program-— Foster, support and disseminate artistic and cultural manifestations and events.
2. Program-Historical Memory and Cultural Heritage Protection.
3. Program— Construction of Artistic and Cultural Infrastructure for Peace.
4. Program- Maintenance and Adaptation of Artistic and Cultural Infrastructure.

387
5. Program— Maintenance and Supplies for Libraries.
6. Program— Municipal Cultural Facilitators and Creators with Social Security.

Housing Sector
1. Program — Prioritized Government-Subsidized Housing (VIP, in Spanish) Financing and Co-financing
programs.

2. Program- HousingIlmprovement and Basic Sanitation Financing and Co-financing.

3. Program— Government Subsidized Housing (VIS) Financing and Co-financing on owned lands.
Program — Plans and projects for purchase and/or construction of housing “Puerto Carrefio Sin
Invasiones”.

Care for vulnerable groups — social promotion sector
1. Adaptation of infrastructure to provide care to Infants, Childrenand Adolescents.
Program -— Care of and support to victims.
Program -— Care of and support to Reintegrated Populations or undergoing Peace Processes.
Program — Care of and support to Indigenous Groupsin Investment Projects.
Program — National Programs -Red Unidos — Mas Familias en Acci6n - Financing and Co-financing.

URWN

Economic sector

Development promotion sector
1. Program — Puerto Carrefio fosters the Promotion of Associations and Alliances for Entrepreneurial
Development.
2. Program-— Puerto Carrefio Somos Todos with technical assistance for production, distribution and sales
processes and access to financing sources.
3. Program— Puerto Carrefio committed to the promotion of tourism development
Program — Educational Fund for Higher Education.

Agricultural and cattle farming sector

1. Program — Construction and maintenance of land irrigation and preparation systems towards a more
competitive countryside.

2. Program-— Direct Rural Agricultural and Cattle FarmingTechnical Assistance Project.

3. Program-— Financing of rural area development programs.

Transportation sector

1. Program— Construction of Roads for peace.
2. Program— Road improvement.

Differentiated public utilities sector

1. Program — Construction, Adaptation and Maintenance of Public Utilities Infrastructure. The goal is to
ensure the provision of electricity and public lighting services through strategic agreements for the
exploitation and use of alternative energies in the precincts and urban areas of the municipality, along
with the construction and maintenance of the existing public lighting network.

2. Program— Alternative Electrification Works inthe Rural Areas of the Precincts, Indigenous Communities
and Disperse Rural Population.

388
Community Development Sector

1. Program — Training, advice and technical assistance to consolidate citizen participation and social
control processes.

Institutional Strengthening Sector

1. Program— Update of SISBEN Puerto CarrefioSomos Todos.

2. Program— Socioeconomic stratification.

3. Program — Cadastral update. Purpose: join efforts with other regional and national entities to update
the municipal cadastre and acquire the technological tools that will allow enhancing the information
and ensuring the collection of propertytaxes.

4. Program — Preparation and Update of the Land Management Scheme [Esquema de Ordenamiento
Territorial] (EOT)

Environmental Sector

1. Program — Conservation, Protection, Restoration and Exploitation of Natural Resources and the
Environment.

2. Program — Informal Environmental Education — Active and participative community — Environmental
education forall.

Development Hubs

The department of Vichada is strategically relevant towards achieving environmental balance and sustainability
in the country and in the world. The sustainable exploitation of natural resources and biodiversity is an option
for economic competitiveness that would enable the introduction of sustainable markets and fair trade
alternatives, with the acknowledgement of the indigenous culture and reservations (Molano, 2016). Likewise,
the forests’ biological potential would become an incentive to leave behind social precariousness and strengthen
infrastructure for trade, which is currently disjointed from the local natural conditions, suchas the roads to and
fromthe department, which collapse during the rainyseason (De Lisio, et al., 2016).

The department’s location on the basin of the Meta river and Puerto Carrefio’s port facilities, considering the
multimodal connection with the Orinoco river to access the markets of Venezuela and Brazil, have significant
potential towards structuring a more dynamic and sustainable economy for the department (Molano, 2016).

For many years the lands of Vichada were classified as not suitable for agriculture due to their high acidity;
however, current investment projects had proven that it is essential to reclassify the use of the land in
accordance with its true capacities. The Strategic Plan for Science, Technology and Innovation of the Department
of Vichada 2012-202 states that there are 30 hectares of Jatropha curcas and 160 hectares of Cacay growing in
Santa Rosalia; in Puerto Carrefio, la Primavera and el Marafién, there are 400 hectares of rubber and 3050
hectares of timber that could contribute to the regional GDP once production has started.

This plan also takes into account that in order to manage the critical demands of the department's critical social
and economic situation, the following population and territorialissues must be addressed:

1. Reduce the unsatisfied basic needs of the households.

2. Improve regional competitiveness factors (ICR).
3.

389
4. Develop the territory's environmental sustainability factors.

4.45.2 Areaof Direct Influence

4.45.21 Venturosa and Aceitico Police Precincts

Considering that there are few socioeconomic studies and diagnoses in the area of influence, the methodology
to gather primary information by applying socioeconomic description data sheets was implemented,

supplemented by 9 case studies, which will be used to place the area into context, as well as using secondary
information.

Ownership structure and land use in Venturosa and Aceitico

The area of influence encompasses a total estimate of 100 homes occupied by families whose main economic
activities are cattle farming, agriculture, day labor and formal jobs in forestry companies. For instance, in
Aceitico, the leaders have identified, along with the homes, 45 cattle farms in their jurisdiction, 14 of which have
no home, while in Venturosa there are 22 farms. Land holding in the area of direct influence is mainly exercised
under the legal form of private property. However, due to the fact that Vichada’s cadastral formation has fallen
behind, most properties have no titles or the owners appear as holders.

Ownership is concentrated in the hands of a few farmers whose extension limit according to the UAF is 1200
hectares, whichcreates a close link to the high index of use of land in pastures for cattle grazing. This situation
does notinvalidate land holding for cattle farming, but there is, however, the need to implement cattle farming
practices that will use the land more intensively and create more jobs, along with the proper management of
the savanna by implementing forest grazing systems.

Based on the social mapping exercise carried out with the support of the communities in the area of direct
influence, it was possible to calculate the area of each of the precincts. Even though this is not official data, it
will allow identifying the land uses and occupation of the area’s territory. Table 4.153.

Table 4.153: Territorial areas according to information obtained in the field.

Venturosa 68.160.1
Aceitico 221.853.6
Total 290.013.7

Source: SIG Advisory group, with data from IGAC, 2017

With data from IGAC and the social mapping (with territorial limits) it was possible to construct the land use map
for Venturosa and Aceitico. Figure 4.235 and Figure 4.236.

Figure 4.235: Land use map- La Venturosa.

390
| as ~ = a : ‘ie a

Source: SIG Advisory group with data from IGAC, 2017

Figure 4.236: Land use map - Aceitico

| Al 3

Source: SIG Advisory group with data from IGAC, 2017

It was determined that there are over 68,000 hectares of land in La Venturosa, 11.9% of which are natural
forests, while in Aceitico this figure amounts to 18.5%, with over 41 thousand hectares of natural forests located
mainly on the banks of Bita and Meta rivers, thus constituting important relicts to be protected. The grasslands
in these territories account fora total of 234,369.65 hectares. These include both natural and man-made covers
created for maintaining cattle herds, possibly in floodable soils, as this area is part of the Meta, Bita and Orinoco
river compounds, which are subject to burnings and floods. As already mentioned inthe sectionon land use and
capacity in Orinoquia, it is possible that these ecosystems were transformed without considering their true
capacity. (Table 4.154, Table 4.155 and Photograph 54).

391
Table 4.154: Land use by vegetation cover — La Venturosa

Natural forests 8,1001.66 11.9
Planted forests 111.51 0.2
Grasslands 58,935.74 86.5
Grass 1,011.11 1.5
Total 68,160.01 100

Source: SIG Advisory group with data from IGAC, 2017

Table 4.155: Land use by vegetation cover — Aceitico

Natural forests 41,020.97 18.5
Grasslands 175,433.92 79.1
Grass 164.21 0.1
Secondary vegetation 5,234.53 24
Total 221,853.63 100

Source: SIG Advisory group with data from IGAC, 2017

Photograph 54: Cattle farming in the area of direct influence.
— =

Source: Advisory group, 2017

4.45.22 Productive and technological processes

Cattle farming in Venturosa and Aceitico

The main economic activity in the area of direct influence is bovine cattle farming, having identified a total herd
of 6,504 head of cattle (ICA Puerto Carrefio, 2017). In Venturosa it has been estimated that there are 4,592 head
of cattle (in 32 farms) with an 8 to 10 hectare requirement per head, assuming that there are 45,000 hectares
for cattle, while in Aceitico there are 1,912 head of cattle (in 31 farms) (ICA Puerto Carrefio, 2017). Given the
characteristics of the territorial units, it is possible to identify the livestock exploitation model in place. In this
model, the farms adjust to the cattle farming production, in whichlabor depends onthe owner or administrator,
who is responsible for hiring the day laborers in the area, along with an important percentage of family laborers
as well, also implementinga few areas for agricultural production for on-farm consumption. Photograph55.

Photograph 55: Cattle farming activities in the area of direct influence.

392
Source: Advisory group, 2017

Cattle farming production in Aceitico and Venturosa targets sales, which are negotiated by making visual
estimates of the animal, which is then sold alive. The livestock is transported by the buyer to Puerto Carrefio,
Puerto Lépez—Meta and Villavicencio mainly. Live cattle cost between$750,000 and $1,000,000 each. The sale
is made directly on the farmto the wholesaler, who travels to the place of purchase any time of year. A day
laborer in the area of direct influence earns $35.000.

We carried out 9 surveys or case studies in the territorial units, finding the following bovine inventory in
properties located in Venturosa and Aceitico. (Table 4.156 and Graph 16). This case inventory quantified more
than 5,300 hectares that are used for a bovine population of 1,101 head of cattle, i.e. some areas are sub-utilized
mainly due to the investment costs required to increase the number of heads per property. In the case studies,
only one property was reported as exploiting beef and milk, as in general the livestock is used to supply the beef
markets. The gross value of the cattle (before deducting costs) for the total cases studied is estimated at over
one billion pesos.

Table 4.156: Bovine inventory— Case studies

AnaBetilde 1025 450 450,000,000
El Portico 300 20 20,000,000
Venturosa

Hato de Los Merecures 1285 455 455,000,000
Carmen Atilan 80 mts2 0 0

Aceitico 2 1290 40 40,000,000
Jayonuanca 146 14 14,000,000

Aceitico El Paraiso 69 7 7,000,000
El Brillante 973 45 45,000,000
Las Bahamas 300 70 70,000,000
Total 5.388 1.101 1,101,000,000

Source: Case studies. Advisory group, 2017

Graph 16: Bovine inventory— Case studies. Estimates for AID, 2017

393
che L Ll

B | Parece| carmen | Acsitzo | syorue
Portico avian pereso | naam
Mereas . .
res
(wes Precios aos | 300 | aves | o | azso | ass | es | 7 | 300
Wooecinoovins| 490 | 20 | 499 ° 0 a4 7 a 70

Source: Advisory group, 2017

Parallel to bovine cattle there is also the raising of minor species suchas fowl and pigs, as well as fishing in the
Meta River and creeks adjacent to the precincts. The Muco and Cafio Juriepe creeks and the Meta River are
places where these ecosystemic services are provided and supplied. The fish caught there is used for on-farm
consumption and sometimes for sale, especially in August and October thanks to upstream migration at that
time of year. The descentin the water levels leads to fish migrations and turtle nesting in the beaches of rivers
and creeks, also allowing for the capture of ornamental fish from November to May. (PDM, 2015-2015).

The fishing operations catch species such as Cachama [Colossoma macropomum], Caribe, Yamu [Brycon
amazonicus], catfish, peacock bass [Cich/a ocellaris], Permit [Trachinotus blochii] and Cocoros, using hooks and

fishing nets. Itis possible to catch up to 4 kilos on average each day.

Hunting meat consumption in the rural communities

Hunting meatis essential to local sustenance, as itis linked to cultural traditions, the generation of income and
food security in the communities (Gomez, et al., 2016). Regionally speaking, hunting meat is consumed and sold
in meat retailers during Easter and soldto restaurants and knownclients. (Gdmez, et al., 2016).

This practice, which is used by farmers, settlers and indigenous peoples in rural areas, where they mainly hunt
on their own properties, at water sources or in the savanna, was found in the area of direct influence. Hunting
meatis for consumption at the home mainly due to the changing flavors of the meat from animals suchas deer,
wild hog, turtles and capybara. In general, forestry companies are banned from this practice within the planted
areas, as more deer, hare and other species in the planted woods, which are endangered in many parts of
Colombia, have been spotted there.

The consumption of hunting meat is a common activity in which parents and children partake usingcarbines and
arrows to gain access to other protein sourcesand for recreation. (Table 4.157).

Table 4.157: Consumption of hunting meat. Case studies

Deer. Greater production year-round. 5
avanna
Venturosa | AnaBetilde On-farm consumption. Technology,
ecosystems

carbine. No permit required

394
Muco and

Hato de los | Wild deer and hog. Technology, shotgun . ,
Morichalitos creek

Merecures and arrows.
banks.
. Guabina_ turtle. 100% on-farm .
Carmen Atilan . Las Viejas creek
consumption
Capybara. Year-round. Technology,
Aceitico 2 Py’ ey Meta river islands.
carbine and harpoon.
Aceitico Jayonuanca No NA

Capybara. 100% on-farm consumption. | Savanna

El Paraiso . .
No permit required ecosystems

Source: Case studies. Advisory group, 2017

Agriculture and consumption of local produce in Venturosa and Aceitico

In order to obtain a close approximation to the production areas and volumes, the socioeconomic description
data sheets used in the primary information collection process were used, along with the municipal EVA and
surveys among 9 land owners.

The agricultural production model at the Venturosa and Aceitico Police Precincts is based on traditional
cultivation methods for on-farm consumption, mainly using family labor. Itis estimated that in the ADI there are
multiple on-farm consumption crops such as cassava, corn, plantain, rice, watermelon, pineapple, orange,
papaya, lettuce and tomato to supplement the family diet. In the properties identified in the case studies, 17.6
hectares are used for crops, which produce 159 tons of food, cassava and plantain being the main products, with
95 and 55 tons produced respectively.

The communities of Venturosa and Aceitico have especially allocated the land to cattle farming and, to alesser
extent, to crops for on-farm consumption, due, among other things, to low soil quality and management, litte
use of seed banks, high transportation costs and difficult access to market chains, both ata rural and a municipal
level. (Table 4.158 and Table 4.159). (Photograph 56).

Table 4.158: Agricultural and cattle farming production in the area of direct influence — Case studies.

Cassava 0.12 1.44
AnaBetilde
Plantain 0.13 0.91
Plantain 0.25 1.75
El Portico
Venturosa Cassava 0.5 6.00
Hato de los Plantain 4 28.00
Merecures Cassava 0.25 1.75
Carmen Atilan Cassava 0.25 1.75
Plantain 0.3 2.10
Aceitico 2
Cassava 0.5 6.00
Plantain 1 7.00
Aceitico Cassava 05 6.00
Jayonuanca
Sugar
0.25 1.75
Cane
El Paraiso Plantain 0.25 1.75

395
Cassava 4 48.00
Pumpkin 0.25 0.50
Cassava 1 12.00
El Brillante Plantain 1 7.00
Corn 1 1.70
Plantain 1 7.00
Las Bahamas Cassava 0.5 12
Pineapple 0.64 4.288
Total 17.69 158,69

Source: Case studies. Advisory group, 2017. EVA, 2017

Table 4.159: Product, area and total production in the area of direct influence. — Case studies.

Pineapple 0,64 4,2
Plantain 7,93 55,51
Cassava 7,62 94,94

Sugar cane 0,25 1,75

Corn 1 1,7

Pumpkin 0,25 0,5

Total 17,69 158,6

Source: Case studies. Advisory group, 2017

Photograph 56: Papaya plants. Aceitico Precinct

Source: Advisory Group, 2017

Graph 17: Areas for on-farm consumption agriculture and total production.

396
100

80 |

0 == 4
Pita | Piétano | Yuce | Cafe | Maiz | Ahuys
ma
wAres (has) om | 793 | 72 | 025 | 1 | 02
mProducciéntotal(t)/ 42 | $551 | 9484 | 175 | 47 | OS

Source: Case studies. Advisory Group, 2017

Parallel to the use of land for agricultural and cattle farming activities (Photograph 57), the surveyed properties
stated that they allocated upto 13.75 hectares to woodland conservation areas, especially onthe banks of water
sources, with species suchas Caraipa Ilanorum whichis considered endemic to the Orinoco and Vichada rivers’
basins, and its wood is highly appreciated. (Table 4.160).

Photograph 57: Cropsat educational institution. Aceitico Police Precinct

Source: Advisory Group, 2017

Table 4.160: Wooded areas and species reported. Case studies.

El Portico 0.5 Acacia
Hato de
Venturosa
los 3 Sd
Merecures
Aceitico 2 0.25 Sd
Aceitico Las 1 owen rojo
Bahamas (Caraipa
Ilanorum)
Total 13.75

Source: Case studies. Advisory group, 2017

108 Online: http://www.myreforestation.com/espanol/descargas/perfil_saladillo_rojo%20ESP.pdf

397
As for coca cropsin Puerto Carrefio and its rural areas, no coca plantations have been reported, but there have
been seizures of cocaand marihuana. The former is illegally taken to the Venezuelan border to then be
transformed into cocaine hydrochloride (MINJUSTICIA, 2013).

4.4.5.2.3 Commercial and Service Activities in Venturosaand Aceitico

There are 13 commercial retail establishments in the precincts. These shopssupply the communitieswith their
day-to-day elements and are family-managed. The hotel, restaurant, entertainment sites and butcher shop
initiatives are highlighted. (Table 4.161).

Table 4.161: Servicessector. Total establishments Venturosa and Aceitico Police Precincts.

Activity Number
Shops 6
Transportation piers 3
Hotels 2
Restaurants 1
Entertainment sites 3
Butcher shop 1
Source: Advisory group, 2017

Regarding the total number of establishments, it was observed that the Venturosa Precinct has 10
establishments out of the 13. This situation is due to its proximity to forestry company facilities, which not only
create jobs in the region, but also consume goods and services. This, in addition to the arrival of families from
Venezuela, Casanare and Cumaribo, who travel attracted by employment alternatives and study options for
children (21 people arrived in 2017). The opposite occurs in Aceitico, as its settlement dynamics have been
affected by human migrations.

According to the social description data sheet, the Aceitico 2014-2015 census reported 305 people, while there
are currently only 168 inhabitants, i.e. 137 people have left for places like Puerto Carrefio, Meta or the Primavera
municipality in Vichada. This migration status is the result of many factors: 1) few job opportunities in the area,
2) the internal violence situation thatis still present (2 violent deaths in 2017), 3) low educational coverage, as
children can only complete the ninth grade, which means that their parents have to look elsewhere for other
opportunities for them, and 4) the economic boom dynamics linked to legal and illegal trade on the border.

Purchase and sale activities are related to small shops or commercial units. Since they must include the cost of
transporting the goods by river in the rainy season or during the dry season in their prices, they are forced to
transfer these costs to the consumer, which accounts for the significant differences between their prices and
those of the market in Puerto Carrefio. This situation creates conflicts among the community, which must resort
to the markets in the capital and to speedboat traders who travel the Meta River selling their goods at prices
that are more accessible to the end consumers, especially homemakers. (Table 4.162).

Table 4.162: Commercial establishments by Police Precinct

Aceitico 1 Shop
1 Hotel
1 Entertainment site

398
Venturosa

Shops

Hotel

Restaurant

Entertainment site

RIN BiB Uo

Butcher’s shop.

Total

13

Establishments

Source: Advisory group, 2017

The transportation infrastructure includes 3 piers on the Meta River which are in poor condition, thus leading to
the deterioration of the river bank, undermining it with the arrival of the boats. The social infrastructure of the

Police Precincts includes: (Table 4.163).

Table 4.163: Socioeconomic infrastructure. Venturosa and Aceitico Precincts

Source: Advisory group, 2017

Photograph 58: Commercial units at Police Pre

Source: Advisory group, 2017

Photograph 59: Shop. Aceitico Police Precinct.

Source: Advisory group, 2017

399
4.45.24 Job marketin Venturosa and Aceitico

At the territorial units, jobs gravitate around cattle farming, agriculture and to a lesser extent, fishing and own
businesses. The men of the Aceitico community mostly engage in economic activities relating to:

1) Growing corn on the plains of the Meta River

2) Work for reforestation companies

3) Employed as school workers

4) Work oncattle farms

5) Fishing

6) Producing cheese to sell in the community or in Puerto Carrefio.

Day laborers in the Aceitico Police Precinct are paid $25,000 pesos per workday. Womenin this territorial unit
are mostly homemakers (90% of them) and the other 10% work for the school or for the company Nutricodes,
which is in charge of providing the foodto the boarding students at the school.

At Venturosa, the men mostly work in cattle farming, fishing, reforestation companies, and in own businesses
such as shops or trade and service establishments. Women, on the other hand, support their husbands at home
or in formal jobs at Forestal de la Orinoquia, where approximately 10 women work. Men usually take care of
cattle-related tasks, providing their services as day laborers, for which they are paid at rates that range from
$25,000 to $35,000 per day of work. This constitutes informal employment that has no continuity overtime.

In Aceitico it has been estimated that 42% of the population (66 people) are at an age to enter into an
employment contract (between 18 and65 years old), while in Venturosa this figure is larger: there are 84 people
of working age (Table 4.164). This population has mostly completed primary education and in La Venturosa a
few people are getting their high school equivalence degree.

Table 4.164: Total working-age population by Precinct

Aceitico 66
Venturosa 84
Total 150

Source: Advisory group, 2017

During the meetings at the territorial units there were questions regarding access to information regarding both
professional and non-professional employment offers. The attendees also stated that the plantations could
increase the migration processes, which would increase the population during the production phase. However,
they thought this would be beneficial, as there are no new initiatives and enterprises that could improve the
offer of activities, as well as of goods and services in the rural areas.

4.45.25 Private, publicand/or community programs or projects scheduled or under way, whose
registration and knowledge of their characteristics is relevant to the development of the project.

Beloware the projects under way and in formulation for the Venturosa and Aceitico Police Precincts, according
to information provided by the Puerto Carrefio Municipal Planning Office, 2017. (Table 4.165 and Table 4.166).

Table 4.165: Projects under way and in formulation at the Venturosa Precinct

400
Adaptation of Intelligent
Classroom of the La Conquista

Carrefio and the Central Park of the
Venturosa Precinct.

" $18,819,016. $18,819,016.
Educational Institution at La 00 00 04/04/2017 30 COMPLETED
Venturosa Precinct in the Puerto
Carrefio Municipality —Vichada.
Inter-administrative agreement to
guarantee the continuous supply of
electricity in the Urban Zone ofthe | $50,000,000. $25,000,000. 17/08/2017 90 UNDER WAY
Aceitico, Puerto Murillo and La 00 00
Venturosa Precincts in the Puerto
Carrefio Municipality — Vichada.
Construction, adaptation and
supply of accessories for setting up
and enhancing the integrated park | $76,176,659.
“Las escudillas” in the city of Puerto 82 INFORMULATION

Source: Municipal Planning Secretariat. Puerto Carrefio, 2017

Construction of Physical
Infrastructure for creation of the
Cultural Formation Center for

Table 4.166: Projects under way and in formulationat the Aceitico Precinct

Venturosa Precincts in the Puerto
Carrefio Municipality — Vichada

Promoting the Folk Identity and oeass07 ke $0.00 25/07/2017 120 UNDER WAY
Culture of the Aceitico Precind,
Puerto Carrefio Municipality -
Vichada.
Inter-administrative agreement to
guarantee the continuous supply of
electricity in the Urban Zoneofthe | $50,000,000 | $25,000,00
. 4 17/08/2017 90 UNDER WAY
Aceitico, Puerto Murillo and La .00 0.00

Source: Municipal Planning Secretariat. Puerto Carrefio, 2017

It is observed that the projects that are in formulation or under way do not currently include the needs of the
communities stated in the formulation of the 2016 PDM, as shown below:

401

4.45.26 2016-2019 PDM Formulation - Aceitico Precinct

The most relevant needs, problems and alternatives proposed by the Aceitico community in the 2016-2019
Development Plan formulation meetings were the following:

e Plan with the UMATA a scale production with the relevant technical assistance; support to the region before
the ZIDRES and that the administration be the one to defend the region; separate the local economy from
Venezuela; provide support with a machinery bank for soil preparation, and support crop transportation in
some way.

e Setup a definitive water supply system.

e Define the place to dispose of solid wastes and a management planfor them, and avoid them from getting
dumped into water sources, such as the Meta River.

e Extend the electricity provision schedule.

e Provide the healthcare facilities with basic equipment and medications.

e Articulate training processes conducive to creating income-generating projects, such as tailoring and/or
beauty.

4.4.5.2.7 2016-2019 PDM Formulation — Venturosa Precinct

The most relevant needs, problems and alternatives proposed by the Venturosa community in the 2016-2019
Development Plan formulation meetings were the following:

e Relevant technical assistance from UMATA, as there is no accessto machinery to prepare the soil and, even
though food is produced, there is no transportation to sell it. This, in addition to the lack of alternatives to
mitigate the impact of the dry season.

e Waste management is deficient; garbage is disposed of in the open and next to water sources, thus creating
environmental problems. Articulation is requested to address this problem.

e In the environmental sector the community requests that there be environmental compensations with the
forestry companies. These compensations should be to reforest and recover the creeks and water sources
by planting trees.

e Training by SENA in solid waste management, recycling, tailoring and business.

e — Integral care forthe children, with parks and computers for the school.

e Improve sectors of the road that complicate access from Puerto Carrefio.

4.45.28 —Indigenouscommunities participating in the 2016-2019 PDM

Event carried out on February 25, 2016 with the participation of forty-two (42) representatives of the indigenous
communities. The most relevant petitions made by the indigenous communities in the Puerto Carrefio
Development Plan formulation were the following:

¢ Participation in the different programs offered by the municipaladministration.

e Access to healthcare, education, water supply and basic sanitation services.

e Support for productive projects that guarantee food security in the urban andruralareas.

e — Equip educational infrastructure and provide it with teaching materials and media.

e —Supportin the recovery of their ancestral customs with dance instructors.

e¢ Supportto carry out identification, registration or identity card-issuance processes for those who have no
identificationdocument.

e Include the senior indigenous population in programs designed for them.

402
¢ Provide integralsupport to children and adolescents.

4.5 Landscape

Landscape analysis

According to the Land Regulation Scheme for the town of Puerto Carrefio, the following geographical formations
can be found in the area covered by the study.

FORMATIONS WITH AN ALLUVIAL ORIGIN

The formations resulting from river dynamics consist of the recent floodplains of the rivers Meta and Orinoco,
the River Meta terraces, and the flat high plain. These together make up flat topographical systems with heights
of between 80 and 130 meters above sea level.

Current and recent floodplains of the Rivers Meta and Orinoco

Both the Meta and the Orinoco are rivers with contrasting flow systems, where water levels rise by up to 5
meters during the rainy season, resulting in lower beds than during the dry season and meadows that are
flooded in the rainy season because of the rising waters.

The alluvial plain landscape consists of minor alluvial valleys in mixed alluvial and colluvial deposits. The relief
ranges from flat to slightly flat, with gradients of from 0% to 3%, and a concave-convex micro-relief that is
affected by flooding and waterlogging. Soils are superficial to moderately deep, with textures that vary between
fine and coarse, and are imperfectly and poorly drained, highly acid, and with low fertility.

FORMATIONS WITH A COLLUVIAL-ALLUVIAL ORIGIN

These are found in valleys on the flat, high plain and consist of gently inclined surfaces that link the edges of the
high plain to the bottoms of the valleys. In the upper parts are sands ranging from 10 to 50 centimeters thick
that rest on aline of stones in the form of ordinary and fine, ferruginous gravel which, in turn, lies on a layer of
reddish, sandy clays.

These formations are highly permeable, and their water retention capacity is low. In the rainy season they form
temporary phreatic levels above the line of stones. These sands show a marked water deficit from the very start
of the rainy season.

Asaresult, a herbaceous savannah formation forms a low-grade cover that is periodically affected bythe burning
of stubble associated with extensive cattle raising.

Colluvial-alluvial strips between 0.5 and 3 kilometers wide appear all along the Bita and Tomo rivers, while the
valleys are boxed in, compared to the high plain, with a difference in level of between 20 and 50 meters. The
edges of these valleyslook like slopes at an angle of from 45 to 90 degrees at places where they are eroded by
rivers or landslips from the high plain. They are covered by forest that has adapted to the prolonged flooding
conditions during the rainy season, when water levels can vary by 3 to 5 meters. This flooding restricts human
intervention to certaintimber activities. Since they are refuges for numerous varieties of wildlife, they also act
as river flow regulators.

403
Landscape unit visibility, fragility and quality analysis

Based on the information relating to geological formations and soil cover, seven landscape units were defined
in the area of the study, and these are described and analyzed below.

Continental waters in colluvial-alluvial valley

These are lentic and lotic bodies of water deriving from rivers and streams, as well as abandoned meanders or
river beds (see Figure 4.237). Since these units consist of water and are associated with tall vegetation, and also
because they are viewed as extremely natural, they are considered to be high-quality landscape. Their fragility
level is medium, since they are areas devoted to conservation and, despite being affected by extraction activities,
they are well able to absorb disturbances. As far as visibility is concerned, this type of unit is considered to be
highly visible, because it can be observed from close up; in other words, the observer can be directly involved
with the forms and can perceive all the immediate details.

Figure 4.237: Continental waters in colluvial-alluvial valley (River Muco)

Se

Source: Universidad Distrital Francisco José De Caldas, 2017.

Gallery forest in colluvial-alluvial valley

This unitis related to such bodies of water as natural lakes, streams and rivers where the vegetation is tall (see
Figure 4.238). The general characteristics of this landscape unit are a water presence and a varied relief and
vegetation that result in it having high-quality landscape and medium fragility, due to the denseness of the
vegetation, which enables it to absorb any visual impacts that might occur. As far as visibility is concerned, the
individual features of the area combine to provide it with what is considered to be an intermediate visibility
level, due to the presence of tall vegetation. Strategic and ecologically sensitive landscapes are a notable feature
of this type of unit.

404
Figure 4.238: Gallery forest in colluvial-alluvial valley (Cuernavaca property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

Palm swamps in colluvial-alluvial valley

This unit is related to bodies of water, but the tall vegetation consists of palm swamps (see Figure 4.239). The
general characteristics of this landscape unit are a constant water presence and varied relief and vegetation,
which combine to make for a high-quality landscape. Its fragility level is considered to be medium, due to the
denseness of the vegetation. As far as visibility is concerned, it is considered to be intermediate, because of the
tall vegetation. As with gallery forest, this unit is relevant because ofits natural state, based on aesthetic criteria
and its usefulness for recreation and contemplation.

Figure 4.239: Gallery forest in colluvial-alluvial valley (Cuernavaca property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

405
Gallery forest on floodplain

The feature that marks this visual unitis the presence of dense vegetation which, together with an interesting
structure and distribution and moving water that nevertheless does not dominate the landscape, makes for a
high-quality landscape. Its fragility level is considered to be medium, due to its resilience capability, while as far
as visibility is concerned, the level is considered to be high, because it can be observed fromclose up; in other
words, the observer can be directly involved with the forms and can perceive all the immediate details (see
Figure 4.240).

Figure 4.240: Gallery forest on floodplain (Hato Nuevo property).

Source: Universidad Distrital Francisco José De Caldas, 2017.

Palm swamps on floodplain

Like gallery forest on a floodplain, the palm swamps in the zone (morichales) stand out visually because of the
dense vegetation and their heterogeneous structure and distribution, which together make for a high -quality
landscape. The fragility level is medium, for the reasons already mentioned, while as far as visibility is concerned,
the level is considered to be high, because of their location (see Figure 4.241).

406
Figure 4.241: Palm swamps on floodplain (Hato Nuevo property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

Pastures on flat, high plain

This landscape is notable for the fact that it occurs on flat terrain where there is little chromatic variation and
little variation in type of vegetation, which results in a low landscape quality rating. The visual fragility level is
high, due to the presence of low vegetation and the fact that this landscape is accessible, and also because of
the constant burning of stubble. As far as visibility is concerned, it is considered to be high, since it can be
observed from close up (see Figure 4.242).

407
Figure 4.242: Pastures on flat, high plain (San Cristobal property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

Forestry plantation on flat, high plain

This unit is notable for its single-crop, transformed, low landscape on flat land in areas that are highly accessible because
they are near roads (see Figure 4.243). The parameters for granting it a low landscape quality and a high fragility level for
plantation exploitation considerations are not unusual, because such landscapes are verycommon in the region. The extent
to which the landscape is transformed and the uniformity and denseness of the cover, which coincides with large areas with
no vegetation at all or discontinuous vegetation, make for a big contrast between soil and vegetation, as does the
accessibility of these landscapes, which increases boththe visual perception and visibility.

408
Figure 4.243: Forestry plantation on flat, high plain (Tierradentro property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

* Description of the project in the landscape context

The FFC commercialreforestation project is situated in an area where the landscape consists of pastures on a flat, high plain
(see Figure 4.244) which, as already mentioned, is noted for its infertile soil and for having flat to slightly undulating terrain
and scanty vegetation that is constantly affected by the burning of stubble. The pastures are generally located on banks in
the upper, non-floodable part of the flat, high plain, with slightly convex peaks and verygentle gradients (0.5 to 2 degrees),
and with slightly concave transitions towards marshes and lower land, where the difference in level is never more than five
meters. These areas are principally used for extensive cattle raising, where productivity is very low and there are patches of
rock that hinder management activities.

Figure 4.244: Example of project location in a landscape context (Tierradentro property).

409
Google Eartt

Source: Satellite images from the remote Digitalglobe sensor. Google Earth.

Identification of places of landscape interest, and Landscape Ecology

PLACES OF LANDSCAPE INTEREST

River Bita

The study area is noted for the presence of bodies of water, principally rivers, whichare responsible for the high quality of
the landscape, quite apart from the fact that it is they that determine people’s overall perception of the landscape, because
they are the principal places of interest. The River Bita is unquestionably the most attractive, due to the purity of its water

and its natural surroundings, with lush gallery forest and a rich and varied wildlife alongits entire length, all of which mean
that it is of great interest to local communities and tourists alike (see Figure 4.245).

410
Figure 4.245: River Bita (Tierradentro property)

Source: Universidad Distrital Francisco José De Caldas, 2017.

Hato Nuevo viewpoint

Another veryinteresting site, in landscape terms, is the viewpoint on the Hato Nuevo property, on the very edge of the high
plain, from which the current floodplain of the River Meta canbe seen, together with all its components, such as meadows,
terraces and minor beds, as well as the large gallery forests in the study area that are located on the river’s abandoned
meanders (see Figure 4.246).

411
Figure 4.246: Hato Nuevo viewpoint

Source: Universidad Distrital Francisco José De Caldas, 2017.

Gallery forests

There can be no doubt that the gallery forests, which constitute the majority of the natural vegetation in the area, are a
great attraction, since they make a major contribution to the overall quality of the landscape because of their heterogeneous

textures and tones and their natural state. They also provide a wide range of environmental and ecosystem services (see
Figure 4.247).

412
Figure 4.247: Gallery forest (San Cristébal property)

Source: Universidad Distrital Francisco José De Caldas, 2017.
Palm swamps (morichales)
Palm swampsare also of particular interest, in landscape terms, since they are located in areas that are permanently flooded

and hence are always associated with water and all wildlife groupsfor which these ecosystems are their primary source of
food. They are also much appreciated for their natural state and for the ecosystem services they provide (see Figure 4.248).

413
Figure 4.248: Palm swamp (Base Monoproperty)

fal os i? ¥ ?

Source: Universidad Distrital Francisco José De Caldas, 2017.
LANDSCAPE ECOLOGY

The landscape in the study area is determined by the difficult conditions for vegetation to develop in areas of high plains
and alluvial valleys, in addition to the influence of fires duringdry seasons, all of which result in a predominance of pastures.
But it is also determined by anthropic activities, especially extensive cattle raising, and to a lesser degree by agriculture,
notably commercial forestry plantations. This has givenrise to a mosaic landscape pattern where the matrixis represented
by pastures, with grasses predominating, riparian-type vegetation corridors (gallery forests and palm swamps), and added
patches determined by the geometric figures of commercial plantations.

Water riches are among the principal characteristics of Vichada province (this is another factor that determines spatial
patterns when modelling landscape and determining ecological aspects on this scale), and these consist of a complex set of
lotic and lentic elements in the abundant rivers and streams that make up the intricate drainage network formed by the
main rivers, namely the Orinoco, Meta, Tomo, Vichada and Guaviare. The high plains of non-floodable Orinoquia (in Meta
and Vichada provinces) cover a total area of 9,238,277 hectares, or 27 per cent of the Orinoco basin. This physiographical
sub-province lies to the south of the River Meta and extends as far as the alluvial plain of the Vichada and Guaviare rivers
and their tributaries. According to Correa et al. (2005), one factor that determines ecological water ecosystem conditions in
Orinoquia is the spatial and hydrological relationship between these and the principal lotic systems originating on the
eastern slope of the Andes. This explains the dependence of the Orinoco basin on the Andean system and the Atlantic
Andean axis which, in turn, influence climate, hydrography and hydrological cycles.

Meanwhile, in landscape ecology terms, the River Meta contributes spatially to the division into two areas with
environmentally different influences. In the western sector (Andean foothills) there is more moisture and fluctuating river
flooding dynamics (only on the left, or western, bank) during the rainy season, which influences soil quality, since sediments
from the Andean cordillera that are relatively rich in nutrients accumulate during these periods. The eastern sector, referred
to as the high plain, has a long dry season and its soils and surface waters are oligotrophic (poor in nutrients) and drain not

414
through the River Meta but through the residual Bita, Tomo, Tuparro and Vichada rivers. The complex dynamics of the
aquatic ecosystems, their productivity, especially in terms of fishing, and the goods or servicesthey offer are closelyrel ated
to the hydrological cycle. With respect to the rivers in the Orinoco basin, for example, four cycles have been identified: rising
water (April-June), high water (July-August), falling water (September-December), and low water (January-March). (Ramirez
and Ajiaco, 2001).

The plains landscape is that of the alluvial plain which forms the lowlands that extend from the foothills to the River Meta,
andis the result of materials deposited by Andean rivers as they lose their carrying capacity and gradually and selectively
deposit materials from the cordillera onto the plains. The Alluvial Floodplain remains flooded as the rivers overflow for short
or long periods ranging from twelve hours to several days, depending on how high the river rises. These sectors have allowed
floodable forest in the alluvial floodplain zone and along watercourses to adapt. They have a complex vertical structure, and
therefore are formed of big treeson sites that are better drained, and swamp-type vegetation. In addition to gallery forests
and floodable forests, secondary forests can be seen in the form of patches with different dimensions that are generally
isolated from the savannahs. Details of the principal species found in the forests described can be found in the results of the
flora and structural analysis which follows. As will be seen, the general trend is toward a set of species with primary and
secondary successional states, generated through anthropic pressure and the virtual absence of commercial species in the
landscape being extracted and replaced by rapidly growing heliophile species.

The floodable plainsare areas that should not be intervened under any circumstances, precisely because they flood, which
means that they are in no way suitable for forestry or agriculture. On the other hand, they offer a different type of less-
conventional benefit, namely for scientific research and as flora and fauna refuges. As mentioned elsewhere in this report,
these areas are locatedon lowland near rivers, such as the Bita, Meta and Orinoco, and also in swampy areas, on marshy
soils in abandoned watercourses, in palm swamps, lakes, and forest remains all along the watercoursesin the zone.

As has been seen, various factors model and define ecological aspects at landscape level and, as Correa-Gémez and
Stevenson (2010) describe, the fluctuations in rainfall figures, together with humidity conditions, flooding rates and soil
characteristics, only serve to increase the complexity of vegetation formations and create a forest mosaic throughout the
region such that states ranging from deciduous and semi-deciduous to evergreencan be found, or ones that are associated
with savannahs with trees and seasonal, hyper-seasonal or semi-seasonal open savannahs. This structural and functional
heterogeneity is fundamental, and meansthat gallery forests are likewise fundamental to conserving the flora and fauna of
Colombia’s Orinoquia region.

Table 4.167: Key to ecosystem map

Type of Ecosystem
Continental natural waters in the Amazonia and Orinoquia floodable area biome

Natural forests in the Amazonia and Orinoquia floodable area biome

Natural forests in the Amazonia and Orinoquia savannah biome

Planted forests in the Amazonia and Orinoquia savannah biome

Pastures in the Amazonia and Orinoquia floodable area biome

Pastures in the Amazonia and Orinoquia savannah biome

Grassland in the Amazonia and Orinoquia floodable area biome

Grassland in the Amazonia and Orinoquia savannah biome

415
